Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 1 of 857

 

As of: 7/16/18 1:07 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-u3jz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1157
Public comment 386. Individual. Bruce Cole. 7-6-18

 

Submitter Information

Name: Bruce Cole
Address:
111 Griffin Ave
Hampden, 04444
Email: rx7fo@hotmail.com

 

General Comment

I wish to object to any regulatory change that increases the health and safety of humans anywhere. Our injury
and death statistics related to firearms incidents dwarfs that of the rest of the civilized world. We do not need to
export that kind of risk elsewhere. Profiting from this would benefit a very few compared to the potential harm to

others. And it is likely some of these weapons could be used on Americans. Please refuse this regulation change.
Thank you.

WASHSTATEC017110
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 2 of 857

 

As of: 7/16/18 1:06 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-9pgp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1156
Public comment 387. Individual. Michael Tucker. 7-6-18

 

Submitter Information

Name: michael tucker

 

General Comment

This is a very bad idea.

WASHSTATECO17111
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 3 of 857

 

As of: 7/16/18 1:04 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-c6vk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1155
Public comment 388. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We need national, sensible gun control laws!!! Every single day I hear on the news about multiple people who
have been shot to death and it is outrageous!!!

WASHSTATEC017112
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 4 of 857

 

As of: 7/16/18 1:03 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-yjj1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1154
Public comment 389. Individual. Myra Dewhurst. 7-6-18

 

Submitter Information

Name: Myra Dewhurst

 

General Comment

The ability of the NRA to enact legislation that goes against the wishes of 80%-90% of the population is
disturbing and frightening. Politicians that are complicit in passing legislation that goes against their own
constituents are acting as profiles in cowardice and should be called out repeatedly, by name, on this issue. The
NRA is responsible for more deaths in the United States than any terrorists groups and should be shamed
accordingly. The idea that the NRA now wants to export their gun madness and arm our potential enemies is
pure insanity. We must organize and vote the NRA politicians out of office. Thank you.

WASHSTATEC017113
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 5 of 857

 

As of: 7/16/18 12:58 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-drr9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1153
Public comment 390. Individual. Nancy Fowlie. 7-6-18

 

Submitter Information

Name: Nancy Fowlie

 

General Comment

Any and all guns and ammunitions need to be regulated at all times by the federal and state governments. We
must as a nation of laws protect all our citizens. Thank you.

WASHSTATEC017114
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 6 of 857

 

As of: 7/16/18 1:01 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-a7qp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1152
Public comment 391. Individual. Stephanie Hagiwara. 7-6-18

 

Submitter Information

Name: Stephanie Hagiwara

 

General Comment

Safety first. We need to take action to keep our citizens and the citizens of the World safe. Having the U.S. State
Department handle the export licenses of semiautomatic assault weapons and other powerful weapons would
keep safety first as the top criteria. The U.S. Commerce Departments first priority is increasing sales. Who
knows how far safety would be pushed down the list. It is in our best interest to continue to have the U.S. State
Department handle export licenses.

WASHSTATECO017115
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 7 of 857

 

As of: 7/16/18 12:51 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-9dd3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1151
Public comment 392. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Moving any regulations of assault/military, and large capacity weapons needs time for review. It is obvious that a
commercial agency would lean towards looser regulations to promote business. The NRA already has too much
to say in terms off what determines "public safety” . Each new shooting is a testament to that useless viewpoint.
Dead is dead-"prayers and sympathy do NOT REPLACE LOST family members. The President and his 1%
money grubbing team are ONLY interested in | thing- guns everywhere- with little restrictions. Let's really look
into who would benefit dollar wise-it should be an interesting fact finding mission.

WASHSTATEC017116
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 8 of 857

 

As of: 7/16/18 12:50 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-q5v2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1150
Public comment 393. Individual. Dorothy Miller. 7-6-18

 

Submitter Information

Name: Dorothy Miller

 

General Comment

Stop the increase and availability of fire arms

WASHSTATECO017117
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 9 of 857

 

As of: 7/16/18 12:49 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-khh1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1149
Public comment 394. Individual. Beverly Barry. 7-6-18

 

Submitter Information

Name: Beverly Barry
Address:
2710 Avalon St
Jefferson, 70121
Email: beverlybarry@att.net
Phone: 5048378072

 

General Comment

I oppose any effort to move the transfer of firearms for sale from the State Dept. to the Commerce Dept. This is
obviously a move to allow firearms, dangerous automatic weapons, and ammunition for sale to other countries
including those that may not have favorable relationships with the USA. This could pose a serious threat to
National Security.

WASHSTATEC017118
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 10 of 857

 

As of: 7/16/18 12:48 PM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-9441-slmw

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1148
Public comment 395. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We already are the 2nd largest munitions exporter in the world. These weapons are not sold togood guys but to
terrorists, drug smugglers, and militias that destabilize the existing order in many countries. This contribution to
human suffering must be racheted back, not increased!

WASHSTATECO017119
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 11 of 857

 

As of: 7/16/18 12:47 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-hgyn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1147
Public comment 396. Individual. Susan Peterson. 7-6-18

 

Submitter Information

Name: Susan Peterson

 

General Comment

All we need is more dead kids and innocent adults due to this country’s asinine gun laws......

WASHSTATEC017120
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 12 of 857

 

As of: 7/16/18 12:46 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9441-jOpr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1146
Public comment 397. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

WASHSTATECO017121
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 13 of 857

 

As of: 7/16/18 12:45 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-21ke
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1145
Public comment 398. Individual. Richard Guevara. 7-6-18

 

Submitter Information

Name: Richard Guevara
Address:
3540 Willow Dr. Apt. 67
Plover, WI, 54467
Email: rcbb817@aol.com
Phone: 5204838808

 

General Comment

I oppose any changes in regards to placing control of firearms, guns, ammunition, and related articles, to any
other agency from the agency overseeing them currently.

WASHSTATEC017122
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 14 of 857

 

As of: 7/16/18 12:44 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-x09i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1144
Public comment 399. Individual. Lawrence Jacksina. 7-6-18

 

Submitter Information

Name: Lawrence Jacksina
Address:
1238 Timberbranch Ct.
Charlottesville, VA, 22902
Email: 9bitte@embarqmail.com
Phone: 4349793989

 

General Comment

So now we live with the possibility of ANYONE being armed and carrying in concealment., Where do the
founders suggest that this is what they expected for us? Why do we NEED to live like this? How do we do well
towards others when others may want to do ill towards us? Who wins under these circumstances? Weapons
manufacturers, NRA, politicians who receive donations from the gun lobby, morticians, etc. We NEED to live
peacefully. More guns havent made us safer, and never will. This world of ours would be under constant siege
with unregulated weapons.

THINK ABOUT IT! Then dont allow the sale of our peace, our security and our lives for the profit of the few.
Find your soul, find love of life and humanity.

WASHSTATEC017123
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 15 of 857

 

As of: 7/16/18 12:28 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-343m
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1143
Public comment 400. Individual. Sa Meyers. 7-6-18

 

Submitter Information

Name: Sa Meyers
Address:
367 E 11th Street
Upland, CA, 91786
Email: satiny33717@mypacks.net
Fax: 91786

 

General Comment

I oppose the firearms rule change that would switch regulations to the US department of commerce. This would
lead to making gun sales more difficult to trace and more obscure.

WASHSTATEC017124
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 16 of 857

 

As of: 7/16/18 12:27 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-6h76
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1142
Public comment 401. Individual. Jo Ann McGreevy. 7-6-18

 

Submitter Information

Name: Jo Ann McGreevy
Address:

9060 Palisade

# 926

North Bergen, 07047
Email: joann.mcgreevy@nyu.edu
Phone: 2015908440

 

General Comment

1000% WRONG! This is simply another very stupid "act" on the part of Trump!

WASHSTATEC017125
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 17 of 857

 

As of: 7/16/18 12:26 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-ntjw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1141
Public comment 402. Individual. Richard Schoenberger. 7-6-18

 

Submitter Information

Name: Richard Schoenberger
Address:

4601 E. Fanfol Dr.

Phoenix, AZ, 85028
Email: TNA1000@AOL.COM
Phone: 4804049691

 

General Comment

I oppose this, it is absurd to think that MORE access to guns will lead to less violence.

WASHSTATEC017126
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 18 of 857

 

As of: 7/16/18 12:25 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-6opa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1140
Public comment 403. Individual. Nancy Brown. 7-6-18

 

Submitter Information

Name: Nancy Brown
Address:
502 Hampton Dr
King, 27021
Email: KATZ10@Windstream.net
Phone: 3369834047
Fax: 27021

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U. S. State Department to
the U. S. Commerce Department. I think this would be a very unwise decision. It could in the future result in
difficulties for our soldiers against revolutionaries and gangs in foreign actions among other things.

Thank you for your time and attention.

Sincerely,

Mrs. Nancy Brown

WASHSTATEC017127
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 19 of 857

 

As of: 7/16/18 12:24 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-jsu8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1139
Public comment 404. Individual. Ann Berndt. 7-6-18

 

Submitter Information

Name: Ann Berndt

 

General Comment

It is vitally important to control the sale of firearms, guns, and ammunition. Gun sales should be restricted. Gun
control is absolutely necessary to curtail the violence that abounds here and in no other civilized society.

WASHSTATEC017128
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 20 of 857

 

As of: 7/16/18 12:22 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-rg9d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1138
Public comment 405. Individual. Nancy Cadet. 7-6-18

 

Submitter Information

Name: Nancy Cadet
Address:

4 Sammys beach road

East Hampton, NY, 11937
Email: Cadetinpanama@gmail.com

 

General Comment

I do not support the proposed BIS rule for the control of firearms, guns ammunition and related articles.
We need more stringent controls on the export of weapons, not fewer!

We should further restrict the movement of weapons and ammunition by all legal means.

We also need laws and procedures to register and trace all weapons that are sold in the domestic market.
The incredible rate of homicide and suicide by firearm is linked to easy access in the US.

We know US guns also flood neighboring countries , such as the weapons fueling armed violence in Mexico.
In fact, most of the guns used by Mexican drug cartels come from the US due to our lax gun laws.

WASHSTATEC017129
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 21 of 857

 

As of: 7/16/18 12:20 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-piu9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1137
Public comment 406. Individual. Mimi Hodsoll. 7-6-18

 

Submitter Information

Name: Mimi Hodsoll
Address:

2438 Caron Lane

Falls Church, VA, 22043
Email: mhodsoll@verizon.net
Phone: 7036980180
Fax: 22043

 

General Comment

I want my tax dollars to stop the availability and proliferation of guns.

WASHSTATEC017130
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 22 of 857

 

As of: 7/16/18 12:19 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-5s7s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1136
Public comment 407. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

It seems to me that what we need is MORE control of firearms, especially assault weapons, in our country. In the
Constitution, the "right to bear firearms" did not apply to firearms such as we have now!!!

WASHSTATEC017131
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 23 of 857

 

As of: 7/16/18 12:15 PM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-944l-eeko

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1135
Public comment 408. Individual. Sharon Ofenstein. 7-6-18

 

Submitter Information

Name: Sharon Ofenstein
Address:

Pepperell, Middlesex, 01463-1210
Email: ofensteinsko@gmail.com
Phone: 9784333120

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. There is NO place in civilian life that warrants the availability of semiautomatic
assault weapons.

WASHSTATEC017132
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 24 of 857

 

As of: 7/16/18 12:14 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-j6br
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1134
Public comment 409. Individual. Margaret Johnston. 7-6-18

 

Submitter Information

Name: Margaret Johnston

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms regulation is important both inside our borders and outside, and
exports should be regulated by the department which is concerned with national security and diplomacy.

WASHSTATEC017133
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 25 of 857

 

As of: 7/16/18 12:13 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed,
Tracking No. 1k2-944l-svu9

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1133
Public comment 410. Individual. Joan Armer. 7-6-18

 

Submitter Information

Name: Joan Armer
Address:

477 Third Ave.

Los Angles, CA, 90032
Email: armerzoo@aol.com
Phone: 312-339-4927

 

General Comment

Getting rid of control of firearms is surely a totally insane idea, and will lead to more needless violence around
the world. Stop this action NOW!

WASHSTATEC017134
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 26 of 857

 

As of: 7/16/18 12:12 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-h5bi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1132
Public comment 411. Individual. William White. 7-6-18

 

Submitter Information

Name: William White
Address:
Fort Walton Beach, FL, 32548
Email: U2LRHUMAN@EARTHLINK.NET

 

General Comment

The NYT was right. We've become a circular firing squad!! Thousands dying yearly and this country owns 40%
of the world's privately owned arms.When will this insanity stop. Hunting and target shooting? Right! We may
be the next one hunted or targeted...

WASHSTATEC017135
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 27 of 857

 

As of: 7/16/18 12:11 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-lj9i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1131
Public comment 412. Individual. Jackie Lee. 7-6-18

 

Submitter Information

Name: Jackie Lee

 

General Comment

I oppose this rule change that would move the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. The consequences could be terrifying.

WASHSTATEC017136
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 28 of 857

 

As of: 7/16/18 12:10 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-zuez
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1130
Public comment 413. Individual. Louis Napolitano. 7-6-18

 

Submitter Information

Name: Louis Napolitano

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I will vote against elected officials that support it.

WASHSTATEC017137
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 29 of 857

 

As of: 7/16/18 12:09 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-vbru
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1129
Public comment 414. Individual. Mehdie Vakili. 7-6-18

 

Submitter Information

Name: Mehdie Vakili

 

General Comment

The second amendment was always about allowing the states to maintain a standing army. The fact that includes
a qualifier on "an organized militia" means that there is a limit to how and when this "right" applies. This was
written in English so even conservative monolingual individuals SHOULD be able to understand it. ONLY the
state has the right to establish a militia, so NO, NOT EVERY don, don jr., or eric is allowed to carry a saturday
night special let alone a RPG! If they hacve such a problem with it, maybe they should talk to betsy devoss about
what an awful job she did at the Department of Education. After all they are all the product of private schools.

WASHSTATEC017138
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 30 of 857

 

As of: 7/16/18 12:08 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-apts
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1128
Public comment 415. Individual. Jessica Kusiak-Peters. 7-6-18

 

Submitter Information

Name: Jessica Kusiak-Peters
Address:

267 Shoreview Way

St. Joseph, MI, 49085

 

General Comment

I am extremely concerned about these proposed rule changes. Overseas weapons sales are not just simple
financial transactions with little or no consequences if goods are ultimately resold or otherwise passed along to
third parties. Allowing weapons to leave these borders should require extra oversight to make sure that we do not
inadvertently cause problems diplomatically or allow our troops do not find themselves under attack from our
own weapons. These are complex matters that require a careful weighing of many interests. The system currently
in place, with the State Department providing oversight, is better able to address the myriad of concerns. With all
due respect, the Commerce Department simply is incapable of bringing the same degree of insight to these
matters as their focus is mostly on the monetary, rather than the practical implications for foreign policy and
national security. The president and those in his administration like to talk about their concern for national
security, but these proposed changes suggest otherwise. I trust actions, not empty words. These changes should
not be adopted.

WASHSTATEC017139
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 31 of 857

 

As of: 7/16/18 12:06 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944l-ulsx

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1127
Public comment 416. Individual. Elizabeth Shepherd. 7-6-18

 

Submitter Information

Name: Elizabeth Shepherd
Address:

New York, NY, 10033-5356
Email: woodberry83@yahoo.ca
Phone: 2127408989

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.
It just means more assault weapons in the most destructive hands.

WASHSTATEC017140
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 32 of 857

 

As of: 7/16/18 12:05 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-1 gaz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1126
Public comment 417. Individual. Susan Way. 7-6-18

 

Submitter Information

Name: Susan Way

 

General Comment

I oppose any rule change that would move the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. Promoting the export and sale of more dangerous weapons is not in United
States national security, or ultimately business, interests.

WASHSTATECO017141
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 33 of 857

 

As of: 7/16/18 12:05 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-ngqbd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1125
Public comment 418. Individual. Merle Molofsky. 7-6-18

 

Submitter Information

Name: Merle Molofsky
Address:

10 Evergreen Way

Sleepy Hollow, NY, 10591
Email: mmpsya@gmail.com

 

General Comment

I am opposed to the proposed rule change that would switch the regulations of firearm exports from the United
States State Department to the United States Commerce Department. There is a difference between concerns
about Homeland Security and concerns about corporate profits.

WASHSTATEC017142
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 34 of 857

 

As of: 7/16/18 12:03 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-8603
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1124
Public comment 419. Individual. Tim Barrington. 7-6-18

 

Submitter Information

Name: Tim Barrington
Address:
344 N Sth St #6
San Jose, 95112
Email: tim_barrington@hotmail.com
Phone: 4082838100

 

General Comment

To Whom It May Concern,

I am writing to indicate that I oppose the rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department.

Thank you in advance for your consideration of my thoughts.

WASHSTATEC017143
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 35 of 857

 

As of: 7/16/18 12:02 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944|-mc37
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1123
Public comment 420. Individual. Cheryl Bettigole. 7-6-18

 

Submitter Information

Name: Cheryl Bettigole

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. These are dangerous weapons whose export shouldn't be guided just by
economic/commerce considerations.

Thank you for your consideration.

Cheryl Bettigole, MD, MPH

WASHSTATEC017144
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 36 of 857

 

As of: 7/16/18 12:00 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-bs2p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1122
Public comment 421. Individual. Beth Fischer. 7-6-18

 

Submitter Information

Name: beth Fischer
Address:
320 Marengo Ave.
Forest Park, 60130
Email: bethfischer320@netzero.com
Phone: 7087712680
Fax: 60130

 

General Comment

Don't transfer gun authority!

WASHSTATEC017145
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 37 of 857

 

As of: 7/16/18 11:59 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-gvmw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1121
Public comment 422. Individual. Ramon Sandoval. 7-6-18

 

Submitter Information

Name: Ramon Sandoval

 

General Comment

Have better gun laws and better background checks and stop taking money from the Russian funded NRA.
Russia is the Enemy.

WASHSTATEC017146
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 38 of 857

 

As of: 7/16/18 11:57 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-tqmr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1120
Public comment 423. Individual. Bruce Hlodnicki. 7-6-18

 

Submitter Information

Name: Bruce Hlodnicki
Address:
6235 LAWRENCE DR.
INDIANAPOLIS, IN, 46226
Email: bjhS55@sbcglobal net
Phone: 3178795674

 

General Comment

Do not make exportation of weapons of war any easier. This is a matter of safety and security for our neighbors
and allies. The greedy bastards who manufacture guns just can't get enough blood money!

WASHSTATEC017147
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 39 of 857

 

As of: 7/16/18 11:55 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-nccj

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1119
Public comment 424. Individual. Marianne Ewing. 7-6-18

 

Submitter Information

Name: marianne ewing
Address:
299 elm rd
bolinas, 94924
Email: ewingmiddleton@gmail.com
Phone: 4158682038
Fax: 94924

 

General Comment

the bis new proposed rule is a bad rule there must be control of munitions.

WASHSTATEC017148
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 40 of 857

 

As of: 7/16/18 11:54 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-9tym
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1118
Public comment 425. Individual. Howard Smith MD. 7-6-18

 

Submitter Information

Name: Howard Smith MD

 

General Comment

The possession of ALL DEADLY WEAPONS should be regulated in a civilized society!

WASHSTATEC017149
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 41 of 857

 

As of: 7/16/18 11:53 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-5pgg¢
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1117
Public comment 426. Individual. Diana Cowans. 7-6-18

 

 

Submitter Information

Name: Diana Cowans
Address:
PO BOX 14666
BRADENTON, FL, 34280
Email: cognitas@msn.com
Phone: 6784474840

 

General Comment

I strongly oppose the proposed BIS rule change that would remove control of the sale of firearms and related
items from the USML. This is a clear and blatant attempt by the NRA to allow the US to become the arms dealer
to the world, with no concern for our national security or for anyone's safety. The NRA knows that our current
administration is quite willing to support firearms sales to everyone. This is a quid pro quo for the massive
donations that the NRA makes to many in our current government.

If we allow this rule change, we will be harming America's security and the safety of the entire world. This is not
what most of us want for America. We want a safer world, not a world where gun dealers can supply arms to

anyone who can pay the price, without reasonable oversight.

Please do not approve this change. Demonstrate some maturity and common sense and show the world that
America has not lost all common sense and ethical and moral behavior.

WASHSTATEC017150
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 42 of 857

 

As of: 7/16/18 11:52 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-3pgx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1116
Public comment 427. Individual. Ann Leonard. 7-6-18

 

Submitter Information

Name: Ann Leonard
Address:

Freeville, NY, 13068
Email: artisan@frontiernet net
Phone: 6078448706
Organization: Self Employed

 

General Comment

This insane proposed rule would open the floodgates for more guns everywhere! This is insane! Removing this
safeguard would put more guns in the hands of terrorists, criminals and the mentally unstable. STOP THIS
MADNESS!!!

WASHSTATECO017151
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 43 of 857

 

As of: 7/16/18 11:51 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944m-di42
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1115
Public comment 428. Individual. Ms. Duprey. 7-6-18

 

Submitter Information

Name: Ms. Duprey

 

General Comment

This is insanity to switch the regulations of firearms export from the US State Department to the US Commerce
Department. This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. I very strongly oppose this rule change.

WASHSTATEC017152
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 44 of 857

 

As of: 7/16/18 11:50 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-n3g0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1114
Public comment 429. Individual. Kathleen Butt. 7-6-18

 

Submitter Information

Name: Kathleen Butt
Address:
8845 166th Ave NE B206
Redmond, 98052
Email: kateabutt@hotmail.com
Phone: 4258813185
Fax: 98052

 

General Comment

The United States of America has more firearms per capita than any other nation. We also have an
extraordinarily high rate of death by gun violence. We must find a way to control access to guns.

WASHSTATEC017153
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 45 of 857

 

As of: 7/16/18 11:48 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-j9fp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1113
Public comment 430. Individual. Judy Schultz. 7-6-18

 

Submitter Information

Name: Judy Schultz

 

General Comment

I am strongly opposed to this rule change and ask that regulations of firearms remain under the jurisdiction of the
State Department. The sale of firearms to other countries is a matter of national security, and it is not only
inappropriate but dangerous for these sales to be regulated by the Commerce Department. The dangers this rule
change pose include firearms reaching oppressive regimes, organized crime, and terrorists, as well as 3-D
printing of firearms. There is no justification for this rule change - the profits of gun manufacturers and their
lobbyists do not justify the increased danger to Americans and our national security that this proposed rule
change poses.

WASHSTATEC017154
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 46 of 857

 

As of: 7/16/18 11:47 AM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-944m-1pdc

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1112
Public comment 431. Individual. Maryann Pitman. 7-6-18

 

Submitter Information

Name: Maryann Pitman
Address:
179 US Hwy 158 Bus E
Gatesville, 27938
Email: berts-girl@hotmail.com
Phone: 2523570783
Fax: 27938

 

General Comment

The last thing our gun ridden society requires is more access to destructive weapons. We don't need less
regulatio, we need more. I am tired of reading about mass shootings.

WASHSTATEC017155
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 47 of 857

 

As of: 7/16/18 11:46 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-cg92
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1111
Public comment 432. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

So, really anti-terrorist, anti-crime on this lemon. Flooding the world with guns WILL NOT make anyone safer,
not even you. This is like saying that it hurts to bang your head against the wall so clearly you've gotta bang
harder. This is like thinking that cars are dangerous so everyone needs to be in a car all the time. This is like
every other idiotic, dangerous, stupid, ignorant, greedy, venial act this mal-administration has done so far. Can't
you take a break channeling the anti-Christ even for a day or two? Why do you hate America and Americans so
much?

WASHSTATEC017156
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 48 of 857

 

As of: 7/16/18 11:45 AM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-944m-ahis

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1110
Public comment 433. Individual. Deborah Bannister. 7-6-18

 

Submitter Information

Name: Deborah Bannister

 

General Comment

We dont want all guns taken away, we want reasonable and necessary background checks. Also, all gun sellers
should have to require gun background checks. There could be a database of people who have had and passed
background checks...vendors could have access to this database and use it to verify before purchasing. If you are
unwilling to have a background check, I would question your fitness to purchase.

WASHSTATEC017157
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 49 of 857

 

As of: 7/16/18 11:43 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-ItSe
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1109
Public comment 434. Individual. Michael Prymula. 7-6-18

 

Submitter Information

Name: Michael Prymula

 

General Comment

Gun control must happen

WASHSTATEC017158
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 50 of 857

 

As of: 7/16/18 11:42 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-y5k4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1108
Public comment 435. Individual. Melanie Goldberg. 7-6-18

 

Submitter Information

Name: Melanie Goldberg
Address:

1350 Marin

Albany, CA, 94706
Email: Mgtrainer@gmail.com

 

General Comment

Please strengthen gun control laws. Do not weaken them in anyway. Obviously this is a huge problem.
Thousands of people are dying every year because gun control laws are not strong and tough enough. When will
this change? How many people have to die? Im scared to go to a movie theater. Im scared to send my children to
school. All because crazy angry people have plenty of access to guns. It makes no sense.

WASHSTATEC017159
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 51 of 857

 

As of: 7/16/18 11:41 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-7p20
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1107
Public comment 436. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

This change will eliminate Congressional oversight for important gun export deals and transfers the cost of
processing licenses from gun makers to taxpayers. It also removes statutory license requirements for brokers
which could increase the risk of trafficking.

The Commerce Department does not have the resources to enforce export controls.

This change transfers gun export licensing from an agency with the mission to promote stability, conflict
reduction and human rights, to an agency whose mission is to promote trade. Please do NOT make this rule
change.

Thank you.

WASHSTATEC017160
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 52 of 857

 

As of: 7/16/18 11:40 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-iide
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1106
Public comment 437. Individual. Richard Smith. 7-6-18

 

Submitter Information

Name: richard smith

 

General Comment

Munitions are munitions, period. Changing the way these things are regulated is WRONG, and immoral, and
nothing but a boon to the NRA and the weapons industry they represent, at the expense of good governance and
laws that have been PROVEN to work, for a long long time.

WASHSTATECO017161
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 53 of 857

 

As of: 7/16/18 11:38 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-3j7r
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1105
Public comment 438. Individual. Alexandra Lifshin. 7-6-18

 

Submitter Information

Name: Alexandra Lifshin

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This rule change would have frightening national security
implications

WASHSTATEC017162
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 54 of 857

 

As of: 7/16/18 11:37 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16,2018
Tracking No. 1k2-944m-dmqq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1104
Public comment 439. Individual. John Woods. 7-6-18

 

Submitter Information

Name: John Woods

 

General Comment

I am deeply concerned by the proposal to move firearms from ITAR to EAR.

I work in the space industry, where we must be exceptionally careful in our handling not only of materials but of
knowledge concerning anything that could be used in a weapons system. We are taught that a rocket, even one
designed for peaceful purposes, is to be treated as a potential missile.

If ITAR regulates potential weapons, it ought to regulate actual weapons. If it doesn't, perhaps we should be
looking at sharing more of our space technologies (which aren't weapons) with the rest of the world via EAR.

Moreover, the State Department not Commerce ought to have the final say on where weapons are exported and

by whom, as weapon export has an obvious effect on our ability to participate in diplomacy. The Commerce
Department should not be saddled with the responsibility of conducting diplomacy.

WASHSTATEC017163
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 55 of 857

 

As of: 7/16/18 11:36 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-2fsx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1103
Public comment 440. Individual. Carol Rowland. 7-6-18

 

Submitter Information

Name: Carol Rowland

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

It seems the height of folly to have the regulation of firearms export overseen by a department concerned with
the well being of its citizens to a department whose bottom line would tend towards how much money can be

made.

Thank you for considering my comments.

WASHSTATEC017164
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 56 of 857

 

As of: 7/16/18 11:35 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-sxru
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1102
Public comment 441. Individual. Anne Doane. 7-6-18

 

Submitter Information

Name: Anne Doane

 

General Comment

To: Bureau of Industry and Security,

The proposed rule to no longer monitor and control firearms and ammunition is by far is one of the most blatant
attempts of the NRA to influence a governmental safety measure. Controlling and monitoring firearms and
ammunition helps prevent the attempts of individuals and groups to obtain mass quantities of firearms and
ammunition with no oversight and can lead to misuse of these firearms and ammunitions. Please maintain the
current laws that monitor and control these items and please place more common sense gun and ammunition
laws to help protect the average American citizen.

Thank you,

Anne Doane

WASHSTATEC017165
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 57 of 857

 

As of: 7/16/18 11:34 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-t0d4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1101
Public comment 442. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

For the safety of our fellow people EVERYWHERE, please keep this within our State Department. Thank you!

WASHSTATEC017166
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 58 of 857

 

As of: 7/16/18 11:33 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-qwr4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1100
Public comment 443. Individual. Lora Stakey. 7-6-18

 

Submitter Information

Name: Lora Stakey

 

General Comment

Ban assault weapons now!

WASHSTATEC017167
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 59 of 857

 

As of: 7/16/18 11:32 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-vxcx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1099
Public comment 444. Individual. Holly Neal. 7-6-18

 

Submitter Information

Name: Holly Neal

 

General Comment

I oppose the proposed rule change that would shift regulatory responsibility from the US State Department to the
Department of Commerce. This proposal has a clear intention of greatly expanding arms exports without any
consideration about public safety, making us all less safe.

WASHSTATEC017168
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 60 of 857

 

As of: 7/16/18 11:31 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-3cta
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1098
Public comment 445. Individual. Helgaleena Healingline. 7-6-18

 

Submitter Information

Name: Helgaleena Healingline

 

General Comment

Please do not relax ANY gun controls. The exact opposite is what's needed at this time, with firearms related
deaths rising in our nation.

WASHSTATEC017169
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 61 of 857

 

As of: 7/16/18 11:29 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-2ujm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1097
Public comment 446. Individual. Nancy McRae. 7-6-18

 

Submitter Information

Name: Nancy McRae
Address:

9 Groton St

Apt 2

Pepperell, 01463
Email: sirredbar@verizon.net
Phone: 978433
Fax: 01463

 

General Comment

We don't need to export our unique gun violence problem to other countries by moving the handling of export
licenses for
assault style weaponry from State to the Commerce Department.

WASHSTATEC017170
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 62 of 857

 

As of: 7/16/18 11:28 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-u3ht
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1096
Public comment 447. Individual. Gregory D Simpson. 7-6-18

 

Submitter Information

Name: Gregory D Simpson
Address:
13311 Riggs Way
Windermere, 34786
Email: buflosab3 1@yahoo.com

 

General Comment

How many more DEATHS? The 2nd amendment is just that an amendment not a commandment.

WASHSTATECO017171
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 63 of 857

 

As of: 7/16/18 11:27 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-fto4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1095
Public comment 448. Individual. Bruce Carroll. 7-6-18

 

Submitter Information

Name: Bruce Carroll

 

General Comment

Dear legislator,

I oppose any and all regulations proposed by the NRA. I oppose any and all REMOVAL of regulations that the
NRA approves. I will oppose any votes that are undertaken by any legislator that accepts NRA money for the
NRA’'s advantage. I will continue to oppose all of these things until the situation changes drastically. Also, dear
legislator, I will continue to oppose YOU until your votes are more in line with the safety and security of the
citizens of America.

WASHSTATEC017172
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 64 of 857

 

As of: 7/16/18 11:26 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944m-ji4y
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1094
Public comment 449. Individual. Manuel Rosenbaum. 7-6-18

 

Submitter Information

Name: Manuel Rosenbaum

 

General Comment

We simply need very strong and sensible gun control.

WASHSTATEC017173
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 65 of 857

 

As of: 7/16/18 9:25 AM
Received: July 06, 2018

PUBLIC SUBMISSION Posted: July 16, 2018

Tracking No. 1k2-944m-6noi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1070
Public comment 450. Individual. Barbara Wilson. 7-6-18

 

Submitter Information

Name: Barbara WIlson
Address:

16520 Wild Plum Clrcle
Morrison, CO, 80465
Email: redplumcir@aol.com
Phone: 303-697-5859

Fax: n/a

 

General Comment

I wish to submit my opinion regarding switching the regulations of fire arms from the State Dept to the Dept of
Commerce. I am STRONGLY in OPPOSITION to this change, as it would potentially make our country and the
world more dangerous than they are already. If this switch were to occur, the State Dept would no longer be able
to restrict 3-D printing of weapons, thereby opening the floodgates for the production/distribution of more
weapons. I've been told that this would also remove licensing requirements for brokers, and would stop the
program that inspects pre-licensing of guns and issues reports. We are already seen by the world to be
unrestrained ‘cowboys’, We need to become more insightful in regard to the proliferation of weapons that make it
into the hands of terriorists, international gangs and organized crime, and without the State Dept oversight and
regulatory authority, firearms will be exported to anyone with money. I cannot conceptualize the need to switch
control of firearm exports - - please do not approve this item.

WASHSTATEC017174
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 66 of 857

 

As of: 7/16/18 9:23 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-k9rk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1069
Public comment 451. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Though I'm sure it would be profitable for gun manufacturers, it would create
serious consequences for our country, not the least of which could ultimately be an increased security threat of
our own making.

WASHSTATEC017175
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 67 of 857

 

As of: 7/16/18 9:22 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-ehhk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1068
Public comment 452. Individual. Nancy Shaw. 7-6-18

 

Submitter Information

Name: Nancy Shaw

 

General Comment

I strongly object to this rule change! It would be a travesty to transfer the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department.
This moves the emphasis from SAFETY of American Citizens to COMMERCE! Much more is a stake than $$$.

Please reconsider.

WASHSTATEC017176
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 68 of 857

 

As of: 7/16/18 9:21 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-roab
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1067
Public comment 453. Individual. Michael Clarke. 7-6-18

 

Submitter Information

Name: Michael Clarke

 

General Comment

I am opposed to the proposed rule change being sought by the State Department. This is a dangerous move by
the State Department which will create more gun violence for other countries involved in the sale of US made
firearms and munitions. Semi automatic assault rifles should not be reclassified by the Dept. of State as "non-
military" type arms. Members of the US military, as well as groups engaged in armed conflict around the world.
The proposal to essentially transfer the cost of processing licensing fees from gun manufacturers to taxpayers is
unacceptable. Taxpayers should not have to bear the financial cost of the transactions which companies that sell
guns engage in. The removal of statutory license requirements for brokers increases risk of trafficking of these
firearms. Businesses in the United States should be able to sell guns to foreign governments, but under the
assurance that the weapons sold will not fall risk to trafficking. This proposal enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. I am firmly opposed to
removing this current prohibition on the 3D printing of firearms. We do not need to add even more enforcement
responsibilities to the Dept. of Commerce when it currently has a hard time regulating current export controls.
This provision transfers gun export licensing from an agency with a mission of promoting stability, conflict
reduction, and human rights, to an agency with mission to promote trade. I, as a private citizen and a taxpayer am
against all potential changes which the President has proposed with regards to the exporting of firearms and
munitions.

WASHSTATECO017177
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 69 of 857

 

As of: 7/16/18 9:19 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-q6wu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1066
Public comment 454. Individual. Alison Redford. 7-6-18

 

Submitter Information

Name: Alison Redford

 

General Comment

Regulation of firearms export should remain with the U.S. State Department. The Department of Commerce is
not up to speed on safety and other regulatory concerns, nor are those concerns in the scope of the Department of
Commerce. Thank you.

WASHSTATEC017178
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 70 of 857

 

As of: 7/16/18 9:18 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944m-8cpq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1065
Public comment 455. Individual. Jill Radel. 7-6-18

 

Submitter Information

Name: Jill Radel

 

General Comment

STOP already!! How many must die for you to change the law and get rid of stocks and semi automatic rifles ???

WASHSTATEC017179
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 71 of 857

 

As of: 7/16/18 9:18 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-9y5q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1064
Public comment 456. Individual. Marilyn Brenneman. 7-6-18

 

Submitter Information

Name: Marilyn Brenneman
Address:

945 Tenderfoot Hill road

#301

Colorado Springs, CO, 80906
Email: dbrenn1934@aol.com
Phone: 719-434-8626

 

General Comment

Why would you want to make it easier to buy guns after all the death and murders of so many innocent people
already this year? Where is plain common sense in the thinking of more?

WASHSTATEC017180
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 72 of 857

 

As of: 7/16/18 9:17 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-9143
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1063
Public comment 457. Individual. Susan Carter Ruskell. 7-6-18

 

Submitter Information

Name: Susan Carter Ruskell

 

General Comment

We do not need to make assault style weapons more readily available. Quite the opposite. These weapons are
NOT for self defense or hunting. There is no reason for most of the general public to have assault weapons that
are designed specifically for military use and are designed specifically to kill lots of people. We should be
working harder to insure that people who cannot handle such responsibility are not able to get their hands on
these highly specific and very dangerous tools. Public safety is at serious risk.

WASHSTATEC017181
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 73 of 857

 

As of: 7/16/18 9:15 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-8hi6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1062
Public comment 458. Individual. Rob Axtell. 7-6-18

 

Submitter Information

Name: Rob Axtell

 

General Comment

There are too many guns in this country and the U.S. leads the world in gun injuries and deaths. Do everything in
your power to make buying a gun a little more difficult so criminals and the mentally ill do not have an easy time
getting them. It is the right thing to do. You probably have kids, do you want your children growing up
constantly worried about being shot?

WASHSTATEC017182
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 74 of 857

 

As of: 7/16/18 9:14 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-uj7s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1061
Public comment 459. Individual. Melissa Heston. 7-6-18

 

Submitter Information

Name: Melissa Heston
Address:
1911 Hawthorne Dr.
Cedar Falls, IA, 50613
Email: heston@uni.edu

 

General Comment

I absolutely oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms must be treated as weapons of destruction, not simple
commodities.

WASHSTATEC017183
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 75 of 857

 

As of: 7/16/18 9:13 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-50cu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1060
Public comment 460. Individual. Howard Ordo. 7-6-18

 

Submitter Information

Name: Howard Ordo

 

General Comment

No one except Police and our Armed Forces need more than a pistol or hunting rifle!!

WASHSTATEC017184
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 76 of 857

 

As of: 7/16/18 9:12 AM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-944m-vqced

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1059
Public comment 461. Individual. Beth Levin. 7-6-18

 

Submitter Information

Name: Beth Levin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This could open the floodgates for sales of firearms internationally, which
would affect our national security.

WASHSTATEC017185
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 77 of 857

 

As of: 7/16/18 9:11 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-8nlp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1058
Public comment 462. Individual. Diane Fails. 7-6-18

 

Submitter Information

Name: Diane Fails
Address:
1180 Buchman Road
Fremont, OH, 43420
Email: jb-dsfails@sbcglobal.net
Phone: 4193343309

 

General Comment

This is a terrible rule change. Control of firearms, guns, ammunition, and related articles is essential to defusing
conflict.

It is really stupid to arm the world because we will have those same arms aimed at us. It has happened before and
will again, as in Afghanistan, for example. Arms dealers will get rich, and the rest of us will get killed.
There is a reason that arms smuggling and arms dealing are viewed as dirty. It's because they are horrible crimes

against humanity and lead to ever increasing violence.

THe United States should never add to the capacity for killmg and maiming in the world. We can be better than
that.

WASHSTATEC017186
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 78 of 857

 

As of: 7/16/18 9:10 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944m-ak1k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1057
Public comment 463. Individual. Rebecca Mahmood. 7-6-18

 

Submitter Information

Name: Rebecca Mahmood

 

General Comment

The NRA's push for guns everywhere is INSANE!

WASHSTATEC017187
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 79 of 857

 

As of: 7/16/18 9:09 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-re3j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1056
Public comment 464. Individual. Connie Marquez. 7-6-18

 

Submitter Information

Name: Connie Marquez

 

General Comment

We need more gun control and fewer guns.

WASHSTATEC017188
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 80 of 857

 

As of: 7/16/18 9:08 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-q8rh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1055
Public comment 465. Individual. Yvonne Rogers. 7-6-18

 

Submitter Information

Name: Yvonne Rogers

 

General Comment

International gun sale regulation needs to stay in the hands of the U.S. State Department, not the Department of
Commerce. With all the Trump Administration's lengthy talk about the need to beef up national security, the idea
of loosened regulations on international assault weapons sales baffles me.

WASHSTATEC017189
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 81 of 857

 

As of: 7/16/18 9:07 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-dxj2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1054
Public comment 466. Individual. Ricann Bock. 7-6-18

 

Submitter Information

Name: Ricann Bock
Address:
15739 Point Monroe DR NE
Bainbridge Island, WA, 98110
Email: ricannb@icloud.com
Phone: 845-729-3334

 

General Comment

NO NO NO NO! U'S. We cannot move the responsibility for regulation from the State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business)!
SAFETY VS COMMERCE. I know we have a capitalist country, but we cannot continue to put that first, above
all else. The safety of people should come first. We have no business exporting our GUN CULTURE to the rest
of the world! I repeat NO NO NO NO NO!

WASHSTATEC017190
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 82 of 857

 

As of: 7/16/18 9:05 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-k8cb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1053
Public comment 467. Individual. Dorothy Mowry. 7-6-18

 

Submitter Information

Name: Dorothy Mowry

 

General Comment

This is a terrible idea! If guns and related items can be sold to any person or country with no regulation or
control, those arms will probably be used against us in some way. They would probably be used against our
allies, also...but who would know???

There are other reasons this would not be appropriate, but common sense says this will be harmful to everyone
except who sells and lobbies for gun sales and support.

If the NRA is trying to promote this to increase the gun sales in our country, that is totally immoral.

I urge all with power over this proposed rule to NOT change control from the State Department to the Commerce
Department.

WASHSTATEC017191
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 83 of 857

 

As of: 7/16/18 9:04 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-7u7u
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1052
Public comment 468. Individual. Janis Dufford. 7-6-18

 

Submitter Information

Name: Janis Dufford

 

General Comment

I oppose this rule that would switch the regulation of firearms export from the US State Dept to the US
Commerce Dept. The State Dept is closely aligned with our national security interests and must maintain this
responsibility. Personally, I believe the world would be a much better and safer place with far fewer firearms and
ammunition.

WASHSTATEC017192

 
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 84 of 857

 

As of: 7/16/18 9:03 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-xsfe
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1051
Public comment 469. Individual. Valerie Davis. 7-6-18

 

Submitter Information

Name: Valerie Davis
Address:

714 Collier Dr

SAN Leandro,
Email: ValdSO0@yahoo.com

 

General Comment

Common sense: background checks for ALL. Even gun shows, maybe especially gun shows.

Age limit of 21 and older

No rapid fire and especially NO guns more capable that those of our police officers.

It's just common sense. Start with this and then debate any other restrictions. We all deserve to feel safe but to
frighten little and big children and teachers etc for the sake of someone owning a gun is just plain rediculous!!!

WASHSTATEC017193
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 85 of 857

 

As of: 7/16/18 9:00 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-y7ky
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1050
Public comment 470. Individual. Judith Gibson. 7-6-18

 

Submitter Information

Name: Judith Gibson
Address:

523 N Bertrand St

Unit 201

Knoxville, TN, 37917
Email: judygibson@bellsouth.net
Phone: 8655250055

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department is not equipped to oversee the
movement and management of firearms and munitions.

WASHSTATEC017194
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 86 of 857

 

As of: 7/16/18 8:59 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-579p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1049
Public comment 471. Individual. Kevin Oldham. 7-6-18

 

Submitter Information

Name: Kevin Oldham

 

General Comment

It seems that the rest of the sane world already knows that less guns is better for everyone. We need to study gun
deaths and the bloodthirsty gun owner mentality as if it was a disease in need of a cure. We need to better control
who can purchase guns of all kinds, especially assault. I can tell from nearly everything I read that most gun
owners feel the same way.

WASHSTATEC017195
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 87 of 857

 

As of: 7/16/18 8:58 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-944m-z8vi

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1048
Public comment 472. Individual. Kristina Heiks. 7-6-18

 

Submitter Information

Name: Kristina Heiks

 

General Comment

I should think the sheer number of mass shootings since the beginning of the year would indicate a "control of
firearms" is indeed necessary. We control how people drive or if they vaccinate their kids before entering school
because they address public health issues. Death from guns is a public health issue

WASHSTATEC017196
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 88 of 857

 

As of: 7/16/18 8:57 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-8gjb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1047
Public comment 473. Individual. Jean Lewandowski. 7-6-18

 

Submitter Information

Name: Jean Lewandowski

 

General Comment

As a mother and grandmother, I oppose the proposal to move oversight for international arms sales from the state
department to the commerce department. We don't need to be freely exporting our culture of armed aggression to
endanger other children in other nations. The only winners would be the arms manufacturers, and their profits are
just fine as it is.

WASHSTATEC017197
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 89 of 857

 

As of: 7/16/18 8:56 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-f83i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1046
Public comment 474. Individual. Rita Glasscock. 7-6-18

 

Submitter Information

Name: Rita Glasscock

 

General Comment

WHEN are we going to start VALUING OUR CHILDREN'S LIVES MORE THAN OUR GUNS ???? SHAME
ON YOU !!1!

WASHSTATEC017198
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 90 of 857

 

As of: 7/16/18 8:54 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-tvd6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1045
Public comment 475. Individual. Steven Iszauk. 7-6-18

 

Submitter Information

Name: Steven Iszauk
Address:
208 Valleyview Dr
McDonald, PA, 15057
Email: siszauk@msn.com
Phone: 4122212469
Fax: 15057

 

General Comment

I strongly oppose this proposed rule change to switch the regulation of firearms exports from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC017199
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 91 of 857

 

As of: 7/16/18 8:53 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944m-5gls
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1044
Public comment 476. Individual. Mark Smith. 7-6-18

 

Submitter Information

Name: Mark Smith
Address:
8265 Schroeder Rd
Oconto Falls, WI, 54154
Email: morgsat1@gmail.com
Phone: 9206714495

 

General Comment

No exporting of guns. Thanks, Mark

WASHSTATEC017200
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 92 of 857

 

As of: 7/16/18 8:51 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-944m-jk7r

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1043
Public comment 477. Individual. Linsay Firman. 7-6-18

 

Submitter Information

Name: Linsay Firman
Address:

1818 Newkirk Ave #1B
Brooklyn, NY, 11226
Email: |tfirman@yahoo.com
Phone: 9175895903

Fax: 11226

 

General Comment

I believe that the international sale of weapons should continue to be regulated by the US State Department, not
the Department of Commerce. This is a question of national security, not economics.

Thank you,

WASHSTATEC017201
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 93 of 857

 

As of: 7/16/18 8:50 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-944m-lbrz

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1042
Public comment 478. Individual. Marianne Caston. 7-6-18

 

Submitter Information

Name: Marianne Caston
Address:

GOLETA, CA, 93117
Email: mdcaston@gmail.com
Phone: 8059678760

 

General Comment

This government run by a corrupt president is making our lives far less safe every day. This is just another way
he can destabilize the people and make it far more easy to use guns to kill people. Trump seems to think that
these regulations are an impediment to freedom, but in fact they are exactly what the people want... fewer guns
out in our homes, streets and neighborhoods. These guns should certainly be under the US Munitions control.

WASHSTATEC01 7202
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 94 of 857

 

As of: 7/16/18 8:49 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-kgqr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1041
Public comment 479. Individual. Linda A. Heath. 7-6-18

 

Submitter Information

Name: Linda A. Heath
Address:
12112 Indian Hollow Road
Grafton, OH, 44044
Email: heathsterS2@gmail.com
Phone: 3309983716

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. I oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Our world is very unsafe and unstable at the present time.
How much more unsafe and unstable will it become if this rule change should go into effect? Please do not let a
few extremists dictate a US that is drastically different from the one envisioned by our Founding Fathers!

WASHSTATEC017203
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 95 of 857

 

As of: 7/16/18 8:48 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944m-uxrf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1040
Public comment 480. Individual. James Thomas. 7-6-18

 

Submitter Information

Name: James Thomas

 

General Comment

American gun and ammunitions manufacturers must not be allowed to sell their products outside US borders.
They will be sold to crooks and terrorists and used against US citizens. No sales of guns or ammo!!

WASHSTATEC01 7204
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 96 of 857

 

As of: 7/16/18 8:47 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16,2018
Tracking No. 1k2-944m-xm8n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1039
Public comment 481. Individual. Tracey Katsouros. 7-6-18

 

Submitter Information

Name: Tracey Katsouros

 

General Comment

The NRA are pushing hard for a rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our
nation) to the U.S. Commerce Department (focused on promoting American business). This transfer of authority
would open new floodgates for arms sales internationally, with serious implications for our national security.
Please do not allow this to happen. Thank you for your time and consideration on this matter.

WASHSTATEC017205
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 97 of 857

 

As of: 7/16/18 8:46 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-k8x1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1038
Public comment 482. Individual. Stephen Durbin. 7-6-18

 

Submitter Information

Name: Stephen Durbin
Address:

Coupeville, WA, 98239
Email: kilo34@cablespeed.com

 

General Comment

NO MORE GUNS...NOT MORE GUNS LIKE THE nra WANTS BECAUSE THEY ARE GUN AND AMMO
MAKERS WHORES...STRICT REGULATION... TAKE GUNS FROM ABUSERS AND FELONS...MAKE
AR-TYPE RIFLES AND HIGH CAPACITY MAGAZINES ILLEGAL T

WASHSTATEC01 7206
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 98 of 857

 

As of: 7/16/18 8:45 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-u43y
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1037
Public comment 483. Individual. T Logan. 7-6-18

 

Submitter Information

Name: t Logan

 

General Comment

guns and commerce.. hmmm, is that really how deadly weapons should be moved out as consumer goods?? This
is so wrong headed and clearly a greed imperative, no regard for effect.

WASHSTATEC017207
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 99 of 857

 

As of: 7/16/18 8:43 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-zuqo
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1036
Public comment 484. Individual. Elizabeth Hegeman. 7-6-18

 

Submitter Information

Name: elizabeth hegeman

 

General Comment

WASHSTATEC01 7208
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 100 of 857

 

As of: 7/16/18 8:42 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-okrs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1035
Public comment 485. Individual. Michelle McKenney. 7-6-18

 

Submitter Information

Name: Michelle McKenney

 

General Comment

I strongly oppose the rule change that would transfer the regulations of firearms export from the U.S. State
Department, to the U.S. Commerce Department. The sale of firearms is not simply a commercial endeavor, but
with advanced weapons, can also become a national safety issue.

WASHSTATEC017209
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 101 of 857

 

As of: 7/16/18 8:41 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-ljtf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1034
Public comment 486. Individual. Sue Whitlock. 7-6-18

 

Submitter Information

Name: Sue Whitlock

 

General Comment

We would be at high risk for national security cause we wouldn't have any control on firearm sales!

WASHSTATEC017210
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 102 of 857

 

As of: 7/16/18 8:40 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-kuju
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1033
Public comment 487. Individual. Tara Bridges. 7-6-18

 

Submitter Information

Name: Tara Bridges

 

General Comment

Too many guns means more people will die and more money will be spent on prisons. We need to ban assault
weapons and keep them out of the hands of people with mental illnesses.

WASHSTATEC017211
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 103 of 857

 

As of: 7/16/18 8:39 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-idnm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1032
Public comment 488. Individual. Katharine L. 7-6-18

 

Submitter Information

Name: Katharine L.

 

General Comment

Please do not transfer authority over the sale/export of firearms from the State Department to the Department of
Commerce. The State Department has the necessary expertise, which Commerce lacks, to safeguard our national
security by preventing sales going to international bad actors. Moreover, the Department of Commerce
necessarily seeks to boost sales of US products and exports overseas, which will result in an increased number of
firearms "out there" in the world. Given the number of countries, groups, and terrorists that seek harm to the US
and its citizens, this is a patently bad idea. This rule change makes no sense whatsoever, except as a means of
boosting profits for (already profitable) gunmakers and pleasing special interests like the NRA.

WASHSTATEC017212
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 104 of 857

 

As of: 7/16/18 8:39 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944m-93xr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1031
Public comment 489. Individual. Barbara Jacoby. 7-6-18

 

Submitter Information

Name: Barbara Jacoby

 

General Comment

Please, do NOT LET THIS HAPPEN! We have enough horror dealing with too-lax gun laws as it IS!

WASHSTATEC017213
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 105 of 857

 

As of: 7/16/18 8:31 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-944m-haur

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1030
Public comment 490. Individual. John Lyne. 7-6-18

 

Submitter Information

Name: John Lyne
Address:
1602 E Byrd Avenue
Coolidge, AZ, 85128
Email: johnplyne@gmail.com
Phone: 4029909596
Fax: 85128

 

General Comment

Automatic weapons need to be banned, any civilian firearms need to be tightly regulated and kept out of the
hands of criminals & unstable individuals! It's the only way to stop the carnage in the streets. Right to bear arms
does Not belong in the Constitution, totally outdated!!

WASHSTATEC017214
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 106 of 857

 

As of: 7/16/18 8:29 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-qjzf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1029
Public comment 491. Moms Rising. Jean Greaves. 7-6-18

 

Submitter Information

Name: Jean Greaves
Organization: Moms Rising

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is a threat to national security at the very least.

WASHSTATEC017215
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 107 of 857

 

As of: 7/16/18 8:27 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-bvfw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1028
Public comment 492. Individual. Linda Wheatley. 7-6-18

 

Submitter Information

Name: Linda Wheatley
Address:
1064 South 800 East
SLC, UT, 84105
Email: slomermaid@hotmail.com

 

General Comment

I oppose the rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department

What could possibly go wrong!!??

The consequences of this regulatory change have obviously not been thought through--like a lot of other Trump
policy decisions. (Do we really want a repeat of the fiasco we now have on the southern border? That's what
happens when things are not thought through.)

The consequences of this rule change include the escalation of violence and destabilization of local governments
all over the world. Literally. Groups from Africa to Ukraine,to Central America, the West Bank, and southeast
Asia--groups as diverse as narc-o-terrorists, organized crime gangs, oppressive oligarchs, and insurgent elements
in civil wars everywhere (literally everyone from MS-13 to ISIS) will now be able to acquire American-made
armaments and munitions--in any quantity--with minimal scrutiny. The escalation of violence and oppression of
political opposition anywhere not only harms its immediate victims, it also drives the flight of refugees seeking
asylum which the Trump administration ostensibly wants to STOP--with either a wall or travel ban. However,
this rule change exacerbates that particular problem. An "open arms market" does not improve national security;
it actually worsens it.

Therefore I oppose this rule change. ..

WASHSTATEC017216
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 108 of 857

WASHSTATEC017217
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 109 of 857

 

As of: 7/16/18 8:26 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-afbd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1027
Public comment 493. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Bring back mental health monitoring

Require educational training

Close background check loopholes at gun shows

Ban assault rifles

Jail time for parents/people who do not safeguard children from gun access.

WASHSTATEC017218
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 110 of 857

 

As of: 7/16/18 8:24 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-n4y9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1026
Public comment 494. Individual. Sara Katz. 7-6-18

 

Submitter Information

Name: Sara Katz
Address:

627 14th street

Manhattan Beach, CA, 90266
Email: sarakatzm@gmail.com

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.[3]

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC017219
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 111 of 857

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC01 7220
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 112 of 857

 

As of: 7/16/18 8:23 AM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-944m-jh4d

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1025
Public comment 495. Individual. Anastasia Yovanopoulos. 7-6-18

 

Submitter Information

Name: anastasia yovanopoulos
Address:

3718 24th st

san francisco, CA, 94114
Email: shashacooks@yahoo.com

 

General Comment

This proposed regulation is terribly unwise because firearms, guns, ammunition and related articles would not be
regulated at all. Allowing an irresponsible president, who has no sense of how to protect American citizens or
people all over the world, to disallow dangerous weapons from being controlled, is an extremely reckless policy
proposal and must not be permitted.

Please do not proceed to implement this proposed rule. Thank you.

WASHSTATEC01 7221
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 113 of 857

 

As of: 7/16/18 8:21 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944m-ov8a
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1024
Public comment 496. Individual. Cara Harrison. 7-6-18

 

Submitter Information

Name: Cara Harrison
Address:
300 El Paso St
Austin, 78704
Email: haracarrison@yahoo.com
Phone: 5126266256
Fax: 78704

 

General Comment

am writing in opposition to the proposal for the U.S. to become a major international weapons dealer. The
proposed rule changes are wrong and dangerous for many reasons including:

--Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

--Eliminates Congressional oversight for important gun export deals.

-Transfers the cost of processing licenses from gun manufacturers to taxpayers.

--Removes statutory license requirements for brokers, increasing risk of trafficking.

--Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

--Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

T--he Commerce Department does not have the resources to enforce export controls, even now.

Please do not go forward with this proposed change in rule.

WASHSTATEC01 7222
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 114 of 857

 

As of: 7/16/18 8:20 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944n-wse8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1023
Public comment 497. Individual. Ann Anonymous. 7-6-18

 

Submitter Information

Name: Ann Anonymous

 

General Comment

Do not change the existing rule of law. We should not be encouraging the sale of guns around the world.

WASHSTATEC01 7223
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 115 of 857

 

As of: 7/16/18 8:17 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944n-Iv2w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1022
Public comment 498. Individual. Joanne Nikides. 7-6-18

 

Submitter Information

Name: Joanne Nikides
Address:
$106A Murphy School Rd
Durham, 27705
Email: nikidesj@msn.com
Phone: 9194250870

 

General Comment

This is the dumbest idea youve had yet.

WASHSTATEC01 7224
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 116 of 857

 

As of: 7/16/18 8:12 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-944n-984j

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1021
Public comment 499. Individual. Susan Soroka. 7-6-18

 

Submitter Information

Name: Susan Soroka
Address:
2300 S La Corta Dr
Tempe, AZ, 85282
Email: ssoroka49@gmail.com
Phone: 4809675689

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. State Department is focused on safeguarding our nation in
juxtaposition to the U.S. Commerce Department that is focused on promoting American business. Let's safeguard
our nation.

WASHSTATEC017225
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 117 of 857

 

As of: 7/15/18 9:28 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-ioyu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1020
Public comment 500. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It does not make sense in terms of security to make it easier for our enemies to
buy weapons, assault weapons, then turn around and harm our citizens. It this era of gun violence taking innocent
lives, rather than improving regulations, making sure our country's State Department is aware of arms sales, this
move increases the risk of weapons ending up both in the wrong hands but also us not knowing where these
weapons are going. This proposed rule change treats semiautomatic assault rifles as non-military. By definition
an assault weapon is made to assault and cause harm. Assault is illegal. There is no reason to make this available
to anyone. It has nothing to do with the right to bear arms. This is only about making more money..

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). Clearly,
this is not about our right to bear arms as the NRA advertises itself. This is all about money and making money,
without care of our country/citizens. I am so tired of our governing leaders only making decisions based on
making money over everything else while professing great Christian values. This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national security.

Do NOT transfer control of firearm exports to the Dept of Commerce. Think of what is right not making more
money.

WASHSTATEC01 7226
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 118 of 857

 

As of: 7/15/18 9:26 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-wvh7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1019
Public comment 501. Individual. Paul Frantsman. 7-6-18

 

Submitter Information

Name: Paul Frantsman

 

General Comment

This is an action lying somewhere between tone deaf and brain dead.

WASHSTATEC017227
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 119 of 857

 

As of: 7/15/18 9:24 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-fh4r
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1018
Public comment 502. Individual. Valerie Clark. 7-6-18

 

Submitter Information

Name: valerie clark

 

General Comment

I oppose the sale of guns to other countries under the commerce department. Spreading our weapons around the
world for profit has only one motive, the big buck.

At some point you have to say no more. What is a life worth?
Australians had massive buy-backs of guns and now gun violence is a rarity.

Gun violence is our country's shame. We should not spread the shame to other countries.

WASHSTATEC01 7228
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 120 of 857

 

As of: 7/15/18 9:22 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-pge8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1017
Public comment 503. Individual. Kathleen Bungarz. 7-6-18

 

Submitter Information

Name: Kathleen Bungarz

 

General Comment

I disagree with the president's actions as far as providing safety for the American people. His recklessness shows
that his

concems are with the financial backing that he receives from the N.R.A.; and not with the necessary protections
that our

citizens should expect.

WASHSTATEC01 7229
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 121 of 857

 

As of: 7/15/18 9:20 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-273w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1016
Public comment 504. Individual. Maria Studer. 7-7-18

 

Submitter Information

Name: Maria Studer
Address:
127 Springtime Lane West
LEVITTOWN, NY, 11756
Email: rstuder@optonline.net
Phone: 5165798790
Fax: 11756

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It could open the gate to terroist states more easily getting
weapons of war, possibly to use against us.

WASHSTATEC017230
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 122 of 857

 

As of: 7/15/18 9:19 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944n-a3yh

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1015
Public comment 505. Individual. Edward Laurson. 7-6-18

 

Submitter Information

Name: Edward Laurson
Address:
5901 W Lehigh Ave #13
Denver, CO, 80235
Email: gglaurson@msn.com
Phone: 303-7951133

 

General Comment

Stronger background checks, lower capacity magazine and stronger rules for the purchase of AR-15 type
weapons.

WASHSTATEC01 7231
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 123 of 857

 

As of: 7/15/18 9:18 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-rumn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1014
Public comment 506. Individual. Elisabeth N. 7-6-18

 

Submitter Information

Name: Elisabeth N.

 

General Comment

The proposed change makes no sense and is potentially disastrous. Leave well enough alone.

WASHSTATEC01 7232
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 124 of 857

 

As of: 7/15/18 9:17 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-h6m6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1013
Public comment 507. Individual. Anonymous Sullivan. 7-6-18

 

Submitter Information

Name: Anonymous Sullivan

 

General Comment

USA has greatest number of Gun injuries & Deaths. USA has greatest number of guns & assault rifles of any
developed country, except WAR ZONES. DO NOT FURTHER ALLOW MORE GUNS & ASSAULT RIFLES
ON USA STREETS. USA is not behaving as a Civilized Society. We are behaving as a Barbaric, uncivilized
Society.

WASHSTATEC01 7233
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 125 of 857

 

As of: 7/15/18 9:15 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-xpli
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1012
Public comment 508. Individual. Kathleen Bovello. 7-6-18

 

Submitter Information

Name: Kathleen bovello

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This country and the world at large have NO need for more guns. Please keep
the rule intact.

Thank you.

WASHSTATEC01 7234
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 126 of 857

 

As of: 7/15/18 9:13 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944n-nze3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1011
Public comment 509. Individual. Thomas Stamm. 7-6-18

 

Submitter Information

Name: Thomas Stamm

 

General Comment

I am opposing this rule change... this by no means a good thing to do.. Do what is the right thing to do and stop
what the money all the time

WASHSTATEC017235
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 127 of 857

 

As of: 7/15/18 9:12 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-b5ub
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1010
Public comment 510. Individual. Diane DiFante. 7-6-18

 

Submitter Information

Name: Diane DiFante
Address:
53 Bennett Shade Lane
Martinsburg, WV, 25403
Email: valmntn59@gmail.com
Phone: 3345463121

 

General Comment

For safety and security of US population, control of arms sales MUST remain under State Dept control.

WASHSTATEC01 7236
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 128 of 857

 

As of: 7/15/18 9:11 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944n-edi7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1009
Public comment 511. Individual. Steven Van Grouw. 7-6-18

 

Submitter Information

Name: Steven Van Grouw

 

General Comment

I am opposed to guns sales of any kind, legal or illegal, in any place at any time. Period!

WASHSTATEC01 7237
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 129 of 857

 

As of: 7/15/18 9:10 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-9rc4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1008
Public comment 512. Individual. Andi Shotwell. 7-6-18

 

Submitter Information

Name: Andi Shotwell

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the US State Department to
the US Commerce Department. This is a horrible idea. It is unsafe and we should put people ahead of dollars.

WASHSTATEC01 7238
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 130 of 857

 

As of: 7/15/18 9:09 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-21tl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1007
Public comment 513. Individual. Joseph Marchesani. 7-6-18

 

Submitter Information

Name: Joseph Marchesani
Address:
5 Thorncrest Dr
Pittsburgh, PA, 15235
Email: Joe.Marchesani2013@gmail.com
Phone: 4123347243

 

General Comment

This transfer of authority from the State Department to the Commerce Department replaces diplomacy, which
advocates for alternatives to military action, with corporate self-interest, which places profit before the well-
being of people around the world. It is economic imperialism in the guise of trade expansion. Such a shift is
immoral and againstnthe best interests of the United States.

WASHSTATEC017239
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 131 of 857

 

As of: 7/15/18 8:32 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-ad2z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1006
Public comment 514. Individual. Juli Kring. 7-6-18

 

Submitter Information

Name: Juli Kring
Address:
12400 Brookglade Circle
Houston, TX, 77099
Email: juli3@aol.com

 

General Comment

I wish to comment on the proposalmaking it easier to export U.S. guns and ammunition globally.

As a parent and a grandparent, this is an issue I feel very strongly about.

I have read that this proposal classifiessemi-automatic assault rifles as non-military when they are used by our
army. They are also use by opposing forces in armed conflicts, and are prohibited for civilian possession in many
countries.

It would remove Congressional oversight for important gun export deals.

Taxpayerswould have to pay processing licenses instead of gun manufacturers.

It removes statutory license requirements for brokers, increasing risk of trafficking.

I understand that the Commerce Department does not even have the resources to enforce export controls, as it is.
It reduces transparency and reporting on gun exports.

There are many other reasons that I knowthe above proposal is a very bad idea that will cost untold lives.
Please reconsider this ill timed and veryunwise proposal.

WASHSTATEC01 7240
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 132 of 857

 

As of: 7/15/18 8:30 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-jw3p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1005
Public comment 515. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

UNCONTROLLED FIREARM-RELATED DISTRIBUTION WILL FEED THE ALREADY RISING
AMOUNTS OF MUNITIONS , WHICH IN TURN FEEDS THE RISE OF VIOLENCE IN OUR COUNTRY.

PLEASE OPPOSE THIS PROPOSED RULE BEFORE IT IS TOO LATE.

WASHSTATEC017241
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 133 of 857

 

As of: 7/15/18 8:28 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944n-dOkr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1004
Public comment 516. Individual. Janet Gooch. 7-6-18

 

Submitter Information

Name: Janet Gooch

 

General Comment

Guns are like cars, a tool that requires skill and a clear head to safely operate. It's time to treat guns like cars.

WASHSTATEC01 7242
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 134 of 857

 

As of: 7/15/18 8:27 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-eg5b
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1003
Public comment 517. Individual. Norma Neilson. 7-6-18

 

Submitter Information

Name: Norma Neilson

 

General Comment

I feel that it is very important that something is done to have stricter regulations on guns. It is terrible that
innocent man, women & children are being killed every day. Please help to make our communities and public
areas safe without the fear.

WASHSTATEC01 7243
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 135 of 857

 

As of: 7/15/18 8:26 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944n-c04p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1002
Public comment 518. Individual. Victoria Meguid. 7-6-18

 

Submitter Information

Name: Victoria Meguid

 

General Comment

Commonsense gun laws NOW before theres another school disaster.

WASHSTATEC01 7244
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 136 of 857

 

As of: 7/15/18 8:25 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-wzdm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1001
Public comment 519. Individual. Nick Berezansky. 7-6-18

 

Submitter Information

Name: Nick Berezansky
Address:

Ridgewood, NJ, 07450
Email: pigboy@dotswillecho.com
Phone: 2016706814

 

General Comment

I am completely opposed to this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This has serious implications for national security. The
State Department needs to be in oversight of these transactions.

WASHSTATEC017245
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 137 of 857

 

As of: 7/15/18 8:10 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-vtht
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1000
Public comment 520. Individual. Joshua Steele. 7-6-18

 

Submitter Information

Name: Joshua Steele

 

General Comment

The United States government should not be in the business of boosting the sales of guns and ammunition at the
national and international levels. More gun sales makes our world less safe.

WASHSTATEC01 7246
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 138 of 857

 

As of: 7/15/18 8:08 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-00j9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0999
Public comment 521. Individual. Kathleen Querner. 7-6-18

 

Submitter Information

Name: Kathleen Querner

 

General Comment

more guns= more deaths, if population control is what you are looking for...you are on the right track. OR maybe
we should do better screening and background checks, educate people on locking guns safely away from children
and better mental health care for Americans...

WASHSTATEC01 7247
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 139 of 857

 

As of: 7/15/18 8:06 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-genr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0998
Public comment 522. Individual. Donald Wyatt. 7-6-18

 

Submitter Information

Name: Donald Wyatt
Address:

301 Merritt St

River Oaks, TX, 76114-3708
Email: woowoowyatt@aol.com
Phone: 8177389840

 

General Comment

The AR-15 was designed to inflict maximum damage as quickly as possible. It isn't a hunting rife, its not a self-
defense measure.

The AR-15 assault rifle was engineered to create what one of its designers called "maximum wound effect." Its
tiny bullets, needle-nosed and weighing less than four grams, travel nearly three times the speed of sound. As the
bullet strikes the body, the payload of kinetic energy rips open a cavity inside the flesh essentially inert space,
which collapses back on itself, destroying inelastic tissue, including nerves, blood vessels and vital organs. "It's a
perfect killing machine,” says Dr. Peter Rhee, a leading trauma surgeon and retired captain with 24 years of
active-duty service in the Navy. "A handgun wound is simply a stabbing with a bullet," says Rhee. "It goes in
like a nail." With the high-velocity rounds of the AR-15, he adds, "its as if you shot somebody with a Coke can."
The shooter used a Smith & Wesson M&P15, a military-style assault rifle with large capacity magazines. Assault
weapons were also used in previous mass shootings, including Aurora, Colorado; Newtown, Connecticut; San
Bernardino, California; Umpqua Community College, Roseburg, Oregon; Sutherland Springs, Texas; and Las
Vegas, Nevada.

We do not want to hear our state and federal officials offering their thoughts and prayers for this latest tragedy

we want action now! Military-style assault weapons and large capacity magazines have no place in civilian
society and are only designed to kill and injure large numbers of people in a short period of time.

WASHSTATEC01 7248
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 140 of 857
We cannot allow the daily carnage in our country to be the new normal.

WASHSTATEC017249
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 141 of 857

 

As of: 7/15/18 8:05 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-3hxp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0997
Public comment 523. Individual. Antonia Salaz. 7-6-18

 

Submitter Information

Name: Antonia Salaz
Address:

Grand Junction, Colorado, 81503
Email: salazesmio@yahoo.com
Phone: 9702571803

 

Organization: 1972

General Comment

Every child that dies, because of loose policies, is going to be the fault of all those who allowed it!

WASHSTATEC017250
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 142 of 857

 

As of: 7/15/18 7:58 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-snak
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0996
Public comment 524. Individual. Terence Travis. 7-6-18

 

Submitter Information

Name: Terence Travis
Address:
EWA BEACH, United States, 96706
Email: ttravis@hawatiantel net
Phone: 8086854460

 

General Comment

I am adamantly opposed to this rule change. There needs to be MORE regulation of military weapons, not less.

WASHSTATEC017251
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 143 of 857

 

As of: 7/15/18 7:54 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944n-7uhx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0995
Public comment 525. Individual. Thomas Lindsey. 7-6-18

 

Submitter Information

Name: Thomas Lindsey

 

General Comment

It's a daily routine now. Turn the evening news on and see where the person or people that were murdered by
guns lived.

This morning before 6 a.m. a motorcycle driver was shot and killed on a freeway near L.A.

Where will the next one be?

WASHSTATEC01 7252
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 144 of 857

 

As of: 7/15/18 7:53 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-dkxb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0994
Public comment 526. Individual. Carol Collins. 7-6-18

 

Submitter Information

Name: CAROL COLLINS
Address:

1935 NAULT ROAD

DOVER, DE, 19904
Email: CCOLLINSS4@MSN.COM
Phone: 3026781644

 

General Comment

CLOSE THE FLOODGATE ON GUN SALES.

WASHSTATEC017253
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 145 of 857

 

As of: 7/15/18 7:52 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-j4uq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0993
Public comment 527. Individual. Barbara Evans. 7-6-18

 

Submitter Information

Name: Barbara Evans

 

General Comment

We should not be arms dealers. They go to dangerous people.

WASHSTATEC01 7254
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 146 of 857

 

As of: 7/15/18 7:51 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-poq9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0992
Public comment 528. Individual. Phillip Hlavac. 7-6-18

 

Submitter Information

Name: Phillip Hlavac

 

General Comment

Nothing needs regulating. Trump will give us everything he wants. I mean we want.
We dont need assault weapons or bumpstocks. They are un-American. They can be used against police and
everyday citizens.

WASHSTATEC017255
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 147 of 857

 

As of: 7/15/18 7:50 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted July 15, 2018
Tracking No. 1k2-944n-dryq

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0991
Public comment 529. Individual. Kathleen Neefe. 7-6-18

 

Submitter Information

Name: Kathleen Neefe
Address:
30276 madison
warren, MI, 48093
Email: kathleen-n@sbcglobal net
Phone: 58675185555

 

General Comment

no blood for profits

WASHSTATEC01 7256
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 148 of 857

 

As of: 7/15/18 7:48 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944n-wsae
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0990
Public comment 530. Individual. Bill McClain. 7-6-18

 

Submitter Information

Name: Bill McClain

 

General Comment

I am against this proposal.

WASHSTATEC017257
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 149 of 857

 

As of: 7/15/18 7:47 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-vtSm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0989
Public comment 531. Individual. Martin Balk. 7-6-18

 

Submitter Information

Name: Martin Balk
Address:

Quitman, TX, 75783
Email: mjbalk@suddenlink net
Phone: +11234567890

 

General Comment

MY COUNTRY IS LOOKING MORE LIKE RUSSIA EVERY DAY.

WASHSTATEC017258
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 150 of 857

 

As of: 7/15/18 7:45 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944n-e22r
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0988
Public comment 532. Individual. Julie Bussgang. 7-6-18

 

Submitter Information

Name: Julie Bussgang
Address:
1545 Channing way
Berkeley, 94703
Email: bussgang@aol.com

 

General Comment

I am strongly opposed to changing the regulation of firearms exports from the jurisdiction of the US State
Department to that of the US Commerce Department. The regulation of firearms exports should continue to be
overseen and regulated by the State Department because it is an issue of national security and decisions about it
should be made through the lense of safeguarding the public as opposed to through a business oriented lense.

WASHSTATEC017259
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 151 of 857

 

As of: 7/15/18 7:44 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-rbai
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0987
Public comment 533. Individual. Susan Monaster. 7-6-18

 

Submitter Information

Name: Susan Monaster

 

General Comment

This would be a despicable rule, considering how much gun violence is occurring in the United States every day.

WASHSTATEC01 7260
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 152 of 857

 

As of: 7/15/18 7:42 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-ohqa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0986
Public comment 534. Individual. Valerie Cooper. 7-6-18

 

Submitter Information

Name: valerie cooper

 

General Comment

I don't believe man will ever learn anything from history. Who will be here after wars and murders, trophy
hunting? Only weapons and ammo. What government will be the bravest, most compassionate and stand up for
life and peace. Don't be afraid to be that government. Life is not about who has the biggest ,the most money, but
about who cares about humanity. It's time. Past time.

WASHSTATEC01 7261
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 153 of 857

 

As of: 7/15/18 7:41 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944n-w6nj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0985
Public comment 535. Individual. Kerry Sykes. 7-6-18

 

Submitter Information

Name: Kerry Sykes

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns are weapons and should not be treated like other goods.

WASHSTATEC01 7262
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 154 of 857

 

As of: 7/15/18 7:40 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-lmd4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0984
Public comment 536. Individual. John and Pamela D Wilson. 7-6-18

 

Submitter Information

Name: John and Pamela D Wilson

 

General Comment

no more thoughts and prayers. enough people have died from guns wielded by people who should not have
firearms. Until you can come up with foolproof ways for guns to be ONLY in the hands of those who are deemed
responsible to use them correctly and not kill journalists, party goers, teen agers, concert attendees, their fellow
employees and elementary school children, church-goers and people on the street, then sensible precautions such
as no bump stocks, closing the gaps on ways to automatize weapons, the size of ammunition clips and close the
gaps on who can own and buy a weapon, then my rights are violated whenever people can obtain weapons,
accessories and ammunition without problem. By the way, I am a gun owner. There are at least three guns in this
household. We do not feel are rights are lessened by sensible gun regulations. We feel our rights are violated
every time guns are used to slaughter innocent people and we must, once again, explain to our friends why we
own guns. Get it together and limit those items which have nothing to do with hunting animals but are used
exclusively to hunt and KILL human beings.

WASHSTATEC01 7263
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 155 of 857

 

As of: 7/15/18 7:38 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 15, 2018
Tracking No. 1k2-9440-gsro

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0983
Public comment 537. Individual. Robin Gaphni.7-6-18

 

Submitter Information

Name: Robin Gaphni
Address:

7093 NE Bayhill

Bainbridge Island, WA, 98110
Email: rgaphni@seanet.com

 

General Comment

This is ludicrous. I am opposed to this on many levels, not the least of which is it will increase gun violence. We
need MORE regulations not less. | vehemently oppose this.

WASHSTATEC01 7264
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 156 of 857

 

As of: 7/15/18 7:37 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-q7ok
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0982
Public comment 538. Individual. Judith Niemann. 7-6-18

 

Submitter Information

Name: Judith Niemann

 

General Comment

I strongly oppose this change. Sending arms abroad puts even more weapons in the hands of our enemies and
makes all of us less safe.

WASHSTATEC017265
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 157 of 857

 

As of: 7/15/18 7:36 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-gsro
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-098 1
Public comment 539. Individual. Jim Kapralos. 7-6-18

 

Submitter Information

Name: Jim Kapralos
Address:

2076 Privet Way

Santa Rosa, CA, 95404
Email: jimkapralos@att.net

 

General Comment

I oppose the change proposed for export licensing of fire arms from the State Department to the Commerce
Department. This change would compromise our national security.

WASHSTATEC01 7266
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 158 of 857

 

As of: 7/15/18 7:33 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-tlm1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0980
Public comment 540. Individual. David Lavender. 7-6-18

 

Submitter Information

Name: David Lavender
Address:

441 Raritan Ave

Atco, NJ, 08004
Email: rednevalsS@cs.com
Phone: 8567682511

 

General Comment

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security. The greed has to checked in corporate America. This proposal will only make the world
more dangerous for everyone. Our friends as well as our enemies.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Where has common sense gone in our America. Think!

WASHSTATEC01 7267
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 159 of 857

 

As of: 7/15/18 7:32 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-dglt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0979
Public comment 541. Individual. Ruth Lambert. 7-6-18

 

Submitter Information

Name: Ruth LAMBERT
Address:
1695 Independence Avenue
Melbourne, FL, 32940
Email: ruth. lambert@goddard.edu
Phone: 2032144699

 

General Comment

PLEASE: recognize that we have a GUN VIOLENCE EPIDEMIC and do not enable further gun possesion
enablement. We have children dying by the THOUSANDS each year. Enough is #Enough.

WASHSTATEC01 7268
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 160 of 857

 

As of: 7/15/18 7:30 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-zscs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0978
Public comment 542. Individual. Janet Romanishin. 7-6-18

 

Submitter Information

Name: Janet Romanishin

 

General Comment

I oppose the proposed rule change putting control of guns and ammunition under the Commerce department.
There needs to be tighter control of guns.

WASHSTATEC01 7269
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 161 of 857

 

As of: 7/15/18 7:29 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-2k3a
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0977
Public comment 543. Individual. Rev. John Fernandes. 7-6-18

 

Submitter Information

Name: Rev. John Fernandes

 

General Comment

It is not necessary to increase weapons worldwide.

WASHSTATEC017270
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 162 of 857

 

As of: 7/15/18 7:28 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-tvg7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0976
Public comment 544. Individual. Irwin Arnstein. 7-6-18

 

Submitter Information

Name: irwin arnstein
Address: 75043
Email: irwin@irwinarnstein.com

 

General Comment

This is a bad idea. Since when are firearms, especially civilian owned AR15s not part of the US Munitions list
when the identical rounds and virtually identical weapons are used by our military and law enforcement? Let's
just rely on the usual scare politics of the GOP and President to sell weapons. A change in the laws and
management is not required. For the record I am a gun owner and think there should be more regulation not less
as I know what guns do and how to use them. I would start with mandatory training certificates for anyone
getting a gun like a driver's license. Then those in possession of weapons illegally owned could have them
impounded, just as we impound cars that are not operated by a licensed operator and the guns can be retrieved
when the owners have gotten or renewed their license.

WASHSTATEC017271
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 163 of 857

 

As of: 7/15/18 7:26 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-ml9q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0975
Public comment 545. Individual. Kathleen Powers. 7-6-18

 

Submitter Information

Name: Kathleen Powers
Address:
5625 N Winthrop Ave
Apt 503
Chicago, 60660-4443
Email: mommypowers@hotmail.com
Phone: 7736553471
Fax: 60660-4443

 

General Comment

For our safety, control of firearms does NOT belong under the Department of Commerce. The US State
Department is the only department that can control firearms for our safety. The Department of Commerce will do
business with the highest bidder with no regard to human life. It is there to make money, not safety.

WASHSTATEC017272
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 164 of 857

 

As of: 7/15/18 7:25 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-z4gv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0974
Public comment 546. Individual. Cyrene Aksman. 7-6-18

 

Submitter Information

Name: Cyrene Aksman
Address:
210 W. Cross St.
Apt. 106
Ypsilanti, MI, 48197
Email: margoaksm@hotmail.com
Phone: 7349618964
Fax: 48197

 

General Comment

I am against this proposed Rule to transfer the control of export licenses from the State Department to the
Commerce Department.

WASHSTATEC01 7273
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 165 of 857

 

As of: 7/15/18 7:24 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-w9ku
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0973
Public comment 547. Individual. Michael Kemper. 7-6-1867

 

Submitter Information

Name: Michael Kemper
Address:

1388 California Street

San Francisco, CA, 94109
Email: mckemper84@gmail.com
Phone: 4157765657

 

General Comment

The society is committing suicide with its obsessive ownership of guns. If the society is to survive, it must
address its gun problem. But maybe this society is irrevocably damaged, as exampled by its president.

WASHSTATEC01 7274
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 166 of 857

 

As of: 7/15/18 7:23 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-h91lu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0972
Public comment 548. Individual. Connie C. 7-6-18

 

Submitter Information

Name: Connie C.

 

General Comment

No one needs a semi-automatic weapon. Please consider making these and other high-powered assault weapons
unavailable for purchase or trade.

WASHSTATEC017275
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 167 of 857

 

As of: 7/15/18 7:21 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 15, 2018
Tracking No. 1k2-9440-vqon
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0971
Public comment 549. Individual. Richard Boyle. 7-6-18

 

Submitter Information

Name: Richard Boyle

 

General Comment

As though there aren't enough guns in our country already. We need to put an end to this.

WASHSTATEC017276
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 168 of 857

 

As of: 7/15/18 7:10 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9440-6rii

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0970
Public comment 550. Individual. Elizabeth Hegeman. 7-6-18

 

Submitter Information

Name: elizabeth hegeman
Address:

100 riverside

ny, NY, 10024
Email: mastocke@syr.edu
Fax: 10024

 

General Comment

we must stop the mindless unregulated sale of GUNs!

WASHSTATEC017277
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 169 of 857

 

As of: 7/15/18 7:09 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-y79u
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0969
Public comment 551. Individual. Guadalupe Yanez. 7-6-18

 

Submitter Information

Name: Guadalupe Yanez

 

General Comment

Damn nra, these are little insecure wannabe men, all they are little cowards that are viciously in love with damn
guns! It must really be sad living by the barrels of guns. They dont value life, they guns and money.

WASHSTATEC017278
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 170 of 857

 

As of: 7/15/18 7:07 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-qo5p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0968
Public comment 552. Individual. Michael Klein. 7-6-18

 

Submitter Information

Name: Michael Klein
Address:
733 w market street
akron, OH, 44303
Email: mjklein3@ameritech.net

 

General Comment

I forcefully oppose the rule change that would swap the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The ramifications of increased firearms change can be far deeper
that just selling more freely. The political consequences could be enormous!! Imagine a thousand anarchies
rising that would rival the problems we saw in Somalia, such as sea piracy and many others we have not yet

WASHSTATEC017279
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 171 of 857

 

As of: 7/15/18 7:06 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 15, 2018
Tracking No. 1k2-9440-Siwp

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0967
Public comment 553. Individual. Karyn Barry. 7-6-18

 

Submitter Information

Name: karyn barry
Address:

Waltham, MA, 02451
Email: karynbarry@yahoo.com
Phone: 7818946000

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. These weapons always come back to kill Americans. We need fewer guns in
the world.

WASHSTATEC017280
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 172 of 857

 

As of: 7/15/18 7:05 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-rmle
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0966
Public comment 554. Individual. Frances Schutz. 7-6-18

 

Submitter Information

Name: Frances Schutz

 

General Comment

I urge you NOT to switch oversight of the regulations on firearms export from the U.S. State Department to the
U.S. Commerce Department. We should be deeply concerned that gun sales make not only our own citizens less
safe, but also the citizens of those countries to which we sell the guns made in the US.

WASHSTATEC01 7281
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 173 of 857

 

As of: 7/15/18 7:04 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-dul5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0965
Public comment 555. Individual. Patricia Flaherty. 7-6-18

 

Submitter Information

Name: Patricia Flaherty

 

General Comment

As a Mom who votes, I oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. This is turning our plowshares into swords, and
selling them globally. We don't need to unleash the greed of the US gun industry on the world. The US
Commerce Department only cares about material gain, not about security.

WASHSTATEC01 7282
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 174 of 857

 

‘As of: 7/15/18 7:03 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 15, 2018
Tracking No. 1k2-9440-h240
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0964
Public comment 556. Individual. Jorge De Cecco. 7-6-18

 

Submitter Information

Name: Jorge De Cecco

 

General Comment

We need fewer guns out there, not more guns.

WASHSTATEC01 7283
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 175 of 857

 

‘As of: 7/15/18 7:01 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9440-z413
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0963
Public comment 557. Individual. Karen Kauffman. 7-6-18

 

Submitter Information

Name: Karen Kauffman
Address:
923 N 7th St, Apt B
Murphysbro, IL, 62966-1640
Email: karstur@hotmail.com
Phone: 6185218799

 

General Comment

I oppose this rule change that would switch the regulations of the export of firearms from the U.S. State Dept to
the U.S. Dept of Commerce.

WASHSTATEC01 7284
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 176 of 857

 

As of: 7/15/18 6:59 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-wic5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0962
Public comment 558. Individual. Catherine Lee. 7-6-18

 

Submitter Information

Name: Catherine Lee

 

General Comment

The last thing the U.S. needs is to make it easier for businesses to supply powerful assault weapons to the world's
most unstable munitions buyers. Do not enact this legislation because it:

*Treats semi-automatic assault rifles - developed for wartime use - as non-military, despite their use by U.S.
troops, their use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in
many countries.

*Eliminates Congressional oversight for important gun export deals.

*Transfers the cost of processing licenses from gun manufacturers to taxpayers.

*Removes statutory license requirements for brokers, increasing risk of trafficking.

*Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

*Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The Commerce Department does not have the resources to enforce export controls, even now. This
exemption for a new manufacturing technology cannot be applied to weapons production, if we are to consider
ourselves as Americans responsible world diplomats.

*Reduces transparency and reporting on gun exports.

*Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Do not re-direct us on a path to a more violent world, particularly not with taxpayer dollars.

WASHSTATEC017285
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 177 of 857

 

As of: 7/15/18 6:58 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-sp9k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0961
Public comment 559. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns are a product, but a very dangerous one. They need to remain under the
auspices of the U.S. State Department's regulations. Guns are more carefully monitored for export by the State
Department. The Commerce Department would regard the guns as it would any other good/product and only
give minimal care in following the outflow and to whom. Do not change the firearms export regulations to the
U.S. Commerce Department from the U.S. State Department!

Thank you for your consideration.

WASHSTATEC01 7286
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 178 of 857

 

As of: 7/15/18 6:57 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-dxsx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0960
Public comment 560. Individual. Grace Strong. 7-6-18

 

Submitter Information

Name: Grace Strong

 

General Comment

Selling more guns isnt going to save any lives. Selling fewer just might.

WASHSTATEC01 7287
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 179 of 857

 

As of: 7/15/18 6:55 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-kkxu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0959
Public comment 561. Individual. Mary Vrabel. 7-6-18

 

Submitter Information

Name: Mary Vrabel

 

General Comment

Gun sales should continue to be regulated by the State Department, not transferred to the Commerce Department.
These are dangerous, deadly weapons and just because there is money to be made doesn't mean that selling them
around the world should be made easier or encouraged.

WASHSTATEC01 7288
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 180 of 857

 

As of: 7/15/18 6:53 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-alf]
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0958
Public comment 562. Individual. Madeleine Beresford. 7-6-18

 

Submitter Information

Name: Madeleine Beresford
Address:

158 Hope St.

Ridgewood, NJ, 07450-4505
Email: fnnsmail@gmail.com
Phone: 2016523537

 

General Comment

Do not open the sale of semi-automatics to other countries and export our level of gun violence around the world.
More civilians killed every day as happens in this country?

WASHSTATEC01 7289
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 181 of 857

 

As of: 7/15/18 6:51 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-n73e
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0957
Public comment 563. Individual. Mary Kennedy. 7-6-18

 

Submitter Information

Name: mary Kennedy

 

General Comment

We need as many boundaries as we can get on our gun laws period. Get nra out if politics.

WASHSTATEC017290
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 182 of 857

 

As of: 7/15/18 6:50 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted July 15, 2018
Tracking No. 1k2-9440-wtg9

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0956
Public comment 564. Individual. Avis Ogilvy. 7-6-18

 

Submitter Information

Name: Avis Ogilvy
Address:

New Orleans, LA, 70118
Email: lanivet@gmail.com
Phone: 5048610849
Organization: Friends of the Earth

 

General Comment

Please leave the management of gun export the way it is. You don't have to do EVERYTHING the gun lobby
tells you to do.

WASHSTATEC017291
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 183 of 857

 

As of: 7/15/18 6:48 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-zluq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0955
Public comment 565. Individual. Janie Dobbs. 7-6-18

 

Submitter Information

Name: Janie Dobbs
Address:
3440 Vermont Place
Pleasanton, 94588
Email: janie.dobbs@aol.com
Phone: 9254265069

 

General Comment

I am against moving the oversight of gun exports to the commerce department for these reasons:

1) It would end the State Departments ability to prevent high-risk transfers of arms.

2) It would compromise the United States ability to investigate and prosecute arms smugglers.

3) It would make it easier for U.S. firearms to reach terrorists, criminal organizations and corrupt and abusive
foreign security forces.

4) It would erode existing global norms on firearms exports.

5) There are no public end-use reports on arms exports authorized by the Commerce Department such as those

for exports authorized by the State Department. So, virtually the U. S. would be unable to identify key trafficking
patterns that can help avoid risky arms transfers.

WASHSTATEC01 7292
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 184 of 857

 

As of: 7/15/18 6:47 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-324y
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0954
Public comment 566. Individual. Hannah Pierson. 7-6-18

 

Submitter Information

Name: Hannah Pierson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The world needs less guns. Less death and violence.

WASHSTATEC01 7293
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 185 of 857

 

As of: 7/15/18 6:45 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-pols
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0953
Public comment 567. Individual. Kenneth Hyche. 7-6-18

 

Submitter Information

Name: Kenneth Hyche

 

General Comment

Stop the gun sales of assault weapons and bumpstocks everywhere. Do not allow the pro-massacre organization
the NRA to export this terror all over the world.

WASHSTATEC01 7294
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 186 of 857

 

As of: 7/15/18 6:43 AM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 15, 2018
Tracking No. 1k2-9440-p6u6

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0952
Public comment 568. Individual. Melanie Roth-Smith. 7-6-18

 

Submitter Information

Name: Melanie Roth-Smith
Address:

50 Pickering st

Danvets, MA, 01923
Email: Mel8roth@hotmail.com

 

General Comment

We have a gun violence epidemic in our country. The time has been long overdue to finally take action. I urge
you to fully fund and support gun control measures and research.

WASHSTATEC017295
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 187 of 857

 

As of: 7/15/18 6:42 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-9vip
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-095 1
Public comment 569. Individual. Jan Slavid. 7-6-18

 

Submitter Information

Name: Jan Slavid
Address:

841 Montecillo Rd.

San Rafael, CA, 94903
Email: jan@relewis.com
Phone: 4158196670

 

General Comment

I oppose the rule change that would switch the regulation of firearms being exported from the U.S. State
Department to the U.S. Commerce Department

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security

I believe in gun control, here and in other countries, especially control of assault weapons.

WASHSTATEC01 7296
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 188 of 857

 

As of: 7/15/18 6:41 AM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-9440-wp8a

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0950
Public comment 570. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms, Guns, Ammunition and Related Articles highly impact the safety of every person in the United States
and around the world. The sale of weapons must be carefully controlled for the security of our citizens and our

nation. Arming the countries that do not have strict gun control laws in place will result in truly putting guns in
the hands of bad people. This change should not be made.

WASHSTATEC017297
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 189 of 857

 

As of: 7/15/18 6:39 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-9440-zoy8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0949
Public comment 571. Individual. Kathryn De Muth. 7-6-18

 

Submitter Information

Name: Kathryn De Muth

 

General Comment

Guns do kill people. I hate the saying,Guns do not kill people, people kill people The saying is ludicrous. The
guns are a very effective medium to kill.

WASHSTATEC01 7298
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 190 of 857

 

As of: 7/15/18 6:38 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944p-73sa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0948
Public comment 572. Individual. Ken Box. 7-6-18

 

Submitter Information

Name: Ken Box
Address:
Austin, TX, 78703
Email: kbox7@austin.rr.com
Phone: 5124739936
Organization: Austin Community College

 

General Comment

The quickest way to poison a society and undermine all police departments, add more guns.

WASHSTATEC017299
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 191 of 857

 

As of: 7/15/18 6:37 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944p-18rb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0947
Public comment 573. Individual. Tim Woolsey. 7-7-18

 

Submitter Information

Name: Tim Woolsey

 

General Comment

Is this really a good way to export American values around the world?

Isn't this just yet another result of powerful lobbying activities by gun manufacturers to increase sales?

What possible good can come of this other than increasing the profits of the gun industry?

Wouldn't it be better to promote American values in the form of diplomacy, educational exchanges, artistic
exchanges?

We should be making it more difficult to obtain these weapons rather than easier if we are truly interested in a
more peaceful world.

WASHSTATEC017300
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 192 of 857

 

As of: 7/15/18 6:35 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 15,2018
Tracking No. 1k2-944p-lxjn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0946
Public comment 574. Individual. Geraldine Mueller. 7-6-18

 

Submitter Information

Name: Geraldine Mueller

 

General Comment

That is a ridiculous precedent. More guns means more mass killings. Less rules makes it easier to buy a gun,
encourages the NRA, encourages more deaths in a country that leads the world on mass murders. What we really
need is stronger gun control, a waiting time before buying a gun, stricter registration, etc. please do not do this.

WASHSTATEC017301
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 193 of 857

 

As of: 7/14/18 11:33 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-m99o0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0945
Public comment 575. Individual. Chantal Hoey-Sanders. 7-6-18

 

Submitter Information

Name: Chantal Hoey-Sanders
Address:

567 Prestwick Ave SE

Grand Rapids, MI, 49546
Email: Chantalhoey@hotmail.com
Phone: 6164581499

 

General Comment

This is absolutely greedy and absurd. #NotmyAmerica

WASHSTATEC01 7302
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 194 of 857

 

As of: 7/14/18 11:32 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-ju21
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0944
Public comment 576. Individual. Adair DeLamater. 7-6-18

 

Submitter Information

Name: Adair DeLamater
Address:

44 East Milan Street

Bath, ME, 04530
Email: adairdelamater@gmail.com
Phone: 2073894488
Organization: N/A

 

General Comment

This proposed rule would just increase the horror of more weapons of destruction spreading around the world.
Another idea to make the rich richer, without regard to the consequences for the rest of life on Earth. The system
is not broken, so don't fix it.

WASHSTATEC017303
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 195 of 857

 

As of: 7/14/18 11:30 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944p-emul

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0943
Public comment 577. Individual. Linda Zawrotniak. 7-6-18

 

Submitter Information

Name: Linda Zawrotniak

 

General Comment

I oppose the switch of firearm sales regulation to the Commerce Department. National security requires that the
State Department retain jurisdiction. The Commerce Department is only concerned with sales and doesnt have
the focus on geopolitical issues that is needed.

WASHSTATEC01 7304
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 196 of 857

 

As of: 7/14/18 11:29 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-Sngy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0942
Public comment 578. Individual. Philip Yokers. 7-6-18

 

Submitter Information

Name: Philip Yokers
Address:
5108 NE 72nd Circle
Vancouver, WA, 98661
Email: pkyo@aol.com
Phone: 503-720-9009

 

General Comment

I oppose re-classifying these regulated weapons from where they are now: "military", under export regulation by
the State Department, to the regulation by the Commerce Department. The Commerce Department does not have
the resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. That means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

As "military", these regulated weapons are under the regulation of the State Department, and Congress can block
sales of large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey. Switching the
regulation of firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

This rule change would make the world a far more dangerous place:

1 It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2 It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a

WASHSTATEC017305
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 197 of 857
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling

3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC01 7306
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 198 of 857

 

As of: 7/14/18 11:28 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-jh14
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0941
Public comment 579. Individual. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns are not "commerce." They are weapons and should be heavily regulated.

WASHSTATEC01 7307
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 199 of 857

 

As of: 7/14/18 11:26 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-njk8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0940
Public comment 580. Individual. Leslie Oelsner. 7-6-18

 

Submitter Information

Name: Leslie Oelsner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This seems obviously to gravely threaten our national security -- it certainly
gives terrorists even more chance to amass deadly firearms.

WASHSTATEC01 7308
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 200 of 857

 

As of: 7/14/18 11:25 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-q3jf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0939
Public comment 581. Individual. Ruth VLd. 7-6-18

 

Submitter Information

Name: Ruth VLd

 

General Comment

Insane policies bring more violence. We hVe enough already

WASHSTATEC017309
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 201 of 857

 

As of: 7/14/18 11:24 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-dgox
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0938
Public comment 582. Individual. Moira McKinnon. 7-6-18

 

Submitter Information

Name: Moira McKinnon
Address:
5 Gale Road
Hampton, NH, 03842
Email: moira.mckinnon@gmail.com
Phone: 6036016225

 

General Comment

The rest of the world thinks that the United States is absolutely insane to live with our out-of-control, deadly gun
culture. The proposed rule aims to spread our poisonous violence to the rest of the world. I am absolutely
opposed, as a mother and a teacher.

WASHSTATEC017310
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 202 of 857

 

As of: 7/14/18 11:23 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-Sitm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0937
Public comment 583. Individual. Kelly Henderson. 7-6-18

 

Submitter Information

Name: Kelly Henderson

 

General Comment

I oppose this rule change because it would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC017311
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 203 of 857

 

As of: 7/14/18 11:21 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-8kzq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0936
Public comment 584. Individual. Daniel Dayton. 7-6-18

 

Submitter Information

Name: Daniel Dayton
Address:
Bensalem, PA, 19020
Email: danieldayton19020@yahoo.com
Phone: 2156383622

 

General Comment

i strongly oppose the transfer of firearms export licenses from state to commerce, this would be against best
interests of the usa

WASHSTATEC017312
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 204 of 857

 

As of: 7/14/18 11:20 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-abv2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0935
Public comment 585. Individual. Elise Margulis. 7-6-18

 

Submitter Information

Name: Elise Margulis

 

General Comment

Stop the opening of new floodgates for gun sales!

WASHSTATEC017313
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 205 of 857

 

As of: 7/14/18 11:18 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted July 14, 2018
Tracking No. 1k2-944p-ynt7

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0934
Public comment 586. Individual. Wendy Stevens. 7-6-18

 

Submitter Information

Name: Wendy Stevens
Address:
7024 Hidden Creek Dr
Charlotte, NC, 28214
Email: wagothro@hotmail.com
Phone: 4254882348

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We already have enough guns that we sold to other governments and persons
that are now being used against us. Wake up, make it harder not easier.

WASHSTATEC017314
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 206 of 857

 

As of: 7/14/18 11:17 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944p-tlst

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0933
Public comment 587. Individual. Natalie Pargas. 7-6-18

 

Submitter Information

Name: Natalie Pargas
Address:
1055 Gun Club Rd
Palmerton, PA, 18071
Email: npargas@aol.com
Phone: 2024898947

 

General Comment

I do not understand when much of our economic and immigration and military membership is based on “national
security" how broadening sales to countries and persons outside the United States preserves and protects our
national security. Please explain. Natalie Pargas

WASHSTATEC017315
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 207 of 857

 

As of: 7/14/18 11:14 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-91r2i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0932
Public comment 588. Individual. Sharon Baker. 7-6-18

 

Submitter Information

Name: Sharon Baker

 

General Comment

U.S. firearms exported to Mexican police have been used in massacres and forced disappearances. We need
international background checks to prevent gun exports to military and private groups that use them to commit
violence or collude with organized crime.

At the core of these proposed changes is the mistaken belief that firearms do not merit tighter control because
they are neither high-tech nor provide unique military advantages. In reality, these are some of the weapons most
often used to commit abuses and extend conflict around the world. As such they deserve our highest scrutiny, not
an easier path for sale and one without Congressional oversight.The policy continues the wrong-minded
approach of the Trump administration to treat weapons as any other trade commodity, threatening to undermine
long-term global security and true U.S. national security interests.

"The Trump administration's decision to relax regulations on the export of firearms will make it easier for
terrorists, tyrants and criminal gangs to get their hands on the same dangerous firearms that have been used in
mass shootings in the United States. This is a victory for the NRA and the gun industry and a loss for everyone
else. Relaxing regulations on many firearms by putting them under the jurisdiction of the Commerce Department
rather the the Department of State will make it harder to track where these weapons end up, and therefore easier
for them to be diverted into the wrong hands. To make matters worse, Congress would no longer even be notified
of major firearms exports, making it harder to do things like limit sales to the police in the Philippines who have
been involved in assassinations of their own citizens -- as Sen. Ben Cardin, who blocked such sales in the past,
has noted.

O, let America be America again --

The land that never has been yet --

And yet must be -- the land where every [one] is free.
Langston Hughes, Let America Be America Again

WASHSTATEC017316
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 208 of 857

WASHSTATEC017317
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 209 of 857

 

As of: 7/14/18 11:11 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944p-xycd

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0931
Public comment 589. Individual. Vincent Bergan. 7-6-18

 

Submitter Information

Name: Vincent Bergan
Address:

45-1043 Pahuwai Pl
Kaneohe, HI, 96744
Email: vbergan@gmail.com
Phone: 8084697495

Fax: 96744

 

General Comment

As a US citizen I am opposed to the new regulations which make it easier to sell high tech American made
weapons overseas. It is dangerous because those weapons could easily get into the wrong hands and be used
against Americans.

WASHSTATEC017318
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 210 of 857

 

As of: 7/14/18 11:09 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-ggwm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0929
Public comment 591. Individual. Matthew Genaze. 7-6-18

 

Submitter Information

Name: Matthew Genaze

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Guns are an epidemic. Guns are a daily act of terrorism. Guns are a direct threat to our democracy. These facts
require direct and significant action immediately. I am only able to support legislators and the parties they are

members of that support aggressive gun regulation legislation.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC017319
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 211 of 857

 

As of: 7/14/18 11:08 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-wlbh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0928
Public comment 592. Individual. Marilyn Long. 7-6-18

 

Submitter Information

Name: Marilyn Long
Address:
6812 E 123rd Ter
Grandview, MO, 64030
Email: mjanelong@aol.com
Phone: 8167613492
Fax: 64030

 

General Comment

What this country needs is not easier to obtain and more widely available guns We need to have stricter
background check regulations, not just for gun stores but for on-line sales and gun shows. We need to keep
assault-style weapons out of the hands of non-military, non-law enforcement people. No one needs such weapons
for hunting or self-defense. I know it would be impossible to get all of these weapons off the streets but other
countries have drastically reduced their prevalence by such things as buy-back programs.

WASHSTATEC017320
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 212 of 857

 

As of: 7/14/18 11:06 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-nozn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0927
Public comment 593. Individual. Rachel Butler. 7-6-18

 

Submitter Information

Name: Rachel Butler
Address:
Seattle, WA, 98199
Email: rachelnbutler@gmail.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is yet another example of the disturbing amount of influence the NRA has
on policy.

WASHSTATEC01 7321
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 213 of 857

 

As of: 7/14/18 11:05 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-ljk5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0926
Public comment 594. Individual. Frances Hugg. 7-6-18

 

Submitter Information

Name: frances hugg
Address:

777 Liberty Lane

Hollidaysburg, PA, 16648
Email: franceshugg777@gmail.com
Phone: 814-695-1758

 

General Comment

The greedy NRA wants to spread our gospel of guns to places outside of the US and infect their homicidal lust
for violence, death and mayhem on other societies now? Their filthy obsession for profit knows no bounds! No--
no laws should be changed to allow their anti-Christian spread of violence over the entire earth! Isn't it bad
enough that we have our children going to schools where they are sitting ducks in the NRA shooting gallery--
must we export death now?

WASHSTATEC01 7322
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 214 of 857

 

As of: 7/14/18 11:03 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-vplx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0925
Public comment 595. Individual. Celeste Leibowitz. 7-6-18

 

Submitter Information

Name: Celeste Leibowitz

 

General Comment

Do not facilitate the expanded proliferation of firearms by shifting control of their export to the Department of
Commerce. To do so puts even more lives at risk.

WASHSTATEC01 7323
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 215 of 857

 

As of: 7/14/18 11:00 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944p-nx6s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0924
Public comment 596. Individual. Blanca Guillen-Woods. 7-6-18

 

Submitter Information

Name: Blanca Guillen-Woods

 

General Comment

Given the recent gun violence, we need stronger and increased controls not less and safety need to be a higher
priority.

WASHSTATEC01 7324
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 216 of 857

 

As of: 7/14/18 10:59 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-Skkn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0923
Public comment 597. Individual. Mary White. 7-6-18

 

Submitter Information

Name: Mary White

 

General Comment

I oppose transferring authority to regulate firearms like semi-automatic weapons from the State Department to
the Commerce Department. Commerce is concerned with promoting American business of whatever kind, not in
asking whether its in our national interest for particular countries or buyers to be able to obtain such weapons.

WASHSTATEC017325
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 217 of 857

 

As of: 7/14/18 10:58 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-92qx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0922
Public comment 598. Individual. Christa Shulters. 7-6-18

 

Submitter Information

Name: Christa Shulters

 

General Comment

All firearms are weapons, and should therefore be regulated by a governing body concerned with safety. To
falsely label guns as regular commercial goods will put even more people's lives in jeopardy. This proposed rule
change is morally and ethically wrong, and should be discarded immediately.

WASHSTATEC01 7326
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 218 of 857

 

As of: 7/14/18 10:56 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944q-rq6u

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0921
Public comment 599. Individual. Douglas Estes. 7-6-18

 

Submitter Information

Name: Douglas Estes
Address:
629 Arguello Blvd. #303
San Francisco, CA, 94118
Email: dce00S5@yahoo.com

 

General Comment

Arms sales of all types must be reduced if humanity and civilization are to survive. I am opposed to this rule and
this blatant attempt to further enrich gun manufacturers and investors.

WASHSTATEC017327
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 219 of 857

 

As of: 7/14/18 9:43 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-b38q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0920
Public comment 600. Individual. Stefanie Kaku. 7-6-18

 

Submitter Information

Name: Stefanie Kaku

 

General Comment

I oppose a rule change that would switch the regulations of firearms export from the U.S. State Department to the
U.S. Commerce Department.
We dont know where those firearms might end up. This increases risks to our national security.

WASHSTATEC01 7328
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 220 of 857

 

As of: 7/14/18 9:41 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944q-Siuv

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0919
Public comment 601. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I am concerned that such a change will have serious implications for our
national security.

WASHSTATEC017329
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 221 of 857

 

As of: 7/14/18 9:39 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-lcu6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0918
Public comment 602. Individual. John Cooper. 7-6-18

 

Submitter Information

Name: John Cooper
Address:

36 N 7th St.

Lewisburg, PA, 17837
Email: jcooper@bucknell.edu
Phone: 5705236059
Organization: Service Electric

 

General Comment

There is NO excuse, repeat NO EXCUSE, for selling weapons of mass assassination to civilians.

WASHSTATEC017330
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 222 of 857

 

As of: 7/14/18 9:37 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944q-vsqt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0917
Public comment 603. Individual. Samantha Blanchard. 7-6-18

 

Submitter Information

Name: Samantha Blanchard

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

I believe such an action would make us less safe, and less secure.

WASHSTATEC01 7331
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 223 of 857

 

As of: 7/14/18 9:36 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944q-4rvk
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0916
Public comment 604. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Keep the oversight of commercial firearm exports with the U.S. Department of State.

Transferring responsibility for reviewing licenses to export certain types of weapons including assault-style rifles
and pistols and armor-piercing sniper rifles away from the State Department would make it easier for U.S.
firearms and related ammunition to reach terrorists, criminal organizations and corrupt and abusive foreign
security forces.

WASHSTATEC01 7332

 
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 224 of 857

 

As of: 7/14/18 9:34 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944q-sa2t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0915
Public comment 605. Individual. Arlene Renshaw. 7-6-18

 

Submitter Information

Name: Arlene Renshaw
Address:
216 Locke St.
Mankato, MN, 56001
Email: arlenerenshaw@yahoo.co.uk
Phone: 507-387-5329

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department as the change could pose serious threats to national security.

WASHSTATEC017333
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 225 of 857

 

As of: 7/14/18 9:33 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-b4y5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0914
Public comment 606. Individual. Barbara Khajavi. 7-6-18

 

Submitter Information

Name: Barbara Khajavi
Address:

5669 Pope Ave

Steele, AL, 35987-2951
Email: labamagirl64@gmail.com
Phone: 2565385465
Fax: 35987-2951

 

General Comment

Shame on anyone that has the power to do something about the gun selling and manufacturing but doesn't. There
are too many people killed by gun violence.

WASHSTATEC01 7334
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 226 of 857

 

As of: 7/14/18 9:31 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-1379
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0913
Public comment 607. Individual. Karen D Amato. 7-6-18

 

Submitter Information

Name: Karen D'Amato

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This amounts to a move from guns for national security to guns
as international business. Guns should only be used by armed forces during a direct attack and should only be
sold for the purpose of protecting our nation. Individuals are less safe because of the people's right to bear arms.
American gun manufacturers should stop selling guns to our citizens and to other countries for their profit alone.
People should come before profits. And war needs to stop being a business venture.

WASHSTATEC017335
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 227 of 857

 

As of: 7/14/18 9:23 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-tul 1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0912
Public comment 608. Individual. Kathyrn Davidson. 7-6-18

 

Submitter Information

Name: Kathyrn Davidson
Address:
6704A Fort Davis Cv
Austin, TX, 78731
Email: kathryn@clan-davidson.com
Phone: 5123380333

 

General Comment

This action Eliminates Congressional oversight for important gun export deals. Very bad idea.

It Transfers the cost of processing licenses from gun manufacturers to taxpayers. Bad idea for taxpayers.
This Removes statutory license requirements for brokers, increasing risk of trafficking. Bery stupid idea.

It also Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
regulation .Dumb move.

WASHSTATEC01 7336
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 228 of 857

 

As of: 7/14/18 9:21 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-d82n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-091 1
Public comment 609. Individual. Harvey Eisen. 7-6-18

 

Submitter Information

Name: Harvey Eisen

 

General Comment

This is crazy! Guns are the ubiquitous in our society and there are way too many homicides and suicides as a
result. Please vote against this measure.

WASHSTATEC01 7337
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 229 of 857

 

As of: 7/14/18 9:20 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944q-cx3s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0910
Public comment 610. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

I oppose this change that would switch regulations of firearms export from U.S. State Dept. to the U.S.
Commerce Dept. Please keep our country and our children safe with common sense about what what's really
important and what real human rights are worth fighting for - "life, liberty, and the pursuit of happiness" does not
coincide with worries for safety from increased national and international gun sales.

WASHSTATEC017338
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 230 of 857

 

As of: 7/14/18 9:18 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944q-apSb

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0909
Public comment 611. Individual. Tom Sharkey. 7-6-18

 

Submitter Information

Name: Tom Sharkey

Address:
2 Arrowwood Court
Granby, CT, 06035

Email: tbshar49@sbcglobal.net

 

General Comment

I strongly oppose this export rule change from the Department of State to the Dept. of Commerce. This move on
the part of Trump is a glaring example of his unwholesome intentions regarding an already extremist gun culture
in the US. i have always thought that Trump will eventually mobilize his base to begin his American style
pogromm to facilitate nationwide terror and a state of authoritarian tyranny.

Not only does this sinister change in the status of munitions under the United States Munitions List deeply
concern me but also the reality that there are already far too many guns in the hands of those who should not
have them especially given the huge numbers of suicide by firearms on a yearly basis and the almost daily mass
shootings occurring everywhere in the US.

WASHSTATEC017339
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 231 of 857

 

As of: 7/14/18 9:17 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944q-nn7s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0908
Public comment 612. Individual. Cristin Jones. 7-6-18

 

Submitter Information

Name: Cristin Jones

 

General Comment

Making more guns more readily available is not a solution to Americas gun epidemic. We need real change and
innovative thinking to help.

WASHSTATEC017340
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 232 of 857

 

As of: 7/14/18 9:15 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944q-3p5o0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0907
Public comment 613. Individual. Donna Shuey. 7-6-18

 

Submitter Information

Name: Donna Shuey

 

General Comment

I generally oppose regs that would make it easier to export guns from the US so I oppose any changes to current
rules and regs.

Ex, Congress no longer being notified about large weapons sales is not acceptable.

The changes would present fewer obstacles for crime organizations to purchase large caches of weapons.
Removing liscensing requirements is also a problem in my opinion.

None of the rule changes are acceptable and I urge you to oppose them.

Thank you

WASHSTATEC01 7341
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 233 of 857

 

As of: 7/14/18 9:14 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-ho71
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0906
Public comment 614. Individual. Cynthia Tobey Klein. 7-6-18

 

Submitter Information

Name: Cynthia Tobey Klein

 

General Comment

What the World needs now is fewer guns !! Stop the Spread !!

WASHSTATEC01 7342
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 234 of 857

 

As of: 7/14/18 9:03 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944q-wwpd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0905
Public comment 615. Individual. Sylvia De Baca. 7-6-18

 

Submitter Information

Name: Sylvia De Baca
Address:

San Dimas, CA, 91773
Email: sylviadeba@verizon.net
Phone: 9515052203

 

General Comment

I believe gun ownership needs warranted control in the United States. This is not the wild west and how many
guns does one person need. We are killing our population and innocent citizens. Everyone talks about the
mentally ill and guns. Everyone is sane until they are insane. Sane people buy the guns and then some event in
their life happens and makes them insane and they have guns and decide to go do a shoot up of innocent people.
A sane person with a gun does not make it any safer. | implore you to seriously think about and continue to
control firearms, guns, ammunition and related articles under the United States Munitions List.

WASHSTATEC01 7343
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 235 of 857

 

As of: 7/14/18 9:01 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944q-wshs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0904
Public comment 616. Individual. Jennifer Valentine. 7-6-18

 

Submitter Information

Name: jennifer valentine

 

General Comment

We need MAJOR increases in gun control!

WASHSTATEC01 7344
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 236 of 857

 

As of: 7/14/18 9:00 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9441r-ebgm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0903
Public comment 617. Individual. Lesley Hunt. 7-6-18

 

Submitter Information

Name: Lesley Hunt
Address:

236 Warwick Dr.

Walnut Creek, CA, 94598
Email: |dhunt@astound.net

 

General Comment

I oppose this rule change that would move the regulation of firearms exports from the State Department to the
Commerce Department. The sale of guns to businesses or governments in other countries is the proper concern of
the State Department because it is a national security issue. The Commerce Department is going to look at it

from a business point of view. Profit is not everything. I do not want US arms companies to sell weapons of any
sort to governments or groups that are unfriendly to us.

WASHSTATEC017345
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 237 of 857

 

As of: 7/14/18 8:58 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944r-dxup
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0902
Public comment 618. Individual. Linda Mansfield. 7-6-18

 

Submitter Information

Name: Linda Mansfield
Address:

4107

Lynn Rd.

Ravenna, OH, 44266
Email: Imansfield7@neo.rr.com
Phone: 3302353404
Fax: 44266

 

General Comment

We need gun control. Universal back ground checks, ban assault weapons & bump stocks,ban guns for people
with mental illness, on the no fly list,domestic violence, ban guns sold at a gun show or over the internet without
a back ground check.

WASHSTATEC017346
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 238 of 857

 

As of: 7/14/18 8:57 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944r-2f7d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0901
Public comment 619. Individual. Carmen Nichols. 7-6-18

 

Submitter Information

Name: Carmen Nichols

 

General Comment

Guns are dangerous and we all know that in the wrong hands many can die. Stricter gun laws need to be
implemented
and utilized to keep people safe.

Guns are not safe unless the owners keep them under lock and key. They should never be left out so anyone can
get
their hands on them to use them for killing.

Lives are so important and guns themselves don't kill, if they are in the wrong hands they can kill anyone and
everyone
that comes into their view.

The American people want to feel safe and secure. The children are scared to go to school for fear they will
never come
home to be with their families again.

It's time to make laws that keep American's safe and feel secure where ever they go, and what ever they do,
including the
children.

It's time NOW to come together and make life safer and more secure for the American people. Tougher laws are

the way
to go and what needs to be done.

WASHSTATEC017347
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 239 of 857

 

As of: 7/14/18 8:55 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944r-6jwn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0900
Public comment 620. Individual. David Kagan. 7-6-18

 

Submitter Information

Name: David Kagan
Address:

885 Torbert Lane

Jersey Shore, PA, 17740
Email: dbkagan@comcast.net

 

General Comment

How could any caring human being NOT be in favor of greater controls over guns after all the horrible gun-
shootings of the past few years?

WASHSTATEC017348
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 240 of 857

 

As of: 7/14/18 8:54 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9441-1s2q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0899
Public comment 621. Individual. Michelle Mitchell. 7-6-18

 

Submitter Information

Name: Michelle Mitchell
Address:
17227 Chardonnay Ct
Cornelius, NC, 28031
Email: michelleymitchell@gmail.com
Phone: 7048969629
Fax: 28031

 

General Comment

As a concerned citizen, I oppose the NRA's push to move export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department to the U.S. Commerce Department. I believe this
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. Right now, firearms exports are classified as military", which allows Congress to block sales of
large batches of firearms to foreign countries. With this rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey. In addition, the Commerce
Department just does not have the resources to adequately enforce export controls. Its Bureau of Industry and
Security does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition. Finally, this rule change would eliminate some very important State
Department programs, including; the State Departments Blue Lantern program, the licensing program for
brokers, and the block on 3D printing of firearms. The bottom line is that firearms are extremely dangerous.
They are used to kill people every day around the world in acts of organized crime, political violence, terrorism,
and human rights violations. They should be subject to more controls, not less!

WASHSTATEC017349
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 241 of 857

 

As of: 7/14/18 8:51 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9441r-mqph
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0898
Public comment 622. Individual. Derek Benedict. 7-6-18

 

Submitter Information

Name: Derek Benedict

 

General Comment

We don't need ordinary citizens to be armed with assault weapons and bumpstocks. I'm a supporter of the 2nd
Amendment's right of a "well regulated militia”, but firearms in the hands of irresponsible people is not what our
forefathers intended.

WASHSTATEC017350
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 242 of 857

 

As of: 7/14/18 8:42 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9441-goxz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0897
Public comment 623. Individual. Melissa Sanford. 7-6-18

 

Submitter Information

Name: Melissa Sanford

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Exporting items intended to kill human beings to other countries requires the
oversight of the Department charged with understanding other nations and cultures, not the Department charged
with selling whatever the market will bear. Arming foreign people without understanding the consequences to
them and us is an appallingly poor policy.

WASHSTATEC017351
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 243 of 857

 

As of: 7/14/18 8:41 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944r-b4y9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0896
Public comment 624. Individual. Ann Prentice. 7-6-18

 

Submitter Information

Name: Ann Prentice
Address:
414 Savannah Barony Drive
North Augusta, SC, 29841
Email: APrentice@osh.org
Phone: 803-624-3044

 

General Comment

I believe this to be not only unethical and immoral but outrageous and obscene!

WASHSTATEC017352
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 244 of 857

 

As of: 7/14/18 4:42 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9441r-zvne
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0895
Public comment 625. Individual. Patricia Long. 7-6-18

 

Submitter Information

Name: Patricia Long
Address:

2034 columbia blvd.

PMB 50]

Saint Helens, OR, 97051

 

Email: sallyforthOO(@yahoo.com

General Comment

Let's do things right this time around!

WASHSTATEC017353
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 245 of 857

 

As of: 7/14/18 4:41 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9441r-n2mg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0894
Public comment 626. Individual. Ann Bley. 7-6-18

 

Submitter Information

Name: Ann Bley
Address:
1184 Clouds Rest Point
Mesquite,
Email: Abley@prodigy.net
Phone: 7026134104

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I believe it will result in the unnecessary marketing of firearms by the US govt.
There are already too many firearms in the world as it is. I dont believe the firearm industry needs any support
from the US govt to market firearms especially in light of the fact that this industry has been instrumental in
blocking any legislation to protect US citizens from the misuse of firearms for violenc.

WASHSTATEC017354
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 246 of 857

 

As of: 7/14/18 4:39 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944r-is09
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0893
Public comment 627. Individual. Kraig and Valerie Schweiss. 7-6-18

 

Submitter Information

Name: Kraig and Valerie Schweiss
Address:

Sterling, United States, 61081-9517
Email: schweiss@thewisp.net
Phone: 8156259205

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

We VEHEMENTLY OPPOSE the NRA's UNETHICAL and UNCONSCIONABLE rule change that would
switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. To
make MONEY from profiting off the military-style weaponry that has KILLED so many innocent MEN,
WOMEN, and CHILDREN already in this country and exporting this VIOLENT and MASS- MURDERING
MEANS OF DEATH and DESTRUCTION ABROAD is BEYOND SENSIBLE! ENOUGH of this MAYHEM
and CHAOS of GUNS!

WASHSTATEC017355
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 247 of 857

 

As of: 7/14/18 4:37 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9441r-vu30

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0892
Public comment 628. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please do not put the sale of guns in an easy access situation with no oversight and regulation. I am very
concerned that unregulated sales are going to kill more people than ever, especially in the U.S., where gun
violence is very high. As a grandmother, I can tell you that our grandchildren don't feel safe in school. Don't let
the NRA become even more powerful. They only care about power and money, not our rights to be safe.

WASHSTATEC017356
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 248 of 857

 

As of: 7/14/18 4:35 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944r-2tck
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0891
Public comment 629. Individual. Corinne Dodge. 7-6-18

 

Submitter Information

Name: CORINNE DODGE

 

General Comment

More than ever we NEED control of firearms, guns and ammunition. The growing gun violence in our country is
unconscionable, and our US government must take responsibility for controlling it. Do NOT TAKE THOSE
ITEMS OFF THE US MUNITIONS LIST.

WASHSTATEC017357
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 249 of 857

 

As of: 7/14/18 4:34 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9441-j5ui
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0890
Public comment 630. Individual. Sam Tamoglia. 7-6-18

 

Submitter Information

Name: Sam Tamoglia
Address:
460 Quass Road
Robins, IA, 52328
Email: sam. Tamoglia@yahoo.com
Phone: 3192413674

 

General Comment

We don't need to repeal the second amendment but the mass shootings happen to freaquently.

WASHSTATEC017358
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 250 of 857

 

As of: 7/14/18 4:32 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944r-uqfx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0889
Public comment 631. Individual. Doug Randolph. 7-6-18

 

Submitter Information

Name: Doug Randolph
Address:
640 Sunny Glen Ct
Woodland Park, CO, 80863
Email: drandolph2@aol.com
Phone: 7196847770

 

General Comment

I absolutely oppose a rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. That would be an absurd and dangerous thing to do to promote
more firearms worldwide.

WASHSTATEC017359
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 251 of 857

 

As of: 7/14/18 4:30 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944r-50e4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0888
Public comment 632. Individual. Jayne Nash. 7-6-18

 

Submitter Information

Name: Jayne Nash

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Safety is so much more important than corporate greed.

WASHSTATEC01 7360
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 252 of 857

 

As of: 7/14/18 4:29 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-9441-z5w1l

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0887
Public comment 633. Individual. Alicia Obrien. 7-7-18

 

Submitter Information

Name: Alicia OBrien
Address:
325 Prospector Avenue
Durango, 81301
Email: apobrien@centurytel net
Phone: 9709461256
Fax: 81301

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, and damage every U.S. citizen's security abroad as well as put our own national security at risk.

WASHSTATEC01 7361
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 253 of 857

WASHSTATEC01 7362
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 254 of 857

 

As of: 7/14/18 4:28 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944r-pwra
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0886
Public comment 634. Individual. Hilary Simonetti. 7-7-18

 

Submitter Information

Name: Hilary Simonetti

 

General Comment

Any increase in gun sales means the end of our nation. NO on guns, period

WASHSTATEC01 7363
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 255 of 857

 

As of: 7/14/18 4:26 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9441r-fdms
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0885
Public comment 635. Individual. Anne Bucher. 7-7-18

 

Submitter Information

Name: Anne Bucher

 

General Comment

Keep guns off the street! it is making our country unsafe!!!

WASHSTATEC01 7364
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 256 of 857

 

As of: 7/14/18 4:25 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944r-y2fd

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0884
Public comment 636. Individual. Marianne Flanagan. 7-7-18

 

Submitter Information

Name: Marianne Flanagan

 

General Comment

Weapons and weapons of war are not commerce items. but items used expressly for injuring and killing. As such
they do not belong under the jurisdiction of the commerce department. Just because the NRA and gun lobby
want something doesn't mean they should have it.

WASHSTATEC017365
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 257 of 857

 

As of: 7/14/18 4:24 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9441-z9ik

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0883
Public comment 637. Individual. Carol Fabitz. 7-7-18

 

Submitter Information

Name: Carol Fabitz
Address:
760 Chief Kewaskum PI.
Kewaskum, WI, 53040
Email: dindy1944@yahoo.com

 

General Comment

I see this action as more money for the Republican coffers. The United States is ruined do ruin the rest of the
world.
You people make my skin crawl.

WASHSTATEC01 7366
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 258 of 857

 

As of: 7/14/18 4:23 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944s-d6éhu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0882
Public comment 638. Individual. Joseph Homstad. 7-7-18

 

Submitter Information

Name: Joseph Homstad
Address:
4402 Markle Road
#14
La Crosse, WI, 54601
Email: joseph_homstad@yahoo.com
Phone: 6087385223

 

General Comment

The U.S. State Department must retain this authority. Gun violence is rampant enough in this country. An unwise
move like this one is exactly what the NRA wants. Do not shift this responsibility to the U.S. Commerce
Department.

WASHSTATEC01 7367
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 259 of 857

 

As of: 7/14/18 4:07 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944s-r5e7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0881
Public comment 639. Individual. David Dougherty. 7-7-18

 

Submitter Information

Name: David Dougherty

 

General Comment

We need more guns on the streets & in the hands of the mentally ill like we need terminal stage 4 cancer

WASHSTATEC01 7368
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 260 of 857

 

As of: 7/14/18 4:06 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944s-vxon
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0880
Public comment 640. Individual. Herman Whiterabbit. 7-7-18

 

Submitter Information

Name: Herman Whiterabbit

 

General Comment

Nothing good ever comes from constant gunplay.

WASHSTATEC017369
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 261 of 857

 

As of: 7/14/18 4:04 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944s-uzbh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0879
Public comment 641. Individual. Karen Ives. 7-7-18

 

Submitter Information

Name: Karen Ives

 

General Comment

There is a reason - both national security AND protection of our troops abroad - for having control of exporting
arms in the State Department. Having in the Commerce allows business interests to rule. The last thing we need
is U.S. manufactured arms used against Americans and our allies. Use your common sense - not greed!

WASHSTATEC017370
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 262 of 857

 

‘As of: 7/14/18 4:03 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944s-ieta
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0878
Public comment 642. Individual. Laurie Dils. 7-7-18

 

Submitter Information

Name: Laurie Dils

 

General Comment

Transferring the regulation of overseas firearms sales to the Commerce Department would seriously undermine
US security. I oppose this regulatory change.

WASHSTATEC01 7371
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 263 of 857

 

As of: 7/14/18 4:02 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944s-rqze
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0877
Public comment 643. Individual. Kyra Humphrey. 7-7-18

 

Submitter Information

Name: Kyra Humphrey
Address:
53 Sunny View Drive
Sequim, WA, 98382-7282
Email: badgermum@gmail.com
Phone: 3607756231

 

General Comment

This rule change moves the handling of firearms away from an institution which exists to safeguard our nation
into the hands of one whose purpose is to promote American business. It poses a serious threat to national and
personal security: the Dept. Of Commerce is woefully inappropriate for serving in this capacity.

WASHSTATEC01 7372
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 264 of 857

 

As of: 7/14/18 3:59 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944s-eo2f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0876
Public comment 644. Individual. Mary Junek. 7-7-18

 

Submitter Information

Name: Mary Junek

 

General Comment

The selling and buying of automatic and semiautomatic weapons should not be a business but should be
controlled. How can we let this become a common business while distributing these weapons world wide. We
already have a huge problem of control of these weapons in the United States. All we need to do is look at all the
shootings in this year alone to see that there is no need for military type weapons sold to whoever wants one.
Why spread such pain to other countries? Please, no more easy to obtain tactical weapons. Thank You.

WASHSTATEC017373
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 265 of 857

 

As of: 7/14/18 3:58 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944s-alx9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0875
Public comment 645. Individual. Lynette Lowe. 7-7-18

 

Submitter Information

Name: Lynette Lowe
Address:

2604 Melrose Ave #1
Cincinnati, OH, 45206
Email: lynmariel@gmail.com

Fax: 45206

 

General Comment

We need common-sense gun regulations, not a flood of new gun sales.

WASHSTATEC017374
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 266 of 857

 

As of: 7/14/18 3:57 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944s-uh8y
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0874
Public comment 646. Individual. Betsy Maestro. 7-7-18

 

Submitter Information

Name: Betsy Maestro

 

General Comment

I object to this change as it emphasizes gun sales as solely business related as opposed to taking a more
responsible position by keeping the sale of firearms controlled for both moral and security concerns. Do not
approve this change.

WASHSTATEC017375
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 267 of 857

 

As of: 7/14/18 3:55 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944s-rb3d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0873
Public comment 647. Individual. Patricia Always. 7-7-18

 

Submitter Information

Name: Patricia Always

 

General Comment

Evidence exists that guns are in the hands of the wrong people. The mass shootings that have happened in the
last years is indicative of problems with control of guns, and particularly assault weapons. The need for these
weapons is very limited and nearly never called for. These weapons create problems rather than addressing them
or solving them.

WASHSTATEC017376
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 268 of 857

 

As of: 7/14/18 3:54 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944s-bhys
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0872
Public comment 648. Individual. Trina Hawkins. 7-7-18

 

Submitter Information

Name: Trina Hawkins
Address:
4115 Davis Ave
Sioux City, 51106
Email: lilbit362436@yahoo.com
Phone: 7122760160
Fax: 51106

 

General Comment

We Need STRONGER Gun Control!! Too many people are being Killed every day by Guns!! This has to STOP
t!

WASHSTATEC017377
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 269 of 857

 

As of: 7/14/18 3:51 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944s-lrwb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0871
Public comment 649. Individual. Ronald Lynn White. 7-7-18

 

Submitter Information

Name: Ronald Lynn White
Address:

116 Mulberry ST

Lake Jackson, TX, 77566
Email: rwhite968 1 @comcast.net
Phone: 9792926839

 

General Comment

Please make sure that the proposed rule change DOES NOT:

Treat semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminate Congressional oversight for important gun export deals.

Transfer the cost of processing licenses from gun manufacturers to taxpayers.

Remove statutory license requirements for brokers, increasing risk of trafficking.

Reduce or eliminate end-use controls, such as State Depts Blue Lantern program, or eliminates registration of
firearms exporters.

Enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

Give the Commerce Department the responsibility to enforce export controls over semi-automatic assault rifles.
Reduce transparency and reporting on gun exports.

Transfer gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

WASHSTATEC017378
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 270 of 857

 

As of: 7/14/18 3:49 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944s-5q77
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0870
Public comment 650. Individual. Lynne Eggers. 7-7-18

 

Submitter Information

Name: Lynne Eggers

 

General Comment

I oppose this rule change - Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML). This change is very
unwise in terms of our country's security. It's bad enough that we have so many semiautomatic assault weapons
in our country - now we're going to export this problem to other countries? Keep the control in the hands of the
U.S. State Department. Isn't security more important than gun sales???

WASHSTATEC017379
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 271 of 857

 

As of: 7/14/18 3:48 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944t-63a1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0869
Public comment 651. Individual. Angela Mogin. 7-7-18

 

Submitter Information

Name: Angela Mogin
Address:
55 W. 5 Ave., Apt. 5D
Apt. 5D
San Mateo, CA, 94402
Email: amogin45@gmail.com
Phone: 6505136699
Fax: 94402

 

General Comment

There is no reason to allow gun sales throughout the world. Allowing weapons whose sole purpose is to kill
humans to be sent through out the world would further destablizied an unstable world.

WASHSTATEC017380
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 272 of 857

 

As of: 7/14/18 3:47 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944t-9z57

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0868
Public comment 652. Individual. Deborah Parker. 7-7-18

 

Submitter Information

Name: Deborah Parker
Address:
55 Windward Dr
Bellingham, 98229
Email: firstplanetarian@hotmail.com
Phone: 3606713188

 

General Comment

I strongly oppose this dangerous proposed rule change, that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department. Exporting weapons is absolutely a matter of
foreign affairs, and national security, rather than a business matter!

WASHSTATEC01 7381
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 273 of 857

 

As of: 7/14/18 3:39 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944t-4qjx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0867
Public comment 653. Individual. Kathy Smith. 7-7-18

 

Submitter Information

Name: Kathy Smith

 

General Comment

Regulation of firearm exports should remain with the State dept. I oppose the rule to move this oversight to the
commerce dept.

WASHSTATEC01 7382
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 274 of 857

 

As of: 7/14/18 3:38 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944t-p280
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0866
Public comment 654. Individual. Reba B. 7-7-18

 

Submitter Information

Name: Reba B.

 

General Comment

We must not relax gun control laws any further. Our regulations on firearms are already much too weak,
allowing men who should not have access to firearms to purchase them easily to kill their domestic partners or
slaughter strangers in public places. Enough!

WASHSTATEC017383
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 275 of 857

 

As of: 7/14/18 3:36 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Posted July 14, 2018
Tracking No. 1k2-944t-zhzg

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0865
Public comment 655. Individual. Ellis Woodward. 7-7-18

 

Submitter Information

Name: Ellis Woodward

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department - A land-grab in the name of profit, the rule change would do
nothing to improve public safety and would only serve those who are selling firearms in as brazen and
unregulated a manner as possible...

WASHSTATEC01 7384
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 276 of 857

 

As of: 7/14/18 3:34 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944t-yav2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0864
Public comment 656. Individual. Lynn Robertson. 7-7-18

 

Submitter Information

Name: Lynn Robertson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It's simply common sense that if a person wants to own a gun, they MUST take
gun safety lessons, and they must take shooting classes. The ONLY place that should be ALLOWED to SELL
guns, is a gun dealers. NO MORE STOPPING BY AT A GUN SHOW & WALKING OUT WITH A GUN! It's
NOT normal!! I am not trying to take away anyone's 2A right. But this random & casual we treat guns MUST
STOP!

Do you know that Mexico has only ONE gun shop! ONE!! The US is smuggling guns into Mexico.

WASHSTATEC017385
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 277 of 857

 

As of: 7/14/18 3:32 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944t-hww0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0863
Public comment 657. Individual. Michael Madden. 7-7-18

 

Submitter Information

Name: Michael Madden

 

General Comment

We desperately need stricter gun control laws. At the very least we need a ban on bump stocks to ensure safety
for all Americans.

WASHSTATEC01 7386
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 278 of 857

 

As of: 7/14/18 3:31 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944u-omol
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0862
Public comment 658. Individual. Leah Elkins. 7-7-18

 

Submitter Information

Name: Leah Elkins

 

General Comment

This new rule would loosen regulations over gun exports, potentially increasing the risk that dangerous weapons
may end up in the hands of international terrorists and criminals. The proposed rule would dramatically change
the regulatory structure for firearm exports. The proposed rule is complex and appears to be largely driven by the
interests of the gun industry. I am appalled at this administrations capitulation to the gun lobby which is now
turning to the international market as gun sales decline in the US. I am concerned that the proposed rule does not
adequately address our national security, foreign policy, international crime and terrorist threats. Congress and
the public must be able to understand the impact of these rules on potential firearm exports. The proposed rule
fails to recognize the inherently military nature of many of the relevant firearms. Rather than moving forward
with the proposed rule, the Administration should consider other alternatives to better balance the important
interests at stake.

WASHSTATEC01 7387

 
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 279 of 857

 

As of: 7/14/18 3:29 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944u-iuyl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0861
Public comment 659. Individual. Laurel Temple. 7-7-18

 

Submitter Information

Name: Laurel Temple
Address:
10175 SW Katherine St
Tigard, OR, 97223
Email: ltemple07@gmail.com
Phone: 5032681596

 

General Comment

Control of firearms and munitions need to continue to be controlled to limit the access of weapons to those
elements who would use them for nefarous purposes. Also, the proliferation of weapons leads to more violence
and death.

WASHSTATEC01 7388
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 280 of 857

 

As of: 7/14/18 3:27 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944u-ry4p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0860
Public comment 660. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We already have enough guns on the street and in people's bedrooms! Stop the river of death

WASHSTATEC017389
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 281 of 857

 

As of: 7/14/18 3:24 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Posted July 14, 2018
Tracking No. 1k2-944u-jznl

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0859
Public comment 661. Individual. Nathaniel Watkins. 7-7-18

 

Submitter Information

Name: Nathaniel Watkins
Address:

Addison, TX, 75001
Email: natejwatkins@gmail.com
Phone: 4252317105

 

General Comment

I oppose this regulation change. The only parties who stand to benefit are arms manufacturers. Meanwhile, the
lax enforcement capabilities of the Department of Commerce will make it easier for US made arms to find their
way into the hands of people who would use them against us.

WASHSTATEC017390
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 282 of 857

 

As of: 7/14/18 3:27 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Posted July 14, 2018
Tracking No. 1k2-944u-jznl

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0859
Public comment 661. Individual. Nathaniel Watkins. 7-7-18

 

Submitter Information

Name: Nathaniel Watkins
Address:

Addison, TX, 75001
Email: natejwatkins@gmail.com
Phone: 4252317105

 

General Comment

I oppose this regulation change. The only parties who stand to benefit are arms manufacturers. Meanwhile, the
lax enforcement capabilities of the Department of Commerce will make it easier for US made arms to find their
way into the hands of people who would use them against us.

WASHSTATEC017391
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 283 of 857

 

As of: 7/14/18 3:22 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944u-7xrb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0858
Public comment 662. Individual. B.L. Melton. 7-7-18

 

Submitter Information

Name: B.L. Melton

 

General Comment

I oppose the proposed change of export licencies from the State Department to the Commerce Department. This
transfer includes assault weapons and other powerful firearms and will make it easier to export U.S. guns and
ammunition globally. These exported firearms are already being used in crimes, attacks and human rights
violations in many other nations.

A change to the Commerce Department will increase the number of export applicants by 10,000 annually,

according to the Dept. of Commerce estimates. This change will only benefit the arms business, and cause many
more deaths and destruction worldwide.

WASHSTATEC017392
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 284 of 857

 

As of: 7/14/18 3:20 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944u-s56z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0857
Public comment 663. Individual. William Schoene. 7-7-18

 

Submitter Information

Name: William Schoene
Address:

1519 Oak Street

Santa Monica, CA, 90405
Email: williamschoene@gmail.com
Phone: 3104521307

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S.

Commerce Department. What is the purpose of making this change -- the export of many more firearms,
including weapons

of mass murder? Isn't it enough that America is drenched in privately-owned guns -- including assault rifles --
and suffers

from the highest rates of gun violence and gun deaths in the world -- by a mile? We want to infect the rest of the
world with

our unique kind of insanity? Well I say "NO we do not!”

WASHSTATEC017393
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 285 of 857

 

As of: 7/14/18 3:19 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944v-fw18
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0856
Public comment 664. Individual. M. Virginia Leslie. 7-7-18

 

Submitter Information

Name: M. Virginia Leslie

 

General Comment

We really, really don't need to add to the supply of arms that are readily available to individuals around the world
that mean harm to others, including Americans. Control of Firearms, Guns, Ammunition and Related Articles
should stay right where it is.

WASHSTATEC01 7394
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 286 of 857

 

As of: 7/14/18 3:17 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944w-75on
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0855
Public comment 665. Individual. Robert Hall. 7-7-18

 

Submitter Information

Name: Robert Hall

 

General Comment

When is the federal government not going to be an instrument of manufacturers of implements for killing
humans? Our country aflicted by the insane notion that the more people having guns the better.

Iam completely AGAINST our country exporting this madness of free-for-all selling of guns.

Do NOT change the supervision of selling arms abroad from the State Dept. to the Commerce Dept.

WASHSTATEC017395
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 287 of 857

 

As of: 7/14/18 3:14 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944w-sd06
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0854
Public comment 666. Individual. Kelly Dalton. 7-7-18

 

Submitter Information

Name: Kelly Dalton

 

General Comment

Export licenses of semiautomatic assault weapons and other powerful firearms should be overseen by the State
Delartment, as this is an issue that affects national security.

WASHSTATEC017396
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 288 of 857

 

As of: 7/14/18 12:42 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944w-equz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0853
Public comment 667. Individual. J.T. Smith. 7-7-18

 

Submitter Information

Name: J.T. Smith
Address:
Sellersville, PA, 18960
Email: ace910046scal @hotmail.com
Phone: 2672814056

 

General Comment

The sole purpose of a gun is to maim and/or kill at a distance quickly and efficiently. Any argument of what
physically does the killing demonstrates a distinct mental disconnect. As such treating what amounts to murder
and attempted murder, regardless of the excuse, as a business model is immoral and foolhardy in the extreme. I
strongly oppose any rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC017397
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 289 of 857

 

As of: 7/14/18 12:40 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944x-h12m
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0852
Public comment 668. Individual. Glenda Adkinson. 7-7-18

 

Submitter Information

Name: glenda adkinson

 

General Comment

Guns are NOT making America SAFE.

WASHSTATEC017398
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 290 of 857

 

As of: 7/14/18 12:39 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944x-746e

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-085 1
Public comment 669. Individual. James Shaw. 7-7-18

 

Submitter Information

Name: James Shaw

 

General Comment

Guns kill people. Hand guns and assault rifles have no purpose other than to kill people. In most states one can
not even purchase fire crackers. Why? Because they are dangerous. Guns are dangerous. Stop the sale of these
killing machines.

WASHSTATEC017399
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 291 of 857

 

As of: 7/14/18 12:37 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944x-jc33
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0850
Public comment 670. Individual. Ursula Anonymous. 7-7-18

 

Submitter Information

Name: Ursula Anonymous

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It is a horrible idea to export guns to other countries which will
definitely come back to haunt us in form of terrorism.

WASHSTATEC01 7400
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 292 of 857

 

As of: 7/14/18 12:36 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944y-ljyf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0849
Public comment 671. Individual. Cheryl Mitchell-Olds. 7-7-18

 

Submitter Information

Name: Cheryl Mitchell-Olds

 

General Comment

I am opposed to the rule change that would change the regulations of firearms export from the US State Dept. to
the Commerce Dept. The State Dept focuses on safeguarding the nation, selling arms abroad has a huge impact
on national security. The violence in Central America is fueled by arms from the US, leading to the flood of
refugees on our southern border. The Commerce Dept. only answers to big business, they do not care enough
about nation security.

WASHSTATEC017401
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 293 of 857

 

As of: 7/14/18 12:32 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944y-21cd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0848
Public comment 672. Moms Rising For Gun Safety. Kevin O Donnell. 7-7-18

 

Submitter Information

Name: Kevin O'Donnell
Organization: Moms Rising For Gun Safety

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would only increase the possibility of yet more international terrorism.

WASHSTATEC01 7402
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 294 of 857

 

As of: 7/14/18 12:30 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944y-etnz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0847
Public comment 673. Individual. Karen Mallam. 7-7-18

 

Submitter Information

Name: Karen Mallam
Address:
Siler City, NC, 27344
Email: karenmallam@yahoo.com
Phone: 9197429953

 

General Comment

I oppose moving the authority to regulate the export of firearms from the State Department to the Commerce
Department.

WASHSTATEC01 7403
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 295 of 857

 

As of: 7/14/18 12:28 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944y-Sacv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0846
Public comment 674. Individual. Steven Salo. 7-7-18

 

Submitter Information

Name: Steven Salo
Address:
1669 Holly Dr.
McKinleyville, CA, 95519
Email: ssalo2@suddenlink.net
Phone: 7074968610

 

General Comment

I don't want to see the Commerce Dept. take over regulating arms exports from the State Dept.

WASHSTATEC01 7404
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 296 of 857

 

As of: 7/14/18 12:22 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944y-4928
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0845
Public comment 675. Individual. Angie Anonymous. 7.7.18

 

Submitter Information

Name: Angie Anonymous

 

General Comment

I oppose this rule change which would change the regulation of firearms exportation from the State Dept to the
Commerce Dept.

WASHSTATEC017405
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 297 of 857

 

As of: 7/14/18 12:21 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944z-epzj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0844
Public comment 676. Individual. Marion Chamberlin. 7-7-18

 

Submitter Information

Name: Marion Chamberlin

 

General Comment

This would be a BAD decision and a move in the wrong direction. There is no reason to to promote assault
weapons for sale to the general public. Too many shootings!!!! Its time to limit NRAs power and move toward a
safe and peaceful environment.

WASHSTATEC01 7406
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 298 of 857

 

As of: 7/14/18 12:20 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944z-cytd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0843
Public comment 677. Individual. Pam Wallace. 7-7-18

 

Submitter Information

Name: Pam Wallace
Address:

Greeneville, TN, 37743
Email: wallace2home@yahoo.com
Phone: 8286580273

 

General Comment

It's time for some adults and common sense! I do not support the NRA or Dana Loesch(?) Second amendment
aside, remember Life, Liberty, and the Pursuit of happiness? LIFE IS FIRST!

WASHSTATEC01 7407
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 299 of 857

 

As of: 7/14/18 12:19 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944z-ehmw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0842
Public comment 678. Individual. Valerie Ritter. 7-7-18

 

Submitter Information

Name: Valerie Ritter

 

General Comment

I staunchly oppose this proposed rule that guns and ammunition would be under the commerce dept and not the
USML. We need to control firearms sale- not promote it. Taxpayers, the US govt. is not working for the NRA.
We need to make a better world, not enrich the gun manufacturers & feed the ever growing violence in the
world....Be responsible. Have a conscience. Don't gut the world's stability for your profit- all those govt lackeys
of the gun manufacturers.

WASHSTATEC01 7408
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 300 of 857

 

As of: 7/14/18 12:17 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944z-kaki
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0841
Public comment 679. Individual. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Guns and their distribution do need regulation in order to promote the general wwlfare. Helping the gun industry
profit from the distribution of death dealing instruments is not the aim of all of this. Strengthen, don't weaken,
our already overly liberal gun rules.

WASHSTATEC017409
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 301 of 857

 

As of: 7/14/18 12:16 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944z-mjwr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0840
Public comment 680. Individual. Florence Nislow. 7-7-18

 

Submitter Information

Name: Florence Nislow

 

General Comment

This move to commerce would increase gun sales;especially assault weapons. Stand with our children and their
futures. Say No!

WASHSTATEC017410
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 302 of 857

 

As of: 7/14/18 12:08 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-944z-uqen

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0839
Public comment 681. Individual. Andrea Rogers. 7-7-18

 

Submitter Information

Name: Andrea Rogers

 

General Comment

I oppose the proposed rule change that would transfer regulation of firearms export from the State Department to
the Commerce Department. By making weapons more readily available worldwide, this rule change would put
Americans, and people everywhere, at greater risk of violence. The US government should do all within its
power to reduce the availability of guns everywhere. This is in our national security interest.

WASHSTATEC017411
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 303 of 857

 

As of: 7/14/18 12:06 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944z-vhc3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0838
Public comment 682. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Guns and ammunitions should not be sold without checks on those using them, especially should not be sold
internationally without government approval, as more weapons means more violence.

WASHSTATEC017412
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 304 of 857

 

As of: 7/14/18 12:05 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944z-9gzb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0837
Public comment 683. Individual. Priscilla Drake. 7-7-18

 

Submitter Information

Name: Priscilla Drake

 

General Comment

We need more gun control, not less!!

WASHSTATEC017413
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 305 of 857

 

As of: 7/14/18 12:03 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944z-¢44d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0836
Public comment 684. Individual. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose changing the export regulation of US firearms from the US State Department to the US Commerce
Department!

WASHSTATEC017414
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 306 of 857

 

As of: 7/14/18 12:02 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944z-bc80
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0835
Public comment 685. Individual. Heidi Juhl. 7-7-18

 

Submitter Information

Name: Heidi Juhl

 

General Comment

The greed of the gun industry, the NRA, and all legislators and agencies who enable them is literally killing
Americans. NO Amendment was ever intended to have this result. Stop choosing money over life! No rule that
removes guns or accessories from any control list - ALL firearms, guns, and ammo warrant control under Federal
lists and regulations.

WASHSTATEC017415
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 307 of 857

 

As of: 7/14/18 12:01 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-2bkq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0834
Public comment 686. Individual. Shannon Maaske. 7-7-18

 

Submitter Information

Name: Shannon Maaske

 

General Comment

I oppose the rule change. The Department of Commerce should not be in charge of gun sales and regulations.

WASHSTATEC017416
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 308 of 857

 

As of: 7/14/18 12:00 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-gl4o
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0833
Public comment 687. Individual. Jennifer Galloway. 7-7-18

 

Submitter Information

Name: Jennifer Galloway

 

General Comment

I was raised around guns. Hunting weapons, not weapons of mass destruction! Nobody needs to own assault
rifles and the like! Nobody in my family ever killed another human. Let's get the common sense laws passed to
do thorough background checks on people who want to buy guns. People can be dangerous!

WASHSTATEC017417
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 309 of 857

 

As of: 7/14/18 11:58 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-Sfdw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0832
Public comment 688. Individual. Brian de Castro. 7-7-18

 

Submitter Information

Name: Brian de Castro
Address:

34 Mews Lane

South Orange, 07079
Email: bdtrooper@aol.com
Phone: 9737614917

 

General Comment

With the neverending rash of gun violence in America, like no other country on the planet, the last thing we need
is more guns. This is not a mental health issue - other countries have the same percentages of people with mental
health concerns but they don't have the gun violence because they don't have the guns. Guns ARE the problem.
The NRA wants more guns on the streets and in the hands of everybody because it means more money for them,
plain and simple. They promote the proliferation of guns which results in more gun violence. And they're at the
point where they are releasing dangerous videos that are meant to incite violence. The NRA has become a
terrorist group and needs to be reigned in. If declared a terrorist organization, all of its members could then be
banned from owning guns, which would either get rid of a LOT of guns, or else, force members to quit the NRA,
effectively shutting them down. It's a win-win. Yes, this is probably nothing but a dream, but so is living in a
country where kids don't have to fear being shot going to school or a concert or a movie or church.

Thank you for letting me express my concerns over an issue that must be dealt with besides offering thoughts
and prayers. The time to do something, everything, is now.

WASHSTATEC017418
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 310 of 857

 

As of: 7/14/18 11:56 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-8d2e
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0831
Public comment 689. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

State Department jurisdiction over all firearms is crucial for national security! Get real!! Commerce#!? Do you
want more unwarranted shooting !!! Do you think school shootings are a joke#!? NOT FUNNY!!!

WASHSTATEC017419
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 311 of 857

 

As of: 7/14/18 11:54 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-8)61
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0830
Public comment 690. Individual. Lynn Andrews. 7-7-18

 

Submitter Information

Name: Lynn Andrews

 

General Comment

I am all for promoting American businesses and products worldwide. However, I am opposed to efforts to make
it easier to export American firearms to foreign countries. American-made weapons are already fueling violence
in Mexico and Central America. The more guns we send to our neighbors on our southern border, the more
refugees and asylum-seekers will come into our country. Americas gun-related crime problem is not something
we should be promoting to other countries.

WASHSTATEC01 7420
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 312 of 857

 

As of: 7/14/18 11:52 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-mw12
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0829
Public comment 691. Individual. Dr. Curtiss Durand MD. 7-7-18

 

Submitter Information

Name: Dr. Curtiss Durand, MD

 

General Comment

ASSAULT WEAPONS ARE MEANT TO PUT BULLETS INTO YOUR BODY AND MURDER YOU. AND
ME. THERE IS NO PLACE ON THIS PLANET FOR SUCH WEAPONS. THIS IS DIFFERENT FROM
USING A RIFLE TO HUNT PHEASANTS.

THE SECOND AMENDMENT WAS NOT PUT IN PLACE SO THAT PERSONS CAN HAVE A LETHAL
WEAPON IN THEIR HOME. SUCH WEAPONS HAVE ONE MAIN APPLICATION: TO HARM THOSE
WHO LIVE IN THE HOME! THEY ARE MUCH MORE LIKELY TO BE USED AGAINST THE PEOPLE
WHO OWN THEM AND HAVE THEM IN THEIR HOME THAN AGAINST AN INTRUDER.

A MORE EFFECTIVE WAY TO DEAL WITH INTRUDERS IS THROUGH NONVIOLENT MEANS. IN
FACT, NONVIOLENT MEANS FOR CONFLICT RESOLUTION IS THE CIVILIZED WAY OF DEALING
WITH CONFLICT, RATHER THAN THE USE OF FORCE. LET THOSE COMPANIES THAT SPECIALIZE
IN SALE OF GUNS, SWITCH TO NONVIOLENT MEANS OF CONFLICT RESOLUTION. IT IS WAY
PAST THE TIME FOR US AS CIVILIZED HUMANS TO SOLVE OUR DIFFERENCES BY DECIDING
WHO IS STRONGER. RATHER THAN

WASHSTATEC01 7421
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 313 of 857

 

As of: 7/14/18 11:51 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-9lpw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0828
Public comment 692. Individual. Dianna Holland. 7-7-18

 

Submitter Information

Name: Dianna Holland

 

General Comment

CHILDREN ARE DYING, PLEASE STOP THE MADNESS!

WASHSTATEC01 7422
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 314 of 857

 

As of: 7/14/18 11:50 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-9f)2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0827
Public comment 693. Individual. Mark Diekmann. 7-7-18

 

Submitter Information

Name: Mark Diekmann
Address:

329 Adams Street
Hoboken, NJ, 07030
Email: markdiek@aol.com

Phone: 201-795-2738

 

General Comment

I vehemently oppose this rule change. I do not want my government to switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. The current system of regulation is working
effectively and should not be altered. Thank you.

WASHSTATEC01 7423
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 315 of 857

 

As of: 7/14/18 11:49 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-4iz5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0826
Public comment 694. Individual. Judith Kincaid. 7-7-18

 

Submitter Information

Name: Judith Kincaid
Address:
1408 Alabama Avenue
Durham, NC, 27705

 

General Comment

This proposed rule would make our nation and our citizens traveling abroad less safe. We need to put national
security above gun manufacturer profits.

WASHSTATEC01 7424
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 316 of 857

 

As of: 7/14/18 11:48 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-9m43
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0825
Public comment 695. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.Stop the opening of new floodgates for gun sales!

WASHSTATEC017425
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 317 of 857

 

As of: 7/14/18 11:46 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-eutp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0824
Public comment 696. Individual. Dorothy Hatch. 7-7-18

 

Submitter Information

Name: Dorothy Hatch

 

General Comment

I oppose shifting responsibility for gun sales to foreign countries from the Department of State to the Department
of Commerce.

WASHSTATEC01 7426
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 318 of 857

 

As of: 7/14/18 11:45 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-9iup
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0823
Public comment 697. Individual. Steve Jones. 7-7-18

 

Submitter Information

Name: Steve Jones
Address:
1224 W. Cross Street, #1
Baltimore, 21230

 

General Comment

We have too many guns in this country, and access to them is just too easy. The United States is the only country
that has a problem of rampant and all-too-regular gun violence. This has to stop.

WASHSTATEC01 7427
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 319 of 857

 

As of: 7/14/18 11:43 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-yyh2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0822
Public comment 698. Individual. Mark Miser. 7-7-18

 

Submitter Information

Name: Mark Miser

 

General Comment

I think this is a dangerous and very unwise action and Iam very much opposed to it!

WASHSTATEC01 7428
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 320 of 857

 

As of: 7/14/18 11:42 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9450-9yqa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0821
Public comment 699. Individual. Rosemary Luquire. 7-7-18

 

Submitter Information

Name: Rosemary Luquire

 

General Comment

I oppose this action.

WASHSTATEC017429
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 321 of 857

 

As of: 7/14/18 10:01 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-kne6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0820
Public comment 700. Individual. Margie Zamora. 7-7-18

 

Submitter Information

Name: Margie Zamora

 

General Comment

Public safety demands that the government monitor and control all firearms sales. The US has the highest
firearms crime rate the world. Less control will only lead to more gun violence, as the statistics demonstrate.

WASHSTATEC01 7430
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 322 of 857

 

As of: 7/14/18 9:59 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-9450-6sjt

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0819
Public comment 701. Individual. Andy Winger. 7-7-18

 

Submitter Information

Name: Andy Winger

 

General Comment

The price is too high ... in lives destroyed. The arms industry relies on our government to pass legislation that
helps them and hurts the rest of us. Modern governments should have the people's best interests in mind. That's
what our founding father's risked their lives for.

WASHSTATEC017431
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 323 of 857

 

As of: 7/14/18 9:56 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-b650
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0818
Public comment 702. Individual. Karen Anonymous. 7-7-18

 

Submitter Information

Name: Karen Anonymous

 

General Comment

A major issue with guns is prevalent in todays America due to the complete and total laxity of gun weaponry
control. Weaponry available to the military should not now and should have never been made available to the
general public or to public servants such as police officers. Mass killing of United States citizens is not only out
of control but is due to gun control laxity. We need more gun control, not less.

WASHSTATEC01 7432
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 324 of 857

 

As of: 7/14/18 9:54 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9451-go2x
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0817
Public comment 703. Individual. James Richardson. 7-7-18

 

Submitter Information

Name: James Richardson

 

General Comment

I disagree with the President. Firearms, guns and munitions need strict controls.

WASHSTATEC01 7433
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 325 of 857

 

As of: 7/14/18 9:53 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9451-9110
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0816
Public comment 704. Individual. Judith Reed. 7-7-18

 

Submitter Information

Name: Judith Reed

 

General Comment

I strongly oppose this rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. Regulation of firearms export should be kept with the State
Department, as it involves issues far beyond, and far more important nationally, than simple commercial
transaction.

WASHSTATEC01 7434
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 326 of 857

 

As of: 7/14/18 9:52 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9451-xcsl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0815
Public comment 705. Individual. Elliot Safdie. 7-7-18

 

Submitter Information

Name: Elliot Safdie

 

General Comment

We need background checks for all. It is insane to have someone on the no fly watch list able to go out and by
guns legally. Stop the gun show loopholes as well.

WASHSTATEC017435
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 327 of 857

 

As of: 7/14/18 9:50 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9451-cqos
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-08 14
Public comment 706. Individual. Joe Pfister. 7-7-18

 

Submitter Information

Name: Joe Pfister

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Transfering the handling of export licenses of semiautomatic assault weapons and other powerful firearms would
open new floodgates for arms sales internationally, with serious implications for our national security.

WASHSTATEC01 7436

 
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 328 of 857

 

As of: 7/14/18 9:49 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9451-t3gh

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-08 13
Public comment 707. Individual. Darrell House. 7-7-18

 

Submitter Information

Name: Darrell House
Address:

Wilkinson, IN, 461860387
Email: redwood9@hush.com
Phone: 7657856666

 

General Comment

Assault weapons have no place in society only the military should have assault weapons !

WASHSTATEC01 7437
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 329 of 857

 

As of: 7/14/18 9:48 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9451-6pos
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0812
Public comment 708. Individual. Margaret Baum. 7-7-18

 

Submitter Information

Name: Margaret Baum
Address:
249 sunset drive
Wilmette, IL, 60091

 

General Comment

I strongly oppose this ruling to change control of gun sales to the Commerce Department which would reduce
export controls. Guns are weapons and their control belings under ITAR. Making the world an even more
dangerous place in the name of corporate profits is irresponsible governance.

WASHSTATEC01 7438
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 330 of 857

 

As of: 7/14/18 9:44 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9453-61y0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0811
Public comment 709. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Dont change the rule. Lets not arm the world.

WASHSTATEC017439
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 331 of 857

 

As of: 7/14/18 9:42 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9453-ec32
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0810
Public comment 710. Individual. Joan Kranz. 7-7-18

 

Submitter Information

Name: Joan Kranz
Address:
516 Pepper Ridge Road
stamford, CT, 06905
Email: Joaniefkwow@gmail.com
Phone: 203-329-1118

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. stateDepartment to
the U.S. Commerce Department.

WASHSTATEC01 7440
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 332 of 857

 

As of: 7/14/18 9:41 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9453-qtmx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0809
Public comment 711. Individual. Teresa Rex. 7-7-18

 

Submitter Information

Name: Teresa Rex

 

General Comment

The only thing the NRA cares about is money. That is it] oppose this rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC017441
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 333 of 857

 

As of: 7/14/18 9:40 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9453-bvfp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0808
Public comment 712. Individual. Lisa Stone. 7-7-18

 

Submitter Information

Name: Lisa Stone
Address:

8902 Birdwood Ct

Apt 404

Houston, TX, 77096
Email: lestone@aya.yale.edu
Phone: 7134988844

 

General Comment

I join all those Americans who ask you to reject this proposed rule.
This proposal would make it easier to export U.S. guns and ammunition globally, even though U.S.- exported
firearms are already used in many crimes, attacks and human rights violations in many other nations.

There are many problems with this proposal, including it:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

WASHSTATEC01 7442
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 334 of 857
PLEASE REJECT THIS PROPOSAL!

WASHSTATEC01 7443
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 335 of 857

 

As of: 7/14/18 9:39 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9453-bdyu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0807
Public comment 713. Individual. Gavi Stevens. 7-7-18

 

Submitter Information

Name: Gavi Stevens

 

General Comment

Allowing the Commerce Department to control the sales of assault weapons and weapons in general to overseas
customers is a recipe for disaster. They are not setup for the proper vetting of those customers to insure that they
are not acting as middlemen for terrorists or other subversive entities that will use them against our troops or our
allies or, even worse, civilian populations. That scenario is so likely as to be a virtual certainty, That puts the
United Stated in the position of supporting international terrorism just like those hated Islam states we love to
bash.

WASHSTATEC01 7444
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 336 of 857

 

As of: 7/14/18 9:37 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9453-axm4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0806
Public comment 714. Individual. Vivien Smith. 7-7-18

 

Submitter Information

Name: Vivien Smith

 

General Comment

I strongly oppose switching the regulation of gun sales from the US State Department to the US Commerce
Department. Such a move would clearly come back to bite us.

WASHSTATEC017445
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 337 of 857

 

As of: 7/14/18 9:36 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9453-dooa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0805
Public comment 715. Individual. Landra White. 7-7-18

 

Submitter Information

Name: Landra White

 

General Comment

Changing the control of exported weapons to the department of commerce will decrease the safety of civilians all
over the globe. Already the import of drugs is paid for by the export of weapons, leading to the violence in
Mexico and Central America, and contributing to the number of recent refugees seeking asylum!

WASHSTATEC01 7446
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 338 of 857

 

As of: 7/14/18 9:35 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9453-dakn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0804
Public comment 716. Individual. Jon Hammari. 7-7-18

 

Submitter Information

Name: Jon Hammari

 

General Comment

Only cowards resort to guns.

WASHSTATEC01 7447
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 339 of 857

 

As of: 7/14/18 9:33 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9454-tjev
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0803
Public comment 717. Individual. Margaret Ayres. 7-7-18

 

Submitter Information

Name: Margaret Ayres

 

General Comment

The Commerce Department does not have the resources adequately to enforce export controls. Its Bureau of
Industry

and Security does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist
organizations,

and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and

ammunition. Firearm exports should continue to be regulated by the State Department. There is a compelling
reason

they are, and have long been, regulated by State.

WASHSTATEC01 7448
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 340 of 857

 

As of: 7/14/18 9:32 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9454-6kkq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0802
Public comment 718. Individual. Martin Horwitz. 7-7-18

 

Submitter Information

Name: Martin Horwitz
Address:

San Francisco, CA, 94122
Email: martin7ahorwitz@yahoo.com
Phone: 4155046994

 

General Comment

The State Department should retain control of the regulation of firearms.

Firearms are classified as "military" for good reason, they are not "normal" goods.

They are in need of much more regulation, and that regulation should remain with the State Department, not be
moved to the Department of Commerce.

WASHSTATEC01 7449
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 341 of 857

 

As of: 7/14/18 9:31 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Posted July 14, 2018
Tracking No. 1k2-9454-ayq9

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0801
Public comment 719. Individual. Theodore J. Bomba Jr. 7-7-18

 

Submitter Information

Name: Theodore J. Bomba, Jr.
Address:

107 Carousel Circle

New Britain, PA, 18901 5026

 

General Comment

We certainly don't need to support any plans for the worldwide spread of the embarrassing level of carnage that
is the result of the availability of weapons of war to virtually anyone who has the money to buy them in the
United States. The American obsession with the Second Amendment is the result of the Republican's use of it as
a ploy to get votes and to drive a wedge between their base and those who support sensible controls on who can
purchase weapons and on the kinds of weapons that should be available for sale to the average person. It is also a
cover for the weapons industry to reap huge profits from the sale of products whose only purpose is to cause the
death of fellow humans while using the Constitution as a distraction.

A careful reading of the Second Amendment proves that it was never intended to allow for unrestricted access to
any type of weapons that might become available. It has been deliberately misconstrued to suit the purpose of the
Republican Party and for use as a marketing tool with which the weapons manufacturers could increase sales and
reap huge profits. The weapons industry no longer depends only on sales to the military and on wars to generate
profits. One needs only to look at the correlation between increased weapons sales and the mere mention of any
kind of gun control legislation to observe this mis-use of the Second Amendment. America quite simply
shouldn't be responsible for the increased loss of lives on a worldwide level just to satisfy the greed of those who
would profit from unrestricted weapons sales. This nation already has enough blood on its hands, blood that was
needlessly shed as a result of profit generating schemes like this. It is time to stop inflicting our brand of’
capitalism ' on the people of this planet; we have become the problem.

WASHSTATEC017450
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 342 of 857

 

As of: 7/14/18 9:29 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9454-rd69
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0800
Public comment 720. Individual. Elizabeth Barrett. 7-7-18

 

Submitter Information

Name: Elizabeth Barrett

 

General Comment

The last thing we need to do is to help raise money for more gun sales. The gun industry is
a negative force in our country, all for the sake of their bottom line. Too bad.

WASHSTATEC017451
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 343 of 857

 

As of: 7/14/18 9:28 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9454-vjp7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0799
Public comment 721. Individual. Jim Hemmingsen. 7-7-18

 

Submitter Information

Name: Jim Hemmingsen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The safety of our nation is best served with U.S. State Department governing
the firearms export

regulations.

sincerely, Jim Hemmingsen

WASHSTATEC01 7452
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 344 of 857

 

As of: 7/14/18 9:27 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9454-t8nu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0798
Public comment 722. Individual. John Black. 7-7-18

 

Submitter Information

Name: John Black

 

General Comment

I am a parent, educator, retiree and my wife and I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many groups in importing countries
use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use rifles in semi-automatic
mode an overwhelming amount of the time. Regarding wide retail availability of firearms, about which comment
has been requested, many countries prohibit civilian possession of semi-automatic rifles and handguns, as well as
of any larger caliber firearm. Six U.S. states, DC, and several large retail chains also prohibit retail sale of semi-
automatic assault rifles.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey. Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. Senators have
explicitly noted that this move would violate Congressional intent and effectively eliminate Congress proper
role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration
fees that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. Taxpayers will absorb the cost of reviewing applications and processing licenses.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. Although Commerce states it will retain rules on brokering
for a State Department list that includes assault rifles, there is no statutory basis for brokers to register and obtain
a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.

WASHSTATEC017453
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 345 of 857

The rule reduces controls for gun exports. It would eliminate the State Departments Blue Lantern program for
gun and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections and
publicly reports on them. It also would move license approval out of the department that compiles the U.S.
Governments information on human rights violations, reducing the ability to effectively deny weapons licenses
to international human rights violators.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons,
the State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce
Department is unlikely to make the same argument once those weapons are transferred to their control.

The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs enforcement
office, with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same
level of preventive measures for end-use controls.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

This rule would transfer gun export licensing to the Commerce Department whose principle mission is to
promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries.

Thank you

WASHSTATEC01 7454
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 346 of 857

 

As of: 7/14/18 9:26 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9454-l0cf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0797
Public comment 723. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

SANE GUN REFORM NOW. THIS IS UNACCEPTABLE

WASHSTATEC017455
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 347 of 857

 

As of: 7/14/18 9:25 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9454-7u3z
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0796
Public comment 724. Individual. Rosanne Fortner. 7-7-18

 

 

Submitter Information

Name: Rosanne Fortner
Address:

113 Paula Circle

Oak Island, NC, 28465
Email: fortner.2@att.net

 

General Comment

Firearms of all kinds need more control, not less. Echoing Gary Patton, "the change in regulations controlling the
distribution of firearms overseas is a transparent and cynical effort to boost gun sales during a down market.
Making a profit based on the spilling of blood of others is truly immoral and despicable."

WASHSTATEC01 7456
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 348 of 857

 

As of: 7/14/18 9:24 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9454-vym3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0795
Public comment 725. Individual. David Johnson. 7-7-187

 

Submitter Information

Name: David Johnson

 

General Comment

I respectfully request that this proposed rule change be defeated. Among the reasons are that it

1.Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

2.Eliminates Congressional oversight for important gun export deals.

3.Transfers the cost of processing licenses from gun manufacturers to taxpayers.

4. Removes statutory license requirements for brokers, increasing risk of trafficking.

5.Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

6.Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

7.The Commerce Department does not have the resources to enforce export controls, even now.

8.Reduces transparency and reporting on gun exports.

9.Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Points 1 and 9 above are especially compelling. We definitely should not export our gun violence problems to
the rest of the world.

WASHSTATEC017457
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 349 of 857

 

As of: 7/14/18 9:23 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9454-g5vl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0794
Public comment 726. Individual. Miriam Hemphill. 7-7-18

 

Submitter Information

Name: Miriam Hemphill
Address:
6724 Nw 34th Drive
Gainesville, FL,
Email: mimihemp@bellsouth.net
Phone: (352) 374-9692

 

General Comment

This is a bad idea because the U.S. State Department needs to be able to keep track of weapons being exported
with the amount of ammunition and things like bump stocks so they do not come back to harm Americans in the
future in the U.S. and abroad. This is another sign that this administration only cares about corporations and not
the well being of Americans.

"It is putting the fox in charge of the hen house!"

WASHSTATEC01 7458
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 350 of 857

 

As of: 7/14/18 9:21 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-9454-2apx

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0793
Public comment 727. Individual. Cat Ransom. 7-7-18

 

Submitter Information

Name: Cat Ransom
Address:

876 Tigres

Cottonwood, AZ, 86326
Email: c_ransom@hotmail.com
Phone: 9286495555
Fax: N/A

 

General Comment

Weapons are for defense or offense. Making them simply another item of trade denies their deadly potential. If
we sell automatic and semiautomatic weapons to the world, those weapons will be used to kill Americans. Let's
not arm our enemies.

WASHSTATEC017459
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 351 of 857

 

As of: 7/14/18 9:20 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9454-fe9h
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0792
Public comment 728. Individual. Michelle Graves. 7-7-18

 

Submitter Information

Name: michelle graves

 

General Comment

you all are not caring about who gets hurt or killed from these assholes that get a hold of any kind of firearms.
there needs to be a big limitation on who and get guns and ammo. there's way 2 many people that abuse and use
their hatred over others and they get what ever they want and that's unacceptable. the only people I really think
that needs any kind of guns is our armed forces and police depts. that's all, but I know there's a lot of people that
go out hunting animals for food. there needs to b a lot of limitiations on getting things besides just a background
checks like a polygraph test to ask questions of why they want a gun in the Ist place. if theres anything that
comes back on background check they get nothing. if the polygraph test comes back that something isn't right
then nothing, etc. they should have 2 pass a lot of things before they get anything at all.

WASHSTATEC01 7460
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 352 of 857

 

As of: 7/14/18 9:19 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9454-qsle
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-079 1
Public comment 729. Individual. Mary Winterhalter. 7-7-18

 

Submitter Information

Name: Mary Winterhalter

 

General Comment

I am writing to ask that you not approve the rule change that would switch the regulation of gun exports from the
State Department to the Commerce Department. In this era of global tension and terrorism, it makes no sense to
increase opportunities for other countries to have access to the weapons that could be used to terrorize people
around the world.

Thank you for your consideration.

WASHSTATEC01 7461
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 353 of 857

 

As of: 7/14/18 9:18 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9454-7aje
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0790
Public comment 730. Individual. John Holland. 7-7-18

 

Submitter Information

Name: John Holland

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. You are weaponizing the world for no good reason other than to make a few
gun manufacturers richer, these weapons will come back to murder many citizens of this country and others.

WASHSTATEC01 7462
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 354 of 857

 

As of: 7/14/18 9:17 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9454-jkk6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0789
Public comment 731. Individual. Nora Roman. 7-7-18

 

Submitter Information

Name: Nora Roman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Selling arms so that governments around the world can kill their people and each other is just not good business,
it's evil and disgusting and anything that puts a limit on it is good....highly unlikely that the commerce

department, who's only business is profit will care at all...

Down with this evil military industrial prison complex you call your government.

WASHSTATEC01 7463
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 355 of 857

 

As of: 7/14/18 9:15 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9455-dgxd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0788
Public comment 732. Individual. Pamela Lively. 7-7-18

 

Submitter Information

Name: Pamela Lively
Address:
Monument, CO, 80132
Email: pamelaklively@comeast.net

 

General Comment

Who in their right mind would agree to sell weapons & spread violence that could target innocent people &
Americans? This is one of the craziest schemes to come out of this Administration, & it should never be
considered, but since it is, let's just say no to the spread of violence & start working on spreading peace &
fundamental liberties.

WASHSTATEC01 7464
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 356 of 857

 

As of: 7/14/18 9:14 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9455-iywo
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0787
Public comment 733. Individual. Harold Johnsen. 7-7-18

 

Submitter Information

Name: Harold Johnsen

 

General Comment

The NRA and gun manufacturers want guns EVERYWHERE, and not just here in the United States, but around
the world. The NRA scumbags are pushing hard for a rule change that would move the handling of export
licenses of semi-automatic ASSAULT weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business). This CORRUPT transfer of authority WILL open new floodgates for arms sales internationally, with
serious NEGATIVE and DANGEROUS implications for our national security.

I vehemently OPPOSE this rule change that would switch the regulations of firearms export from the U.S. State

Department to the U.S. Commerce Department. Especially at a time when there are TRAITORS in the White
House!

WASHSTATEC017465
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 357 of 857

 

As of: 7/14/18 9:12 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9455-z7q6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0786
Public comment 734. Individual. Robert Beggs. 7-7-18

 

Submitter Information

Name: Robert Beggs
Address:
75 N Portage Path Apt 405
Akron, OH, 44303-2532
Email: beggsrobertd@gmail.com
Phone: 3307865716

 

General Comment

Whether we can successfully repel rebels armed with these weapons is not the only issue. We need to consider
what they do to areas where the weapons are sold. Numerous countries have been devastated by the abundance
of weapons that inevitably fall into the wrong hands. And both here and in Europe, countries that have remained
stable are overwhelmed by refugees understandably fleeing the violence. There is also the factor that when
people around the world learn that the weapons that caused all this misery were U.S. made, they understandably
hate us.

WASHSTATEC01 7466
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 358 of 857

 

As of: 7/14/18 9:10 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9455-ggwf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0785
Public comment 735. Individual. Michaele Tharrett. 7-7-18

 

Submitter Information

Name: Michaele Tharrett

 

General Comment

I oppose the move of ITAR from DOS to DOC. We cannot control the use of these guns by our own homegrown
terrorists, especially the ones used by our military or designed for them like the AR-15. We need to get our house
in order. Contrary to what the President thinks, the United States does not need to be like Russia. This appeases
his gun lobby & benefits Mr. Trump politically, but that is just a small fraction of the population & it has no
consequential benefits for this country. Those arms could be a detriment in another country if sold to the wrong
hands. Mr. Trump wouldn't have to come up with schemes like this if he actually understood International Trade
& didn't alienate our closest allies, like Canada who we had a trade deficit with before another one of his bright
ideas. These arms won't make up for millions of dollars. I'm praying that someone in this government has control
in this case, uses common sense & acts responsibly.

WASHSTATEC01 7467
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 359 of 857

 

As of: 7/14/18 9:09 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9455-5h5k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0784
Public comment 736. Individual. Anonymous Nesheim. 7-7-18

 

Submitter Information

Name: Anonymous Nesheim

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is a terrible idea that will effect, not only the USA, but the
entire world NEGATIVELY!

WASHSTATEC01 7468
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 360 of 857

 

As of: 7/14/18 9:07 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9456-ymsi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0783
Public comment 737. Individual. Ray Boling. 7-7-18

 

Submitter Information

Name: Ray Boling

 

General Comment

As a former member of the NC Medical Examiners Office, I firmly oppose any change of ammunitions and gun
sales from the State Department to the Commerce Department. | believe in restricting gun sales to make the
world a safer place for our children.

WASHSTATEC01 7469
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 361 of 857

 

As of: 7/14/18 9:06 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9456-ydsw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0782
Public comment 738. Individual. James Blair. 7-7-18

 

Submitter Information

Name: James Blair

 

General Comment

NRA should be NWA. W as in weapon.

WASHSTATEC01 7470
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 362 of 857

 

As of: 7/14/18 9:04 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9456-o0s6l
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-078 |
Public comment 739. Individual. Shannon Anonymous. 7-7-18

 

Submitter Information

Name: Shannon Anonymous

 

General Comment

Do not change responsibility for regulating sales of non-military weapons and ammunition to foreign actors from
State Dept to Commerce Dept. This will not even save money in the short term based on information provided
despite claiming so. Let the State Dept do their job of ensuring weapons are not sold to the wrong people.

WASHSTATEC017471
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 363 of 857

 

As of: 7/14/18 9:03 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9456-bw4o
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0780
Public comment 740. Individual. Debra Elieson. 7-7-18

 

Submitter Information

Name: Debra Elieson

 

General Comment

I am opposed to moving government oversight on international gun sales and licensing to the Commerce
department. National security as overseen by the State department is the appropriate place to safeguard and value
the public's interest over the lobbying efforts of the gun industry.. It would be a massive error and a dereliction of
duty to shift the government's interest from national security to the promotion of gun sales abroad.

WASHSTATEC01 7472
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 364 of 857

 

As of: 7/14/18 9:01 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9456-a5ji
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0779
Public comment 741. Individual. Barb Travis. 7-7-18

 

Submitter Information

Name: Barb Travis
Address:
Ewa Beach, HI, 96706
Email: barbaratravis@hawaiiantel net
Phone: 8086854460

 

General Comment

I am against this transfer of control of military weapons from the State Department to the Commerce
Department. This will result in the US arming the rest of the world including terrorists.

WASHSTATEC01 7473
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 365 of 857

 

As of: 7/14/18 9:00 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9456-lc3f

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0778
Public comment 742. Individual. Frances Goff. 7-7-18

 

Submitter Information

Name: Frances Goff

 

General Comment

The thing NOT to do when the opportunistic bullies threaten Americans is to arm ourselves with weapons we
neither understand nor have skills to use. Guns should be regulated as tightly as are automobiles: Registration,
passing written and applied skills testing for licensure, prosecution of "vehicular homicide" ... What do you do
when the Mens Rea is a vacant mind?

WASHSTATEC01 7474
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 366 of 857

 

As of: 7/14/18 8:58 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9456-ej79
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0777
Public comment 743. Individual. Joe Veltri. 7-7-18

 

Submitter Information

Name: Joe Veltri

 

General Comment

This does nothing to control gun violence. Are you awake?

WASHSTATEC017475
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 367 of 857

 

As of: 7/14/18 8:57 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9456-w69d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0776
Public comment 744. Individual. Ann Dorsey. 7-7-18

 

Submitter Information

Name: Ann Dorsey

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.The regulation of firearms needs to be strengthened not weakened and adequate
funding for this important purpose be ensured.

WASHSTATEC01 7476
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 368 of 857

 

As of: 7/14/18 8:55 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9456-y8ut
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0775
Public comment 745. Individual. Denis Gould. 7-7-18

 

Submitter Information

Name: Denis Gould
Address:
1626 Kinder Lane
Dandridge, TN, 37725
Email: dgould4212866@yahoo.com
Phone: 5183214150

 

General Comment

I want the most secure control of firearms possible to protect our country. Why the proposed change?

WASHSTATEC01 7477
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 369 of 857

 

As of: 7/14/18 8:54 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9456-dn9a

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0774
Public comment 746. Individual. Shira Tarantino. 7-7-18

 

Submitter Information

Name: Shira Tarantino

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms export activities should remain with the State Department due to its
nature of dangerous weaponry. The Commerce Department has no business regulating firearms activities. Thank
you.

WASHSTATEC01 7478
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 370 of 857

 

As of: 7/14/18 8:52 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9456-nnbz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0773
Public comment 747. Individual. Concerned Citizen. 7-7-18

 

Submitter Information

Name: Concerned Citizen

 

General Comment

We are witnessing more and more dangerous and unnecessary use of firearms by irresponsible persons. This
must be stopped now. Fire arms in the hands of irresponsible individuals is and must be regulated and stopped
now. Too many innocent individuals are being shot and killed. Please take action IMMEDIATELY. Thank you.

WASHSTATEC01 7479
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 371 of 857

 

As of: 7/14/18 8:43 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9456-b0pu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0772
Public comment 748. Individual. Terry Barth. 7-7-18

 

Submitter Information

Name: terry barth

 

General Comment

Gun Reform is needed!

WASHSTATEC01 7480
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 372 of 857

 

As of: 7/14/18 8:38 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9457-lidn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0771
Public comment 749. Individual. Terry Barth. 7-7-18

 

Submitter Information

Name: terry barth

 

General Comment

I am opposed to the change proposed that would have our Commerce Dept. regulate firearms rather than our
State Dept. The NRA is interested in having as many guns as possible in as many hands as possible - they are not
concerned with the safety of the general public!

WASHSTATEC017481
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 373 of 857

 

As of: 7/14/18 8:36 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9457-qted
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0770
Public comment 750. Individual. Michael Price. 7-7-18

 

Submitter Information

Name: Michael Price

 

General Comment

We need more, not less, regulation of assault weapons and ammunition capable of harming large numbers of our
fellow citizens. Recent experience has shown this all too often.

WASHSTATEC01 7482
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 374 of 857

 

As of: 7/14/18 8:35 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9457-jdbd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0769
Public comment 751. Individual. Natasha Retz. 7-7-18

 

Submitter Information

Name: Natasha Retz
Address:
7739 Overland Trl
Delaware, 43015-8199
Email: Grbnik@aol.com
Phone: 515-274-9757

 

General Comment

Tighten gun control laws. Very limited studies, due to the ban on studying gun laws and gun usage, shows that
looser gun laws correlate to more gun violence.

WASHSTATEC01 7483
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 375 of 857

 

As of: 7/14/18 8:34 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9457-g4qu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0768
Public comment 752. Individual. Fr. Jim Hoffman. 7-7-18

 

Submitter Information

Name: Fr. Jim Hoffman
Address:

110 w. madison st.

Chicago, IL, 60602
Email: frjimhoff404@gmail.com
Phone: 3123725111

 

General Comment

IT WONDER WHERE THE THE RIGHT TO KILL COMES FROM.

WASHSTATEC01 7484
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 376 of 857

 

As of: 7/14/18 8:33 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9457-kkre
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0767
Public comment 753. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am against this rule change that would put control of firearms and related content export into the jurisdiction of
the

US Commerce Department from the US State Department.

This is a foolhardy decision that would endanger our national and international security because it could be used
by potential terrorists as well as organized crime against the USA and our allies, which could lead to a more
fractured and strained global relations situation than what we have now (thanks to Trump and his ill informed
decisions).

WASHSTATEC017485
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 377 of 857

 

As of: 7/14/18 8:31 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9457-xvgc

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0766
Public comment 754. Individual. Carolyn Cooper. 7-7-18

 

Submitter Information

Name: Carolyn Cooper
Address:

7175 Uber Street
Philadelphia, PA, 19138
Email: Cooperlasalle@aol.com

Phone: 215-224-2535

 

General Comment

Why do we focus on one incident at a time? What about all of the gang incidents where illegal gun purchases
were made using gun shows, online sales and a lack of background checks. People are dying everyday because of
this lack of concern and inaction.

WASHSTATEC01 7486
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 378 of 857

 

As of: 7/14/18 8:30 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9457-2s2a
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0765
Public comment 755. Individual. Jeanine Malec. 7-7-18

 

Submitter Information

Name: Jeanine Malec

 

General Comment

Weakening gun control measures by ANY MEASURE at this point in time is absolute insanity. The US is the
ONLY nation in the world that has regular mass shootings, this has got to stop now. How do gun rights measure
up to the freedom to live, to survive, in peace??? We need more and thoughtful gun control measures,
immediately! It's an infringement on MY rights as a patent and a human being to loosen gun tegs. Get it together,
people!!

WASHSTATEC01 7487

 
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 379 of 857

 

As of: 7/14/18 8:29 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9457-td0v
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0764
Public comment 756. Individual. David J. Lafond. 7-8-18

 

Submitter Information

Name: david j. lafond
Address:

70 Brown Avenue
Holyoke, MA, 01040
Email: djlafond@verizon.net

Phone: 4135341736

 

General Comment

The proposed change allowing the Department of Commerce to oversee gun exports instead of the State
Department is unnecessary & unacceptable. One of the primary missions of the Commerce Department is to
promote US-made goods abroad without respect to other policy considerations such as security & public safety.
The State Department (at least when it was staffed & had a sane person at the top) is much better suited to
making the qualitative decisions required when considering the export of guns & munitions. The most important
issue is NOT accommodating & supporting the export of gun & munitions manufacturers' products, rather it is
proper review of whether the export of these goods is sensible & supportive of our national security & the public
safety. In most cases i would argue it is not in our national interest to accommodate & encourage the export of
guns & munitions whether for consumer sales or to foreign governments. It's just not the right thing to do.

Please reject this proposed rule change & help to maintain a sane & thorough review by the State Department of
ALL the relevant issues when gun and/or munitions exports are proposed.

Thank you for your consideration.

WASHSTATEC01 7488
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 380 of 857

 

As of: 7/14/18 8:28 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9457-syno
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0763
Public comment 757. Individual. Robert Craig. 7-7-18

 

Submitter Information

Name: Robert Craig
Address:

550 Beacon Drive

Lake Barrington, IL,
Email: arsisil@gmail.com

 

General Comment

This is the most heavily armed country. Stop expanding gun sales.

WASHSTATEC01 7489
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 381 of 857

 

As of: 7/14/18 8:26 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9458-5p42

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0762
Public comment 758. Individual. Suzanne Ghais. 7-7-18

 

Submitter Information

Name: Suzanne Ghais
Address:
12934 W. 81st Ave
Arvada, 80005
Email: sghaisl|3@yahoo.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I am concerned about facilitating the export of small arms by putting regulation
in the hands of an agency whose job is to promote US products.

WASHSTATEC01 7490
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 382 of 857

 

As of: 7/14/18 8:25 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9458-dfdr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0761
Public comment 759. Individual. Lisa Hammermeister. 7-7-18

 

Submitter Information

Name: Lisa Hammermeister
Address:
16456 Shamhart Drive
Granada Hills, 91344
Email: necroheadS6@gmail.com
Phone: 8183662703

 

General Comment

This country is gun crazy. We need control over policies that advocate guns.

WASHSTATEC017491
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 383 of 857

 

As of: 7/14/18 8:23 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9458-6w3k

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0760
Public comment 760. Individual. Scott Zorc. 7-7-18

 

Submitter Information

Name: Scott Zore

 

General Comment

I oppose the transfer of firearm export authority from the State Dept. to the Commerce Dept. It would eliminate
the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security.

WASHSTATEC01 7492
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 384 of 857

 

As of: 7/14/18 8:22 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9458-zty7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0759
Public comment 761. Individual. Steven Posner. 7-7-18

 

Submitter Information

Name: Steven Posner

 

General Comment

The problem with indiscriminately arming nations is like the weather: If you like a current regime, wait a decade
or two and it will change--often to one opposed to the United States. Accordingly, the decision whether to arm a
regime is better assessed by the State Department than the Commerce Department, whose emphasis is promoting
trade. The proposed rule is short-sighted and should be rejected.

WASHSTATEC01 7493
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 385 of 857

 

As of: 7/14/18 8:17 AM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9458-2q01

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0758
Public comment 762. Individual. Gretchen Crook. 7-7-18

 

Submitter Information

Name: Gretchen Crook

 

General Comment

Against this proposed change.
Treats semi-automatic assault rifles as non-military

Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

WASHSTATEC01 7494
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 386 of 857

 

As of: 7/14/18 8:14 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9459-vd6z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0756
Public comment 764. Individual. Herman S. Simms Jr. 7-7-18

 

Submitter Information

Name: Herman S. Simms, Jr.

Address:
6591 Firwood St.
PO Box 2366, 60 E. Milwaukee, Detroit, MI 48202
Detroit, MI, 48210-1304

Email: hsimms49@live.com

Phone: 3136941431

Fax: 48210-1304

 

General Comment

"Everybody"s got a pistol. everybody's got a .45". -- Gil Scott Heron.

WASHSTATEC017495
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 387 of 857

 

As of: 7/14/18 8:13 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9459-me7c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0755
Public comment 765. Individual. Barb Crumpacker. 7-7-18

 

Submitter Information

Name: Barb Crumpacker
Address:
1015 East Lakeside Avenue
Coeur d'Alene, 83814
Email: crummy1810@frontier.com
Phone: 2086663466
Fax: 83814

 

General Comment

I can't believe any caring individual would want MORE guns on the streets! The question should be how do we
get fewer guns. Countries that don't allow rampant purchase & use of guns, don't have the epidemic of
school/workplace/mall shootings that the US does. Wake up! Guns are a privilege, not a right & come with
responsibilities, which a great many folks don't realize.

WASHSTATEC01 7496
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 388 of 857

 

As of: 7/14/18 8:11 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 14, 2018
Tracking No. 1k2-9459-d5t7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0754
Public comment 766. Individual. Brett Robert. 7-7-18

 

Submitter Information

Name: Brett Robert

 

General Comment

It appears that much of the energy behind the so-called 2nd amendment movement that works against any and all
forms of

gun control is coming from the gun manufacturing industry itself. The industry is simply trying to create business
for itself

regardless of what the consequences are. This is downright sociopathic behavior that the rest of us need to stop
enabling

and accepting now before things get even worse. The wild west did not have the gun violence that we have
today! lama

gun owner myself (Remington 870 tactical pump-action shotgun), but I fully support common-sense gun control
and I reject

the argument that any gun control will lead to the loss of the right to bear arms.

One thing we can do to improve the current situation, or at least make it no worse, is to prevent the sale of
powerful guns

and gun accessories to other countries. Our gun policies have made a mess of things here, so we should not try to
export

them to others. We should not be changing the rules to switch the regulations of firearms export from the U.S.
State

Department to the U.S. Commerce Department, which sounds uncomfortably close to me like switching from
looking at guns

with the right amount of care and respect to a situation where we will sell anything to the highest bidder
regardless of who

that bidder may be.

Don't change the rules and open up international gun sales. We are making ourselves enough of an international

WASHSTATEC01 7497
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 389 of 857
bad guy
as it is.

WASHSTATEC01 7498
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 390 of 857

 

As of: 7/14/18 8:09 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 14,2018
Tracking No. 1k2-9459-pp84
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0753
Public comment 767. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the rule change that would move the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC017499
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 391 of 857

 

As of: 7/18/18 10:45 AM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9459-tedi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0752
Public comment 768. Individual. Wallace Elton. 7-7-18

 

Submitter Information

Name: Wallace Elton

 

General Comment

Please keep the handling of export licenses for semiautomatic and other military-like weapons in the State
Department, which is concerned with safeguarding our country and people. I oppose shifting this control to the
Commerce Department with tis focus on boosting trade regardless of the danger involved.

WASHSTATEC017500
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 392 of 857

 

As of: 7/13/18 10:59 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9459-2jso
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0751
Public comment 769. Individual. Bruce O Brien. 7-7-18

 

Submitter Information

Name: Bruce O'Brien

 

General Comment

The oversight of weapons sales, whether national or international, is a an issue of safety. Weapons cannot be
separated from the consequences of wounding and killing. That is why these sales are currently handled by the
State Dept. To change oversight of weapons sales to the Commerce Department is to cater to the business of
those who would profit from these arms sales, regardless of the consequences. I believe Americans seek a higher
standard - that of caring about consequences - than a business model of killing and maiming.

WASHSTATEC017501
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 393 of 857

 

As of: 7/13/18 10:57 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9459-e3f3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0750
Public comment 770. Individual. Cynthia O Neill. 7-7-18

 

Submitter Information

Name: Cynthia O'Neill

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I oppose switching the regulation of firearms exports from the State Department
to the Commerce Department because it would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration. Exports such as these
belong to the State Department to handle. This is not commerce - this is exploitation by a lobbying organization
to spread its influence around the world without regard to public safety. We need to reduce gun violence.
Changing this regulation from the U.S. State Department to the U.S. Commerce Department effectively increases
gun violence. This MUST NOT HAPPEN.

WASHSTATEC01 7502
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 394 of 857

 

As of: 7/13/18 10:55 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945a-ueq7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0749
Public comment 771. Individual. Barbara Aronowitz. 7-7-18

 

Submitter Information

Name: Barbara Aronowitz

 

General Comment

I oppose this rule which switches the departments who control the guns, etc.

WASHSTATEC017503
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 395 of 857

 

As of: 7/13/18 10:54 PM
Received: July 07, 2018

PUBLIC SUBMISSION Posted: July 13, 2018

Tracking No. 1k2-945a-m2va
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0748
Public comment 772. Individual. Sharon Flournoy. 7-7-18

 

Submitter Information

Name: Sharon Flournoy
Address:

Austin, TX, 78703
Email: saflournoy@att.net
Phone: 5124723810

 

General Comment

This seems like a particularly bad idea to me. These firearms are not only for the hunting enthusiast and
hobbyist, but are used as weapons of conflict across the world. That would be the purview of the State
Department, not the Commerce Dept. I respect the right of American citizens to own guns, but I do not want to
provide the gun industry any greater latitude in their lucrative business of selling weapons around the world.

WASHSTATEC01 7504
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 396 of 857

 

As of: 7/13/18 10:52 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945a-gi53
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0747
Public comment 773. Individual. Julie Bernstein. 7-7-18

 

Submitter Information

Name: Julie Bernstein

 

General Comment

Dear State and Commerce Departments,

I am deeply concerned by your proposal to move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security.

We should learn from our previous mistakes. Even when we have personally trained groups that we considered
allied with our cause in the use of weapons, it has come back to haunt us, whether it was in Afghanistan or
Central America. It is in our best interest to reduce the availability of dangerous firearms throughout the world
rather than escalate it.

Thank you,

Julie Bernstein

WASHSTATEC017505
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 397 of 857

 

As of: 7/13/18 10:50 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945a-zaoa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0746
Public comment 774. Individual. Lauryn Anonymous. 7-7-18

 

Submitter Information

Name: Lauryn Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security and safety in other countries, causing more
violence, guerrilla and civil wars, and more refugees fleeing to safety at our shores.

WASHSTATEC01 7506
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 398 of 857

 

As of: 7/13/18 10:44 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945a-bxmo
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0745
Public comment 775. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

No more guns!

WASHSTATEC017507
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 399 of 857

 

As of: 7/17/18 3:27 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945a-3912
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0744
Public comment 776. Individual. Pam Elders. 7-7-18

 

Submitter Information

Name: Pam Elders
Address:
P.O. Box 371
P.O. Box 371
Laupahoehoe, HI, 96764
Email: nflick@baymoon.com
Phone: 8083155188
Fax: 96764

 

General Comment

As a taxpaying, American citizen I am vehemently opposed to this proposed rule change to move the handling of
export licenses of semi-automatic assault-type weapons and other powerful firearms from the State Department
to the US Commerce Department, Bureau of Industry and Security.

This is foolhardy and clearly not in the interests of national security. Such a move would mean Congress would
not be automatically informed of the sale of large caches of firearms to foreign countries. No prudent person
would think giving private arms companies the go-ahead to sell dangerous weapons overseas without proper
vetting is a good idea. Furthermore, the Bureau of Industry and Security does not have the resources to
adequately enforce export controls.

Largely unregulated arms sales could endanger our national interests and security. Lack of oversight would
permit arms sales to anyone, including our enemies. Furthermore, why would we want to threaten world stability
and undermine our own global diplomacy as well as that of our allies?

I think that trail leads to the National Rifle Association and its lobbyists. This transfer of authority must not be
approved; to do so, is to embrace an unethical and inhumane practice which will only smear our international
reputation and harm our diplomatic efforts for peace. Please retain administration of export licenses with the
State Department. Peace over profits.

WASHSTATEC01 7508
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 400 of 857

WASHSTATEC017509
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 401 of 857

 

As of: 7/13/18 10:40 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945b-5zc9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0743
Public comment 777. Individual. Carol Carpenter. 7-7-18

 

Submitter Information

Name: Carol Carpenter

 

General Comment

Please do not change the rules which offer some protection to civilians.

WASHSTATEC017510
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 402 of 857

 

As of: 7/13/18 10:39 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945b-2svh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0742
Public comment 778. Individual. M Schwartz. 7-7-18

 

Submitter Information

Name: M Schwartz

 

General Comment

This is utterly ridiculous to loosen the minimal controls of firearms and related items during a time when it is so
apparent that we
need stronger laws against sales of certain firearms and increased background checks.

WASHSTATECO017511
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 403 of 857

 

As of: 7/13/18 10:37 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945b-n711

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0741
Public comment 779. Individual. Sybil Schlesinger. 7-7-18

 

Submitter Information

Name: Sybil Schlesinger
Address:
22 Rockland Street
Natick, MA, 01760
Email: sybil.sch@gmail.com
Phone: 5084048192

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We want the U. S. State Department to be focused on safeguarding our nation,
not the Commerce Department, focused on the bottom line for gun manufacturers.

WASHSTATEC017512
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 404 of 857

 

As of: 7/13/18 10:35 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945b-mp5c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0740
Public comment 780. Individual. Nate Hildebrand. 7-7-18

 

Submitter Information

Name: Nate Hildebrand

 

General Comment

Guns are not necessary for a comfortable life. They should not be a commodity, they should be likened to a drug
that needs to be regulated. People should not be able to kill one another so easily. Especially automatic or semi-
automatic style weapons, they are machines of war that should not be available to the public at all, and definitely
not sold abroad where they can't be regulated and kept out of terrorist hands.

WASHSTATEC017513
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 405 of 857

 

As of: 7/13/18 10:32 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945c-wzn5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0739
Public comment 781. Individual. Susan Richardson. 7-7-18

 

Submitter Information

Name: Susan Richardson

 

General Comment

The NRA & gun manufacturers are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused
on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).

My country does NOT need to be in the business of supplying guns around the world! When we can see the
distressing result that gun ownership has had on this country, WHY DO WE WISH THIS RESULT ON THEM?
No more guns!!

WASHSTATEC017514
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 406 of 857

 

As of: 7/13/18 10:30 PM
Received: July 07, 2018

Status: Posted
Tracking No. 1k2-945c-2340

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0738
Public comment 782. Individual. D Arcy Goodrich. 7-7-18

 

Submitter Information

Name: D'Arcy Goodrich

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Please do not approve the proposed change. This change would detract from the
protection of our country which should have top priority.

WASHSTATEC017515
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 407 of 857

 

As of: 7/13/18 10:28 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945c-tn3m
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0737
Public comment 783. Individual. Lee Clapp. 7-7-18

 

Submitter Information

Name: Lee Clapp
Address:

824 W. Alice Ave.
Kingsville, TX, 78363
Email: leeclapp@yahoo.com

Phone: 361-474-0190

 

General Comment

I strongly oppose moving oversight of firearm export licensing from the Department of State to the Department
of Commerce.

The proposed rule change treats semiautomatic weapons as "non-military," which is absurd. Moreover, the
proposed rule

eliminates Congressional oversight of gun export deals, transfers the cost of processing licenses from gun
manufacturers to

tax payers, and enables unchecked gun production in the U.S. and exports abroad by removing the block of 3D
printing of

firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency

with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which

lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political

violence, terrorism,
and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC017516
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 408 of 857

 

As of: 7/13/18 10:27 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945c-6mm5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0736
Public comment 784. Individual. Meredith Roach. 7-7-18

 

Submitter Information

Name: Meredith Roach

 

General Comment

I am writing in response to the proposed policy to make it easier to export U.S. guns and ammunition globally
and the move of export licensing from the State Department to the Commerce Department. We do not need to
make it easier to export guns. There are enough in the world. The only reason for this proposed changes is to
benefit the gun lobby. Here are other reasons why this should not happen:

- It treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

- It eliminates Congressional oversight for important gun export deals.

- It transfers the cost of processing licenses from gun manufacturers to taxpayers.

- It removes statutory license requirements for brokers, increasing risk of trafficking.

- It enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

- The Commerce Department does not have the resources to enforce export controls, even now.

- It reduces transparency and reporting on gun exports.

- It transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

All of these reasons make this policy change ridiculous and terrifying. Please please do not allow this policy to
go through. We have enough gun violence all over the world. Why create an even easier path to gun violence and

human rights violations?

Thank you,
Meredith Roach

WASHSTATEC017517
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 409 of 857

 

As of: 7/13/18 10:25 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945c-pmgr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0735
Public comment 785. Individual. Rachel Usdan. 7-7-18

 

Submitter Information

Name: Rachel Usdan

 

General Comment

I OPPOSE the proposal. It would make America LESS SAFE. The proposal weakens controls over
semiautomatic assault weapons including AR-15s and AK-47s, 50 caliber sniper rifles, and high-capacity
ammunition magazines. It may also deregulate 3D printing of guns and could ultimately weaken controls on
firearm imports. The proposed transfer will likely lead to more U.S. guns getting into the hands of criminal
organizations, human rights abusers, and terrorist groups. The proposed rules are a priority for the National Rifle
Association and the National Shooting Sports Foundation (the official trade association for the firearms industry)
who want to open up international markets to compensate for lagging domestic gun sales.

WASHSTATEC017518
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 410 of 857

 

As of: 7/13/18 10:21 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945c-lkm1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0734
Public comment 786. Individual. Mandy Foster. 7-7-18

 

Submitter Information

Name: Mandy Foster
Address:

318 Bermuda St

New Orleans, 70114
Email: fosterfest@gmail.com
Phone: 5046694357
Fax: 70114

 

General Comment

Please keep the firearms export licensing function within the State Dept. I am a voter and a mother concerned
about the conflict of interest posed in transferring this function to the Commerce Dept.

WASHSTATEC017519
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 411 of 857

 

As of: 7/13/18 10:20 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945d-vk23
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0733
Public comment 787. Individual. DeSean Freeman. 7-7-18

 

Submitter Information

Name: DeSean Freeman

 

General Comment

In order to accurately and adequately account for the direct correlation between firearms possession and the
violence associated with it, 'repeal' the "Dickey Amendment" barring the national Center for Disease Control and
Prevention (CDC) from studying firearms violence. Seems simple, does it not?

WASHSTATEC017520
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 412 of 857

 

As of: 7/13/18 10:18 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945d-yna0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0732
Public comment 788. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Our Kids Lives Mean More Than Your STUPID BLOODY TOYS

WASHSTATEC017521
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 413 of 857

 

As of: 7/13/18 10:16 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945d-s049
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0731
Public comment 789. Individual. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

WE need MORE government control of firearms, not less. This proposal is a blatant attempt to increase weapons
sales to set even more of the world on fire.

WASHSTATEC01 7522
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 414 of 857

 

As of: 7/13/18 10:14 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945d-dyur
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0730
Public comment 790. Individual. Julie Buckner. 7-7-18

 

Submitter Information

Name: Julie Buckner

 

General Comment

I am writing to voice my strong opposition to the proposed rule to transfer oversight of small arms (firearms)
exports from the State Department to the Commerce Department. This rule would make U.S. exports of small
arms more dangerous by transferring controls to an agency that prioritizes business interests over national
security. The rules elimination of congressional oversight of commercial weapons sales of $1 million or more is
also concerning. This rule seems designed to create profits for the U.S. gun industry. The rules description of
semiautomatic assault rifles like the AR-15 as civilian products is also concerning. These weapons were designed
to kill en masse on the battlefield. That is why they are the weapons of choice for mass shooters. Please do not go
forward with this dangerous policy.

WASHSTATEC01 7523
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 415 of 857

 

As of: 7/13/18 10:12 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945d-oqsu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0729
Public comment 791. Individual. Michi Vojta. 7-7-18

 

Submitter Information

Name: Michi Vojta

 

General Comment

We need FEWER guns, and tighter controls over who gets them. there is no need for automatic or semi-
automatic rifles to be readily available, or really any need for basically anyone aside from the military to
own/have.

Therefore, 1 OPPOSE this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC01 7524
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 416 of 857

 

As of: 7/13/18 10:11 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945d-cuo0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0728
Public comment 792. Individual. Heather Davis. 7-7-18

 

Submitter Information

Name: Heather Davis
Address:
Aloha, OR, 97003-2575
Email: heatherannedavis@hotmail.com
Phone: 5032921926

 

General Comment

there is not one individual, that is a well trained militia,, therefor guns do warrant control, ban all assault rifles,,

WASHSTATEC017525
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 417 of 857

 

As of: 7/13/18 10:09 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-94Se-i2n5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0727
Public comment 793. Individual. Heather Tausig. 7-7-18

 

Submitter Information

Name: Heather Tausig

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Not only is this an issue of national security but I believe we have a moral
obligation not to export weapons intended to kill other human beings. Our gun record in the United States is
abysmal. We have to deal with that here and not export that kind of possibility to other countries ...

WASHSTATEC01 7526
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 418 of 857

 

As of: 7/13/18 10:06 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945e-yusk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0726
Public comment 794. Individual. Helen Greer. 7-7-18

 

Submitter Information

Name: Helen Greer

 

General Comment

Gun deaths are an epidemic in the USA. No other industrialized nation has the same problem. That's because
they have common sense gun laws. We need them too.

WASHSTATEC017527
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 419 of 857

 

As of: 7/13/18 10:00 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945e-u4xq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0725
Public comment 795. Anonymous. 7-7-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the rule change that would shift the handling of firearm exports from the U.S. State Department to the
Commerce Department. It is unnecessary and will only serve to help terrorists.

WASHSTATEC01 7528
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 420 of 857

 

As of: 7/13/18 9:57 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945e-dqtk

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0724
Public comment 796. Individual. Madhav Vishnubhatta. 7-7-18

 

Submitter Information

Name: Madhav Vishnubhatta
Address:
2, Fairgate Drive
Stamford, CT, 06902
Fax: 06902

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This rule would only lead to these firearms that are moved out of the USML list
to be sold internationally for profit and thus exporting the problems that USA faces due to widespread gun
ownership. Hence please do not proceed on this rule.

WASHSTATEC017529
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 421 of 857

 

As of: 7/13/18 9:55 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945e-6Ghwm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0723
Public comment 797. Individual. Debbie Lyman. 7-7-18

 

Submitter Information

Name: Debbie Lyman

 

General Comment

I believe the USML should remain as it is now. The rule change from State to Commerce is dangerous and
should not be implemented.

The change would facilitate firearm exports landing in terrorist or criminal organizations and into the hands of
repressive regimes. This must be stopped for international safety concerns and not be done by a presidential
whim.

WASHSTATEC017530
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 422 of 857

 

As of: 7/13/18 9:53 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945e-c3mc
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0722
Public comment 798. Individual. Barbara Flores. 7-7-18

 

Submitter Information

Name: Barbara Flores

 

General Comment

Americans make up 4% of the world's population, and we own close to half of the world's civilian guns. We have
the NRA to thank for this situation. I do not want them to export their toxic craziness.

WASHSTATEC017531
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 423 of 857

 

As of: 7/13/18 9:51 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-945f-lqqn

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0721
Public comment 799. Individual. Kelly deRosier. 7-7-18

 

Submitter Information

Name: Kelly deRosier
Address: United States,

 

General Comment

How many more people need to die before we acknowledge that the sale of guns is out of control. The president
is in bed with the NRA. I will not vote for any candidate who takes NRA money. I a man donating to candidates
who want sensible gun control, registration, etc.

WASHSTATEC01 7532
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 424 of 857

 

As of: 7/13/18 9:49 PM
Received: July 07, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-945f-yye7

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0720
Public comment 800. Individual. Vicki Brown. 7-7-18

 

Submitter Information

Name: Vicki Brown

 

General Comment

Why in the world are you considering this? I vehemently oppose the switch of regulations of firearms from the
State Dept. to the Commerce Dept. I can just imagine the cheering of the firearm traffickers, organized crime,
terrorists and others if this is done. The world is already a dangerous place. You really don't need to help make it
worse. Please put a stop to this insanity just to make some people richer.

WASHSTATEC017533
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 425 of 857

 

As of: 7/13/18 9:32 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945f-hskl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0719
Public comment 801. Individual. Marilyn Duerbeck. 7-7-18

 

Submitter Information

Name: Marilyn Duerbeck
Address:
1747 e northern ave
Phoenix, AZ, 85020
Email: Mduer71704@aol.com
Phone: 602-371-9150

 

General Comment

I oppose this rule change. This is not a good idea.

WASHSTATEC01 7534
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 426 of 857

 

As of: 7/13/18 9:30 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945f-pooa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0718
Public comment 802. Individual. Concerned DC resident and US citizen. 7-8-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We have seen the terrible impact of the for-profit gun lobby in the US. We
cannot expand the tragedies of mass shootings and increased fatal suicides and violent domestic abuse with a
firearm to other countries, which is exactly what will happen if firearms, guns, ammunition, and related articles
are governed by Commerce rather than State.

Signed,

A concerned DC resident and US citizen

WASHSTATEC017535
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 427 of 857

 

As of: 7/13/18 9:27 PM
Received: July 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945f-ungs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0717
Public comment 803. Individual. David Grant. 7-8-18

 

Submitter Information

Name: David Grant

 

General Comment

Another citizen opposed to moving supervision of firearms/ ammunition regulations from the State Department
to the Commerce Department. What are you thinking? Commerce is about selling things, generally to foreign
markets. Are we only interested in promoting sales of firearms and ammunition? The State Department has been
and obviously continues to be the agency of choice in this matter.

WASHSTATEC01 7536
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 428 of 857

 

As of: 7/13/18 9:26 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945g-t834
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0716
Public comment 804. Individual. Cheryl Dzubak. 7-8-18

 

Submitter Information

Name: Cheryl Dzubak

 

General Comment

I am opposed to the Trump administration proposal to make it easier to export U.S. guns and ammunition
globally, even though U.S.- exported firearms are already used in many crimes, attacks and human rights
violations in many other nations. These are the reasons that I am concerned:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

The Trump administration proposal applies to assault weapons and other powerful firearms, moving export
licenses from the State Department to the Commerce Department. The U.S. gun lobby has advocated for these
policies. The Department of Commerce estimates that the transfer of authority will increase the number of export
applicants by 10,000 annually. The fact that this proposal applies to assault weapons and other powerful firearms
typically used in the military is concerning in that terrorist organizations may be able to easily get their hands on
these weapons. We do not need to increase the potential use of weapons whether they are here or exported
abroad. Thank you for your consideration of this serious matter.

WASHSTATEC017537
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 429 of 857

 

As of: 7/13/18 9:24 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945g-xqjs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0715
Public comment 805. Individual. Bertino Marro. 7-8-18

 

Submitter Information

Name: Bertino Marro
Address:

578 10th St.

Brooklyn, NY, 11215
Email: bertmarro@hotmail.com

 

General Comment

How about appointing a "literalist" to the Supreme Court? A judge who can tell the difference between the rights
of "a well organized militia" from the rights of an ordinary citizen under that beloved second amendment to the
Constitution so often (mis)applied by the American gun community?

WASHSTATEC01 7538
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 430 of 857

 

As of: 7/13/18 9:22 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945h-Ivyv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0714
Public comment 806. Individual. Eric Stordahl. 7-8-18

 

Submitter Information

Name: Eric Stordahl

 

General Comment

I oppose loosening any regulations on firearms. I support making firearm regulation more stringent.

WASHSTATEC017539
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 431 of 857

 

As of: 7/13/18 9:20 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945i-xod7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0713
Public comment 807. Texas Gun Sense. Kim LeBlanc. 7-8-18

 

Submitter Information

Name: Kim LeBlanc
Organization: Texas Gun Sense

 

General Comment

I oppose the proposed rule change because it will do the following:

-Treat semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

-Eliminate Congressional oversight for important gun export deals.

-Transfer the cost of processing licenses from gun manufacturers to taxpayers.

-Remove statutory license requirements for brokers, increasing risk of trafficking.

-Reduce or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

-Enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

-The Commerce Department does not have the resources to enforce export controls, even now.

-Reduce transparency and reporting on gun exports.

-Transfer gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Please oppose the proposed rule change. This matter was brought to my attention by Texas Gun Sense. Our

country does not need reckless laws and rule changes such as these that undermine common sense gun safety.
Thank you.

WASHSTATEC017540
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 432 of 857

 

As of: 7/13/18 9:17 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945i-9s26
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0712
Public comment 808. Individual. Kathleen McHendry. 7-8-18

 

Submitter Information

Name: Kathleen McHendry

 

General Comment

This is quite possibly the most dangerous idea that will affect all countries safety that I have read about in a
while. It would be equivalent to advertising for people to commit more acts of violence because of the ease with
which it would become to acquire sophisticated assault weapons. The only entities that benefit from such a
reckless change of managing departments are the gun manufacturers. The implications of this are so catastrophic
and wide ranging that the anticipated potential should be criminal and therefore halted.

WASHSTATEC017541
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 433 of 857

 

As of: 7/13/18 9:15 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13,2018
Tracking No. 1k2-945m-ugm3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0711
Public comment 809. Anonymous. 7-8-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

NO on this proposed rule which will only benefit special interests who are lobbying with money and influence
and will not benefit the people and children of this county. Really, Mr. President? Drain the swamp? NO, not
with this twisted and immoral "proposal." NO!

WASHSTATEC01 7542
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 434 of 857

 

As of: 7/13/18 9:12 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945m-z3wa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0710
Public comment 810. Individual. M.A. Whelan M.D. 7-8-18

 

Submitter Information

Name: M.A. Whelan M.D.
Address:
241 County Highway 28
Cooperstown, 13326-2703
Email: mawhelan@capital net
Phone: 6075475203
Fax: 13326-2703

 

General Comment

The Commerce Dept. should not be in control of the sale/export of guns, ammunition, and related articles. This is
more important than simply commercial transaction! Indiscriminate dissemination of weapons should not be
allowed. Sincerely, M.A. Whelan MD

WASHSTATEC017543
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 435 of 857

 

As of: 7/13/18 9:08 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945n-vc3p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0709
Public comment 811. Individual. Emeline Crawford. 7-8-18

 

Submitter Information

Name: Emeline Crawford

 

General Comment

I am opposed to giving the Commerce Department the responsibility for international gun sales. This country
should not be pushing gun sales internationally.

WASHSTATEC01 7544
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 436 of 857

 

As of: 7/13/18 9:07 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945n-500k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0708
Public comment 812. Individual. A. S. 7-8-18

 

Submitter Information

Name: A. S.

 

General Comment

Please stop the NRA backed rule and re-consider how your proposed regulations will change the face of safety in
our society using the following points:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

I am the mother of 5 children who deserve to be safe and protected. Please stop this!
AS.

WASHSTATEC017545
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 437 of 857

 

As of: 7/13/18 9:05 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945n-scps
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0707
Public comment 813. Individual. James Rice. 7-8-18

 

Submitter Information

Name: James Rice

 

General Comment
Hello,
If you're being mugged and you have a gun, would you hand it over to them? President Trump's proposal to lift
the current regulations exports seems to be doing the same thing. I believe the the inherently military nature of
these firearms means that the sale of them is an issue of national security. I feel very strongly that the gun export
laws should stay as they are. Why would we make it easier for potential terrorists or international criminals to

obtain lethal weapons?

Thank you for your time.

WASHSTATEC01 7546
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 438 of 857

 

As of: 7/13/18 9:03 PM
Received: July 08, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-945n-irfu

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0706
Public comment 814. Individual. Adriana Carr. 7-8-18

 

Submitter Information

Name: Adriana Carr
Address:
2835 New Providence Court
Falls Church, VA, 22042
Email: adriana.carr341@gmail.com
Phone: 7033807154

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Adriana Carr
2835 New Providence Court
Falls Church, VA 22042

WASHSTATEC01 7547
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 439 of 857

 

As of: 7/13/18 9:02 PM
Received: July 08, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-945n-i71k

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0705
Public comment 815. Individual. Kathleen Brady. 7-8-18

 

Submitter Information

Name: Kathleen Brady
Address:
5053 Cobblestone Rd
WINSTON SALEM, 27106
Email: kabmhb@gmail.com
Phone: 3369224289

 

General Comment

I am a tax-paying citizen who is concerned about the consequences of this proposed rule change.
Please consider other alternatives to this proposed rule that would:

1. Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

2. Remove licensing requirements for brokers, increasing the risk of trafficking.

3. Remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

WASHSTATEC017548
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 440 of 857

 

As of: 7/13/18 9:00 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-zmpz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0704
Public comment 816. Anonymous. 7-8-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed rule is
complex and appears to be largely driven by the interests of industry.

We are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may understand the
impact of these rules and potential firearm exports. We are also concerned that the proposed rule fails to
recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC017549
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 441 of 857

 

As of: 7/13/18 8:58 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9450-uylw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0703
Public comment 817. Individual. Harriet Solomon. 7-8-18

 

Submitter Information

Name: Harriet Solomon

 

General Comment

The proposed changes in the rule regarding international arms regulations are RECKLESS. Lives around the
world will be endangered by international and domestic criminals. It boggles the mind that an American
administration can be so blind to the effect of these changes on the freedom of the traveling public to go
anywhere without fear of gun violence; on the freedom of Americans to go about their business in their own
country; and on the general safety of the world at large.

Please do not change these rules so drastically. They've been in place since 1940; they still work. You are hurting

us, your constituents whom you promised and swore and oath to protect against all enemies, foreign and
domestic. These rule changes violate that oath on every ground.

WASHSTATEC017550
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 442 of 857

 

As of: 7/13/18 8:56 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9450-6o0v1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0702
Public comment 818. Individual. Suzanne Napier. 7-8-18

 

Submitter Information

Name: Suzanne Napier
Address:

603N Tumbleweed

Austin, TX, 78733
Email: snapier603@gmail.com
Phone: 5122632206

 

General Comment

I oppose this proposed rule for the following reasons, and for my belief that will make our world even for
violent. Congress is shirking their responsibility to protect the American people.

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

WASHSTATEC017551
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 443 of 857

 

As of: 7/13/18 8:54 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-z325
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0701
Public comment 819. Individual. Kathryn Jones. 7-8-18

 

Submitter Information

Name: Kathryn Jones
Address:

320 E Waring Ave

State College, PA, 16801
Email: katie.trail@gmail.com
Phone: 8143089392

 

General Comment

I am against this change, as I find it to be an issue of national security; switching the regulation of firearms
exports from the State Department to the Commerce Department is a dangerous proposal.

WASHSTATEC017552
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 444 of 857

 

As of: 7/13/18 8:53 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9450-4hhr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0700
Public comment 820. Individual. Carol Ortiz. 7-8-18

 

Submitter Information

Name: Carol Ortiz
Address:

256 Mesa Vw

Montgomery, TX, 77316
Email: mazola0523@yahoo.com
Phone: 9364431848

 

General Comment

I strongly oppose this proposal to transfer the oversight of weapons export from the State Dept. to the Commerce
Dept. The change is only for the benefit of the gun manufacturers to increase their profits and to weaken law
enforcement over firearms trafficking to shady gun dealers. The security of civilian citizens here and abroad
would be at increased risk for the following reasons.

The proposed change treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their
use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in many
countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

WASHSTATEC017553
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 445 of 857

 

As of: 7/13/18 8:51 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945p-St3u
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0699
Public comment 821. Anonymous. 7-8-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Weapons which will be exported need to be under the purview of the US State Department.

WASHSTATEC01 7554
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 446 of 857

 

As of: 7/13/18 8:49 PM
Received: July 08, 2018

Status: Posted
Tracking No. 1k2-945p-Soyd

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0698
Public comment 822. Individual. Lawrence Turk. 7-8-18

 

Submitter Information

Name: Lawrence Turk, RN
Address:

POB 203

Hendersonville, NC, 28793
Email: butch@wildrockies.org

 

General Comment

No, dont loosen regulations over gun exports, potentially increasing the risk that dangerous weapons may end up
in the hands of international criminals.

The proposed rule appears to be largely driven by the interests of industry.

The proposed rule does not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so Congress and the public may understand the impact of these rules and
potential firearm exports. Also, the proposed rule fails to recognize the inherently military nature of many of the

relevant firearms.

Dont eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

Dont remove licensing requirements for brokers, increasing the risk of trafficking.
Dont remove the State Departments block on the 3D printing of firearms.

Rather than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC017555
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 447 of 857

 

As of: 7/13/18 8:47 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945p-pnvy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0697
Public comment 823. Individual. Julie Lang. 7-8-18

 

Submitter Information

Name: Julie Lang

 

General Comment

We must do everything we can to limit access to guns in America, especially military assault weapons. This is a
ridiculous epidemic, and will be a black scar in American history. Do the right thing and protect our citizens and
our students!

WASHSTATEC01 7556
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 448 of 857

 

As of: 7/13/18 8:45 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945p-86zg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0696
Public comment 824. Individual. George Shafer. 7-8-18

 

Submitter Information

Name: George Shafer

 

General Comment

This rule would make it much more dangerous for Americans traveling abroad, especially when Trump has made
so many enemies around the world with his bullying.

WASHSTATEC017557
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 449 of 857

 

As of: 7/13/18 8:43 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945p-cbxn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0695
Public comment 825. Individual. Colleen Shearer. 7-8-18

 

Submitter Information

Name: Colleen Shearer

 

General Comment

I am against a Trump Administration rule change to make it easier for U.S. gun manufacturers and dealers to
export guns and ammunition globally.

WASHSTATEC017558
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 450 of 857

 

As of: 7/13/18 8:41 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945p-bphw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0694
Public comment 826. Individual. Frances Elsemore. 7-8-18

 

Submitter Information

Name: frances elsemore
Address:
28 beechstone, apt 2
portsmouth, NH, 03801
Email: f.elsemore@gmail.com

 

General Comment

In issues relating to weapons, the priority should be safety, not profit.

WASHSTATEC017559
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 451 of 857

 

As of: 7/13/18 8:39 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945p-4gl1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0693
Public comment 827. Individual. Denise Bullock. 7-8-18

 

Submitter Information

Name: Denise Bullock

 

General Comment

I vehemently opposed moving regulation of firearms export to the U.S. Commerce Department. Firearms are far
from ordinary exports. Our responsibility is not to make money but to ensure safety. We do not need to export
our appallingly high death rates from firearms.

WASHSTATEC01 7560
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 452 of 857

 

As of: 7/13/18 8:37 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945q-al1x
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0692
Public comment 828. Anonymous. 7-8-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We have to keep these regulations! It helps keep people safe.

WASHSTATEC01 7561
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 453 of 857

 

As of: 7/13/18 8:33 PM
Received: July 08, 2018

Status: Posted
Tracking No. 1k2-945q-uxeq

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0691
Public comment 829. Individual. Martin Washburn. 7-8-18

 

Submitter Information

Name: Martin Washburn

 

General Comment

Deregulation of weapons sales allows for the sale of weapons to a second buyer. This allows the weapons to be
procured by terrorist organizations we are trying to stop. This benefits the military individual complex and the
never-ending war but reduces national security.

WASHSTATEC01 7562
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 454 of 857

 

As of: 7/13/18 8:31 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945q-cdo0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0690
Public comment 830. Individual. Mary Goodkind. 7-8-18

 

Submitter Information

Name: Mary Goodkind
Address:
23 Ridgefield Pl
Billtmore Forest, 28803
Email: mary@lindleyg.com
Phone: 8284247151

 

General Comment

The Trump administration proposes changes to the agreements affecting the sale of weapons abroad, changes
that I believe would make the world a more dangerous place. Please don't value commercial gain as more
important than keeping all of us safe.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling

3D printing of firearms in the U.S. and around the globe.

Please do not dismantle important protections that have served us well and that we still need.

WASHSTATEC01 7563
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 455 of 857

 

As of: 7/13/18 8:24 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945q-f01i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0689
Public comment 831. Anonymous. 7-8-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The proposed rule would loosen regulatory oversight of the export of firearms. Other than increasing the profits
of arms manufacturers and distributors, there is no plausible rationale for reducing such oversight. Now more
international terrorists, drug traffickers, and other kinds of criminals will have access to weaponry they shouldn't
have. This is an ill-considered, dangerous rule, one that should not be implemented.

WASHSTATEC01 7564
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 456 of 857

 

As of: 7/13/18 8:21 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945q-j508
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0688
Public comment 832. Individual. Rachel Lee. 7-8-18

 

Submitter Information

Name: Rachel Lee
Address:

2221 N Cardillo Ave

Palm Springs, 92262
Email: raquel_lee@icloud.com

 

General Comment

We know that gun violence spreads like a virus, from one person/family to another and across communities and
states. Simply being close to a gun increases the chances that you will be harmed, domestic violence, suicide or
accidentally. Gun violence is an epidemic in America, spreading like a wildfire in California. Please don't export
this violence to other countries which would make gun violence a pandemic, like the deadly flu in 1918. It was
not a disease that could be controlled. This violence will circle back through America ten-fold and may revisit it's
deadly effect on you or your family.

As a physician, I stabilize patients using the ABCs first, Airway, Breathing, Circulation, the most necessary
functions to keep one's body alive. Sometimes that means we don't treat the cause of their emergency first. We
stabilize the airway so they can get air in, we ensure they can oxygenate effectively and then we make sure their
heart is working and their blood pressure is adequate to perfuse the brain. Once we know those major organs are
taken care of, we can being to search for a cause. First, we have to buy ourselves time to work. We can continue
to about the causes of gun violence but first we have to stop the gun deaths and stabilize the situation to give
ourselves time to come up with reasonable plans. For now, stop spreading the gun violence by making more
guns, transporting more guns and making it easier to get guns, even temporarily.

Ideally, if at least temporarily, HALT gun sales. There are more than enough guns on the market for people to
sell to each other. Let's discuss this without all the rhetoric, without the NRA. Let's look at the science. Don't
spread this epidemic. ABCs, stop the bleeding.

WASHSTATEC017565
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 457 of 857

 

As of: 7/13/18 2:43 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945q-w9do
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0674
Public comment 833. Individual. Karen Puffett. 7-8-18

 

Submitter Information

Name: Karen Puffett

 

General Comment

I am very OPPOSED to the proposed regulation to move the firearms exports from the State Department to the
Department of Commerce.

The State Departments oversight and regulatory authority is critical to our countrys safety by monitoring
weapons domestically and those coming into this country. Since most types of firearms can be used for military
and terrorist activities and they should remain under the scrutiny of the Department of State for our protection
rather than Department of Commerce for promoting export of our goods with little oversight.

If the regulatory rule is changed, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concers.

Additionally, the Commerce Department just does not have the resources to adequately enforce export controls
which means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition. The end result
is firearms will be exported to anyone with money.

For the safety of the people of our country and the world, PLEASE DO NOT approve this move.

WASHSTATEC01 7566
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 458 of 857

 

As of: 7/13/18 2:41 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945q-zdjk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0671
Public comment 834. Individual. Cheryl Hanks-Hicks. 7-8-18

 

Submitter Information

Name: Cheryl Hanks-Hicks
Address:

Eugene, OR, u
Email: Cherylhcks@yahoo.com

 

General Comment

This maybe the worst idea that has come out of this administration. Firearms, guns, weapons, and amuntions,
among other related issues have absolutely no place being controlled/ regulated by the Commerce Department!
Where else would you put guns, weapons, and amunitions accept under the United States MUNTIONS List,
duh? The sale, transfer, and control of these items are definitely a reasonable threat to our security! Please, leave
these on the Munitions List, where they most certainly belong!

WASHSTATEC01 7567
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 459 of 857

 

As of: 7/13/18 2:40 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9451-305w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0670
Public comment 835. Individual. Michael Sklar. 7-8-18

 

Submitter Information

Name: Michael Sklar
Address:
13301 Ludlow Avenue
Huntington Woods, MI, 48070
Email: mssklar62@gmail.com
Phone: 2485421789
Fax: 48070

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It violates the legal strictures governing the United States Munitions List. It
exceeds the Administration's authority delegated to it by Congress. It subordinates the national interest to the
economic interests of firearms manufacturers by moving administration of these regulations to a Cabinet
department whose mission is trade promotion and business sales.

WASHSTATEC01 7568
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 460 of 857

 

As of: 7/13/18 2:38 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9451-52fl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0669
Public comment 836. Individual. K. Worrell. 7-8-18

 

Submitter Information

Name: K. Worrell

 

General Comment

There are two major problems with this rule change moving the handling of export licenses of semiautomatic
assault and other firearms from the U.S. State Department to the U.S. Commerce Department. First, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security. Second, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere.

This rule change would, therefore, make it much easier for firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerousgroups and organizations to obtain large caches of American guns

and ammo with which to commit their horrendous crimes.

This rule change should not take place in the best interests of both American security and moral conscience.

WASHSTATEC01 7569
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 461 of 857

 

As of: 7/13/18 2:36 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945r1-p6tk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0668
Public comment 837. Individual. Carole Bassett. 7-8-18

 

Submitter Information

Name: Carole Bassett

 

General Comment

I am opposed to the proposed rule: Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the US Munitions List. | am concerned about moving the control
of firearms, etc. to the Commerce Dept. and I also share the concerns voiced by Amnesty International regarding
fears of escalating problems associated with entities responsible for human rights violation. Please keep control
of the firearms, guns, etc. list with the State Department.

Carole Bassett, Ph.D.

WASHSTATEC017570
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 462 of 857

 

As of: 7/13/18 2:35 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945s-tt4p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0667
Public comment 838. Individual. Rachael Brown. 7-8-18

 

Submitter Information

Name: Rachael Brown

 

General Comment

Dear BIS:
I oppose the proposed rule for the following reasons:

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[2] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. National laws for
brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to curtail trafficking
of small arms and light weapons. There is good reason for concern that firearms brokers will no longer be subject
to US brokering law. Although Commerce states it will retain rules on brokering for a State Department list that
includes assault rifles, there is no statutory basis for brokers of these weapons to register and obtain a license,
increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.[3]|

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons,

WASHSTATEC017571
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 463 of 857
the State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. Unless corrected,
the new regulations run the risk of effectively condoning and enabling 3D printing of firearms in the U.S. and
around the globe. By effectively eliminating many means to detect firearms, background checks on domestic
sales and end-use controls on international exports for such weapons, this change could generate many
preventable tragedies.
The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4] The BISs
enforcement office, with no staffin Latin America, Africa, or many other parts of the world, is not equipped to
take the same level of preventive measures for end-use controls. Moreover, the State Department has developed
extensive data, expertise and institutional relations to implement the Leahy Law for security assistance, which
can serve as a critical foundation in both pre-license and post-shipment checks to control and verify end uses and
end users. Commerce does not have these resources.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.
This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in countries that are responsible for most of the increasing and
record levels of homicides.[5] The export of these weapons should be subject to more controls, not less.

WASHSTATEC017572
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 464 of 857

 

As of: 7/13/18 2:33 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945s-m719
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0664
Public comment 839. Individual. Jennifer Holt. 7-8-18

 

Submitter Information

Name: Jennifer Holt

 

General Comment

Gun Reform and control of access to guns&ammunition must apply to those posing a public safety threat! This is
not a Second Amendment nullification rather it is an enforcement of our Founding Fathers Declared Rights of "
Life,Liberty and the Pursuit of Happiness ".

WASHSTATEC017573
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 465 of 857

 

As of: 7/13/18 2:31 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945s-oy26
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0662
Public comment 840. Individual. Hannah Siegel. 7-8-18

 

Submitter Information

Name: Hannah Siegel

 

General Comment

I strongly oppose this proposed rule, as it would make it easier for the US to export lethal weaponry and
firearms. Whether intentionally or unintentionally, U.S.-made weapons often fall into the hands of global arms
traffickers. Whether in Yemen, Niger, or Mexico, malicious actors such as terrorists, gangs, and cartels use these
American products to sew fear and instability. Please, for the betterment of world security and the American
reputation, do not allow this proposed rule to go forward.

WASHSTATEC017574
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 466 of 857

 

As of: 7/13/18 2:30 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945s-ejxz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0661
Public comment 841. Individual. Eugene Crook. 7-8-18

 

Submitter Information

Name: Eugene Crook

 

General Comment

First, we should not be exporting anything to any country where it is currently against the law to own or possess
such an item. This action would undermine that country's right to their own sovereign rule.

Second, we have become the leading nation in the world in gun deaths, and we do not want to export that disease
to any other country in the world.

Third, exporting these items will create enemies and the US at this point needs friends, not new enemies.

WASHSTATEC017575
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 467 of 857

 

As of: 7/13/18 2:24 PM
Received: July 08, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-945t-yz07

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0660
Public comment 842. Individual. Virgene Link-New. 7-8-18

 

Submitter Information

Name: Virgene Link-New

 

General Comment

To Whom It May Concern:

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We do not need to be making money by supplying arms to the world. We do
not want to promote warfare, killing and poaching, which is what guns lead to.

Let's make money by exporting wholesome technology, like green power, or medical equipment. Thank you.
Virgene Link-New

WASHSTATEC017576
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 468 of 857

 

As of: 7/13/18 2:21 PM
Received: July 08, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945u-Sztj

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0657
Public comment 843. Individual. Bobbie Huskey. 7-8-18

 

Submitter Information

Name: Bobbie Huskey

 

General Comment

we need common sense gun reform such as background checks, preventing mentally ill and violent domestic
partners from purchasing guns, preventing the sales of guns on line.

WASHSTATEC017577
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 469 of 857

 

As of: 7/13/18 2:17 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945u-3van
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0652
Public comment 844. Individual. Gerri Horka. 7-8-18

 

Submitter Information

Name: Gerri Horka
Address:
325 Pepper Avenue
Hillsborough, CA, 94010

 

General Comment

Iam in ABSOLUTE opposition to this proposed change!

WASHSTATEC017578
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 470 of 857

 

As of: 7/13/18 2:15 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945u-t3kl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0643
Public comment 845. Individual. B. Roxanne Taylor. 7-8-18

 

Submitter Information

Name: B. Roxanne Taylor

 

General Comment

Please block the administration's proposed rule that would loosen exports of firearms which could end up in the
hands of criminals & terrorists. These weapons could then be used against US citizens.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

WASHSTATEC017579
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 471 of 857

 

As of: 7/13/18 2:05 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945u-9hsz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0642
Public comment 846. Individual. Hannah Sholder. 7-8-18

 

Submitter Information

Name: Hannah Sholder

 

General Comment

I oppose relaxing firearm export rules.

WASHSTATEC017580
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 472 of 857

 

As of: 7/18/18 4:48 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944m-nS5w0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1747
Public Comment 847. Individual. Alena Jorgensen. 7-4-18.

 

Submitter Information

Name: Alena Jorgensen
Address:

Temple City, CA, 917801651
Email: aj.1156@yahoo.com
Phone: 6266148615

 

General Comment

STOP trying to kill off the surplus population.

WASHSTATEC017581
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 473 of 857

 

As of: 7/13/18 1:45 PM
Received: July 08, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945v-xlu5

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0634
Public comment 848. Individual. Jill Van Vlack. 7-8-18

 

Submitter Information

Name: Jill Van Vlack

 

General Comment

Research indicates that the types of weapons being transferred to Commerce control, including AR-15, AK-47,
and other military-style assault rifles and their ammunition, are weapons of choice for criminal organizations in
Mexico and other Latin American countries that are responsible for most of the increasing and record levels of
homicides in those countries.[5] The export of these weapons should be subject to more controls, not less.

WASHSTATEC01 7582
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 474 of 857

 

As of: 7/13/18 1:38 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945v-jq6h
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0632
Public comment 849. Individual. EM Ryan. 7-8-18

 

Submitter Information

Name: EM Ryan

 

General Comment

As a responsible American citizen, I very much oppose any change that would move regulations of firearm or
other weapon exports from the U.S. Department of State to the U.S. Department of Commerce. The U.S. has by
far the world's highest rate of gunshot death and injury, including suicide, homicide, and accident. The rest of the
world doesn't want our violent statistics, our guns, our fear, our pain. The rest of the world certainly doesn't want
or need our semiautomatic weapons or firearms that can be converted to semiautomatic weapons. Say no to any
such change.

WASHSTATEC01 7583

 
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 475 of 857

 

As of: 7/13/18 1:36 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945v-bfxw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-063 1
Public comment 850. Individual. T Schicker. 7-8-18

 

Submitter Information

Name: T Schicker

 

General Comment

I oppose the rule change of export of firearms to the commerce department. I am concerned about the security
crisis this could cause as more firearms are sold internationally.

WASHSTATEC01 7584
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 476 of 857

 

As of: 7/13/18 1:34 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945v-jtka
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0630
Public comment 851. Individual. Michael Golen. 7-8-18

 

Submitter Information

Name: michael golen

 

General Comment

I am opposed to lessening restrictions on gun purchases.

WASHSTATEC017585
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 477 of 857

 

As of: 7/13/18 1:26 PM
Received: July 08, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-945w-mtyl

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0628
Public comment 852. Individual. Melanie Greene. 7-8-18

 

Submitter Information

Name: Melanie Greene

 

General Comment

AS a gun-owning taxpayer, | am very concerned about this proposed change in policy. I'm especially concerned
that this change eliminates Congressional oversight for important gun export deals. It reduces or eliminates end-
use controls, such as State Depts Blue Lantern program, and eliminates registration of firearms exporters, a
requirement since the 1940s.

The Commerce Department does not have the resources to enforce export controls, even now. It reduces
transparency and reporting on gun exports. It transfers gun export licensing from an agency with a mission to
promote stability, conflict reduction, and human rights, to an agency with a mission to promote trade. This does
not seem to be in humanity's or our country's best interests.

WASHSTATEC01 7586
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 478 of 857

 

As of: 7/13/18 1:24 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945w-rc81
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0627
Public comment 853. Individual. Kathy Bradley. 7-8-18

 

Submitter Information

Name: Kathy Bradley

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. International firearms sales must remain classified as "military"
and therefore under regulation by the State Department, so that Congress can block sales of large batches of
firearms to foreign countries. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, or to countries where there are serious
human rights concerns.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. This would create an unacceptable proliferation of firearms in the
hands of dangerous groups. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

Further, the rule change would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It would
remove licensing requirements for brokers, increasing the risk of trafficking. It would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson posted
online instructions for how to 3D print weapons, the State Department successfully charged him with violating
arms export laws, since his open-source posting made it possible for anyone with access to a 3D printer,
anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

WASHSTATEC01 7587
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 479 of 857
Given the issues with gun violence and the trump Administration's attitude against immigration, this rule change
would make two extremely bad situations much worse.

WASHSTATEC01 7588
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 480 of 857

 

As of: 7/13/18 1:22 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945w-v2y5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0626
Public comment 854. Individual. Nina Austin. 7-8-18

 

Submitter Information

Name: Nina Austin
Address:

62 Seneca East

Hawthorn Woods, IL, 60047
Email: ninaaustin@hotmail.com

 

General Comment

I am writing in strong opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce

WASHSTATEC017589
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 481 of 857

 

As of: 7/13/18 1:20 PM
Received: July 08, 2018

PUBLIC SUBMISSION Posted: July 13, 2018

Tracking No. 1k2-945w-kbg7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0625
Public comment 855. Individual. Nancy Borelli. 7-8-18

 

Submitter Information

Name: Nancy Borelli
Address:

Santa Rosa Va, CA, 93012
Email: nancyborelli@gmail.com
Phone: 8059076523

 

General Comment

I oppose switching the regulation of the export of firearms from the State Department to the Department of
Commerce. This is purely a political move to benefit the gun lobby and gun manufacturers and retailers and
poses a huge risk for safety of the people. Do not switch the oversight of the export of firearms to the Department
of Commerce.

WASHSTATEC017590
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 482 of 857

 

As of: 7/13/18 1:19 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945w-qoq7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0624
Public comment 856. Individual. Holly Dowling. 7-8-18

 

Submitter Information

Name: Holly Dowling
Address:

2481 Vineyard Rd

Novato, CA, 94947
Email: hollyd1225@gmail.com
Phone: 7072874409

 

General Comment

I am strongly opposed to this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. This is not in the best interests of the American public.
Thank you.

WASHSTATEC017591
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 483 of 857

 

As of: 7/13/18 1:16 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945x-b0na
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0623
Public comment 857. Individual. Julia Glover. 7-8-18

 

Submitter Information

Name: Julia Glover
Address:
7292 Maxwelton Road
Clinton, 98236
Email: julieg@whidbey.com
Phone: 3605793665

 

General Comment

No, no, NO!!!! This rule change would move the handling of export licenses of semiautomatic assault weapons
and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department (focused on promoting American business). This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. 1 EXTREMELY
STRONGLY OPPOSE this rule change which would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. For God's sake, WHAT ARE YOU THINKING????

WASHSTATEC01 7592
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 484 of 857

 

As of: 7/13/18 1:13 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945x-eb80
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0621
Public comment 858. Individual. Linda Koenig. 7-8-18

 

Submitter Information

Name: Linda Koenig

 

General Comment

I oppose the change of the regulation of semi-automatic assault weapons and other firearms, and guidelines
passed from the United States State Department to the Department Of Commerce. I think this is a very bad idea,
and could increase the probability of these items passing to people who could harm Americans abroad. I don't
think the Dept. of Commerce has the manpower, or ability to regulate and administer these transactions in a
precise and thorough manner.

WASHSTATEC017593
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 485 of 857

 

As of: 7/13/18 1:09 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945x-eirm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0616
Public comment 859. Individual. Amanda Wilcox. 7-8-18

 

Submitter Information

Name: Amanda Wilcox
Address:

Penn Valley, CA, 95946
Email: amandawilcox@live.com

 

General Comment

My 19 year old daughter was killed in a rampage shooting in 2001, so I know full well the tragic toll of gun
violence. I also know that Americas gun homicide rate is more than 25 times the average of other high-income
countries.

An analysis of gun homicide rates in developed countries those considered high-income by the World Bank
found that the United States accounted for 46 percent of the population but 82 percent of the gun deaths.

The current proposal by the Trump administration would it easier to export U.S. guns and ammunition globally. I
strongly object to America arming the world, especially with assault weapons and other powerful firearms. The
proposal would move export licenses from the State Department to the Commerce Department. The Department
of Commerce estimates that the transfer of authority will increase the number of export applicants by 10,000
annually.

I object to the proliferation of weapons used in war and crime in other countries. Specifically, I oppose the
proposal for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have

WASHSTATEC01 7594
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 486 of 857
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators. End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.

3. The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs enforcement
office, with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same
level of preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.

4. This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission
is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.

5. Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.

Thank you for considering my objections and concern. I ask that you reject this proposal.

WASHSTATEC017595
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 487 of 857

 

As of: 7/13/18 1:06 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-945y-30t4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0615
Public comment 860. Individual. Patricia Barth. 7-8-18

 

Submitter Information

Name: Patricia Barth
Address:
1610 Riverwalk Xing
Charlottesville, VA, 22911
Email: barthpatricia@gmail.com
Phone: 3016132189

 

General Comment

I oppose this rule change that would put export of firearms under Commerce instead of State. Such a change
would make our country less safe.

WASHSTATEC01 7596
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 488 of 857

 

As of: 7/13/18 1:04 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-945y-n8er
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0614
Public comment 861. Individual. Michael Ashton. 7-8-18

 

Submitter Information

Name: Michael Ashton

 

General Comment

Semi-automatic weapons are NOT military weapons! Military units use fully-automatic (aka machine guns).

Don't listen to the morons!

WASHSTATEC017597
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 489 of 857

 

As of: 7/13/18 1:02 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945z-gv89
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0613
Public comment 862. Individual. Vera Gadman. 7-8-18

 

Submitter Information

Name: vera gadman

 

General Comment

Ioppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is an insane idea that Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

WASHSTATEC01 7598
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 490 of 857

 

As of: 7/13/18 1:01 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945z-ddyw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0612
Public comment 863. Individual. Natalie K. 7-8-18

 

Submitter Information

Name: Natalie K

 

General Comment

I strongly oppose removing control of firearms, guns, ammunition and related articles from control under the
United States Munitions list. This removal of control would decrease transparency and hamper the US Congress
from automatically learning about and then deciding to blocl large sales of munitions to other countries or
entities for national security purposes or because of human rights violations.

I do not think the Commerce dept has the staff or reach to adequately enforce export controls. This would result
in some terrorist organizations and organized crime organizations gaining access to munitions that can be used

against us.

Muddying the water only benefits the gun dealers and manufacturers and can only come back to harm US
citizens.

WASHSTATEC017599
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 491 of 857

 

As of: 7/13/18 12:53 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945z-yaaq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-061 1
Public comment 864. Individual. Pam Magidson. 7-8-18

 

Submitter Information

Name: Pam Magidson

 

General Comment

Thank you for the opportunity to comment on the Proposed Rule: International Traffic in Arms Regulations: U.S.
Munitions List Categories I, I, and HI.

I am a citizen and taxpayer extremely concerned about gun violence and national security, and feel strongly that
the handling of export licenses of semiautomatic assault weapons and other powerful firearms should remain
with the U.S. State Department rather than move to the U.S. Commerce Department, for the following reasons:
This rule would transfer gun export licensing to an agency whose principle mission is to promote trade. Both
assault weapons and non-semi-automatic weapons are used in large numbers by criminals around the world.
Their export should continue to be handled by the State Department, which is mandated and structured to address
the potential impacts in importing nations on stability, human security, conflict, and human rights.

The proposed rule would transfer the cost of processing licenses from gun manufacturers to us, the taxpayers.
Registration fees that are used to offset the costs to the government of tracking who is manufacturing weapons
would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge any fee for
licensing. So, we the taxpayers will absorb the cost of reviewing applications and processing licenses when it
should remain a cost that gun exporters pay.

The rule reduces end-use controls for gun exports in several ways. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It would eliminate registration of firearms exporters, which allows the
State Department to check on an exporters history. Without use of this database, enforcement against arms
trafficking will be seriously weakened. The Commerce Department does not compile information on human
rights violations, so this rule would make it harder to deny weapons licenses to international human rights
violators

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount of firearms sales authorizations and deliveries around
the world, since the Commerce Department annual reports currently only cover about 20 countries. Furthermore,
Congressional oversight for important gun export deals would be eliminated. Congress will no longer be

WASHSTATEC01 7600
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 492 of 857
automatically informed about sizable sales of these weapons. This would violate Congressional intent and
effectively eliminate Congress proper role.

Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to regulate
the export of arms.

What is perhaps scariest is that the proposed rule enables unchecked gun production in the U.S. and exports
abroad by removing the block on 3D printing of firearms.

Please do not make it easier to export U.S. guns and ammunition globally by moving export licenses of
semiautomatic assault weapons and other powerful firearms, given that U.S.-exported firearms are already used
in countless crimes, attacks and human rights violations in many nations. This seems to be a rule that would only
benefit gun manufacturers, and that is plain wrong.

WASHSTATEC01 7601
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 493 of 857

 

As of: 7/13/18 12:50 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945z-qalx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0610
Public comment 865. Individual. Kristopher Anonymous. 7-8-18

 

Submitter Information

Name: Kristopher Anonymous

 

General Comment

I think this is a terrible idea.

The proposed rule would consider semi-auto assault rifles as non-military, despite their use by U.S. troops, their
use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in many
countries. Civilian trade does not need need assault rifles of any sort.

This rule removes Congressional oversight for important gun export deals, reduces transparency and reporting on
gun exports (which increases the risk of trafficking along with the removal of of statutory license requirements),
shifts the cost of processing licenses from gun manufacturers to taxpayers, gets rid of or decreases many existing
gun control efforts, encourages 3D printing of firearms, and transfers gun export licensing from an agency with
mission to promote stability, conflict reduction, and human rights, to an agency with mission to promote trade.

It seems practically designed to make gun trafficking more likely, harder to control, and more of a problem than
it already is without expanding the resources for any agency to combat all these clear downsides.

WASHSTATEC01 7602
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 494 of 857

 

As of: 7/13/18 12:48 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945z-qkzg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0609
Public comment 866. Individual. A.L. Steiner. 7-8-18

 

Submitter Information

Name: A.L. Steiner

 

General Comment

Treating semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries is
unconscionable.

Do NOT:

- eliminate Congressional oversight for important gun export deals;

- transfer the cost of processing licenses from gun manufacturers to taxpayers;

- remove statutory license requirements for brokers, increasing risk of trafficking;

- reduce or eliminate end-use controls, such as State Depts Blue Lantern program, nor eliminate the registration
of firearms exporters -- a requirement since the 1940s;

- enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms

As you know, the U.S. Commerce Department does not have the resources to enforce export controls, even now,
so do NOT reduce transparency and reporting on gun exports. DO NOT transfer gun export licensing from an
agency with mission to promote stability, conflict reduction and human rights, to an agency with mission to
promote trade, for God's sake!

WASHSTATEC01 7603
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 495 of 857

 

As of: 7/13/18 12:46 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945z-kdw0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0608
Public comment 867. Individual. Alex Skolny. 7-8-18

 

Submitter Information

Name: Alex Skolny

 

General Comment

We are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may understand the
impact of these rules and potential firearm exports. We are also concerned that the proposed rule fails to
recognize the inherently military nature of many of the relevant firearms.

WASHSTATEC01 7604
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 496 of 857

 

As of: 7/13/18 12:44 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-945z-w2nh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0607
Public comment 868. Individual. Nicholas Holt. 7-13-18

 

Submitter Information

Name: Nicholas Holt
Address:
7710 Winterset Dr.
Charlotte, 28270
Email: npholt@protonmail.com
Phone: 7047788949
Fax: 28270

 

General Comment

Please do not allow the distribution of instructions for 3D printing of firearms. This will benefit only criminals
and other dangerous individuals and has no beneficial purpose. Thank you.

WASHSTATEC017605
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 497 of 857

 

As of: 7/13/18 12:43 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9460-9vd6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0606
Public comment 869. Individual. Dede Goddard. 7-8-18

 

Submitter Information

Name: Dede Goddard

 

General Comment

Enough with the plethora of guns in this country...and now the NRA wants to take it worldwide. Just check the
facts, we have more deaths due to gun violence than any other country. Studies have shown that the only reason
for the huge number of deaths due to gun violence in the U.S. as compared with other countries, is simply the
number of guns, period. Do the right thing and stop being influenced by the NRA's money!

WASHSTATEC01 7606
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 498 of 857

 

As of: 7/13/18 12:42 PM
Received: July 08, 2018

Status: Posted
Tracking No. 1k2-9460-Sbbf

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0605
Public comment 870. Individual. John Richardson. 7-8-18

 

Submitter Information

Name: John Richardson
Address:
11 Sunview Circle
Arden, NC, 28704-9326
Email: jpr9@earthlink.net
Phone: 8287683520
Fax: 28704-9326

 

General Comment

I support the proposed rule promulgated under BIS-2017-0004. Sporting arms, ammunition, and parts are not
“weapons of war" and should not be controlled under ITAR. Moreover, removing these items from the control of
the State Department will remove the requirement that some gunsmiths get licensed under ITAR at an
extraordinary cost for doing minor gunsmith modifications such as merely threading a barrel.

WASHSTATEC01 7607
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 499 of 857

 

As of: 7/13/18 12:40 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9461-dbqt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0604
Public comment 871. Individual. Mary A Leon. 7-8-18

 

Submitter Information

Name: Mary A Leon
Address:
5 Loop Street
San Antonio, TX, 78212-4231]
Email: leon3@twc.com
Phone: 2102815787

 

General Comment

We the People deserve to be safe and secure in our homes, places of businesses and wherever we and our family
are.

The LAST thing we need is to see automatic weapons be allowed to be sold to ANY American, no matter if they
are mentally ill, abusive or have been incarcerated for crimes.

The beginning of the onslaught of weapons that can kill many people will end our safety and our RIGHTS as US
Citizens!

WASHSTATEC01 7608
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 500 of 857

 

As of: 7/13/18 12:39 PM
Received: July 08, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9461-nah1

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0603
Public comment 872. Individual. Ann Armstrong. 7-8-18

 

Submitter Information

Name: Ann Armstrong

 

General Comment

Comments Re: Proposal for the United States to move oversight of export licenses for semi-automatic assault
weapons, sniper rifles, and other powerful firearms from the State Department to the Commerce Department

I am a female senior citizen who, over a span of 76 years, has seen the sale and use of fire arms, especially
assault-style weapons designed for military use, proliferate and the loss of life due to gun violence increase to a
sickening and almost unimaginable level.

I vehemently oppose the proposal to move oversight of such weapons semi-automatic assault weapons, sniper
rifles, and other powerful firearms not meant for use in hunting or other gun-related recreational sport, nor ever
meant for self-defense from the State Department to the Commerce Department. Such weapons of war rightfully
and logically belong under the purview of a military-oriented department. Further, removal of such weapons
from the domain of the State Department is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms. If this proposal is allowed to be enacted, Congress will no longer be automatically
informed about sizable sales of these weapons, weakening controls on who ends up with such weapons even
lifting restrictions on 3D printing of guns and inevitably leading to people making their own how powered
weapons.

This proposal is really a sop to the gun industry and the NRA, aiding them in opening international markets and
exporting U.S. guns and ammunition globally without regulation, and will likely lead to more U.S. guns ending
up in the hands of criminal organizations, human rights abusers, and terrorist groups. It is a cynical move that
wholly ignores the needs and rights of American citizens to live free of the fear of gun violence. It will take the
country backward in the fight to reduce gun violence rather than move us forward in our efforts to promote and
secure the safety of our citizens.

WASHSTATEC01 7609
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 501 of 857
Further, the new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. The
gun exporters that benefit from these sales should bear this cost. National laws for brokers and financiers who
arrange firearm shipments are a weak link in curtailing trafficking of small arms and light weapons. Firearms
brokers would no longer be subject to US brokering laws which would make it easier for unscrupulous dealers to
escape attention. The rule reduces end-use controls and public reporting on gun exports and human rights
violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in the
U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce Department does not
have resources, data, expertise or institutional relations to enforce export controls.

The proposed change will also reduce transparency and reporting on gun exports. It would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries. This rule would transfer gun export licensing to an agency the Commerce Department - whose
principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in criminal
violence around the world. Controlling their export should be handled by the State Department, which is
mandated and structured to address the potential impacts in importing nations on stability, human security,
conflict, and human rights. Military assault style firearms are used to kill a thousand people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. The export of these
weapons should NOT be subject to weaker controls.

It is high time we stop kowtowing to the NRA and the gun lobby and start protecting our citizens rights to live
free of fear of gun violence. I urge you in the strongest possible way to reject this proposal.

Ann H. Armstrong
Forest Park, Illinois 60130

WASHSTATEC017610
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 502 of 857

 

As of: 7/13/18 12:37 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9461-S5ma5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0602
Public comment 873. Individual. David Lyman. 7-8-18

 

Submitter Information

Name: David Lyman

 

General Comment

I am seriously concerned that any transfer of authority from the Department of State to the Commerce
Department regarding the sale and shipping of any kind of firearms will bring a world of trouble to our country
and to the rest of the world as well. The State Department has the resources and oversight to keep lethal weapons
out of the hands of terrorists where the Commerce Department is all about supporting U S business without a
keen focus on where the guns will go and what will they be used for. Our world is already awash in guns of all
types and we don't need less oversight - we need much more. I would demand that the State Dept. should be
given further powers to monitor overseas firearm sales. Commerce should be concerned with non lethal products
and commodities and supporting our businesses who trade in products other than firearms.

NO to the transfer of authority from State to Commerce regarding fire arms sales.

WASHSTATECO01 7611
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 503 of 857

 

As of: 7/13/18 12:35 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9462-ridy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0601
Public comment 874. Individual. Lisa Fitz. 7-8-187

 

Submitter Information

Name: Lisa Fitz

 

General Comment

I strongly oppose transfer of regulation of firearms sales abroad from the State Dept. (diplomacy) to the Dept. of
Commerce (business). Selling arms to foreign countries or groups is a potential threat to USA safety. We do not
need to have the Dept. of Commerce encouraging sales of firearms to foreign hostile governments or groups.

In these times, we must love God above all else and love our neighbors as ourselves. Love is the answer. Not
greed, not hate, not fear.

WASHSTATEC017612
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 504 of 857

 

As of: 7/13/18 12:31 PM
Received: July 08, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9462-csju

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0600
Public comment 875. Individual. Christopher Lish. 7-8-18

 

Submitter Information

Name: Christopher Lish

 

General Comment

Sunday, July 8, 2018

Regulatory Policy Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 2099B

14th Street and Pennsylvania Avenue NW
Washington, DC 20230

Subject: Do not switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department -- Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML) (Docket ID: BIS-2017-0004-0001)

To: Secretary of Commerce Wilbur Ross, Under Secretary of Commerce for Industry and Security Eric L.
Hirschhorn, and Assistant Secretary for Export Administration Richard E. Ashooh,

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

As you are aware, firearms exports are currently classified as "military and are under the jurisdiction of the State
Department. Congress can also block sales of large batches of firearms to foreign countries. With this rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines, Saudi Arabia, and Turkey.

WASHSTATEC017613
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 505 of 857
The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have sufficient staff, let alone staff in every nation around the world. This means
that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would
face far fewer hurdles to obtaining large caches of American guns and ammunition.

The rule change would also make the world a far more dangerous place because:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2) It would remove licensing requirements for brokers, increasing the risk of trafficking.

3) It would remove the State Departments block on the 3-D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3-D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3-D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3-D printing of firearms in the U.S. and around the globe.

I strongly urge you to reject this proposed rule change.

Thank you for your consideration of my comments. Please do NOT add my name to your mailing list. I will learn
about future developments on this issue from other sources.

Sincerely,

Christopher Lish
San Rafael, CA

WASHSTATEC01 7614
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 506 of 857

 

As of: 7/13/18 12:29 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9462-6tfp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0599
Public comment 876. Individual. Laura Klauke. 7-8-18

 

Submitter Information

Name: Laura Klauke
Address:

1203 Keith Drive

Cary, NC, 27511
Email: Idklauke@gmail.com

 

General Comment

I am opposed to this proposed rule change. Instead, the Administration should consider other alternatives to
better balance the important interests at stake.

Specifically:

I am opposed to the elimination of the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

I am opposed to the removal of licensing requirements for brokers because it will increase the risk of trafficking.

I am opposed to the removal of the State Departments block on the 3D printing of firearms. The rule switch
would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC017615
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 507 of 857

 

As of: 7/13/18 12:27 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9462-7104
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0598
Public comment 877. Individual. Erin Anonymous. 7-8-187

 

Submitter Information

Name: Erin Anonymous

 

General Comment

I live in Oregon and not only care about the safety of people near gun bearers in this state but in the other states
and Commonwealths of America, and it's allies around the world. I'm very concerned with human rights and how
unstable governments have been successful in procuring weapons from sources, possibly the US, and determined
at some point in time to use them to harm dissenting civilians, unliked minority groups or portions of their
country's population, or even destitute refugees from neighboring unstable countries. Congress, because it is the
only power the people have besides a basic vote, should be able to review the movement or sale of weapons to
countries outside the US. Congress should have the power of oversight on these arms because they are able to
represent us and our requests to our elected officials and some shipments may need to be rejected for society's
sake.

The proposed rule treats semi-automatic assault rifles as non-military" which is a terrible decree given the years
and decades of work people have given to make this society safer and more supportive of human survival and
fulfillment. This proposed rule would allow guns to go places completely circumventing our desire for moral
standards of living and safety we have wanted for our own society and in addition, for other societies as well.
These are military weapons and should be labeled as such because we should be a country that cares other
countries don't have the opportunity to harm themselves as they learn to build societies supportive of human life
and fulfillment necessary for each human's health, we should care they don't get the atom bomb, the weapons
that wreak chaos, and the approval of us to do it.

WASHSTATEC01 7616
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 508 of 857

 

As of: 7/13/18 12:25 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9462-wzyq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0597
Public comment 878. Individual. Candice Stewart. 7-9-18

 

Submitter Information

Name: Candice Stewart
Address:
Noxon, MT, 59853

 

General Comment

to whom it may concern,

The United States needs to check for pre-licensing and Post Shipment Inspections need to be conducted, No
firearms should
be exported without being documented. In turn, keeping down the gun trafficking.

To add flame to the fire is the 3D print clause, this clause SHOULD BE eliminated, how would we control gun
sales if it is not?
Strike the 3D clause.

Please, stay informed of Weapons leaving the United States, who knows who's hands they will wind up in.

There are too many serious concerns about Human Rights and wildlife safety to consider, do not be hasty in your
decision.

Thank You.

WASHSTATEC017617
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 509 of 857

 

As of: 7/13/18 11:23 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9464-v63q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0586
Public comment 879. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose moving this export license oversight for firearms from the Department of State to the
Department of Commerce. How could this proposed rule intend to classify semiautomatic assault rifles as non-
military? The reduction of transparency and reporting on gun exports is haunting, knowing how much of our
manufactured weapons have been sold to international armies and police forces known for their human right
violations.

This proposed rule intends to prioritize the commercial expansion of the gun manufacturing market over the lives
it has the potential to massacre. These weapons need to be accounted for and eliminating transparency would be
an antithesis to public safety within and outside of the United States.

As a citizen of this country, I strongly oppose diverifying the commercial portfolio of what US gun
manufacturers and gun shop owners can solicit because it threatens other countries with the flooding of

semiautomatic assault rifles and other weapons that would be declassified.

Thank you for considering my voice.

WASHSTATEC01 7618
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 510 of 857

 

As of: 7/13/18 12:23 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9462-uwh3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0596
Public comment 880. Individual. Johanna McConnell. 7-8-18

 

Submitter Information

Name: Johanna McConnell
Address:
4398 E. Entrada
Beavercreek, OH, 45431]
Email: Jyoungmcconnell@gmail.com
Phone: 9374267394

 

General Comment

It is immoral to sell US made guns abroad. Those guns will be purchased by criminal gangs and used against law
enforcement and US soldiers. The only reason Trump is promoting this idea is to gain support from NRA so they
will donate to future campaigns.

WASHSTATEC017619
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 511 of 857

 

As of: 7/13/18 12:08 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9462-imds
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0595
Public comment 881. Individual. Meggin Lane. 7-8-18

 

Submitter Information

Name: Meggin Lane

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over gun
exports, potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals. The proposed rule would dramatically change the regulatory structure for firearm exports. The
proposed rule is complex and appears to be largely driven by the interests of industry. We are concerned that the
proposed rule may not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so Congress and the public may understand the impact of these rules and
potential firearm exports. We are also concerned that the proposed rule fails to recognize the inherently military
nature of many of the relevant firearms. Rather than moving forward with the proposed rule, the Administration
should consider other alternatives to better balance the important interests at stake.I would like our legacy, as the
United States of America, to be that we made the world a safer place to live rather than create an increase in the
level of violence in which the world is already dealing.

WASHSTATEC01 7620
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 512 of 857

 

As of: 7/13/18 12:06 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9462-ow5v
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0594
Public comment 882. Individual. Anonymous. 7-8-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose changing the oversight of exportation of guns such as the AR-15 and other weapons from State
Department to Commerce.

A major reasons for the massive rate of emigration from many countries to the US and Europe is warfare due to
civil war or war with the drug cartels. Had America & Russia not exported so many guns many of these people
might be living in more peaceful countries. Unfortunately we have already sent enough guns. Giving the
Commerce Department free reign to increase guns sales does not make the world a safe place. Gun
manufacturers and exporters are responsible for the dangerous world we live in.

I would be in favor of greater restriction on the export of guns. Also greater taxation of gun manufacturing is
logical to pay for the damage they have created.

WASHSTATEC01 7621
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 513 of 857

 

As of: 7/13/18 12:04 PM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9462-wowz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0593
Public comment 883. Individual. Lynn Gravelle. 7-8-18

 

Submitter Information

Name: Lynn Gravelle

 

General Comment

I oppose the rules change that would move the handling of export licenses of powerful firearms from the U.S.
State Department to the U.S. Commerce Department. The Commerce Department does not have the experience
and resources to adequately enforce export control. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security.

WASHSTATEC01 7622
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 514 of 857

 

As of: 7/13/18 11:57 AM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9463-xy3t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0592
Public comment 884. Individual. Susan Olinger. 7-8-18

 

Submitter Information

Name: Susan Olinger
Address:
11312 Woodbrook Lane
Reston, VA, 20194
Email: s.olinger1918@gmail.com
Phone: 7039048226
Fax: 20194

 

General Comment

I am writing to express my vehement opposition to moving export license oversight for firearms from the U.S.
Department of State to the U.S. Department of Commerce because the proposed rule change treats
semiautomatic assault rifles as non-military. This is clearly inconsistent with the undeniable reality that our
troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and non-state
groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.

Our government should not be making it easier to trade/export weapons that are likely to be used in other
countries by organized crime, terrorism, human rights violations, and political violence. It is inappropriate and
shameful that the proposal would, in effect, use the Commerce Department to promote trade in such weapons to
kill human beings abroad. Abroad, our country already has the reputation as being overrun with guns; so our
solution is to make it easier to export these weapons? The current gun export licensing oversight under the State
Department is appropriate as that agency's mission is promoting stability, conflict reduction, and human rights.

In addition to reducing transparency and reporting on gun exports, the proposed rule also would: eliminate
Congressional oversight for important gun export deals; transfer the cost of processing licenses from gun
manufacturers to taxpayers; and, enable unchecked gun production in the U.S. and exports abroad by removing
the block on 3D printing of firearms.

Shameful.

WASHSTATEC01 7623
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 515 of 857

WASHSTATEC01 7624
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 516 of 857

 

As of: 7/13/18 11:55 AM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9463-cd4z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0591
Public comment 885. Individual. Sharon Conway. 7-8-18

 

Submitter Information

Name: sharon conway

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. I think it is foolish to more away from safeguarding our nation to
promoting the business of MORE gun sales.

WASHSTATEC01 7625
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 517 of 857

 

As of: 7/13/18 11:53 AM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9463-ewnh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0590
Public comment 886. Anonymous. 7-8-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

It should be illegal to import firearms from another country and it should be illegal to export firearms from
another country.

WASHSTATEC01 7626
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 518 of 857

 

As of: 7/13/18 11:51 AM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9463-3mf9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0589
Public comment 887. Individual. Enid Cardinal. 7-9-18

 

Submitter Information

Name: Enid Cardinal
Address:
8250 Dunham Road
Baldwinsville, 13027
Email: enid0411@yahoo.com
Phone: 3156350097
Fax: 13027

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

1 It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2 It would remove licensing requirements for brokers, increasing the risk of trafficking.

3 It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully

WASHSTATEC01 7627
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 519 of 857
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please take all this into consideration before you would take the extremely dangerous step.

Thank you.

Enid Cardinal

WASHSTATEC01 7628
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 520 of 857

 

As of: 7/13/18 11:33 AM
Received: July 08, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9463-2k5w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0588
Public comment 888. Individual. Janet Moore. 7-9-18

 

Submitter Information

Name: Janet Moore

 

General Comment

We should be adding controls on weapons and ammunition, and accessories that increase the firepower of
weapons. The increase in rampant killing of innocent people should be a glaring warning that our lawmakers are
failing the people of the United States, especially failing our children! Stop being swayed by greedy
manufacturers and pro-violence gun lobbies.

WASHSTATEC01 7629
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 521 of 857

 

As of: 7/13/18 11:30 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9464-ea2)
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0587
Public comment 889. Individual. Paul Cardinet. 7-9-18

 

Submitter Information

Name: Paul Cardinet

 

General Comment

Do not make it easier to sell, ship or export any type of firearm, or ammunition.

This is not the type of business this country needs to be engaged in.

These weapons only make the world a worse place to live in, and frequently these weapons end up being used
against US citizens.

Make the regulations stronger to help bring about a more peaceful world

WASHSTATEC01 7630
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 522 of 857

 

As of: 7/13/18 11:21 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9464-137n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0585
Public comment 890. Individual. D Foster. 7-9-18

 

Submitter Information

Name: D Foster

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Semiautomatic assault weapons and other powerful firearms are
clearly military and as such must continue to be under the regulation of the State Department and to allow
Congress the ability to block sales of large batches of firearms to foreign countries in the name of national
security, and to countries where there are serious human rights concerns. The Commerce Department just does
not have the resources to adequately enforce export controls; firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition. The rule change would remove the State Departments block on the 3D printing
of firearms, effectively enabling 3D printing of firearms in the U.S. and around the globe, which is a terrible
idea. This rule change would make both the US and the world a far more dangerous place.

Thank you.

WASHSTATEC01 7631
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 523 of 857

 

As of: 7/13/18 11:02 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9465-r5y5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0584
Public comment 891. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This proposal would inevitably lead to many more deaths, suffering and subjugation of innocent citizens. Please
do not endorse this proposal.

WASHSTATEC01 7632
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 524 of 857

 

As of: 7/13/18 11:00 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9465-ojk3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0583
Public comment 892. Individual. Patti Gorman. 7-9-18

 

Submitter Information

Name: Patti Gorman

 

General Comment

I oppose the regulation that would put firearms under the control of the Department of Commerce instead of the
Department of Defense. he ramifications are dangerous and serious.

WASHSTATEC01 7633
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 525 of 857

 

As of: 7/13/18 10:58 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9468-330q
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0582
Public comment 893. Individual. Andrew Walcher. 7-9-18

 

 

Submitter Information

Name: Andrew Walcher
Address:

12735 Via Esperia

Del Mar, CA, 92014
Email: dre_walsh@yahoo.com
Phone: 7737328326

 

General Comment

I am writing to oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.
Firearms are weapons of war and tight restrictions should be maintained on which foreign entities can have
access to these.

The current rules automatically informing Congress about sizable weapons sales is critical to keep military-grade
hardware from falling into the hands of regimes which pose serious human rights concerns towards their people,
or those which would pass these weapons along to terrorist organizations.

The Commerce Department does not have the resources to adequately enforce export controls as its Bureau of
Industry and Security does not have staff everywhere. This means we will be relying on the same industry self-
regulation which has produced the disastrous US domestic firearms policy. In short, profit will be placed over
national security.

The only reason the gun industry wants to eliminate the Blue Lantern program and have Commerce oversee
exports is because it will enable them to further flout the rules in place. We cannot allow them to do this.

WASHSTATEC01 7634
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 526 of 857

 

As of: 7/13/18 10:54 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9468-Sicz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0581
Public comment 894. Individual. Thom F. 7-9-18

 

Submitter Information

Name: Thom F.

 

General Comment

The State Department must retain control over firearms exports. Gun manufacturers would sell weapons to just
about anyone - including terrorists - if not restrained by some meaningful controls. The Commerce Department is
an inappropriate venue for such controls.

WASHSTATEC017635
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 527 of 857

 

As of: 7/13/18 10:43 AM
Received: July 09, 2018

Status: Posted
Tracking No. 1k2-946b-rkSc

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0580
Public comment 895. Individual. Rich Kunkel. 7-9-18

 

Submitter Information

Name: rich kunkel
Address:

wadsworth, OH, 44281
Email: sgtrichusmfc@gmail.com
Phone: 3303345370

 

General Comment

I am against this regulation, it has no sense and no commonality. People do NOT want easier access to more
guns! This is poorly drafted, and thought out by someone who works for the NRA, NOT the American people.
Against this!!!

WASHSTATEC01 7636
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 528 of 857

 

As of: 7/13/18 10:41 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946b-3hm2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0579
Public comment 896. Individual. Janice Valder. 7-9-18

 

Submitter Information

Name: Janice Valder

 

General Comment

I am opposed to this. You are taxing me to allow semi-automatic weapons to be sent with little or less regulation
two countries that already have the highest crime rate and Americans are often warned to not travel there. I asked
you as a Department of Commerce to look carefully at what and why you are a part of our federal government
and then vote this policy down.

WASHSTATEC01 7637
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 529 of 857

 

As of: 7/13/18 10:40 AM
Received: July 09, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946c-hf86

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0578
Public comment 897. Individual. Gordon Scott. 7-9-18

 

Submitter Information

Name: gordon scott
Address:
1516 s fairfield dr
pensacola, 32507
Email: gordonscott269@yahoo.com
Phone: 8505258208
Fax: 32507

 

General Comment

keep the agency that regulates gun sales as it is now as this will protect our nation

WASHSTATEC01 7638
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 530 of 857

 

As of: 7/13/18 10:37 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946c-jsel
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0577
Public comment 898. Individual. Roselie Bright. 7-9-18

 

Submitter Information

Name: Roselie Bright

 

General Comment

Because my faith calls on me to protect all people I oppose moving gun export licensing from the State
Department to the Commerce Department. The State Department is better equipped to keep guns out of the hands
of terrorists that want to harm people, including Americans.

WASHSTATEC01 7639
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 531 of 857

 

As of: 7/13/18 10:35 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946d-z19p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0576
Public comment 899. Individual. Tucker Respess. 7-9-18

 

Submitter Information

Name: Tucker Respess

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department vigorously oppose the rule changes that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department. Such trade must be factored into
international interactions and diplomacy. It is not simply a matter of commerce. Further, the proposals to cease
licensing would make arms too easily trafficked, especially without at least as much inspection as has been
conducted with State Department oversight. And there should never be 3D reproduction of guns of any size of
fire-power.

Tucker Respess

WASHSTATEC01 7640
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 532 of 857

 

As of: 7/13/18 9:49 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946d-wg3f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0551
Public comment 900. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make U.S. exports
of small arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security.

WASHSTATEC01 7641
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 533 of 857

 

As of: 7/13/18 9:47 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946d-wuvb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0549
Public comment 901. Individual. Edward Schortman. 7-9-18

 

Submitter Information

Name: Edward Schortman
Address:
401 East Woodside Drive
PO Box 291
Gambier, OH, 43022
Email: schortma@kenyon.edu
Phone: 7404272484
Fax: 43022

 

General Comment

I am deeply concerned by the proposed shift from the State Department to the Department of Commerce in the
handling of export licenses for semi-automatic assault weapons. This appears to be a blatant effort to promote the
sale of these instruments of death abroad, thereby compensating gun manufacturers for the loss of sales at home.
This naked advancement of the interests of the gun lobby will only result in more guns in the hands of more
people some of whom will certainly use these weapons against our troops and civilians. Haven't we bowed down
deeply enough to the gun lobby already? How many more people at home and abroad have to die in order to
enrich a few gun manufacturers? Please keep the granting of export licenses for semi-automatic weapons in the
hands of the State Department whose primary job is to protect all of us, not just a few gun manufacturers.

WASHSTATEC01 7642
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 534 of 857

 

As of: 7/13/18 9:45 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946d-sOuo
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0547
Public comment 902. Individual. Stephen Johnson. 7-9-18

 

Submitter Information

Name: Stephen Johnson
Address:

San Diego, CA, 92117
Email: sejn@att.net
Phone: 8585410528

 

General Comment

Please stop these sales of weapons.

WASHSTATEC01 7643
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 535 of 857

 

As of: 7/13/18 9:44 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946d-kd88
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0544
Public comment 903. Individual. Pamela Albers. 7-9-18

 

Submitter Information

Name: Pamela Albers

 

General Comment

I am a 60 year old American citizen who is sickened by the unnecessary violence perpetuated by the availability
of weapons.
I am opposed to the proposed rule change for the following reasons:

The proposed rule change treats semi-automatic assault rifles as non-military, despite their use by U.S. troops,
their use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in many
countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less.

The proposed rules are bad policy and encourage bad conduct.

WASHSTATEC01 7644
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 536 of 857

 

As of: 7/13/18 9:42 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946e-y5i9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0542
Public comment 904. Individual. Karyn Barry. 7-9-18

 

Submitter Information

Name: karyn barry
Address:

Waltham, MA, 02451
Email: karynbarry@yahoo.com
Phone: 7818946000

 

General Comment

The U.S. should not be in the business of exporting guns and weapons. This is totally shameful and immoral.

WASHSTATEC017645
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 537 of 857

 

As of: 7/13/18 9:37 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946e-dqvp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0536
Public comment 905. Individual. Jennifer Messina. 7-9-18

 

Submitter Information

Name: Jennifer Messina

 

General Comment

Oh my, money, money, money. For some it is all there is. NRA and their compulsive greed. This idea sounds
like it could come back and bite us in the rear. Young American military personel facing arms sold by the NRA.
I say leave it the way it is.. Our present president is a nut job please don't follow his determinations.

WASHSTATEC01 7646
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 538 of 857

 

As of: 7/13/18 9:35 AM
Received: July 09, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946e-suoo

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0533
Public comment 906. Individual. Dinmani Savla. 7-9-18

 

Submitter Information

Name: dinmani savla
Address: United States,

 

Email: dsa_94040@yahoo.com

General Comment

I oppose the rule change that would switch regulations of firearms export from the U.S. State Department to the
U.S.Commerce Department. This change will jeopardize the safety of us, constituents. It is so shameful that this
administration is more interested in its colluded interests than country’s and its residents’ security.

WASHSTATEC01 7647
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 539 of 857

 

As of: 7/13/18 9:33 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946e-yv03
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-053 1
Public comment 907. Individual. William Walls. 7-9-18

 

Submitter Information

Name: William Walls
Address:

6430 22nd St N

Arlington, 22205
Email: WallsWJ@hotmail.com
Phone: 7035333276
Fax: 22205

 

General Comment

To whom it may concern:

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security. Switching the regulation of firearms exports to Commerce would facilitate firearms exports
to oppressive regimes, remove safeguards that help keep organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and exacerbates the worldwide refugee
crisis.

William J. Walls

WASHSTATEC01 7648
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 540 of 857

 

As of: 7/13/18 9:32 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946e-dnw1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0529
Public comment 908. Individual. Amy Veltman. 7-9-18

 

Submitter Information

Name: Amy Veltman

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms trade should clearly be regulated by an organization responsible for
our national security above profit. We don't want our arms getting in the hands of bad actors.

WASHSTATEC01 7649
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 541 of 857

 

As of: 7/13/18 9:30 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946f-oy96
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0528
Public comment 909. Individual. Amber Eby. 7-9-18

 

Submitter Information

Name: Amber Eby

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Thank you for doing the right thing to keep us safe.

WASHSTATEC01 7650
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 542 of 857

 

As of: 7/13/18 9:29 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946f-lp90
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0527
Public comment 910. Individual. Nancy Barrineau. 7-9-18

 

Submitter Information

Name: Nancy Barrineau
Address:

901 W Church St

Laurinburg, NC, 28352
Email: nwbarrineau@gmail.com
Phone: 9103181178
Fax: 28352

 

General Comment

The proposed gun rule change would benefit the NRA while making the world a far more dangerous place for
the rest of us.

By eliminating the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them; removing licensing requirements for
brokers, increasing the risk of trafficking; and removing the State Departments block on the 3D printing of
firearms.

Please protect us. Protect the rest of the world, too. Thank you. I vote!

WASHSTATEC01 7651
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 543 of 857

 

As of: 7/13/18 9:27 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946f-dquj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0526
Public comment 911. Individual. Noella Poinsette. 7-9-18

 

Submitter Information

Name: Noella Poinsette
Address:

291 Hayes St. #8,

Holland, 49424
Email: npoinsette@yahoo.com
Phone: 6164035265
Fax: 49424

 

General Comment

We should not be exporting more guns especially guns of the same type that our military uses and the licensing
should not be transferred to an agency the Commerce Department that already cannot fulfill its responsibilities.
Licensing needs to stay with the State Department which is more focused on the harm that these weapons do to
our citizens abroad and citizens of other countries.

A 2nd reason I am strongly opposed to these proposed changes is that congressional oversight would effectively
be eliminated. This is extremely important because without such oversight nobody would have been aware of the

scope of recent human rights violations in the Philippines or in Turkey.

We as a country need to continue to stand up for the dignity of each person - a dignity that is far more important
than a few people or companies making money off of an increase in violence and killing.

WASHSTATEC01 7652
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 544 of 857

 

As of: 7/13/18 9:26 AM
Received: July 09, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946f-g9es

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0524
Public comment 912. Individual. Laurel Cameron. 7-9-18

 

Submitter Information

Name: Laurel Cameron

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the

U.S. Commerce Department. This would change the focus on protecting our nation and promoting firearm safety
to promoting

the sale of guns throughout the world. We have such an epidemic of gun violence due to the easy access of
powerful weapons,

this is not a problem we should be exporting to the rest of the world. Making this change has serious negative
ramifications for

our nation's safety, with little chance of ever repairing the harm. We cannot allow profit to be the prime driver
when it comes to

weaponry.

WASHSTATEC01 7653
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 545 of 857

 

As of: 7/13/18 9:24 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946f-jms9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0523
Public comment 913. Individual. Mark Schneegurt. 7-9-18

 

Submitter Information

Name: Mark Schneegurt

 

General Comment

I am a registered Republican from Kansas and I always vote. I stand with the students from Parkland and want to
limit gun violence with common sense laws and regulations. Let's not follow the bad practices of Ollie North (the
criminal) head of NRA.

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military.

The proposed rule would eliminate Congressional oversight for important gun export deals.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons.

The rule reduces end-use controls for gun exports.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.

The proposed change will reduce transparency and reporting on gun exports.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations.

WASHSTATEC01 7654
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 546 of 857

 

As of: 7/13/18 9:20 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946g-4In1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0522
Public comment 914. Individual. Hollye Dexter. 7-9-18

 

Submitter Information

Name: Hollye Dexter

 

General Comment

My name is Hollye Dexter. I am on the board of directors for Women Against Gun Violence and have
experienced the scourge of gun violence in my own family. | vehemently oppose the transfer of oversight of
firearms export from the state to commerce department. Guns kill a thousand people every day around the world
in acts of organized crime, political violence, terrorism, and human rights violations. The types of weapons being
transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their
ammunition, are weapons of choice for criminal organizations in Mexico and other Latin American countries that
are responsible for most of the increasing and record levels of homicides in those countries. This will only send
more asylum seekers fleeing to our borders. And then what? We lock them up and take their children? This is a
terrible and dangerous proposal only created to put money in the gun lobby’s pockets.

WASHSTATEC017655
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 547 of 857

 

As of: 7/13/18 9:18 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946g-iz4j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0521
Public comment 915. Individual. Joann Hagen. 7-9-18

 

Submitter Information

Name: Joann Hagen
Address:
402 E Main St
Decorah, IA, 52101

 

General Comment

We are very much opposed to weakening the requirements for military gun sales overseas. We do not agree with
the NRA that everyone in the USA and world needs an assault weapon. We oppose the movement from the state
dept and will lobby against it.

WASHSTATEC01 7656
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 548 of 857

 

As of: 7/13/18 9:17 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946g-1lhp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0520
Public comment 916. Individual. Ruth Lombard. 7-9-18

 

Submitter Information

Name: Ruth Lombard
Address:

sonoma, CA, 95476
Email: hunbard@gmail.com
Phone: 707 996-7457

 

General Comment

Moving handling of export licenses of semiautomatic assault weapons and other firearms from the U.S. State
Department to the U.S. Commerce Department. Gun violence is a problem around the world, and certainly
within the United States. There is no way to guarantee how semiautomatic weapons would be used in other
countries. Turning export licenses over to an agency that promotes U.S. products, rather than considering the use
of the product would be a detriment to U.S. and world citizens.

WASHSTATEC01 7657
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 549 of 857

 

As of: 7/13/18 9:15 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946g-8m24
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0519
Public comment 917. Individual. Willliam Marsh. 7-9-18

 

Submitter Information

Name: Willliam Marsh
Address:

3549 Lowell Street

San Diego, CA, 92106
Email: wmarsh@cox.net
Phone: 619-694-9529

 

General Comment

I am opposed to the transfer of oversight of firearms exports from the State Department to the Commerce
Department. Firearms are weapons of war. The State Department is tasked with relations with other countries
and the reduction of violent conflict in the world. The State Department is in a position to know the political
ramifications of shipping weapons of war to any particular country, and therefore should be in charge regulating
the sale of such weapons of war. The sale of such weapons should remain under control of the USML.

WASHSTATEC01 7658
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 550 of 857

 

As of: 7/13/18 9:13 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946g-fktm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0518
Public comment 918. Individual. Kate Kizer. 7-9-18

 

Submitter Information

Name: Kate Kizer

 

General Comment

I'm an expert on civilian harm and the arms trade, and I write to urge you to reject this dangerous proposal
because:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, and US troops use rifles in semi-automatic
mode an overwhelming amount of the time. Regarding wide retail availability of firearms, many countries
prohibit civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm.
Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to regulate
arms exports.

2. The proposed rule would eliminate Congressional oversight for gun export deals. Congress will no longer be
automatically informed about sizable sales of these weapons, which will limit its ability to comment on related
human rights concerns. Items moved to Commerce control would no longer be subject to the statutory required
congressional notification for sales of firearms regulated by the US Munitions List valued at $1 million or more.
In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted
that this move would violate Congressional intent and effectively eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce
does not charge any fee for licensing, leaving the government i.e. taxpayers to absorb the cost of reviewing
applications and processing licenses.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts

WASHSTATEC01 7659
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 551 of 857
to curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State
Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention.

5. The rule reduces end-use controls for gun exports. It would eliminate the States Blue Lantern program for gun
and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them. End-use controls also are weakened by eliminating registration of firearms exporters.
Registration of exporters allows State to check an exporters history whenever a manufacturer or broker requests a
license for a particular gun export sale. Transferring licensing to Commerce will remove new exporters and
brokers of these firearms from State's database, weakening enforcement.

6. The rule enables unchecked gun production in the US and exports abroad by removing the block on 3D
printing of firearms. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D
printing of firearms in the US and around the globe. By effectively eliminating many means to detect firearms,
background checks on domestic sales and end-use controls on international exports for such weapons, this
change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs enforcement
office, with no staff in other parts of the world, is not equipped to take the same level of preventive measures for
end-use controls. Moreover, State has developed extensive data, expertise and institutional relations to
implement the Leahy Law for security assistance the Commerce does not.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

9. This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission
is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by State,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

The export of these weapons should be subject to more controls, not less.

WASHSTATEC01 7660
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 552 of 857

 

As of: 7/13/18 9:08 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946h-rws3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0517
Public comment 919. Individual. Rebecca Gould. 7-9-18

 

Submitter Information

Name: Rebecca Gould

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It poses grave concerns for our national security and the security of people
around the world.

WASHSTATEC01 7661
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 553 of 857

 

As of: 7/13/18 9:07 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946h-kx6w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-05 16
Public comment 920. Individual. Christy Milam. 7-9-18

 

Submitter Information

Name: Christy Milam

 

General Comment

I oppose the the Trump administration proposal to move the make it easier to export U.S. guns and ammunition
globally. By transferring the authority from the State Department to the Commerce Department, the number of
exports applicant will increase by 10,000 annually. This includes assault weapons and other powerful firearms!
This change in policy is problematic because it:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

WASHSTATEC01 7662
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 554 of 857

 

As of: 7/13/18 9:05 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946h-dan7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0515
Public comment 921. Individual. Al Lindsey. 7-9-18

 

Submitter Information

Name: Al Lindsey, M.D.
Address:
4711 Lookout Mountain Cove
Austin, TX, 78731
Email: alind88@gmail.com
Phone: 5129231687

 

General Comment

The supervision of Firearms and Related Articles should NOT be transferred to The Dept. of Commerce. The
rules in place under The State Dept. should be maintained so that FEWER, not more, assault-type weapons and
armor-piercing bullets are exported to other countries. These war weapons and cop-killer bullets are too
dangerous to be in ANYONE'S hands who is not military or in law enforcement, IMHO as a Vietnam Veteran
and life-long hunter and gun owner.

WASHSTATEC01 7663
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 555 of 857

 

As of: 7/13/18 9:04 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946h-xzxy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-05 14
Public comment 922. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over gun
exports, potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals. The proposed rule would dramatically change the regulatory structure for firearm exports.

The proposed rule may not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so that public may understand the impact of these rules and potential firearm
exports. Also concerned that the proposed rule fails to recognize the inherently military nature of many of the
relevant firearms. Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

WASHSTATEC01 7664
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 556 of 857

 

As of: 7/13/18 9:02 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946h-64kq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0513
Public comment 923. Individual. Nicole Clarke. 7-9-18

 

Submitter Information

Name: Nicole Clarke

 

General Comment

I oppose the proposed rule, as it loosens the regulation of gun exports and increases the risk that military-style
weapons land in the hands of international criminals. The proposed rule dramatically changes the regulatory
structure for firearm exports and appears largely driven by the interests of the firearms industry. Notably, the
proposed rule decreases transparency to Congress and the public. I urge you to reject the proposed rule as
currently drafted.

WASHSTATEC017665
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 557 of 857

 

As of: 7/13/18 9:00 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-946h-iicO
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0512
Public comment 924. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Stop selling guns to every nut who wants one.

WASHSTATEC01 7666
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 558 of 857

 

As of: 7/13/18 8:57 AM
Received: July 09, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946h-6jsr

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0511
Public comment 925. Individual. Stephen Lane. 7-9-18

 

Submitter Information

Name: Stephen Lane
Address:
Bethesda MD, United States, 20816
Email: atticlane@yahoo.com
Phone: 5712214120

 

General Comment

I oppose this, or any other, rule change that would move the regulations of firearms export from the State
Department to any other agency. That change would encourage firearms sales to entities that we all agree should
not have them, such as oppressive political regimes, criminals and terrorists in other countries. The resulting
increase in violence would not only destabilize those countries, but encourage mass migration to the United
States, both undesirable outcomes.

WASHSTATEC01 7667
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 559 of 857

 

As of: 7/13/18 8:55 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946h-drmj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0510
Public comment 926. Individual. Kathleen Kelcey. 7-9-18

 

Submitter Information

Name: Kathleen Kelcey

 

General Comment

I am in opposition t 0 this or any rule change that would remove arms sales,gun sales, of any kind from the
purview of the us state department. This rule change is not in the county's best interest.

WASHSTATEC01 7668
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 560 of 857

 

As of: 7/13/18 8:54 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946h-abow
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0509
Public comment 927. Individual. Kamella Tate. 7-9-18

 

Submitter Information

Name: Kamella Tate

 

General Comment

I come from many generations of responsible rural gun owners. There are times and places where gun ownership
and use are critical; however, I find the proposal to ease restrictions on the exportation of guns and ammunition
from the United States to be abhorrent. We struggle enough with gun violence in our own country, that the gun
industry and the NRA are pushing to embed that struggle in other communities just to increase sales and profits
is poisonous and amounts to nothing more than greed run amuck. Firearms are used to kill a thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human rights violations.
They should be subject to MORE controls, not fewer.

WASHSTATEC01 7669
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 561 of 857

 

As of: 7/13/18 8:53 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946i-i6fr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0508
Public comment 928. Individual. Sarah Fishback. 7-9-18

 

Submitter Information

Name: Sarah Fishback

 

General Comment

I am concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may understand the
impact of these rules and potential firearm exports. I am also concerned that the proposed rule fails to recognize
the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC01 7670
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 562 of 857

 

As of: 7/13/18 8:51 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946i-iujn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0507
Public comment 929. Individual. Sherry Blanton. 7-9-18

 

Submitter Information

Name: Sherry Blanton
Address:
549 Florida Ave T-3
Herndon, VA, 20170
Email: sherryblanton2@cox.net
Phone: 703-447-2365

 

General Comment

Please do not switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department. Firearms are not just merchandise made and sold to profit businesses; they are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights violations.
They should be subject to more controls, not less!

WASHSTATEC01 7671
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 563 of 857

 

As of: 7/13/18 8:50 AM
Received: July 09, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946i-xtey

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0506
Public comment 930. Individual. Jacqueline Zeller. 7-9-18

 

Submitter Information

Name: Jacqueline Zeller
Address: United States,

 

General Comment

I strongly oppose this change to switch the regulations of firearms export from the U.S. State Department to the
U.S. Commerce Department. If the entire premise is that firearms should be used a means of protection they
should be regulated as such, not as a means for profit. Supporting the right the bear arms is separate from
promoting the distribution of such to foreign lands. The Commerce Department is not currently setup to
appropriately monitor, and control the sale and distribution of munitions. Please do not move forward with this
rule change. Thank you.

WASHSTATEC01 7672
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 564 of 857

 

As of: 7/13/18 8:49 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946i-b4h0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0505
Public comment 931. Individual. Jay Gregory. 7-9-18

 

Submitter Information

Name: Jay Gregory
Address:
11000 Cameron Ave
Oakland, CA, 94605
Email: djaustingregory@yahoo.com

 

General Comment

Please do not authorize more sales of guns abroad by America gun companies!

WASHSTATEC01 7673
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 565 of 857

 

As of: 7/13/18 8:47 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946i-swmx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0504
Public comment 932. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

U.S. gun manufacturers -- and their lobbying machine, the NRA -- are pushing for a rule change that would
move the handling of export licenses of semiautomatic assault weapons and other powerful firearms from the
U.S. State Dept. to the U.S. Commerce Dept.

The mission of the U.S. State Dept. is to safeguard our country. The mission of the U.S. Commerce Dept. is to
promote U.S. businesses.

The handling of export licenses (for powerful firearms) by the U.S. Commerce Dept. would promote more gun
violence and unnecessary wars abroad, and it would compromise U.S. national security.

Please keep the U.S. State Dept. in charge of handling of export licenses for powerful firearms.

Thank you for your consideration on this matter.

WASHSTATEC01 7674
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 566 of 857

 

As of: 7/13/18 8:46 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-946i-1tce
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0503
Public comment 933. Individual. R. Catania. 7-9-18

 

Submitter Information

Name: R. Catania

 

General Comment

I oppose vehemently this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Please do not change the rule.

WASHSTATEC017675
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 567 of 857

 

As of: 7/13/18 8:44 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946i-wxai
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0502
Public comment 934. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please do not go ahead with the proposal to export license oversight for firearms from the Department of State to
the Department of Commerce. I object to this rule change because it depends on defining semiautomatic assault
rifles as non-military" even though U.S. troops routinely use their military rifles in semiautomatic mode and
civilians are not allowed to possess such weapons many countries. I also find this proposal problematic because
it reduces transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote trade
and which lacks the resources to adequately enforce export controls.

WASHSTATEC01 7676
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 568 of 857

 

As of: 7/13/18 8:43 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946i-e9hk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0501
Public comment 935. Individual. Terry Kosobud. 7-9-18

 

Submitter Information

Name: TERRY KOSOBUD
Address:
4612 Steed Drive
AUSTIN, TX, 78749
Email: tpkosobud@gmail.com
Phone: 8472243566
Fax: 78749

 

General Comment

I oppose this change in rules. Control of guns should remain within the US Department of State. The US
government should not be in the business of trying to promote gun sales abroad. There is enough evidence that
easy access to guns results in innocent people being killed.

WASHSTATEC01 7677
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 569 of 857

 

As of: 7/13/18 8:35 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946i-xkcs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0500
Public comment 936. Individual. Danielle Machotka. 7-9-18

 

Submitter Information

Name: Danielle Machotka

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Please do not institute this change.

WASHSTATEC01 7678
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 570 of 857

 

As of: 7/13/18 8:34 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946j-ooco
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0499
Public comment 937. Individual. Rob Gregson. 7-9-18

 

Submitter Information

Name: Rob Gregson

 

General Comment

I strongly oppose this move away from regulation under the United States Munitions List. I believe both the
national and personal security of our allies and neighbors means that gun sales and licensing need to remain
firmly in the hands of experienced diplomats and other staff of the US State Dept.

Sincerely,

Rev. Rob Gregson
Sumit, NJ

WASHSTATEC01 7679
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 571 of 857

 

As of: 7/13/18 8:33 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946j-wpy8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0498
Public comment 938. Individual. Rev. Rob Gregson. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am strongly in favor of the control of firearms sales outside the United States to remain under the control of the
US Munitions List. It is the purview and expertise of the State Dept. to regulate and manage the sale of weaponry
to foreign states, not the US Commerce Dept.

Sincerely,

Rev. Rob Gregson
Suminit, NJ

WASHSTATEC01 7680
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 572 of 857

 

As of: 7/13/18 8:31 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946j-6uhw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0497
Public comment 939. Individual. Ann L. 7-9-18

 

Submitter Information

Name: Ann L

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

The world doesn't need more firearms. We need to spend our energy, time and money and resources on children,
education, healthcare, alternative energy, among many other things. Shipping more guns to other countries will
only make our own country less safe.

Also, my dear friend was killed by a gun accidentally almost 20 years ago. He was meticulous about how he
handled guns, and was very safe with them. Unfortunately, accidents still happen, and I will never see him again.
I don't wish the experience of losing a loved one to a gun on anyone.

WASHSTATEC01 7681
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 573 of 857

 

As of: 7/13/18 8:27 AM
Received: July 09, 2018

Status: Posted
Tracking No. 1k2-946j-7lea

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0496
Public comment 940. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly OPPOSE the proposed rule.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.

WASHSTATEC01 7682
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 574 of 857

 

As of: 7/13/18 8:25 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946j-d3o0n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0495
Public comment 941. Individual. Everard Davenport. 7-9-18

 

Submitter Information

Name: Everard Davenport

 

General Comment

I am deeply troubled by this proposed rule governing article which may be used t kill human beings, primarily
because it

1) Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

2) Eliminates Congressional oversight for important gun export deals.

3) Removes statutory license requirements for brokers, increasing risk of trafficking.

4) Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

5) The Commerce Department does not have the resources to enforce export controls, even now.

6) Reduces transparency and reporting on gun exports.

7) Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

One is merely offensive - the cost of licenses should be borne by end users and not transferred to the rest of us.

WASHSTATEC01 7683
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 575 of 857

 

As of: 7/13/18 8:23 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946j-zwhy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0494
Public comment 942. Individual. Margaret Peeples. 7-9-18

 

Submitter Information

Name: margaret Peeples
Address:
838 Heather lane
charlotte, NC, 28209
Email: peeplesmargaret@gmail.com
Phone: 919-789-9056

 

General Comment

I do not want rules loosened on gun exports which will increase the risk of dangerous weapons being bought or
stolen

by international criminals. The proposed rule changes do not adequately address our national security, foreign
policy,

and the need for transparency so Congress and the public can understand the impact of these rules on firearm
exports.

The administration should consider other alternatives given the dangerous elements considered in these rules.

The rules changes would remove the licensing requirements for brokers, increasing the high risk of trafficking,
and it would

remove the State dept. blocking on the 3D printing of firearms. Removing this block enables 3D printing of
firearms in the US

and around the world.

American citizens want stronger regulations on firearms in the US and in trade. Americans do not want more

terrorism
In the world. Do not weaken the regulations, strengthen them.

WASHSTATEC01 7684
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 576 of 857

 

As of: 7/13/18 8:21 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946j-jytn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0493
Public comment 943. Individual. Hazel Ryon. 7-9-18

 

Submitter Information

Name: Hazel Ryon

 

General Comment

My name is Hazel Ryon. I oppose the transfer of oversight of firearms export from the state to commerce
department. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons being
transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their
ammunition, are weapons of choice for criminal organizations in Mexico and other Latin American countries that
are responsible for most of the increasing and record levels of homicides in those countries. The export of these
weapons should be subject to more controls, not less.

Please let us know if you did this and how long it took. It should take one minute or less.

Thank you!

WASHSTATEC017685
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 577 of 857

 

As of: 7/13/18 8:19 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946k-85pk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0492
Public comment 944. Individual. Theodore J. Fetter. 7-9-18

 

Submitter Information

Name: Theodore J. Fetter
Address:
187 Darrah Lane
Lawrenceville, NJ, 08648
Email: fetter4@verizon.net

 

General Comment

There is no question that there is a legitimate need to keep the State Department involved in decisions about the
export of firearms. To what countries? In what quantities? The Department of Commerce, of course, might care
about those questions, but generally they would be pleased to see a growth in US exports, and they would be far
less likely to consider any vital questions to our national security interest.

I am told that there are traffickers in firearms whose business is to move weapons and ammunition from one
place to another. They care about profit, not any country's security. I cannot imagine my government giving carte
blanche to such movement of weapons and ammunition.

The Commerce Department has little staff and no training in this area. On the other hand, the staff at the State

Department are trained to ask the right questions about what a particular export means for US foreign policy and
for US relations with other countries.

WASHSTATEC01 7686
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 578 of 857

 

As of: 7/13/18 8:14 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946k-wywr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0491
Public comment 945. Individual. Amy Armistead. 7-9-18

 

Submitter Information

Name: Amy Armistead
Address:

7206 Hawthorn Avenue

Los Angeles, CA, 90046
Email: amy@nancylangdon.net

 

General Comment

It defies logic, precedent and proven security safeguards. There is no reason to take away the power of the
Department of State

to regulate and control the sale and distribution of firearms from the US to other countries. The only interests the
transfer of this

regulatory obligation to the Department of Commerce would serve is that of gun manufacturers and distributers.
This is a brazen

power grab that does not serve the American people, their interests or their safety. The idea that any
recommendation from this

president* and his corrupt, self dealing cabinet should be considered, let alone adopted, defies logic and makes
us more

vulnerable than ever by sacrificing public safety for the enrichment of well connected companies and individuals
who make their

fortunes by pedaling violence and mayhem to already vulnerable and unstable parts of the world. This endangers
us all. Do not

allow this stupid, corrupt abuse of power to undermine our currently working regulatory framework.

WASHSTATEC01 7687
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 579 of 857

 

As of: 7/13/18 8:12 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946k-59mj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0490
Public comment 946. Individual. Alberta Wilkes. 7-9-18

 

Submitter Information

Name: Alberta Wilkes
Address:

213 Hanford St.
Columbus, OH, 43206
Email: awilkes2@yahoo.com

Phone: 614-444-1733

 

General Comment

I'm a Franciscan Sister volunteering for the past 30 years at my center city parish in Columbus OH. Our
neighborhood is no stranger to drive-by shootings and robbery and other crime involving guns. Death and
maiming from guns and assault rifles must be contained, and, ideally, stopped here and abroad.

I am opposed to the proposal to make it easier for our country to export firearms and assault weapons to other
countries.

My understanding is that under what's proposed Congress would no longer have to review critical export deals,
and that certain licensing costs will be borne by taxpayers. This is unthinkable! There is a raft of other measures
that would loosen controls that are so needed on lethal weapons. If approved, the measures would result in more
deaths in the world community. I believe that the oversight of gun export belongs to the State Department that is
concerned with security and our Congress rather that the Commerce Department whose mission is mainly
promoting trade.

Respectfully,
Sister Alberta Wilkes, OSF
St. Leo Convent

213 Hanford St.
Columbus OH 43206

WASHSTATEC01 7688
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 580 of 857
Member of Pax Christi USA

WASHSTATEC01 7689
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 581 of 857

 

As of: 7/13/18 8:10 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946k-yaza
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0489
Public comment 947. Individual. Suzanne Nordmann. 7-9-18

 

Submitter Information

Name: Suzanne Nordmann

 

General Comment

My name is Suzanne and I'm a voter in San Diego, CA. As a victim of gun violence, I oppose the proposed rule
for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration
fees that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the government 1.e., taxpayers will absorb the cost of reviewing applications and
processing licenses. Gun exporters that benefit from these sales should shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is

WASHSTATEC01 7690
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 582 of 857
to promote trade.

WASHSTATEC01 7691
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 583 of 857

 

As of: 7/13/18 8:08 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13,2018
Tracking No. 1k2-946k-9m3m
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0488
Public comment 948. Individual. Margaret Hardy. 7-9-18

 

Submitter Information

Name: Margaret Hardy

 

General Comment

I am an active member of San Diego 4 Gun Violence Prevention and it has come to my attention that the Trump
Administration is proposing to transfer licensing and oversight of firearms exports from the State Department to
the Department of Commerce. It is my opinion that if this occurs, more firearms will get in the hands of criminal
organizations, human rights abusers, and terrorist groups and is being pushed to open up international markets to
compensate for lagging domestic gun sales. 1am vehemently opposed to this proposed change for these reasons:

-Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state

groups in armed conflicts, and their prohibition for civilian possession in many countries.

-Eliminates Congressional oversight for important gun export deals.

-Transfers the cost of processing licenses from gun manufacturers to taxpayers.

-Removes statutory license requirements for brokers, increasing risk of trafficking.

-Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of

firearms exporters, a requirement since the 1940s.

~Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

-The Commerce Department does not have the resources to enforce export controls, even now.

-Reduces transparency and reporting on gun exports.

-Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an

agency with mission to promote trade.

-Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence,

terrorism, and human rights violations. They should be subject to more controls, not less.

WASHSTATEC01 7692
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 584 of 857

Please consider not implementing this proposal.

WASHSTATEC01 7693
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 585 of 857

 

As of: 7/13/18 8:07 AM
Received: July 09, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9461-x4ih

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0487
Public comment 949. Individual. Dave Kisor. 7-9-18

 

Submitter Information

Name: Dave Kisor

 

General Comment

Background checks are necessary. The NRA fights them because people can't just go to a show and buy a gun
without a check. It's high time the NRA's charter were challenged. I remember a time when they stood for gun
safety, but now it's absolute nuttiness! Then there's the first half of the Second Amendment about the well
regulated militia that everybody seems to have forgotten or ignore. Then there are those who want assault
weapons, which are no good for defense, which strangely enough the reason for the Second Amendment was to
defend the nation against enemies both foreign and domestic. One takes an assault weapon to , not to

. If you did not guess assault and defend, then you should not have access to anything more dangerous
than a soup spoon.

WASHSTATEC01 7694
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 586 of 857

 

As of: 7/13/18 8:05 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9461-r79w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0486
Public comment 950. CTP Inc. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous
Organization: CTP, Inc.

 

General Comment

BIS has noted in its proposed rule announcement that [t]he EAR does not include a concept of defense services,
and the technology related controls are more narrowly focused and apply in limited contexts as compared to the
ITAR. Consider that if ECCN 0E501 will control technology for the development, production, operation,
installation, maintenance, repair, or overhaul of firearms controlled by new ECCN 0A501, then certain firearms
training, which would have previously been an ITAR-controlled defense service, may now be NLR to many
destinations.

BIS has also noted, If a gun manufacturer posts a firearms operation and maintenance manual on the Internet,
making it publicly available to anyone interested in accessing it and without restrictions on further dissemination
(i.e., unlimited distribution), the operation and maintenance information included in that published operation and
maintenance manual would no longer be subject to the EAR. Following this logic, consider the fact that ifa gun
manufacturer posts on the internet for unlimited distribution OES01 technology for the production of a 0A5S01
firearm (e.g., 3D printer specs), then it is not an unauthorized technology transfer but rather publicly available
information no longer subject to the EAR.

WASHSTATEC017695
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 587 of 857

 

As of: 7/13/18 8:03 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946l-vv2d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0485
Public comment 951. Individual. Mark Wilson. 7-9-18

 

Submitter Information

Name: Mark Wilson

 

General Comment

I oppose the rule change that would transfer firearms export regulations from the U.S. State Department to the
U.S. Commerce Department.

WASHSTATEC01 7696
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 588 of 857

 

‘As of: 7/13/18 8:01 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946l-1zkr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0484
Public comment 952. Individual. Mary Klonowski. 7-9-18

 

Submitter Information

Name: Mary Klonowski
Address: United States,
Email: maryklon@comcast.net

 

General Comment

Please retain the export of firearms within the State Department. Their more rigid oversight will help ensure that
U.S. made firearms aren't used against our own servicemen and women.

WASHSTATEC01 7697
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 589 of 857

 

As of: 7/13/18 8:00 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9461-td0g
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0483
Public comment 953. Individual. CM Schneider. 7-9-18

 

Submitter Information

Name: CM Schneider

 

General Comment

The Trump administration's changes to gun regulations and its alignment with the NRA and gun manufacturers is
disgusting. I oppose the rule change that would switch the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC01 7698
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 590 of 857

 

As of: 7/13/18 7:59 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946m-tpyg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0482
Public comment 954. Individual. Joann Edmonds-Rodgers. 7-9-18

 

Submitter Information

Name: Joann Edmonds-Rodgers

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This rule change would have devastating affects on our national
security. If this rule change goes into effect we will soon find American guns being regularly used against
American soldiers and in terrorist attacks abroad. There are many valid and good reasons the State Department
has had control over firearm export regulation. Only they are in the unique position to understand who should
and shouldn't be granted these licenses to ensure the safety of our military and the public. Please put our national
security and lives above profits of the gun industry by opposing this rule change.

WASHSTATEC01 7699
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 591 of 857

 

As of: 7/13/18 7:53 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946n-y3ce
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0481
Public comment 955. Individual. William Barclay. 7-9-18

 

Submitter Information

Name: William Barclay
Address:
304 Tulane Ave
Ventura, CA, 93003

 

General Comment

I oppose the rule change that would switch the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

The proposed rule change would give control of the the export of guns and munitions over to the Dept of
Commerce where the desire to increase exports and help US gun and munition manufacturers would over rule
the questions of gun safety and the need to reduce, not increase the number of lethal weapons in the world at
large. A bad decision.

WASHSTATEC017700
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 592 of 857

 

As of: 7/13/18 7:52 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946n-gb42
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0480
Public comment 956. Individual. Barbara Karplus. 7-9-18

 

Submitter Information

Name: Barbara Karplus

 

General Comment

Please keep the control of firearms under the jurisdiction of the Department of State. We need to make sure our
firerms do not end up in the hands of those who wish us harm. That is the purview of the State Department.

WASHSTATECO017701
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 593 of 857

 

As of: 7/13/18 7:51 AM
Received: July 09, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946n-yiol

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0479
Public comment 957. Individual. Becky Poole. 7-9-18

 

Submitter Information

Name: Becky Poole

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It seems that switching the regulatory bodies would switch the focus from
humans' best interests to profit.

WASHSTATEC017702
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 594 of 857

 

As of: 7/13/18 7:49 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946n-tap5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0478
Public comment 958. Individual. Jack Cook. 7-9-18

 

Submitter Information

Name: Jack Cook
Address:

46 Nexsen Road
Kingstree, SC, 29556
Email: jscookjr@icloud.com
Phone: 8433822209

Fax: 8433824881

 

General Comment

As the owner of a small gunsmithing operation in rural SC I urge the Commerce Department to assume control
of small firearms and ammunition from the State Department. It is imperative to my business that we fix the
horrible framework that is in place now. Effective 22 July 2016, gunsmiths suddenly found themselves subject to
the regulatory authority of the Arms Export Control Act (AECA) as administered by the State Departments
Directorate of Defense Trade Controls (DDTC). Regulators suddenly determined that traditionally routine gun
repair and enhancement services now constitute firearms "manufacturing" and mandatory registration of my
small, home-based business under International Traffic in Arms Regulations (ITAR). Tis ITAR directive advises
gunsmiths to stop what they are doing and pay up or face fines and prison! (Violations under the ITAR can bring
civil penalties of $500,000 per violation and criminal penalties of up to $1 million per violation along with up to
20 years in prison).

These rules are terribly confusing. I submitted some very direct questions to DDTC and have never received a
reply. I developed a list of typical customer service requests that raise concern with respect to ITAR registration.
Specifically, I requested their determination on these straightforward examples:

1) Drilling, threading and installing sling swivels on rifle forend (and buttstock) for sling and/or bipod (requires
drill press and screw threading)

2) Fabricating replacement parts - such as firing pins for rifles and pistols (requires lathe turning, milling,
grinding, and polishing)

WASHSTATEC017703
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 595 of 857
3) Installation of Cominolli safety special option on Glock pistols (requires cutting of frame slot with Foredom
tool and fixture)
4) Rifle barrel setback - to correct headspace and service misfire issues (requires lathe and chambering reamer)
5) Slide and frame milling and cuts adding cocking serrations for improved handling, chamfering and dehorning
for concealed carry, and enhanced eye appeal (requires mill, surface grinder)
6) Installation of gunsmith fit barrel - for accuracy upgrade or to address headspace issues (requires milling
and/or TIG welding of hood and foot to precise fit)
7) Installation of scope mount on early rifles - for hunting, competitive shooting, and sporterizing (requires
drilling and tapping of mounting holes)
8) Re-crowning barrel - to improve or repair rifle accuracy (using lathe)
9) Installing 1911 Beavertail - to improve comfort and aim (requires precision cutting of frame, typically with
mill)
10) Installing Sako-style extractor on Remington Model 700 rifle - primarily for improved reliability (requires
milling and drilling of rifle bolt)

The above are, I think, a typical sampling of services that might reasonably be encountered in any gunsmith
practice. I think that common sense will inform that this sort of everyday incidental activity for repair of firearms
cannot constitute exportable manufacturing. Under State Department export control rulings all the above would
likely constitute manufacturing and are illegal under ITAR absent payment of a large export fee. I urge you to
assume administration at the Department of Commerce.

Obviously, the ITAR fee is a significant burden on a small gunsmith shop and will be an important factor in

determining the viability and directions of my life endeavor. I am hopeful that the Commerce Department will
take over administration and governance of small arms and ammunition manufacturing and repair.

WASHSTATEC017704
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 596 of 857

 

As of: 7/13/18 7:48 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946n-4h2d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0477
Public comment 959. Individual. Sayre Weaver. 7-9-18

 

Submitter Information

Name: Sayre Weaver
Address:
372 Avenida Castilla Unit A
Laguna Woods, CA, 92637
Email: sayre.weaver@gmail.com
Phone: 213-924-8755
Fax: none

 

General Comment

Iam a former Deputy District Attorney and a lawyer for more than 30 years who has spent much of her career
representing survivors and victims of gun violence and local governments seeking to address gun violence in
their jurisdictions through enactment of commonsense firearms laws. | am opposed to the proposed rule changes
for all the reasons set forth in my comment submitted to the State Department. In summary, these proposed rule
changes are contrary to the Congressional intent in enacting the statutes that govern arms exports, would reduce
end-use controls for gun exports, increase the risk of small arms being trafficked by international human rights
violators by eliminating registration of firearms exporters. By moving oversight to Commerce the proposed rule
changes would effectively end State's successful and necessary Blue Lantern program, eliminate use of the State
Department's database for tracking data related to illegal firearms trafficking abroad, and eliminate
Congressional oversight for important firearms export deals. The end result of the proposed changes would be to
further fuel armed conflict abroad by treating assault weapons as non-military weapons and moving to
Commerce's control, a department whose primary mission is to increase trade, the very weapons research shows
are the weapons of choice for gun traffickers, drug traffickers, and criminal organizations abroad.

WASHSTATEC017705
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 597 of 857

 

As of: 7/13/18 7:46 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9460-ursu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0476
Public comment 960. Individual. Sally Jane Gellert. 7-9-18

 

Submitter Information

Name: Sally Jane Gellert
Address:

210 Broadway

Woodcliff Lake, NJ, 07677
Email: SJGUU@aol.com

 

General Comment

I am wary of the provisions of this change removing the need for a particular purchase order, and allowing
entities to get blanket permits; these are weapons, and whether military or nonmilitary, are dangerous and need to
be closely watched. I am wary of giving government officials exemptions from the same regulations that the rest
of us followyes, they are almost certain to not be security risks, but they are all subject to the rule of law; they are
not in some sense better than the rest of us. Having a government job should mean that one is subject to more
scrutiny and regulation than others, not less; government workers are held to higher standards.

Overall, seeing weapons as just another commercial product, which seems to be the direction that these changes
take, though some regulation still remains, is a bad choice for a world striving for nonviolence. I oppose these
changes.

WASHSTATEC017706
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 598 of 857

 

‘As of: 7/13/18 7:45 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-9460-63dx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0475
Public comment 961. Individual. Sally Jane Gellert. 7-9-18

 

Submitter Information

Name: Sally Jane Gellert
Address:

210 Broadway

Woodcliff Lake, NJ, 07677
Email: SJGUU@aol.com

 

General Comment

To add to my previous comment, another concern is that there will be no notification of large-scale arms sales,
even to countries where turmoil is rife, where repressive regimes reign, or where lawlessness is great. Congress
needs to stay on top of such transactions, even if the individual weapon is not traditionally a military-grade
weapon. I think that there is value to having firearms under control of the Department of State. They are not
simply another manufactured product; they are designed to maim and kill. They need special regulations, as
currently enacted. It is not simply a question of military advantage, but of ensuring that the movement of deadly
items is carefully monitored.

WASHSTATEC017707
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 599 of 857

 

As of: 7/13/18 7:43 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9460-3ygn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0474
Public comment 962. Individual. Nora Niedzielski-Eichner. 7-9-18

 

Submitter Information

Name: Nora Niedzielski-Eichner

 

General Comment

I strongly oppose any transfer of oversight of the export of weapons from the State Department to the Commerce
Department. Doing so will endanger American security and the security of people around the world.

WASHSTATEC017708
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 600 of 857

 

As of: 7/13/18 7:42 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9460-ptru
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0473
Public comment 963. Individual. Annette Martinez. 7-9-18

 

Submitter Information

Name: Annette Martinez

 

General Comment

Transferring the regulation of exporting firearms to the Commerce Depart makes the sale of firearms about
money rather than safety. History has shown time and again that US exported firearms will be used against US
citizens here and abroad.

Here are some of the many reasons rational people are opposed to this change:

*Transfers the cost of processing licenses from gun manufacturers to taxpayers.

*Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

*Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

*Eliminates Congressional oversight for important gun export deals.

*Removes statutory license requirements for brokers, increasing risk of trafficking.

*Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

*The Commerce Department does not have the resources to enforce export controls.

*Reduces transparency and reporting on gun exports.

*Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

The State Department is the appropriate agency to regulate the exporting of firearms. The Commerce Depart is
not.

WASHSTATEC017709
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 601 of 857

 

As of: 7/13/18 7:35 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9460-ygxy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0472
Public comment 964. Individual. Hannah Friedman. 7-9-18

 

Submitter Information

Name: Hannah Friedman

 

General Comment

I am against the proposed rule change to make it easier for U.S. gun manufacturers and dealers to export guns
and ammunition globally. This rule would basically be helping to arm those who want to do Americans harm;
exported guns and ammunition will almost certainly fall into the hands of terrorist groups, criminal
organizations, human rights abusers, and other dangerous groups. Given world events, how can we even consider
shipping more arms abroad? The profit gains for American gun and ammunition manufacturers is simply not
worth the risk.

WASHSTATEC017710
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 602 of 857

 

As of: 7/13/18 7:34 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946p-o2qu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0471
Public comment 965. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Comments from an individual who works with USMLCategory I exporting every day:

Product migration will create a small cost-savings for my company in registration and licensing fees, but more
significantly I do not see a demonstrated equivalent in terms of paperwork reduction or real time savings.
Financial savings for smaller manufacturers will be proportionately larger and could increase the pool of
available vendors with whom we work, which is a positive. I understand it has been problematic for small
companies caught in the registration net due to their manufacturing activities, but whose size/finances cannot
absorb the registration fee. This issue is better resolved by changing the definition of manufacturer to add a
minimum size requirement.

The licensing process will still involve inter-agency review including staffing out to State Dept. Agencies and
DOD. Other than utilizing a different application form and the change in the agency receiving applications, it has
not been demonstrated exactly what, if any, process improvement this represents. Caveat: the devil you know is
better than the one you don't.

Improvements and savings are quantified using the 43.8 minutes for BIS application vs. the 60 minutes for

DDTC application. This metric provides no meaningful data from which to extrapolate total process savings or if
any is really generated. It also in no way accounts for the additional significant burden which has been added to
the exporting process by increasing the quantity and type of data capture elements which will be required for

AES filing, including the need to record individual serial numbers for each firearm. Adding time-consuming
elements later in the exporting chain significantly increases the time it takes to complete an export. These new
control/requirements are more cumbersome than the current process under the ITAR. They will also increase the
burden on an already overloaded CBP.

Recordkeeping changes discuss maintaining warranty certificates for international repair returns. My company
does not issue customer specific warranty certificates, and I see this item as an additional record keeping burden
which does not relate directly to exporting.

There will be burdens and expenses of transition: reclassification of all product, re-training of all employees,
advanced training needed for Compliance personnel. I have not had to utilize SNAP-R previously, nor have I had

WASHSTATECO017711
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 603 of 857
to deal extensively with Commerce-controlled exporting other than EAR99 product. There will be a substantial
amount of time required to achieve comfort level with a new set of regulations. I understand this burden is
considered short term, however the provided rationale for this migration has still not clearly demonstrated a
substantial process improvement to warrant the expense and time of this transition.
The EAR does not include a concept of defense services and the technology controls are more narrowly focused
and apply in limited contexts as compared to the ITAR. This change represents an improvement in terms of my
ability to share information needed for marketing firearms and for repairing them internationally, but the same
result could be achieved via amendment to the ITAR, factoring in that there have been few substantive changes
to basic firearms technology in the past several decades and that most of this information is already available
worldwide.
Maintenance of EAR status of previously classified product: The classification status of items that have been
previously determined to be EAR99 product in formal CJ determinations is to remain EAR99 for these items.
However, the scope mounts, swivels, accessory rails and iron sights enumerated in y.2 , y.3 and y.4 of OAS01
contradicts this statement and places them under .y control. I would appreciate clarifying language regarding
EAR99 status and the removal of these items from .y control.
LVS shipments: the positive effect of the amendment made here by raising the value from the $100 of 123.17(a)
to $500 is diminished by the change in language from wholesale value to the actual selling price. For relief to be
genuine, the $500 increase should be wholesale value and an additional increase to $1000 for shipments to
Canada, should also be considered. I do appreciate that receivers and breech mechanisms would be eligible for
LVS if the destination is Canada.
I concur with the need for an appropriate 180 day delayed effective date for final rule. This amendment
represents a major change in business operations and I will need time to completely identify all business
operations requiring attention, create an implementation plan and draft appropriate changes in SOPs with
accompanying training.
Finally, the rationale for this transition is based upon products being civilian use vs. military. Given that the
debate regarding semi-automatic firearms has not been resolved in this country, we could incur transition
expenses only to have the entire process reversed.

WASHSTATEC017712
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 604 of 857

 

As of: 7/13/18 7:30 AM
Received: July 09, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946p-r4u5

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0470
Public comment 966. Individual. Rachel Gatwood. 7-9-18

 

Submitter Information

Name: Rachel Gatwood

 

General Comment

I object to the proposed rule change. If the new rule took effect, then many types of firearms exports currently
under the control of the U.S. Department of State (DOS) would instead be controlled the Commerce Department
which does not have the resources of the DOS. The Commerce Department could not easily prevent exported
firearms from falling into the hands of oppressive regimes, criminals, or terrorists.

?

WASHSTATEC017713
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 605 of 857

 

As of: 7/13/18 7:29 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946p-csvi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0469
Public comment 967. Individual. Sandra Wilder. 7-9-187

 

Submitter Information

Name: Sandra Wilder
Address:

15832 Norwich Cir
Westminster, CA, 92683
Email: swilder6S0@gmail.com

Phone: 7143766909

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia,
and several large retail chains also prohibit the retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators. End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.

WASHSTATEC017714
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 606 of 857

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons,
the State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce
Department is unlikely to make the same argument once those weapons are transferred to their control. Unless
corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of firearms in the
U.S. and around the globe. By effectively eliminating many means to detect firearms, background checks on
domestic sales and end-use controls on international exports for such weapons, this change could generate many
preventable tragedies.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries.[5] The export of these weapons
should be subject to more controls, not less.

WASHSTATEC017715
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 607 of 857

 

As of: 7/13/18 7:18 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946p-yvb6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0468
Public Comment 968. Individual. Christopher Grazioso. 7-9-18

 

Submitter Information

Name: Christopher Grazioso
Address:
50 Mountainview Road
Millburn, NJ, 07041
Email: grazioso415@yahoo.com
Phone: 973-376-4315

 

General Comment

I am opposed to this change. Please retain the current process and policy which provides for the necessary
oversight to ensure all sales to foreign parties are appropriate and inline with American values.

WASHSTATEC017716
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 608 of 857

 

As of: 7/13/18 6:54 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946p-c6ce
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0467
Public Comment 969. Individual. Deborah Goodell. 7-9-18

 

Submitter Information

Name: Deborah Goodell
Address:

Ridgewood, NJ, 07450-1617
Email: debgoodell@optonline.net
Phone: 2014472458

 

General Comment

I am opposed to changing the regulation of firearms exports from the State Department to the Commerce
Department for several reasons. Firearms should continue to be classified as "military," and Congress should be
allowed to block large sales to foreign countries. Otherwise huge caches of firearms could be sold to countries
where human rights pose a grave issue, such as Egypt, Philippines, Turkey, and some Central American countries
where the spread of weapons is likely to further destabilize the region and lead to more migration.Furthermore, it
is my understanding that the Commerce Department does not have the resources to enforce the export controls
that are needed to prevent these weapons from getting into the hands of organized crime or terrorists groups in
foreign countries.

WASHSTATECO017717
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 609 of 857

 

As of: 7/13/18 6:54 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946p-c6ce
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0467
Public Comment 969. Individual. Deborah Goodell. 7-9-18

 

Submitter Information

Name: Deborah Goodell
Address:

Ridgewood, NJ, 07450-1617
Email: debgoodell@optonline.net
Phone: 2014472458

 

General Comment

I am opposed to changing the regulation of firearms exports from the State Department to the Commerce
Department for several reasons. Firearms should continue to be classified as "military," and Congress should be
allowed to block large sales to foreign countries. Otherwise huge caches of firearms could be sold to countries
where human rights pose a grave issue, such as Egypt, Philippines, Turkey, and some Central American countries
where the spread of weapons is likely to further destabilize the region and lead to more migration.Furthermore, it
is my understanding that the Commerce Department does not have the resources to enforce the export controls
that are needed to prevent these weapons from getting into the hands of organized crime or terrorists groups in
foreign countries.

WASHSTATEC017718
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 610 of 857

 

As of: 7/13/18 6:52 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946p-4zxm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0466
Public Comment 970. Individual. Barbara Hohlt. 7-9-18

 

Submitter Information

Name: Barbara Hohlt

 

General Comment

I am writing to oppose the proposed rule that would shift the responsibility of monitoring exports and import of
firearms and ammunition from the State Department to the Department of Commerce. The shift would change a
lot of current programs and make it far easier for weapons to be exported and divert to areas of conflict
throughout the world. The State Department has a mission to reduce arms trafficking and promote peace and has
successfully been doing this for years. The Commerce Department is by its name interested in increasing
commerce. That is important but not in the area of providing more firearms, including semi-automatic weapons,
to countries where they can be easily diverted into areas of conflict.

For instance, taking this monitoring out of the State Department would eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. And It would remove licensing requirements for brokers, increasing the risk of
trafficking.

It might also have an adverse effect on controlling the 3D printing of firearms. Why would we want to make it

easier for gun traffickers and terrorist to get weapons. For the safety of our armed forces and our citizens we
should keep the monitoring of exports/imports and of weapons brokers in the Department of State.

WASHSTATEC017719
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 611 of 857

 

As of: 7/13/18 6:49 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946p-nu9p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0465
Public Comment 971. Individual. Frances Carroll. 7-9-18

 

Submitter Information

Name: Frances Carroll
Address:
16 Quimby Avenue
Hamilton, NJ, 08610

 

General Comment

I am opposed to loosening regulations related to the export of firearms. This is so dangerous, who could be for
this, except those who are in the gun manufacturing industry and others who stand to make money from it?
Given our national security concerns and in this age of international terrorism, loosening regulations on the
export and sale of firearms is just about the worst thing we could do. This measure could potentially increase the
chance of dangerous weapons ending up in the hands of international criminals. I do not think this proposal
adequately addresses our interests with regards to national security, foreign policy, international crime and
terrorist threats. The administration should NOT move forward with this reckless proposal.

WASHSTATEC017720
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 612 of 857

 

As of: 7/13/18 6:46 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946q-4930
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0464
Public Comment 972. Individual. Michael Yantachka

 

Submitter Information

Name: Michael Yantachka
Address:

393 Natures Way

Charlotte, VT, 05445
Email: miyantach@hotmail.com
Phone: 8024253960
Fax: 05445

 

General Comment

Arms dealing is not just about commerce. Putting firearms sales under the Department of Commerce threatens
the security of the United States.All firearms deals outside of the U.S. should have to go through the Department
of State as they do now. For an administration that claims to have the security of the country at heart, giving free
rein to arms manufacturers to sell to whomever they want will do just the opposite. Keep control of arms sales in
the State Department.

WASHSTATEC017721
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 613 of 857

 

As of: 7/13/18 6:45 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946q-02xy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0463
Public Comment 973. Individual. Heidi Zollo. 7-9-18

 

Submitter Information

Name: Heidi Zollo

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department would
allow firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration

The State Departments Blue Lantern program would be eliminated, which has been in effect since 1940. The
Blue Lantern programs carries out hundreds of pre-license and post-shipment inspections and publicly reports on
them. If Commerce were responsible for exporting of firearms, then public would likely not know any
information about these firearms -- what firearms are going to which countries, regimes, etc. Licencing
requirements would be removed for brokers increasing the risk of trafficking -- again what firearms to which
countries/regimes.

Another issue is that 3D printing of firearms would be allowed, enabling 3D printing of firearms in the US and
around the world.

If firearms regulations remain with the State Department, then Congress can oversee their sales, block sales of
large batches of firearms to foreign countries. Congress would not be automatically informed about weapons
sales, could not stop exports for national security concerns or to countries where there are serious human rights
concerns.

The world would be a more dangerous place if Commerce were to have oversight of firearm exports.

WASHSTATEC017722
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 614 of 857

 

As of: 7/13/18 6:43 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946q-7d70
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0462
Public Comment 974. Individual. Nancy Leon. 7-9-18

 

Submitter Information

Name: Nancy Leon

 

General Comment

Control of firearms needs to stay with the department of state for the safety of our country and the world.

WASHSTATEC017723
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 615 of 857

 

As of: 7/13/18 6:41 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946q-6jnw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0461
Public Comment 975. Individual. Amy Thompson. 7-9-18

 

Submitter Information

Name: Amy Thompson

 

General Comment

I am against this proposed rule. It would make this country as well as the world more dangerous.

WASHSTATEC017724
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 616 of 857

 

As of: 7/13/18 6:40 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946r-yzpr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0460
Public Comment 976. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this change that would switch the regulations of firearms export from the U.S. State Department to the
U.S. Commerce Department. This change would negatively impact US national security and should not be
implemented. Thank you.

WASHSTATEC017725
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 617 of 857

 

As of: 7/13/18 6:38 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-946r-jkc9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0459
Public Comment 977. Individual. Sue Grele. 7-9-18

 

Submitter Information

Name: Sue Grele

 

General Comment

I strongly urge the Commerce Department to oppose relaxing rules that would make it easier for U.S. firearm
manufacturers to export assault rifles and other guns, with less oversight and accountability. We cannot continue
to ignore the fact that gun violence kills one thousand people around the world every day, and we should be
making it harder, not easier, to export U.S. made weapons of war.

WASHSTATEC017726
 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 618 of 8B4ge 1 of |

 

As of 7/1298 3:50 PM
Received: July 12, 2018
oe oe oe Status: Posted
PUBLIC SUBMISSION Posted: July 12,2018
Tracking No. 1k2-9481-voa8
Comments Due: July 09, 2018
Submission Type: Unknown

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Anmmunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML})

Comment On: BIS-2017-0004-000 1
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Contra! Under the United States Munitions List (USML}

Document: BIS-2017-004-0458
Public comment O78. Brownells. Robert MeAllister. 7-90-18

 

Submitter Information

 

General Comment

See Attached

 

Attachments

Public camment 978. Brownells, Robert McAlister, 7-0-18

https://weww ids. gow/fims/getcantentoblectld=09000064 854d bb format=aml&show... 7/12/2018

 

WASHSTATECO17727
   

 

Serious About Firearms Since 1939”

Proposed Rule 83 FR 24166 : RIN 0694—AF47

Regulatory Policy Division, Bureau of Industry and
Security, U.S. Department of Commerce,

Room 2099B, 14th Street and

Pennsylvania Avenue NW, Washington, DC 20230

Steven Clagett,

Office of Nonproliferation Controls and Treaty Compliance,
Nuclear and Missile Technology Controls Division

(202) 482-1641

steven.clagett@bis.doc.gov

it’s fair to say Brownells, Inc. has utilized the fullest extent of the ITAR in our industry. We
processed thousands of export licenses over the years, covering hundreds of manufacturers
and thousands of products. We currently have a very broad WDA including categories | and Ill
with a distribution territory covering nearly all of Europe.

Generally we applaud the changes proposed but have a few comments:

1. Our interpretation of the proposed change regarding firearms magazines is that .x includes
magazines under 15 rounds. However, there appears to be no current difference in how .d and
.x are controlled (regarding regions, LVS, etc.). State Department licensing policy regarding
magazine capacity has often fluctuated within the bounds of the published regulation. Would it
be more flexible to remove a regulatory category within the same ECCN that is based ona
specific magazine capacity?

2. 0A502 is confusing at first glance (especially in considering the parts of shotguns) - why not

a dt

incorporate a “.a”, “.b”, “.c”, etc. for shotgun attributes like barrel length?

3. How are accessories of optics, like sunshades or other anti-glare devices to be treated? A simple
note might save some time in creating CJs specific to this type of product.

4. Regarding 0B501 .e — What is the definition of “production” equipment? We have many
hobbyist customers who wouldn't qualify as a gunsmith let alone as a manufacturer and tools

 

200 South Front Street «e Montezuma, IA 50771-1000 USA
Main: 6417,623.5401 * Fax: 647.629.3898 @ Orders: 800.741.0015

prownells.com

 

WASHSTATEC017728
Case 2:20-cv-Q0111-RAJ Document 106-22 Filed 09/23/20 Page 620 of 857

   

le
Serious About Firearms Since 1939”

and equipment designed for hobbyists are quite different than manufacturing equipment... Yet
we have a concern these tools will be included in OB501.e because even the hobbyist is
“producing” a firearms part. If there could be some guidance for “production” equipment that
clarifies the scope to manufacturing — perhaps “production” would be defined as repeated
production of the same or similar parts in multiple quantities per day — this would help clarify
the intent a great deal.

5. Serial number reporting for all firearms will cause an additional burden — especially as this is a
duplication of effort for permanent exports FFLs will already recording this in the BATFE
required A&D “bound book”. Could this reporting be limited to TMP exports? Also, the
reporting of Make/model/caliber information in AES will be burdensome considering the scope
and variety of our daily shipments.

6. On potential issue is with the record keeping requirement of warranty certificates. An exporter
may not have a manufacturer’s (or any other) warranty certificate as part of the transaction.
Perhaps some clarification is needed here that this is required only for the manufacturer when
they export?

7. How is “technology” defined for 0E501/505? For example: shooting chronographs or empty
brass cartridge annealing machines “technology”?

Best regards and thank you for your efforts,

Robert McAllister

ps
a

Po My ff
ot a Fa “ied

VP-Strategic Development
Brownells, Inc.

InN

 

200 South Front Street «e Montezuma, IA 50771-1000 USA
Main: 6417,623.5401 * Fax: 647.629.3898 @ Orders: 800.741.0015

orewnells.com

 

WASHSTATEC017729
 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 621 of Gage 1 af t

 

As ot W128 3:26 PM
Received: July 02, 2018

ein ee ee pm Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking Ne. 1k2-04Bl-e4db
Comments Due: July 09, 2018
Submission Type: Unknown

 

 

 

Dacket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (JSML)

Comment On: BIS-2017-0004-0001
Control of Purearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0006-0457
Public Comment 979. Individual, Andrew Hill. 7-2-1718

 

Submitter Information

 

General Comment

See Attached

 

Attachments

Public Comment 979. Individual. Andrew Hill. 7-2-18

https:/Avww. fds gow/ldms/pgetcontent?ablectid-09UNI0648 3 4ded35&format=ami&show.. 7/12/2018

WASHSTATEC017730
 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 622 of 857

Andrew W Hill
849 Hawks Bridge Road
Saierm NL. 08079

 

     
  
 
 

 

Whachuring, | have patented diny ow
amarity of an expert v wit i :

imming the local 4-H
contd In trig
national ci

 
  
 

 

S0-70 450 ges 854,00
805 500 gr = 372.00
S77 680 er = $83.50

 

WASHSTATECO17731
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 623 of 857

   
 

arn Hunting

   

  

igre ned co eun

competition in small bore rifle may be hurt with the 4, Ge 4 Hplis on

has Feral ber! ats for record. Us several day

  

   

     

jabevent, Adjumiar ‘sho
cornplext for ane an ane training before returning to

 

miptian can fe snecifi ed? POY

 

Andrew WAH

 

 

WASHSTATEC017732
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 624 of 857

 

As of: 7/12/18 12:39 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942q-yy2q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0378
Public Comment 980. Deborah Cake. 7-3-18

 

Submitter Information

Name: Deborah Cake
Address:
60 Harvard St
Winchester, MA, 01890

 

General Comment

July 3, 2018
Comment on The Bureau of Industry and Security (BIS) Proposed Rule: Control of Firearms, Guns, Ammunition

and Related Articles the President Determines No Longer Warrant Control Under the United States Munitions
List (USML)

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

I couldnt be more astonished and dismayed that the gun lobby and industries are pushing for a rule change that
would move the handling of export licenses of semiautomatic assault weapons and other powerful firearms from
the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business).

Firearms are rightfully categorized as military, and are under the regulation of the State Department. Congress
should continue to be automatically informed about sizeable weapons sales and have the authority to stop them
when that poses a risk to our national security or threatens to increase human rights violations by facilitating
weapons sales to oppressive regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!

Arms brokers should always be licensed, to try and prevent unlawful trafficking..

And by no means should the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them, be dismantled.

WASHSTATEC017733
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 625 of 857

The existing rules must be maintained and strengthened if switching the regulation of firearms exports from the
State Department to the Commerce Department facilitates firearms exports to oppressive regimes, removes
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuels violence that destabilizes countries and causes mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to the Commerce
Department. Do not feed into the global oppressors and black market by deregulation.

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890

 

Attachments

I oppose this BIS rule change that would switch the regulations of firearms export from the U

WASHSTATEC017734
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 626 of 857

July 3, 2018

Comment on International Traffic in Arms Regulations: U.S. Munitions List Categories |, Il, & Ill
The Bureau of Industry and Security (BIS) Proposed Rule: Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No Longer Warrant Control Under
the United States Munitions List (USML)

 

 

 

| oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

| couldn’t be more astonished and dismayed that the gun lobby and industries are pushing for
a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business).

Firearms are rightfully categorized as “military”, and are under the regulation of the State
Department. Congress should continue to be automatically informed about sizeable weapons
sales and have the authority to stop them when that poses a risk to our national security or
threatens to increase human rights violations by facilitating weapons sales to oppressive
regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!

Arms brokers should always be licensed, to try and prevent unlawful trafficking..

And by no means should the State Department’s Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them, be dismantled.

The existing rules must be maintained and strengthened if switching the regulation of firearms
exports from the State Department to the Commerce Department facilitates firearms exports
to oppressive regimes, removes safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuels violence that
destabilizes countries and causes mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to
the Commerce Department. Do not feed into the global oppressors and black market by
deregulation.

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890

WASHSTATEC017735
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 627 of 857

 

As of: 7/12/18 12:24 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-943 1-uzq7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0377
Public Comment 981. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

See attached file(s)

 

Attachments

I oppose this rule change that would switch the regulations of firearms export from the U

WASHSTATEC017736
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 628 of 857

I oppose this rule change that would switch the regulations of firearms export from

the U.S. State Department to the U.S. Commerce Department.

Congress must not be prevented from being automatically informed about sizable
weapons sales. Congress must be able to stop sizable weapons sales in the name of
national security, even and especially to countries where there are serious human
rights concerns, such as the Philippines and Turkey. Depriving Congress of this
ability to monitor these sales is a terrible, dangerous idea. It would open the coor
to firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of

American guns and ammunition.

Allowing this country to do such an unconscionable thing is not only unamerican, it
would directly contribute to making the world a more dangerous place as weil as

inviting security breaches here at home.

WASHSTATEC017737
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 629 of 857

 

As of: 7/12/18 12:04 PM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-943s-4hof
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0376
Public Comment 982. Individual. Barbara Shaw. 7-5-18

 

Submitter Information

Name: Barbara Shaw
Address:
20 Roberts Rd
Boxford, MA, 01921
Email: barbarashaw1@mindspring.com
Phone: barbarashaw1@mindspring.com

 

General Comment

See attached file(s)

 

Attachments

I oppose the rule change

WASHSTATEC017738
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 630 of 857

i oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department which is focused on safeguarding
our nation to the U.S. Commerce Department which is focused on promoting American business. With
this rule change, Congress would no longer be automatically informed about sizable weapons sales that
it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey. Meanwhile, the Commerce Department just does not
have the resources to adequately enforce export controls. Its Bureau of Industry and Security does not
have staff everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and
other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American
guns and ammunition. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Detailed concerns are that the rule change would eliminate the State Department’s Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them; would remove licensing requirements for brokers, increasing the risk of
trafficking; and would remove the State Department’s block on the 3D printing of firearms. Promoting
American business at the risk of further destabilizing the world is a bad deal.

WASHSTATEC017739
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 631 of 857

 

As of: 7/12/18 11:53 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-944h-6hej
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0375
Public Comment 983. National Shooting Sports Foundation. Lawrence Keane. 7-6-18

 

Submitter Information

Name: Lawrence Keane

 

General Comment

See attached file(s)

 

Attachments

LGK Ltr - BIS - Proposed Rule Cats I-I-II 6 July 2018

WASHSTATEC017740
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 632 of 857

  

NATIONAL SHOOTING SPORTS FOUNDATION, INC.
Headquarters: 11 Mile Hill Road, Newtown, CT 06470-2359

400 N. Capitol Street NW) Suite 490, Washington, D.C, 20007
202-320-1840 ont 949 — keandGinsst.org

  
  

¢ Batiornal

 

Lawrence G. Keane
Pact bee Baws, if Bite
Assistant Secretary & Genera! Gounse!

 

July 6, 2018

By Internet:
Federal eRulemaking Portal: www.regulations.gov - Docket BIS-2017-0004

By mail or delivery:

Steven Clagett

Office of Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division

Bureau of Industry and Security

U.S. Department of Commerce

14th Street and Pennsylvania Avenue, NW

Washington, DC 20230

RE: Comments on Proposed Rule — Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML) -- RIN 0694-AF47

Dear Mr. Clagett:

The National Shooting Sports Foundation (NSSF) respectfully submits the following comments
to the above-referenced Federal Register Notice (83 FR 24166, May 24, 2018). NSSF is the trade
association for America’s firearm and ammunition industry.! Formed in 1961, NSSF
membership includes more than 12,000 manufacturers, distributors, firearms retailers, shooting
ranges, sportsmen’s organizations, and publishers. We seek to promote, protect, and preserve
hunting and the shooting sports, and we offer the following public comments.

Summary of High-Level Comments

 

The policy justifications for the proposed rule and the corresponding proposed rule by the State
Department are described well on Commerce and State Department web pages at:
https://www.bis.doc.gov/index.php/forms-documents/federal-register-notices-1/2220-cats-i-ili-
myths-v-facts-posted-5-24-18/file and https://www.state.gov/t/pm/rls/fs/2018/282485 htm

We encourage all those reviewing the proposed rules and the public comments to read these fact
sheets to learn what the proposed regulatory rationalizations of U.S. controls on the export of

 

 

 

1 For additional information on NSSF, please see www.nssforg.

THE FIREARMS INDUSTRY TRADE ASSOCIATION | NSSF.ORG

WASHSTATEC017741
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 633 of 857

commercial firearms and related ammunition are and, as importantly, are not. So that the policy
objectives behind the proposed changes, as well as the “myths” associated with them, are
knowable to all those reviewing the proposed rules, we ask the Commerce Department to
republish their essential content in the preamble to Commerce’s final rule. In this way, they will
be part of the official record and help inform comments on final agency decisions made
regarding the proposed rules.

As better described by these fact sheets and in the preambles to the proposed rules, commercial
firearms and related items that are widely available in retail outlets that are now subject to the
export control licensing jurisdiction of the State Department under the International Traffic in
Arms Regulations ITAR) on its U.S. Munitions List (USML) Categories I, II, and IIT would be
transferred to the licensing jurisdiction of the Commerce Department’s Export Administration
Regulations (EAR) in a series of new and coherently organized Export Control Classification
Numbers (ECCNs). These proposed rules are the logical continuation of an effort began in 2010
under the Obama Administration to modernize the administration of U.S. export control
regulations “to create a simpler, more robust system that eases industry compliance, improves
enforceability, and better protect America’s most sensitive technologies.” We agree with the
objectives of these bipartisan and widely supported changes. The proposed changes merely align
the regulations with the nature of the items at issue, thus more efficiently accomplishing the
national security and foreign policy objectives of the controls. Such changes reduce unnecessary
burdens for both the U.S. Government and U.S. industry.

We have reviewed the proposed rule thoroughly with our membership. Except with respect to
several of our comments set forth below, most members have told us that the final versions of the
rules would eventually be beneficial because they would significantly reduce the overall burden
and cost of complying with controls on the export of commercial firearms and ammunition. All
who responded told us that there would be an initial short-term increase in burden and cost
because of the need to re-classify thousands of commodity, software, and technology line items
and SKUs affected by the new rules, but that the long-term regulatory burden reduction would
significantly outweigh the short-term need to adjust internal compliance programs and practices.
There would also be significant short-term costs and burdens associated with the need to become
familiar with the nuances of the EAR and new BIS licensing officers. However, this burden, we
believe, would be largely addressed by BIS’s long-standing commitment of industry outreach
and training resources, which we appreciate.

Our members understand that there would be no change to the licensing policies for end item
firearms and related ammunition. Ifa gun required a license to export when it was regulated by
the State Department then it would require a license to export when it is regulated by the
Commerce Department. If an export to a particular destination or end user would have been
denied or approved before, it would be denied or approved in the same manner under the new
rules. Applications would go through the same interagency review process, including by the
Defense Department and also the State Department’s human rights and other experts. Under the
new rules, no approvals would be converted to denials or denials to approvals.

Nonetheless, most of our members, particularly the small- and medium-sized companies, believe
that the changes will be economically beneficial for them because the eventual regulatory

WASHSTATEC017742
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 634 of 857

simplification and cost reductions will allow them to consider exporting when they might not
have otherwise. Those that already export believe they will be able to expand sales of exports
that would have otherwise been approved. They hold these views because BIS and the EAR are
simply better able to regulate commercial items than are DDTC and the ITAR. This is not meant
to be a slur of DDTC staff, which is excellent. It is merely a reflection of the fact that the ITAR
exists to regulate the export of defense articles that provide a significant military or intelligence
advantage in a “one size fits all” type approach with regulatory requirements that are more
relevant to the export of a fighter aircraft than something that can be purchased at a retail outlet.
The EAR exists to regulate dual-use, commercial, and less sensitive military items that warrant
control, but in more tailored ways to fit the specific national security and foreign policy,
including human rights, issues posed by the items.

These conclusions have been proven thousands of times through the application of similar export
control reforms for other sensitive commercial or less sensitive military items that have been
transferred to Commerce’s jurisdiction over the course of the last eight years. For example,
under the Commerce system, there are no fees to apply for licenses. There are no redundant
registration requirements for domestic manufacturers. There are no fees for registration. Such
fees are bearable for large companies, but often not for small- and medium-sized companies.

The license application forms are vastly simpler. Controls on less sensitive and widely available
and basic parts, components, and technology are more tailored and allow for less burdensome
trade with close allies through license exceptions. Sales with regular customers can be combined
in to fewer license applications, thus reducing overall paperwork to achieve the same policy
objectives. There are many other benefits to the proposed changes as well described in the
proposed rules’ preambles, but our essential conclusion is that, particularly with the
changes recommended below, they will lead to growth for U.S. companies, more jobs in the
United States, and related economic benefits for the cities and states where the members
reside while accomplishing the same national security and foreign policy objectives they
have always had.

Notwithstanding our overall approval of the proposed rules, we have the following comments

and suggested edits that would make the rules even more efficient and consistent with the overall
objectives of the effort.

Specific Comments

1. ECCN 0A501 — Firearms (except 0A502 shotguns) and related commodities as
follows (See List of Items controlled)

A. Subparagraph .c -- Define “Complete Breech Mechanism”

 

ECCN 0A501.e includes “complete breech mechanisms,” which is a term carried over from the
current USML Category I(g). Neither State nor Commerce has defined this term and industry
has struggled over the years with varying, informal definitions of the term. Are they individual
bolts or bolt carriers? Are they assembled units of the bolt including all the other minor parts? Or
are they firearm actions that include the receiver, all the breech and fire control parts, but without
the barrel or stock?

WASHSTATEC017743
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 635 of 857

RECOMMENDATION LA.: To reduce regulatory burden and enhance compliance with the
control, we request that BIS define the term in a manner consistent with industry standards, such
as “complete breech mechanism, which is defined as an assembled unit consisting of the breech
block, plug or bolt, including all parts and components necessary for operation of the
mechanism.”

 

B. Subparagraphs y.2, y.3, and y.4 — Maintain EAR99 Status

 

We understand the objective of this and other .y subparagraphs created as part of the reform
effort, which is to list in one place extraordinarily basic, widely available items that are
nonetheless specially designed for controlled items and would otherwise get caught in and over-
controlled by .x paragraphs. This is a rational approach and we are not objecting to it in general.
However, another equally core and rational element of the reform effort is to not change the
classification status of items that have been previously determined to be EAR99 items in formal
determinations. ECCN 0A501.y contains the following three types of items we know to have
been officially determined to be EAR99 for many years: (i) subparagraph y.2 - Scope mounts
and accessory rails; (ii) subparagraph y.3 - Iron sights; and (iii) subparagraph y.4 - Sling swivels.

Converting these types of items to a .y control would thus be inconsistent with the reform effort
in general, past practice, and several statements in the proposed rule’s Supplemental Information.
For example, the proposed rule states that “for purposes of new ECCN 0A501 and the rest of the
new ECCNs described [in the proposed rule], items previously determined to be “subject to the
EAR” under a commodity jurisdiction determination issued by the U.S. Department of State that
were designated as EAR99 would generally not be classified in any of the new ECCNs that
would be created with this proposed rule. This would be consistent with Supplement No. 1 to
Part 736, General Order No. 5, paragraph (e)(3) (Prior commodity jurisdiction determination)
and the paragraph (b)(1) release from “specially designed.” (emphasis supplied). The
Supplemental Information section goes on to state, with respect to General Order No. 5, that
“items previously determined to be “subject to the EAR” and designated EAR99, would not be
classified in a new ECCN being created to control items moved from the USML to the CCL,
unless specifically enumerated by BIS in an amendment to the CCL. “For example, most
swivels and scope mounts for firearms have previously been determined through the CJ
and classification process to not be ‘subject to the ITAR’ and designated as EAR99. The
classification of such ‘parts’ would not be changed, provided the ‘part’ was not
subsequently changed, which would require a separate jurisdiction and classification
analysis.” 83 FR at 24172.

The commodity jurisdiction and classification determinations of which our members are aware
for mounts, rails, sights, and swivels over the years have concluded that they are EAR99 items,
except in specific cases where the part replaces a component of the firearm and is no longer an
independent attachment that can be easily removed, or is integrated into a component of the
firearm. These conclusions were reflected in the following BIS answer on its FAQ website for
firearms: “Q: What is the ECCN for mounts for optical sighting devices for firearms? A:
Mounts, bases, rings and rails are EAR99.”

WASHSTATEC017744
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 636 of 857

RECOMMENDATION LB.: We request that the parts in subparagraphs -y.2, .y.3, and .y.4 be
removed from ECCN 0A501 and that a Note be added to the ECCN confirming that they remain
EAR99 items. The parts are extraordinarily low technology items and widely available
throughout the world. If BIS nonetheless determines that controls are needed for certain types of
mounts and rails, then we recommend changing the description for subparagraph -y.2 to “scope
mounts and accessory rails that are integral to a firearm part or otherwise replace a firearm part
necessary for the operation of the firearm.” This revision and split between EAR99 and .y
paragraph will allow for the same controls DDTC placed on different types of individual parts.

 

C. Note 1 to 0A501 — Rationalize Controls Over Antique Firearms and Muzzle
Loading Black Powder Firearms

 

 

The proposed note states that “Antique firearms (i.e. those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball and all other air rifles
are EAR99 commodities.” We appreciate the note, but it would lead to increases in controls on
several types of items.

1. Antique Firearms

The Note defines antique firearms as “those manufactured before 1890 and reproductions
thereof.” Under the current ITAR controls, antique firearms are controlled under USML
Category I(a), but a license exemption exists under 22 CFR § 123.17(b) that allows exports
without a license of “firearms covered by Category I(a) .. . if they were manufactured in or
before 1898, or replicas.” BIS’s proposed definitional change of antique firearm from the
ITAR’s 1898 point to 1890 is significant because it will require BIS licensing of certain antique
rifles now exempt from license requirements under the ITAR. For example, early Winchester
rifle Models 1892, 1894, and similar would be controlled far more strictly than is the case now.
There is a significant collector market worldwide for such antique American rifles. U.S.
companies and others have used the ITAR exemption to satisfy that demand for years without
any threats to American national security or foreign policy objectives.

In addition, both of these controls are more restrictive than the Wassenaar controls which are
pre-1890 for antique handguns, but actually are pre-1938 for antique rifles. See
https://www.wassenaar. org/app/uploads/2018/01/WA-DOC-17-PUB-006-Public-Docs-Vol I-
2017-List-of-DU-Goods-and-Technologies-and-Munitions-List.pdf (page 175 ML1.a, note A).

 

 

RECOMMENDATION LC.1.: We request BIS to revise Note 1 so that the definition of antique
firearms is aligned with the Wassenaar controls. If BIS is not willing to consider this change, we
request BIS change the date threshold in the definition of antique firearm in Note 1 from 1890 to
1898 so that it is consistent with the ITAR’s exemption.

 

2. Muzzle Loading Black Powder Firearms

 

The proposed Note | states that “muzzle loading black powder firearms except those designs
based on centerfire weapons of a post 1937 design.” This wording is a revision of what is

WASHSTATEC017745
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 637 of 857

currently controlled under ECCN 0A018.c, which is “Muzzle loading (black powder) firearms
with a caliber less than 20 mm that were manufactured later than 1937 and that are not
reproductions of firearms manufactured earlier than 1890.” A note to current 0A018.c states that
“9A018.c does not control weapons used for hunting or sporting purposes that were not
“specially designed” for military use and are not of the fully automatic type, but see ECCN
0A984 concerning shotguns.” (emphasis supplied).

The Note clearly states that those firearms that are used for hunting and sporting purposes are not
controlled under that entry. This policy has been in effect for decades with no apparent harm to
national security or foreign policy objectives. In the proposed Note 1 to 0A501, however, the
statement regarding control of weapons used for hunting and sporting purposes has been
removed. The proposed rule also does not state why such a change is necessary. The change is
more than a housekeeping edit because it will cause a number of muzzle loading rifles that are
now EAR99 items to be controlled as regular firearms under OA501.a. The new wording also
adds confusion by saying muzzle loaders are EAR99 “except those designs based on centerfire
weapons of a post 1937 design.” This would add controls to modern muzzle loading rifles that
operate with bolt mechanisms but that look like regular centerfire rifles (e.g. Savage ML10), but
have completely unique parts that are not compatible with a centerfire rifle that fires
conventional cartridges.

RECOMMENDATION LC.2.: We request BIS to revise Note | to delete the phrase “except
those designs based on centerfire weapons of a post 1937 design.”

 

3. Combination Firearms

Neither ECCN 0A501 (firearms) nor ECCN 0A502 (shotguns) refer to firearms that are a
combination of shotgun and rifle, t.e., that have two barrels. Such combination firearms
normally include one rifled barrel which fires conventional cartridges and one smooth-bore
barrel that fires shot shells. Some types of combo firearms may be based on shotgun actions,
while others may be based on rifle actions.

RECOMMENDATION LC.3.: We request that BIS state where on the CCL such combination
firearms should be controlled.

 

I. 0A502 Shotguns; complete trigger mechanisms; magazines and magazine extension
tubes; complete breech mechanisms; except equipment used exclusively to treat or
tranquilize animals, and except arms designed solely for signal, flare, or saluting
use.

A. Align Availability of License Exception LVS with 0A501

 

Unlike ECCN 0A501 (firearms), ECCN 0A502 does not include any list-based license
exceptions. The export of, for example, a OASO1 trigger or magazine would be eligible for
License Exception LVS but the export of a 0A502 trigger or magazine would not. Thus, the
entry, as proposed, would control more strictly without any obvious policy benefit the basic low-
value parts and components in 0A502 that would be eligible for LVS exports under 0A501.

WASHSTATEC017746
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 638 of 857

RECOMMENDATION ILA.: In order to have consistent controls and exceptions for similar
items, we request that BIS allow the use of License Exception LVS for 0A5S02 parts and
components to the same extent proposed for 0A501 for the same types of items, such as shotgun
trigger mechanisms, magazines, and magazine extensions. This could be done with the
following edits to the proposed rule:

 

i. Change the ECCN heading to “Shotguns and related commodities as
follows (See List of Items controlled), except equipment used exclusively
to treat or tranquilize animals, and except arms designed solely for signal,
flare, or saluting use.”

il. Include in the List of Items Controlled new subparagraphs to separately
list breech mechanisms, and the remaining components (e.g., “including
complete trigger mechanisms; magazines and magazine extension tubes”)
with a corresponding Reason for Control which allows for use of
exception LVS to the same extent as proposed for 0A501.

B. Define “Complete Breech Mechanism”

 

The ECCN 0A502 heading includes the term “complete breech mechanisms” as part of the
control. As discussed above, the U.S. government has not defined the term and there is
significant industry confusion regarding its meaning.

RECOMMENDATION ILB.: We request that BIS define the term in a manner identical to a
definition that would be applicable to 0ASO1.

 

C. Resolve Inconsistency Regarding Use of Term “Combat Shotgun”

 

The “Related Controls” part of ECCN 0A502 states that “This entry does not control combat
shotguns and fully automatic shotguns. Those shotguns are ‘subject to the ITAR.’” State’s
proposed rule, however, would remove references to “combat shotguns” and use the phrase
“Fully automatic shotguns regardless of gauge” instead.

RECOMMENDATION ILC.: We request that the reference in 0A502’s “Related Controls” note
be made consistent with how such shotguns are referred to in the revised USML Category I.

 

HI. 0A504 Optical sighting devices for firearms (including shotguns controlled by
0A502); and “components” as follows (see List of Items Controlled)

A. Make License Exception LVS Available for 0A504.¢ Items
Unlike parts and components for many 0A501 items, the proposed 0A504.g (“Lenses, other

optical elements and adjustment mechanisms”) does not allow for the use of License Exception
LVS.

WASHSTATEC017747
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 639 of 857

RECOMMENDATION IIL.A.: To align the availability of the exception for similarly significant
items on 0OA501, we ask that License Exception LVS be available for 0A504.g components,
which are insignificant relative to the other items in 0A501. Given the sensitivity of the other
optical items in 0A504, we are not requesting such a change for other items in the entry.

 

B. Note 1 to 0A504.f

The proposed Note | to 0A504.f states that “OA504.f does not control laser boresighting devices
that must be placed in the bore or chamber to provide a reference for aligning the firearms
sights.” There are, however, a variety of bore sighting devices that are placed over the muzzle of
the barrel instead of inside the bore or chamber. Such devices perform the same function as
those described in the proposed note.

RECOMMENDATION IIIL.B.: We request that this Note be revised to read as follows: “OA504.f
does not control laser boresighting devices that provide a reference for aligning the firearms
sights. This includes any laser boresighting device, regardless of how it attaches to the firearm
(e.g. boresights that fit over the muzzle of the barrel), which performs the same function.”

 

IV.0A505 Ammunition as follows (see List of Items Controlled)

A. Remove 0A018 and Transfer Controls to 0A505

 

One of the organizational changes inherent in the reform effort is the movement of military items
once controlled in -018 entries into new 600 or 500 series entries. With this change, similar
items are clumped together in the same places on the CCL. If an exporter wants to identify the
military items on the CCL, it would look to the 600 series entries. The proposed rule follows a
similar approach by combining all the various commercial firearm, ammunition, and related
items in a new set of 500 series ECCNS. Such changes increase compliance by reducing the risk
of an exporter missing a control in a stray ECCN.

 

RECOMMENDATION IV.A.: We request that all commercial firearm, ammunition, and
related items be in one of the series of new 500 series ECCNs and not left behind in legacy -018
entries. Once the items to be controlled in the proposed 0A018.b are moved to 0A505, and
controlled in the same manner, then 0A018 could be removed because all its other subparagraphs
have already been consolidated with other new ECCNs.

B. Resolve Inconsistencies between Proposed 0A018.b and 0A505

 

The items described in proposed 0A018.b have been revised and rewritten into the proposed
changes to USML Category ITI and the new ECCN 0A505. Leaving ECCN 0A018.b unchanged
would cause confusion and potential compliance mistakes due to the overlap of controlled items
as listed in new ECCN 0A505. For example, 0A505.d states that AT-only and UN controls apply
to blank ammunition but does not refer to the note in 0A018.b that excludes dummy ammunition
for control.

WASHSTATEC017748
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 640 of 857

RECOMMENDATION IV.B.: When consolidating the controls of OA018.b into 0A505,
redundancies and inconsistencies should be removed. For example, 0A018.b’s control over
specially designed components should become part of the standard .x specially designed catch-
all provision that is in 0A505. We also request that the de-control note in 0A018.b be transferred
to 0A505 so that the current EAR99 status of such items is maintained. If there are policy
reasons to remove dummy ammunition from its EAR99 status, we ask that the reasons for
control provisions applicable to dummy ammunition in 0A505.d be limited to existing UN and
AT-only controls for blank ammunition.

 

C. Allow for Use of License Exception LVS

 

Proposed ECCN 0A505 includes an allowance for license exception LVS of $100 for
subparagraph .x “parts” and “components.” As discussed, the proposed 0AS01 would have an
LVS allowance of $500 for firearm parts and components. This difference will cause additional
licensing burden, especially for small and mid-sized ammunition exporters. Ammunition
components have seen major increases in cost over the last 10 years. In addition, the higher cost
big bore and precision loads are becoming more popular with foreign buyers. This will make the
$100 LVS allowance too low to be relevant to BIS’s objectives in proposing it. For example,
Norma .470 Nitro Express empty brass is priced at approximately $4 per unit, or $100 per box of
25. Under the proposed LVS limit of $100, only one small box could be exported under the
exception. For two boxes, a license would be required.

RECOMMENDATION IV.C.: We request BIS to raise the value limit for the LVS exception to
$500 to match that allowed for firearm components. We believe this is reasonable since the
controls in place now under ECCN 0A018.b have an LVS allowance of $3000 for “specially
designed” components and parts for ammunition, and this allowance is much higher than the
$500 we are requesting.

 

RELATED RECOMMENDATION IV.C.2.: As this example indicates, inflation can alter the
policy judgments made with respect to the first allowance for the use of License Exception LVS
for items. Thus, we ask BIS to consider pegging and periodically revising License Exception
LVS amounts to roughly scale with inflation over time for the items at issue.

 

V. 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP)

A. Allow for Use of License Exception TMP to Transfer Items to Affiliates

 

Revised paragraph 740.9(a) restricts use of License Exception TMP for firearms under OA501.a
and .b, and shotguns with barrel length less than 18” under OA502. It states: “The only
provisions of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5)
of this section (“Exhibition and demonstration’’) and paragraph (a)(6) of this section
(“Inspection, test, calibration, and repair”).” The revision thus excludes the possible use of
paragraph (a)(10) for temporary exports to a U.S. Person’s foreign subsidiary, affiliate, or facility
abroad if for manufacturing, assembling, testing, producing, or modifying the item. There are a
number of US firearm and ammunition manufacturers with foreign parent companies or that
have foreign subsidiaries or facilities that would use TMP for the purposes set out in paragraph

WASHSTATEC017749
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 641 of 857

(a)(1). Many of these companies use DDTC DSP-73 Temporary Export Licenses in order to
send commodities back and forth with their foreign parent or subsidiary particularly since many
new products are jointly engineered and require input from both parties. Prohibiting the use of
paragraph (a)(10) for transactions between affiliates will cause an unnecessary burden to these
companies and one in excess of current burdens under State’s existing licensing practices for
affiliate transactions.

RECOMMENDATION V.A.: We request BIS to allow for the use of License Exception TMP
paragraph (a)(10) for firearms controlled under 0A501.a and .b, and shotguns with barrel length
less than 18” under 0A502. DDTC granted similar authorizations without issue for such items.
This change would essentially maintain the status quo with DDTC’s long-standing practice.
Requiring exporters to get licenses from BIS to permanently export items to its affiliates for such
joint efforts that are intended to result in products to be returned to the United States would not
be efficient.

 

B. Adjust the TMP Limitation to 100 Firearms per Shipment from 75 per Shipment

 

Revised TMP paragraph (a)(5) states that “paragraph (a) may not be used to export more than 75
firearms per shipment.” This number does not take into account the variety and volume of
products that major companies normally export for trade shows. For example, it is not unusual
for nearly 100 variations of a company’s product line to be sent to the WA Show in Germany
each year.

RECOMMENDATION V.B.: We ask BIS to increase the number of items allowed for
temporary export under paragraph (a)(5) to 100 per shipment to more closely align with
commercial expectations and practices. This change will not reduce government visibility into
what is exported because revised paragraph (a) would require that “the exporter or its agent must
provide documentation that includes the serial number, make, model, and caliber of each firearm
being exported by filing these data elements in an EEI filing in AES.”

 

C. Provide Guidance Regarding the Import of Goods Temporarily Exported

 

The proposed rule would add the following sentence to section 740.9(b): “No provision of
paragraph (b), other than (b)(3), (b)(4), or (b)(5) of this section, may be used to export firearms
controlled by ECCN 0A501.a, .b or shotguns with a barrel length less than 18 inches controlled
in ECCN 0A502.” This would prohibit the use of License Exception TMP paragraphs (b)(1)
(exports of items temporarily in the United States) and (b)(2) (items imported for marketing or
display at U.S. exhibitions or trade fairs) for exports of firearms and shotguns with less than 18”
barrels.

Paragraph (b)(2) relates to temporary imports for exhibition or marketing. New paragraph (b)(5)
essentially replaces (b)(2) insofar as it concerns firearms and certain shotguns. New paragraph
(b)(5) details the process for temporary import and subsequent export of these items. The
proposed process in this regard is fair and reasonable. It is common practice to cite the
regulatory exception for the temporarily imported commodities at the time of import, then

WASHSTATEC017750
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 642 of 857

reference the import documents at time of return export of the goods. We believe the process as
described will not cause any additional burden to exporters.

RECOMMENDATION V.C.: BIS has provided a clear process for temporary imports under the
new paragraph (b)(5). However, the regulations are not clear about the process regarding
imports of goods temporarily exported under TMP. We recommend BIS provide similar
guidance for temporary exports which explains the process for return importation of the
commodities.

 

D. Allow TMP paragraph (b)(1) to be Used

 

Paragraph (b)(1) authorizes the temporary import and subsequent export of “Items moving in
transit through the United States.” The proposed new sentence in paragraph (b) does not allow
this paragraph to be used for firearms controlled by ECCN 0A501.a, .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0AS02. Currently, these types of transactions are
authorized by DDTC on a DSP-61 Temporary Import License. Requiring a BIS export
authorization for items moving in-transit through the US to a third country seems unnecessarily
burdensome.

RECOMMENTATION V.D.: We ask BIS amend the new sentence in paragraph (b) and allow
use of paragraph (b)(1) for firearms controlled by ECCN 0A501.a, .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502.

 

VI. 740.14 Baggage (BAG)

The purpose of this license exception is to allow individuals to travel overseas with personal
baggage, and to make allowances for certain types of controlled commodities. The proposed rule
adds a new paragraph (e) “Special provisions for firearms and ammunition.” The revisions
regarding use of license exception BAG include requirements for filing data in the Automated
Export System (AES), which is extremely problematic for individuals.

The proposed rule states that “BIS is proposing to modify § 758.1 of the EAR to make clear that
exporters would continue to be required to file Electronic Export Enforcement (EET) to the
Automated Export System (AES) for transactions involving such firearms and associated
ammunition that are otherwise authorized pursuant to License Exception BAG.” BIS,
however, acknowledges the problems related to the requirement for individuals to file data in the
AES system when it states that “BIS is aware that U.S. Customs and Border Protection (CBP)
has temporarily suspended the requirement to file EEI to the AES for personally-owned firearms
and ammunition that are ‘subject to the ITAR’ being exported under 22 CFR 123.17(c), due to
operational challenges related to implementation.” BIS goes on to state that “Whether and how
BIS includes this requirement in a final rule would be based on whether CBP is able to update
its processes, and other agencies as needed, to allow for individuals to easily file EEI in

AES by the time a final rule is published. If CBP is not able to do so, then the final rule may
direct exporters to continue to use CBP’s existing process, which is the use of the CBP
Certification of Registration Form 4457, until a workable solution is developed or CBP suggests

WASHSTATECO017751
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 643 of 857

an alternative simplified solution for gathering such information for temporary exports of
personally-owned firearms and ammunition.”

In 2011, DDTC published a Federal Register notice of proposed rulemaking (76 FR 16353,
March 23, 2011) titled “Exemption for the Temporary Export of Chemical Agent Protective
Gear” principally revising the exemption related to personal protective equipment, but also
including a revision to the firearm exemption as follows: “an exemption for firearms and
ammunition is clarified by removing certain extraneous language that does not change the
meaning of the exemption.” In fact, the proposed change was much more significant and new
wording to be included in the exemption was as follows: “The person . . . presents the Internal
Transaction Number from submission of the Electronic Export Information in the Automated
Export System per §123.22 of this subchapter. . . .”” Neither the title nor the summary of the
notice mentioned the substantive modification to the procedures regarding the exportation of
firearms and ammunition. The only reference to the change to export requirements was a
reference to the removal of “extraneous language.” The notice actually confused the public by
stating in the summary that the meaning of the regulations had not changed. As a result, the
public was not informed that changes to the exportation process had been proposed and that they
should or could provide comments on these possible changes. The rule was published as final on
May 2, 2012 (77 FR 25867).

In 2014, DDTC and CBP began enforcing the change, and it caused a major upheaval for
individuals travelling overseas with firearms. As BIS noted in the proposed rule, CBP
temporarily suspended the requirement for AES filing due to the implementation issues.

There are several reasons why AES is the wrong system for individuals to use:

1. The system is meant for commercial exports. There are a number of required data
fields that are not applicable to exports by individuals carrying personal property.

2. The AES system requires an Employer ID Number (EIN) before a user can
submit any data. It does not allow individuals to access the system with a Social
Security Number. In fact, the allowance for a SSN was removed by Census in
2010 due to privacy concerns.

3, There is conflicting information on the Census website and the IRS website
regarding an individual obtaining an EIN. While both agencies have guidance
indicating that individuals may obtain an EIN for purposes of filing in AES, there
is no written policy or regulation to support this. In fact, when the individual
requests an EIN, they must make several assertions in the form that the purpose is
for establishing a business concern. They are required to sign the form under
penalty of perjury, declaring that all the information is true and correct, when in
fact the individual is not establishing a business.

4, There are multiple fields in AES related to commercial exports, including port of

export, type of export, license codes, and Harmonized Tariff System
(HTS)/Schedule B commodity codes. Individuals generally have no knowledge

WASHSTATEC017752
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 644 of 857

of this information and at best can only take guesses at the correct data to input.
For example, the port of Los Angeles has five different codes. Which one is
correct for that person’s travel? For commodity codes, how is an individual
supposed to understand the complexity of the numbers and pick the correct one?
All this information is a common and ordinary part of commercial exports, but not
for personal carries.

5. The AES system is implemented under the Foreign Trade Regulations (FTR)
which carries authority for penalties for inaccurate information entered into AES,
up to $10,000. Individuals trying to use the AES system are at extremely high
risk for penalty because they lack the knowledge to ensure the data is accurately
entered in the electronic system. And, as described above, the system is not
designed for use by individuals with personal baggage. Therefore, the risk of
inadvertent violations is extremely high even with the best compliance intentions.

The BAG exception as revised would thus impose unduly burdensome requirements and
compliance traps on hunters, competitive shooters, and other U.S. residents who wish to take
firearms out of the country on a temporary basis for lawful purposes. According to American
Hunter magazine, there are likely more than 100,000 American hunters who travel abroad every
year with their firearms. Typical hunting trips can cost $10,000 to $25,000, or more.

Finally, the AES requirement applies only to new paragraph (e)(3) “Special provisions for
firearms and ammunition.” Current BAG paragraphs (e)(1) and (e)(2) regarding “Shotguns and
Shotgun Shells” are not changed, and do not include a requirement for AES filing of export data.
BIS has never required AES filing for temporary exports of shotguns under BAG. Until 2012,
DDTC had never previously required AES filing for temporary exports of firearms.

RECOMMENDATION VI: As we proposed to DDTC and CBP in 2014, we recommend an
alternate to the AES system as follows:

 

1. Rather than trying to force the AES system to fit the purposes of this data
collection, we recommend that CBP develop a simple online interface that uses
the individual’s passport number as the reference number. Every person leaving
or entering the US must present a passport to CBP, and CBP has an electronic
system to review the individual’s passport data.

2. Under the current process, individuals travelling overseas with firearms are
completing the CBP Form 4457 “Certificate of Registration for Personal Effects
Taken Abroad” to register their firearm for export and reentry. This form
includes details regarding the property being carried as baggage, including details
of the firearm (model, caliber, serial number). There have been indications that
CBP is planning to implement an electronic version of this paper form. An
electronic Form 4457 could be linked to the passport review system. This would
allow CBP officers to see not only the individual’s passport information, but also
any personal property including firearms being taken out of the U.S. and for
review upon re-entry to the U.S.

WASHSTATEC017753
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 645 of 857

VII. 743.4 Conventional Arms Reporting

This section details the U.S. obligations for special reporting requirements for exports of certain
items listed on the Wassenaar Arrangement Munitions List and the UN Register of Conventional
Arms. Participating States of the Wassenaar Arrangement exchange information every six
months on deliveries to non-participating states of conventional arms set forth in the Wassenaar
Arrangement’s Basic Documents. Similar, although not identical, information is also reported by
the U.S. Government to the United Nations on an annual basis.

The proposed rule would “revise paragraph (c)(1)(i) and (c)(2)(1) to add ECCN 0A501.a and .b
(firearms) as commodities that would require Wassenaar Arrangement reporting and
United Nations reporting under this conventional arms reporting section of the EAR . . . the
reporting requirements under § 743.4(c)(1)(i) and (c)(2)(1) would be limited to exports
authorized License Exceptions TMP, GOV and RPL.”

The EAR does not now require exporters of any other type of item to make any such reports to
the Wassenaar Arrangement. The proposed change would thus unfairly focus additional
regulatory burdens that do not now exist on the ITAR or the EAR for exporters of firearms. We
do not see any policy benefits for this new obligation, particularly since the US government
already would have such information and could continue making such reports as it usually does.
For example, under the proposed changes to Part 758 “Export clearance requirements,” new
paragraph 758.1(b)(10) requires electronic export information (“EET”) to be filed for all exports
of 0ASO1 .a or .b firearms in the AES system. This will include exports under exceptions such
as TMP, GOV, and RPL. AES records data for every export shipment in real time and would be
an instantaneous and reliable method for the U.S. Government (not individual exporters) to
gather and sort such information. BIS has reporting responsibility for all exports which the
agency approves by export license and therefore already has a process for reporting the required
information. We believe that BIS receives daily updates of AES data which includes exports
both by license and license exception, and therefore already has the information necessary to
comply with the Wassenaar and UN reporting requirements as related to exports under
exceptions.

Moreover, we do not believe that any of the Paperwork Reduction Act requirements have been
completed for this proposed new collection and reporting obligation. We do not, for example,
believe there is a sufficient description of the plan for how the data would be used or that the
proposed method has been properly tested to ensure that there is no net increase in regulatory
burdens. Or, if there is to be an increase in regulatory burden associated with this new
requirement, it is impossible to see how the U.S. government could have come up with an
accurate estimate of the new burden based on what is described in the proposed rule. Under
Supplement No. | to Part 730, it appears that information requests related to Part 743 are
included under OMB Collection Number 0694-0137 (License Exceptions and Exclusions). The
proposed rule analyzed that collection number with respect to License Exception STA, but the
rule did not address the impact of adding the first items to be required to be reported under
section 743.4. Moreover, as described, the U.S. government is in a far better position to provide

WASHSTATEC017754
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 646 of 857

the requested information that it would already have in its files to the international organization
than would be U.S. companies.

RECOMMENDATION VI: We request that BIS delete this new reporting requirement that
would impose an unnecessary burden on individual exporters. BIS could far more easily satisfy
its obligations to the Wassenaar Arrangement by collecting, sorting, and presenting this
information from data it receives from the AES. If BIS nonetheless wants to consider imposing
such a novel burden on exporters, we ask that it publish a separate proposed rule on the topic in a
manner consistent with the requirements of the Paperwork Reduction Act.

 

VIL Part 758 Export Clearance Requirements

A. Delete Proposed AES Reporting Requirements

 

New paragraph 758.1(g)(4) (“Exports of Firearms and Related Items”) states that “For any
export of items controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less than
18 inches controlled under ECCN 0A502, in addition to any other required data for the
associated EE] filing, you must report the manufacturer, model number, caliber and serial
number of the exported items.” The explanation for the change states this is “to expand the
data elements required as part of an AES filing.”

We do not agree with the statement in the proposed rule on page 24180 that such additional
requirements would not impose additional new paperwork burdens on exporters. Moreover, we
do not believe that this new requirement is compliant with the Paperwork Reduction Act. We do
not, for example, believe there is a sufficient description of the plan for how the data would be
used or that the proposed method has been properly tested to ensure that there is no net increase
in regulatory burdens. Or, if there is to be an increase in regulatory burden associated with this
new requirement, it is impossible to see how the U.S. government could have come up with an
accurate estimate of the new burden based on what is described in the proposed rule.

We understand that the proposed rule states that the new burden would “ensure law enforcement
officials are able to effectively verify that firearms exports are properly authorized and in
conformance with all applicable regulations.” We disagree, however, that CBP needs the
additional data to verify if the export has been authorized by BIS, either by export license or
license exception. CBP’s role is to verify that the shipment consists of commodities approved
for export according to the license or exception, not by serial number. Moreover, we question
why this data is being required for every export of firearms, and what will be done with the serial
number data. In particular, our industry has concerns that aggregating serial number information
in this manner could be the start of a firearm registry. None of these issues was apparently
addressed in BIS’s or OMB’s PRA analysis. There are many other infirmities with the PRA
analysis or the general justification for the new paperwork burden:

1. CBP has a targeted risk assessment program for identifying export shipments
which warrant physical inspection. When firearm shipments are thus selected, the
exporter provides the CBP officer with copies of the export documents, including
packing lists with serials numbers. This is a reasonable basis for review of serial

WASHSTATEC017755
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 647 of 857

numbers, and industry does not dispute it. However, CBP does not inspect every
firearm export shipment and therefore the rationale to require such records for
each shipment is unsupported.

Law enforcement agencies, both in the US and abroad, already have an
established process with ATF to trace firearms used in crimes. The ATF Tracing
Center provides assistance to all international police agencies to assist with their
endeavors. Thus, we cannot see why law enforcement would need serial number
records of every export shipment of firearms, at the time of export, when the
majority of these shipments are never subject to review for illegal activity.

This requirement is only applied to firearms controlled under ECCNs 0A501.a or
.b, or shotguns with a barrel length less than 18 inches controlled under ECCN
0A502. It does not apply to any other shotguns controlled under ECCN 0A502
which have been under BIS control for decades. Thus, the control is inconsistent
with past practice.

The serial number requirement is not included in the proposed changes to the
ITAR for Categories I, II and IU, and therefore is not required for military items
such as fully automatic firearms.

The AES system does not have the capability to input all the required data. New
fields would be needed for each data element. In particular, the volume of
firearms exported in a particular shipment can be anywhere from 10 to 1000 units.
Requiring this data to be input into an electronic system would be a huge burden
and would require companies to spend a massive amount of time and money to
establish processes within their IT enterprise systems to input such massive
amounts of data.

RECOMMENDATION VUILA.: We strongly request that BIS delete the new requirement for

 

reporting the manufacturer, model number, caliber and serial number of the exported items in the

AES system.

B. Delete Proposed Restrictions in Sections 758.1(c)(1) and 758.10(b)(2)

 

The proposed change to 758.1(c)(1) would prohibit the use of BAG to export firearms controlled
under ECCNs 0AS01.a or .b, shotguns with a barrel length less than 18 inches controlled under
ECCN 0A502, or ammunition controlled under ECCN 0A505, without the submission by
individuals of data in AES. The proposed language in new paragraph 758.10(b)(2) would require
non-U.S. persons exiting the U.S. to file export information in the AES system. All the
arguments set forth above regarding why AES is the wrong system for individuals to use are
equally applicable here. We incorporate them by reference.

RECOMMENDATION VUI.B.: We request that BIS delete the new restrictive wording added

 

to paragraph 758.1(c)(1) and wording in 758.10(b)(2) requiring information to be filed in AES.
We note that BIS has indicated that it would only include this requirement if the AES system

WASHSTATEC017756
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 648 of 857

was appropriately revised and simplified for use by individuals. Since it is unlikely that such a
change could occur prior to publication of a final rule, we request the deletion of the section.

IX. Part 762 Recordkeeping

A. Delete Redundant Recordkeeping Requirements

 

The proposed revision to section 762.2(a) would add a new subparagraph 11 creating a new
recordkeeping requirement for “serial number, make, model, and caliber of OA501 .a and .b
firearms, and shotguns with barrel length less than 18 inches.” This new provision would create
an unnecessary and redundant regulatory burden. The Gun Control Act (GCA) is the regulatory
framework for records pertaining to firearms. The recordkeeping requirements include
acquisition and disposition of all firearms, regardless of whether they are shipped within the US
or overseas. The GCA requires all Federal Firearm Licensees (FFL’s) to maintain firearm
records. In particular, the GCA requires these records to be maintained for 20 years after the
date of disposition. The proposed change requiring records under the EAR is therefore
redundant. Further, it could also cause confusion because the EAR record retention period is 5
years, but the GCA’s period is 20 years. In complying with the stated provisions of the EAR,
companies may inadvertently violate the GCA.

RECOMMENDATION IX.A: We ask BIS to delete the new requirement for “serial number,
make, model, and caliber of OA501 .a and .b firearms, and shotguns with barrel length less than
18 inches.” Instead, we suggest the paragraph make a cross-reference to the GCA-mandated
recordkeeping provisions and that compliance with these requirements constitutes compliance
with the EAR’s requirements in this regard.

 

B. Remove Proposed Recordkeeping Requirements for Warranties

 

Through a proposed exception to existing recordkeeping exemptions in section 762.3(a), BIS
would impose recordkeeping requirements “for a warranty certificate issued for an address
outside the US for any firearm controlled in ECCN 0A501.a and for shotguns with barrel length
less than 18 inches controlled in 0A502.” In its preamble, BIS acknowledges that this
amendment “would be an expansion of the EAR recordkeeping requirements, but because
warranty certificates are already created and kept as part of normal business recordkeeping
purposes, this expansion is not anticipated to create any new or increased burden under the EAR,
because it is a document that is created in the normal course of business and are records that
should be easily accessible. These recordkeeping requirements would assist the United States
Government because this information is important to have access to for law enforcement
concerns for these types of items.” We struggle to see any understandable rationale for this
requirement. Such warranties are not related to the export in any way, and a warranty certificate
is not an export control document.

Moreover, warranties are issued by the manufacturer, not the exporter. Many manufacturers do
not always issue specific “warranty certificates” to individuals. It is, therefore, not a record kept
in the normal course of business. Most manufacturers provide warranty statements in a broad
boilerplate statement included in an instruction manual, or on their website. There is thus no

WASHSTATEC017757
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 649 of 857

way to know when that information is accessed by a foreign person or sent to “an address outside
the US.” There is also the possibility that retaining such information may violate the privacy
laws of other countries, such as the General Data Protection Regulation (GDPR) (EU).

RECOMMENDATION IX.B.: BIS has asked for comments on whether the public agrees with
the above described changes. We do not agree to the changes and have noted that they represent
increased compliance burdens for exporters under the EAR that are not present in the ITAR. BIS
has not provided a coherent explanation for why the new recordkeeping burden makes sense, is
related to exports, or would be of benefit to the enforcement of the export control laws. We
therefore request BIS delete the proposed addition.

 

X. Recommendation for Effective Date of Final Rule

Throughout the reform effort and during transitions of items from the USML to the CCL, the
relevant final rules for most other categories had an effective date of 180 days after publication.
This gave exporters of those commodities sufficient time to reclassify their products and
implement changes in their enterprise systems to become compliant with the EAR. The later
effective date also allowed those companies to continue to obtain export licenses from DDTC
without loss of business in the interim. The regulatory change for firearms and ammunition will
affect many exporters and involve a significant number of export licenses. Most of these
companies have had little exposure to the EAR and will require significant training and outreach
to understand the new regulations. The extended effective date will allow these firearm and
ammunition exporters sufficient time to learn and implement EAR-centric processes and
procedures while still continuing to do business in the ordinary course.

RECOMMENTATION X: NSSF recommends a 180-day effective date for the final rule.

 

XI. Items Controlled for Firearms Convention (FC) Reasons Destined for End Use in
Canada

The proposed amendments to section 742.17(f) would require licenses for the export of FC
Column | items to Organization of American States (OAS) members, including Canada. The
items affected are those controlled by ECCNs 0A501 (except OAS501.y), 0A502, 0A504 (except
0A504.f), and OA505 (except 0A505.d). 83 Fed. Reg. at 24185. Unchanged would be the
licensing policy for such items, which is that they be presumptively approved if their export is
supported by an FC Import Certificate or equivalent, unless they are for a proscribed end use or
end user. 15 CFR § 742.17.

Given the unique and long-standing defense trade and commercial relationships between the
United States and Canada, the EAR generally does not require licenses for the export of items
from the United States to Canada for end use in Canada, unless a proscribed person or end use is
involved. Indeed, none of the uniquely military items that were formerly ITAR controlled that
are now subject to the EAR require a license to export to Canada for end use in Canada. Under
the proposed rule, however, non-military, widely available commercial FC-controlled items
would have stricter licensing obligations than the same items for export to many other NATO

WASHSTATEC017758
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 650 of 857

partners. The EAR is, thus, internally inconsistent in its licensing policies with respect to
Canada.

We appreciate that BIS does not have discretion to remove completely licensing obligations for
the export to Canada for end use in Canada of the shotguns and other items referenced in the
proposed revisions to section 742.17(f) given the U.S. commitments to the OAS under the
Firearms Convention described in the section. The U.S., however, does have discretion under
the convention to define domestically what an OAS-compliant license would be.

RECOMMENDATION XI: Given that applications to export to Canada FC-controlled items
will be presumptively approved if the Canadian government has issued to the importer the
required possession and import permits, we ask that a proposed rule be created that would allow
BIS to treat such Canadian-issued authorizations as satisfying the U.S. government’s obligations
under the Firearms Convention. If the Canadian government has already approved the import
and the importer, there is little value-added in the United States authorizing exactly the same
transaction separately. Such a change, we believe, will significantly reduce regulatory burdens --
for both exporters and the U.S. government -- associated with exports to Canada without

harming national security objectives or Firearms Convention obligations. Moreover, we do not
believe that the creation of such a rule would be a significant burden for BIS because BIS
described several times during its weekly conference calls on the reform effort that one had
already been created.

 

We appreciate your consideration of our comments. We would be happy to respond to any
questions or concerns, or provide additional information. I can be reached at lkeane@nssf.org.

Sincerely,

 

Lawrence G. Keane

WASHSTATEC017759
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 651 of 857

 

As of: 7/12/18 11:46 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944k-miS1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0374
Public Comment 984. Individual. Beth Katz. 7-6-18

 

Submitter Information

Name: Beth Katz

 

General Comment

See attached file(s)

 

Attachments

Beth Katz Public Comment Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML)

WASHSTATEC017760
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 652 of 857

July 6, 2018

To: Office of Defense Trade Controls Policy, U.S. Department of State
Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of Commerce

In Reference to FRN 2018-10366 (State) and 83 FR 24166 (Commerce}.

lam writing to express my opposition to the proposed regulatory changes published in the Federal
Register on May 24, 2018, as “International Traffic in Arms Regulations: U.S. Munitions List
Categories L IL and Hl” (DOS_FRDOC_0001-4527) and “Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML)” (83 FR 24166}. The proposed changes raise significant concerns for meas a
parent, as an American citizen and taxpayer, and as someone who has studied and wrote my
graduate thesis on the international small arms trade.

 

As a parent of a young child, lam deeply concerned about the impact that these changes will have
on both global and domestic security for the foreseeable future. The proposed changes would
greatly diminish oversight of the export of semi-automatic assault weapons, high capacity
ammunition clips and training on such military equipment. The suggested changes would make it
more likely that these dangerous weapons will end up in the hands of traffickers, terrorists or
cartels and used against US service members. This increases the likelihood for greater
destabilization and conflict worldwide as well as for these weapons to be trafficked back into the
U.S. for nefarious uses here. The new rule also removes the block on 3D printing of firearms. This
will facilitate unregulated gun production in the U.S. and abroad by making it possible for anyone,
anywhere, with access to a 3D printer to produce a lethal weapon. By effectively eliminating many
means to detect firearms, background checks on domestic sales and end-use controls on
international exports for such weapons, these changes could generate many preventable tragedies.
These proposed changes will create a world that is less safe for my son and other children to grow
up in and to live; and therefore should not be adopted.

As an American citizen, I believe that these proposed changes diminish U.S. credibility in the eyes of
the international community and compromise our global leadership. The proposed changes call for
transfering gun export licensing from the State Department, an agency with a mission to promote
stability, conflict reduction, and human rights, to the Commerce Department, an agency with
mission to promote trade. In doing this, we are retreating on our global commitment to human
rights and acting as though the export of firearms is just another commodity when the impact of
these weapons is far more consequential and deadly. Firearms are used to killa thousand people
every day around the world in acts of organized crime, political violence, terrcrism, and human
rights violations. Research shows that the types of weapons being transferred to Commerce control,
including AR-15, AK-47, and other military-style assault rifles and their ammunition, are sought out
weapons used by criminal organizations in Mexico and other Latin American countries to
perpetrate most of the increasing and record levels of homicides in those countries. The U.S. should
not be adopting policies like the proposed changes which amplify this. Rather, we should be
working collaboratively, as we have under previous administrations, to find ways to prevent and
reduce firearms from being used to carry out human rights violations and crime.

As a U.S. taxpayer, I also find these proposed changes to be fiscally irresponsible. The new rule

would transfer the cost of processing licenses from gun manufacturers to U.S. taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of

WASHSTATEC017761
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 653 of 857

tracking who is manufacturing weapons would no longer apply to manufacturers of semi-automatic
weapons, and the Commerce Department does not charge any fee for licensing. This means that U.S.
taxpayers, such as me, will absorb the cost of reviewing applications and processing licenses rather
than the gun exporters that benefit from these sales. In addition, U.S. taxpayers also will need to
shoulder the costs of having to build the capacity and expertise of the Commerce Department to
properly administer the proposed changes. The Commerce Department currently does not have
resources to enforce export controls, even before the addition of 10,000 firearms export license
applicants as a result of this rule predicted by Commerce (see Department of Commerce Budget in
Brief FY2017, p. 57, http://www.osec.doc.gov/bmi/budget/FY17BIB/AlFilesWithCharts2.pdf ).
The Commerce Department’s Bureau of Industry and Security’s enforcement office, who would be
charged to oversee the new changes, does not have staff in Latin America, Africa, or many other
parts of the world and is not equipped to take the same level of preventive measures for end-use
controls. In stark contrast, the State Department, who oversees these items while they reside on the
USML, has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. The Commerce Department does not
have these resources and developing them will come at a substantial cost to U.S. taxpayers.

 

Finally, as someone who has studied and researched the international small arms trade, I can
confidently say that greater regulation, not less as the proposed rule would enable, is needed to
curb the disproportionate impact that these weapons have on fueling conflict, terrorism, and crime
around the world. One particularly troubling part of the new rule is its reduction of end-use
controls for gun exports. It would eradicate the State Department’s Blue Lantern program for gun
and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It also would move license approval out of the department within
State that compiles the U.S. Government’s information on human rights violations, decreasing the
ability to effectively stop weapons licenses from going to international human rights violators. End-
use controls also are weakened by removing the registration of firearms exporters, a requirement
since the 1940s. Under the current rules, registration of exporters lets the State Department check
an exporter’s history whenever a manufacturer or broker requests a license for a particular gun
export sale. Migrating the licensing to the Commerce Department will remove new exporters and
brokers of these firearms from the State Department database, losing an important part of the
evidentiary trail that enables the prosecution of arms traffickers.

It is for all the reasons listed above that I urge you to reject the proposed changes and to keep the
items currently listed on the State Department-administered US Munitions List (USML) intact.

Thank you for your time and consideration.
Sincerely,

Beth Katz
Omaha, Nebraska

WASHSTATEC017762
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 654 of 857

 

As of: 7/12/18 10:51 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-946f-n3f7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0355
Public Comment 985. Catholic Health Initiatives. Colleen Scanlon. 7-9-18

 

Submitter Information

Name: Colleen Scanlon
Organization: Catholic Health Initiatives

 

General Comment

See attached letter.

 

Attachments

CHI Overseas gun sales final

WASHSTATEC017763
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 655 of 857

198 Inverness Drive West P 303.298.9100

 

Englewood, CO 80112 catholichealthinitiatives.org

ime ether health”

Submitted via regulations.gov

July 9, 2018

Wilbur Ross Mike Pompeo

Secretary Secretary

Regulatory Policy Division Office of Defense Trade Controls Policy

Bureau of Industry and Security Directorate of Defense Trade Controls

U.S. Department of Commerce U.S. Department of State

Room 2099B 2201 C Street NW

1401 Constitution Avenue NW Washington, D.C. 20520

Washington, DC 20230

RE: RIN 0694-AF47 (Commerce) and RIN 1400-AE30 (State)

Dear Mr. Ross and Mr. Pompeo,

Catholic Health Initiatives appreciates the opportunity to comment on the proposed rules to
address the Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML).
Catholic Health initiatives (CHI) is a faith-based nonprofit health system operating in 18 states
with 100 hospitals and numerous other services and facilities that span the inpatient and
outpatient continuum of care. As a Catholic organization, we feel a special call to reduce
violence in our communities and around the world.

While these proposed rule touches many aspects of firearm regulation, sales and oversight, CHI
is particularly concerned about the transfer of weapon sale regulation from the State
Department to the Commerce Department and the negative effect this may have on violence
around the world. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export
should be handled by the State Department, which is mandated and structured to address the
potential impacts in importing nations on stability, human security, conflict, and human rights.

WASHSTATEC017764
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 656 of 857

Catholic Health Initiatives
July 9, 2018

Rather, the rule proposes to transfer gun export licensing to the Commerce Department, whose
principle mission is to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. The types of weapons being
transferred to Commerce Department control—including the AR-15, AK-47, and other military-
style assault rifles and their ammunition—are among the deadliest personal-use weapons
produced in the United States. We also understand they are weapons of choice for criminal
organizations in Mexico and other Latin American countries that are responsible for most of the
increasing and record levels of homicides in those countries. The export of these weapons
should be subject to more controls, not less.

We should not export American violence solely to boost economic development, competitive
advantage, or other commerce-related goals. We strongly urge the Departments of

Commerce and State to rescind this proposed rule.

Thank you for consideration of our comments on this important issue. If you have any
questions, please contact me at 303-298-9100 or contact Laura Krausa, Director of Advocacy, at

isurakrausa(@catholichesith net.

Sincerely,

j % é g
(dle, hthaly]
f

Colleen Scanlon, RN, JD
Senior Vice President and Chief Advocacy Officer

WASHSTATEC017765
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 657 of 857

 

As of: 7/12/18 10:44 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946i-ymie
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0351
Public Comment 986. Violence Policy Center. Kristen Rand. 7-9-18

 

Submitter Information

Name: Kristen Rand
Address:
1025 Connecticut Ave NW
Suite 1210
Washington, DC, 20036-5421
Email: krand@vpc.org
Phone: 2023874525
Organization: Violence Polcy Center

 

General Comment

The comments of the Violence Policy Center are attached.

 

Attachments

Exports comments VPC Commerce RIN 0694-AF47

WASHSTATEC017766
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 658 of 857

COMMENTS OF THE VIOLENCE POLICY CENTER TO THE U.S. DEPARTMENT OF COMMERCE,
BUREAU OF INDUSTRY AND SECURITY

RE: RIN 0694-AF47

Submitted via eRulemaking Portal

 

The Violence Policy Center (VPC) is a national non-profit educational organization working to
reduce gun violence through research, public education, and advocacy. The VPC has a particular
expertise in researching and monitoring the gun industry and we regularly issue reports and
analyses regarding the industry and its products. The VPC has also done extensive research on
cross-border gun trafficking.

The VPC has serious concerns regarding the rules proposed by the U.S. Departments of
Commerce and State to transfer non-automatic and semi-automatic firearms and ammunition,
as well as parts and related defense services currently controlled by Category |, Il, or Ill of the
U.S. Munitions List under the International Traffic in Arms Regulations (ITAR), to the control of
the Export Administration Regulations (EAR). The proposed transfer would significantly weaken
controls on small arms and ammunition and will result in a higher volume of export sales with
less transparency and oversight. The ability to prosecute violations will also be impaired. The
changes will enhance the risks that lethal weapons widely used for military purposes will end up
in the hands of criminal organizations, human rights abusers, and terrorist groups.

The proposed rules treat semi-automatic assault rifles as “non-military.” But many state and
non-state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of
the time. VPC research clearly demonstrates that the types of semi-automatic rifles, handguns,
sniper rifles, large-capacity ammunition magazines, receivers, and other parts subject to the
new rules are the types of weapons and accessories preferred by cross-border gun traffickers.!
Moreover, many of the sniper rifles subject to the transfer are in use by military forces.2 One
particularly problematic rifle is the 50 caliber anti-armor sniper rifle that is capable of downing

 

i An Ongoing Analysis of the Types of Firearms illegally Trafficked from the United States to Mexico and

Other Latin American and Caribbean Countries as Revealed in U.S. Court Documents, Violence Policy Center:
htto://www.vpc.org/indicted/.

 

2 “5 Sniper Rifles That Can Turn Any Solider into the Ultimate Weapon: 5 guns no one wants to go to war

against,” The National Interest, March 11, 2018: http://nationalinierest. ore/blog /the-buz2/S-sniner-rifles-can-turn-
any-solider-the-ultimate-weapon- 24851.

 

 

WASHSTATEC017767
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 659 of 857

aircraft on take-off and landing and can pierce light armor.? In addition, these rifles have been
identified as a national security threat by a number of experts and entities.*

The devastation that semi-automatic firearms equipped with large-capacity ammunition
magazines can inflict is demonstrated by their common use in mass shootings in the United
States.°

Regarding whether the items described in the proposed rules are widely available in
commercial outlets, an issue about which comment has been requested, many of the items are
rapidly becoming less available in the United States. Six U.S. states and the District of Columbia
prohibit retail sale of semi-automatic assault rifles. Eight states and the District of Columbia ban
large-capacity ammunition magazines. Several large retail chain stores have acted to stop the
sales of semi-automatic firearms and large-capacity ammunition magazines. For example,
Walmart does not sell semi-automatic assault weapons. The store does not sell handguns,
except in Alaska. They also do not sell large-capacity ammunition magazines.°®

Other large retail outlets, such as Dick’s Sporting Goods, have recently acted to stop the sales of
semi-automatic assault weapons (which the gun industry euphemistically calls “modern
sporting rifles”). Dick’s is even destroying its unsold inventory of assault weapons.’ Finally,
many countries prohibit civilian possession of semi-automatic rifles and handguns and the
trend is toward prohibiting such weapons. For example, Norway is moving to ban semi-
automatic firearms as of 2021. In 2011, Norway experienced one of the worst mass shootings
outside of the U.S. The shooter used a Sturm Ruger Mini-14 semi-automatic rifle and a Glock
semi-automatic handgun to kill 69 people at a youth camp. Both of these weapons are
examples of those that will be transferred to Commerce’s control under the proposed rules.

 

3 For more information on the capabilities of 50 caliber sniper rifles, see the Violence Policy Center’s
resource page: http://www.vpc.org/regulating-the-gun-industry/50-caliber-anti-armor-sniper-rifles/.

 

4 National Security Experts Agree: 50 Caliber Anti-Armor Sniper Rifles Are Ideai Tools for Terrorists, Violence

Policy Center, 2005: http://www.vpc.org/fact_sht/snipersecurityexperts.fs.pdf.

 

5 See, for example, Violence Policy Center list of mass shootings involving high-capacity ammunition
magazines: htto://www.vpc.org/fact_sht/VPCshootinglist.pdf.

 

6 Walmart Statement on Firearms Policy, accessed on July 3, 2018:
https://news.walmart.com/2018/02/28/walmart-statement-on-firearms-policy.

 

7 “Dick's Sporting Goods plans to destroy all the assault rifles it pulled off its shelves,” CNN, April 19, 2018:

httos://www.cnn.com/2018/04/19/us/dicks-sporting-goads-guns-trnd/index.html.

 

WASHSTATEC017768
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 660 of 857

Many semi-automatic rifles are also easily converted to fully-automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the
Congress to regulate the export of arms.

The rules will enable the production and distribution of 3D-printed firearms. When Defense
Distributed founder Cody Wilson posted online instructions for 3D-printed firearms, the State
Department successfully charged him with violating arms export laws since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal
weapon. The Commerce Department is unlikely to take similar action once such weapons are
transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. This change
alone could generate many preventable tragedies while changing the landscape of firearm
manufacture, distribution and regulation.

The proposed rules would revise License Exception BAG to allow U.S. citizens and permanent
resident aliens temporarily leaving the U.S. to take up to three non-automatic and semi-
automatic firearms and up to 1,000 rounds of ammunition for such firearms for personal use
while abroad (License Exception BAG). Currentiy, BAG applies only to non-automatic firearms.
The proposed rules create a new exception for semi-automatic firearms and also revise the
current rule to allow nonresident aliens leaving the U.S. to take firearms “accessories,”

ao dé Pde

“attachments,” “components,” “parts,” and ammunition controlled by 0A501 or 0A505, provided

that these were lawfully brought into the U.S.

The revision to the License Exception BAG is highly problematic considering that semi-automatic
weapons can inflict catastrophic damage. If such a weapon is stolen or lost, there will little that
can be done to recover the weapon. It will also be much easier for smugglers to take advantage
of these exceptions to facilitate trafficking.

No justification is offered for changes to the current BAG framework. As described previously,
semi-automatic weapons are prized by criminal organizations and the proposed change is likely
to increase the risk of crime and violence.

The proposed rules would eliminate Congressional oversight for important gun export sales.
Congress will no longer be automatically informed about sizable sales of these weapons. This
change will limit the ability of Congress to comment on related human rights concerns, as it
recently did on the Philippines and Turkey. In 2002, Congress acted to require it be notified of
sales of firearms regulated by the U.S. Munitions List valued at $1 million or more. Items moved

to Commerce’s control would no longer be subject to such notification. In a September 15,

WASHSTATEC017769
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 661 of 857

2017, letter, Senators Ben Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this
move would violate congressional intent and effectively eliminate congressional oversight.®

The rules reduce end-use controls for gun exports. It would eliminate the State Department’s
Blue Lantern program for gun and ammunition exports, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them. It also would move license
approval out of the department that compiles the U.S. Government’s information on human
rights violations, reducing the ability to effectively deny weapons licenses to international
human rights violators. End-use controls also are weakened by eliminating registration of
firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporter’s history whenever a manufacturer or broker requests a
license for a particular gun export sale. But the transfer of licensing to Commerce will remove
new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

Gun manufacturers are extolling the new rules as an opportunity for increased profits ina
climate of declining domestic sales.’ At the same time, the new rules would transfer the cost of
processing licenses from gun manufacturers to taxpayers. Registration fees that since the 1940s
have been used to offset the costs to the government of tracking weapons production would
no longer apply to manufacturers of semi-automatic firearms. The government and taxpayers
will absorb the cost of reviewing applications and processing licenses. Gun exporters that
benefit from these sales should shoulder this cost.

CONCLUSION

The proposed rules would transfer gun export licensing to an agency — the Commerce
Department — the principal mission of which is to promote trade. Firearms are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential
impacts in importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the

 

8 Letter to Secretary of State Rex Tillerson, September 15, 2017.

9 “Trump State Department Looks to Stream Line Firearms Exports & Open US Markets,” Ammoland, May
15, 2018: https://www.ammoland.com/2018/05/trump-state-department-looks-to-stream-line-firearms-exports-
open-us-markets/H#axzz5KDSkOJdz.

 

WASHSTATEC017770
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 662 of 857

types of weapons being transferred to the Commerce Department’s control — including AR-15,
AK-47, and other military-style assault rifles such as 50 caliber sniper rifles as well as their
ammunition — are weapons of choice for criminal organizations in Mexico and other Latin
American countries and are responsible for most of the increasing and record levels of
homicide in those countries. The rules are certain to increase the volume of exports of these
firearms. The export of these weapons should be subject to more controls, not fewer.

The proposed rules would significantly weaken export controls and oversight of many military
firearms highly prized by terrorists, drug-trafficking organizations, and common criminals. Semi-
automatic assault rifles, high-capacity ammunition magazines, sniper rifles (especially 50 caliber
sniper rifles), and high-caliber firearms should remain on the United States Munitions List
(USML).

The requirement that Congress be notified of all sales of former and USML-controlled firearms
of more than $1 million should be retained.

The provision authorizing license-free exports of semi-automatic rifles by citizens and legal
permanent residents should be removed.

Respectfully submitted,

Kristen Rand

Legislative Director
Violence Policy Center
1025 Connecticut Ave NW
Suite 1210

Washington, DC 20036

WASHSTATECO017771
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 663 of 857

 

As of: 7/12/18 10:40 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946i-gs5d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0350
Public Comment 987. American Bar Association Security Assistance Monitor and by Amnesty International
USA. John Lindsay-Poland. 7-9-18

 

Submitter Information

Name: John Lindsay-Poland
Address: United States,
Email: johnlindsaypoland@gmail.com

 

General Comment

The below comment on the proposed rules by the Departments of State and Commerce supplements the
comments submitted by the American Bar Association/Security Assistance Monitor and by Amnesty
International USA, which we support. Please see the attached version for complete comment, sources, and notes.

The State Department proposed rule states that those weapons that would stay on the USML are inherently for
military end use, adding that the items to be removed from the USML do not meet this standard, including many
items which are widely available in retail outlets in the United States and abroad. One State Department official
reportedly said: We kind of refer to it as the Walmart rule. If its like something you can buy at a Walmart, why
should we have control?

The Commerce Departments description of criteria for items to be moved off of the USML concludes: Thus, the
scope of the items described in this proposed rule is essentially commercial items widely available in retail
outlets and less sensitive military items. (p. 4) It adds that: There is a significant worldwide market for firearms
in connection with civil and recreational activities such as hunting, marksmanship, competitive shooting, and
other non-military activities. However, the examples given here are not from prospective importing nations, but
from the United States: Because of the popularity of shooting sports in the United States, for example, many
large chain retailers carry a wide inventory of the firearms described in the new ECCNs for sale to the general
public. Firearms available through U.S. retail outlets include rim fire rifles, pistols, modern sporting rifles,
shotguns, and large caliber bolt action rifles, as well as their parts, components, accessories and attachments.

Retail availability in the U.S. should not be a criterion, since this is not the market to which exports treated by the
proposed rule will be directed. Moreover, the U.S. retail firearms market is qualitatively and quantitatively

WASHSTATEC017772
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 664 of 857
different from nearly every market in the world: with 4.4% of the worlds population, the U.S. comprises more
than 45% of the worlds firearms in civilian possession.

In addition, the statement neglects another significant portion of the worldwide market for firearms: criminal
organizations, illegal armed groups, and armed security forces that commit human rights violations.

In many countries, retail availability of all firearms is substantially limited. In Mexico, for example, there is only
one retail outlet in the entire country for the legal purchase of any kind of firearm. In the vast majority countries,
according to one of the few studies of firearms regulations, there is a presumption against civilians owning
firearms unless certain conditions and requirements are met. (S. Parker, Small Arms Survey, 2011)

Many nations either do not permit or highly restrict civilian use of some or all types of semi-automatic firearms
and high-capacity magazines proposed for removal from the USML, and so cannot be said to have any retail
availability of these prohibited firearms. Within the United States, semi-automatic rifles and high-capacity
magazines are prohibited for retail sale in six states and the District of Columbia. Certain types of handguns and
certain calibers of firearms that are included in Category I are also prohibited and not available for retail
purchase in some countries.

That purchase and possession of certain types firearms and ammunition are permitted under national legislation
does not necessarily indicate that these items are either widely available or feasible for most people to obtain.
Many countries deeply restrict retail availability of all firearms through licensing requirements, which are often
extensive and time-consuming.

States impose limitations on the retail availability, types of firearms that may be legally purchased, and licensing
process for parties seeking to purchase a firearm because they recognize that guns are not like ordinary
commercial items that can be purchased at a store. In many countries, legal markets for firearms blend with
illegal markets in vast grey areas of stolen and diverted weapons. The potential and actual negative consequences
of the ill use of such firearms are devastating. A coherent, ethical, and politically strategic approach to firearm
exports would increase controls to help reduce violent harm by both state and non-state actors that will more
easily acquire them under the proposed rules.

The proposed rules do not articulate any requirement for a review by State Department experts on human rights
and criminal organizations. If that is the proposers intent, the rule should state it clearly, and spell out the scope
of license applications subject to such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.

John Lindsay-Poland, Global Exchange

 

Attachments

GlobalExchange comment 9july2018

WASHSTATEC017773
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 665 of 857

Comment on Proposed Rules on Categories i-ii-iii by Depts. of State and Commerce
John Lindsay-Poland, Global Exchange

The below comment on the proposed rules by the Departments of State and Commerce
supplements the comments submitted by the American Bar Association/Security
Assistance Monitor and by Amnesty International USA, which we support. This
comment focuses on the proposed criterion of wide retail availability for firearms and
munitions proposed for transfer from the USML to the Commerce Department, and
includes brief comments about inter-agency review and about risks of criminal use.

The State Department proposed rule states that those weapons that would stay on the
USML “are inherently for military end use,” adding that the items to be removed from
the USML “do not meet this standard, including many items which are widely available
in retail outlets in the United States and abroad.” (p. 5) One State Department official was
quoted in a press report about the proposed rule: “We kind of refer to it as the Walmart
rule. If it’s like something you can buy at a Walmart, why should we have control?”

The Commerce Department’s description of criteria for items to be moved off of the
USML concludes: “Thus, the scope of the items described in this proposed rule is
essentially commercial items widely available in retail outlets and less sensitive military
items.” (p. 4) It adds that: “There is a significant worldwide market for firearms in
connection with civil and recreational activities such as hunting, marksmanship,
competitive shooting, and other non-military activities.” (pp. 6-7) However, the examples
given here are not from prospective importing nations, but from the United States:
“Because of the popularity of shooting sports in the United States, for example,
many large chain retailers carry a wide inventory of the firearms described in the
new ECCNs for sale to the general public. Firearms available through U.S. retail
outlets include rim fire rifles, pistols, modern sporting rifles, shotguns, and large
caliber bolt action rifles, as well as their ‘parts,’ ‘components,’ ‘accessories’ and
‘attachments.’” (p. 7)

market to which exports treated by the proposed rule will be directed. Moreover, the U.S.
retail firearms market is qualitatively and quantitatively different from nearly every
market in the world: the United States, with 4.4% of the world’s population,’ comprises
more than 45% of the world’s firearms in civilian possession.

 

In addition, the statement neglects another significant portion of the “worldwide market
for firearms”: criminal organizations, illegal armed groups, and armed security forces that
commit human rights violations.

In many countries, the retail availability of all firearms is substantially limited. In Mexico,
for example, there is only one retail outlet in the entire country for the legal purchase of
any kind of firearm.” In China, firearm purchases are banned for most people, and private
gun ownership is almost unheard of.° In the vast majority countries, according to one of
the few studies of firearms regulations, “there is a presumption against civilians owning

WASHSTATEC017774
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 666 of 857

. ous . 6
firearms unless certain conditions and requirements are met.”

Belize, Colombia, Israel, Japan, Kenya, Turkey, and United Kingdom do not permit any
civilian use of some or all types of semi-automatic firearms proposed for removal from
the USML, and so cannot be said to have any retail availability of these prohibited
firearms.’ Other nations, including Australia, Canada, Croatia, India, Lithuania, New
Zealand, South Africa, Switzerland apply special restrictions to civilian possession of
semi-automatic firearms, such as proof that they are needed for self-defense, and so it
cannot be said that these firearms are “widely available in retail outlets” there. We
emphasize that these examples are from only a selected sample of 28 countries; a full
accounting of countries where there is only limited or any retail availability of semi-
automatic firearms would certainly show many more.* Brazil also prohibits “assault
weapons” for civilian purchase, while Chile and Colombia prohibit civilian possession of
semi-automatic weapons entirely.”

Moreover, within the United States, semi-automatic rifles and high-capacity magazines
such as those proposed to be removed from the USML are prohibited for retail sale in six
states and the District of Columbia.

Magazines with a capacity of more than 10 rounds are not permitted for civilians in
Australia.'° Brazil, France, Romania, Slovenia, Spain, and Turkey do not permit purchase
by ordinary civilians of high-capacity magazines.'| DDTC policy has reportedly excluded
export of high-capacity magazines except to military and law enforcement end users,”
but nothing in the proposed rule indicates that the Department of Commerce would enact
such a policy.

Certain types of handguns and certain calibers of firearms that are included in Category I
are also prohibited and not available for retail purchase in some countries. In the
Dominican Republic, for example, “certain firearms are considered ‘war weapons’ and
can only be used by government forces, including .45 calibre pistols [and] rifles,”
according a Small Arms Survey study,'° while Spain prohibits civilian purchase of
firearms with a caliber of 20 mm or higher, which are considered to be “designed for war
use.”'* More types — in some cases all types - of handguns are prohibited for civilian
purchase in Belize, Canada, Colombia, Japan, Kazakhstan, the Russian Federation, the
United Kingdom, and Venezuela.’

That purchase and possession of certain types firearms and ammunition are permitted
under national legislation does not necessarily indicate that these items are either widely
available or feasible for most people to obtain. In addition to prohibitions or restrictions
on retail availability of types of firearms, many countries deeply restrict retail availability
of all firearms through licensing requirements, which are often extensive and time-
consuming. In India, for example, obtaining a license to acquire a firearm requires the
applicant to demonstrate training in use of a gun, and often takes years.'° Japan requires
gun buyers to go through 12 processes before purchasing any type of firearm.'’

States impose limitations on the retail availability, types of firearms that may be legally

WASHSTATEC017775
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 667 of 857

purchased, and licensing process for parties seeking to purchase a firearm because they
recognize that guns are not like ordinary commercial items that can be purchased at a
store. In many countries, legal markets for firearms blend with illegal markets in vast
grey areas of stolen and diverted weapons, and of private security companies. The
potential and actual negative consequences of the ill use of such firearms are
devastating.'* A coherent, ethical, and politically strategic approach to firearm exports

 

that will more easily acquire them under the proposed rules.

Processes for gun exports reflect substantive priorities and as such are integral to policy.
The National Sports Shooting Foundation (NSSF) claims that under the proposed rule,
“Applications would go through the same interagency review process, including by the
Defense Department and the State Department’s human rights and other experts.”
However, the proposed rules do not articulate any requirement for such a review by State
Department experts on human rights and criminal organizations. If that is the proposers’
intent, the rule should state it clearly, and spell out the scope of license applications
subject to such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.

 

 

 

 

 

' David Sherfinski, “Trump officials to roll back rules on some gun exports,” The Washington Times, May
1, 2018, bttps://m.washingtontimes.com/news/2018/may/1/Mrump-officials-to-roll-back-rules-on-some-gun-

 

exp/. It should also be noted that Walmart does not operate in more than 100 nations (see:
hitps://corporate.walmart.com/our-story/our-locations and that in the United States Walmart does not sell
semi-automatic assault rifles, high capacity magazines, or even (except in Alaska) handguns. See:
https://news. walmart.com/2018/02/28/walmart-statement-on-firearms-policy.

* hitps://www.census. gov/popclock/

> Aaron Karp, Estimating Global Civilian-Held Firearms Numbers, Small Arms Survey, June 2018, at:
http://www.smallarmssurvey.org/fileadmin/docs/T-Briefing-Papers/SAS-BP-Crvilian-Firearms-
Numbers.pdf

* Kate Linthicum, “There is only one gun store in all of Mexico. So why is gun violence soaring?” The Los
Angeles Times, May 24, 2018, https://www.latimes.com/world/la-fg-mexico-guns-20180524-story html.

> Ben Blanchard, “Difficult to buy a gun in China, but not explosives,” Reuters, October 2, 2015, at:
https://www.reuters.com/article/uk-china-security-idUSKCNORV5QV20151002.

° Sarah Parker, “Balancing Act: Regulation of Civilian Firearm Possession,” chapter 9 in States of Security:
Small Arms Survey 2011, Small Arms Survey, Geneva, p. 6, at:

http://www.smallarmssurvey. org/fileadmin/docs/A-Y earbook/201 1/en/Small-Arms-Survey-201 1-Chapter-
09-EN. pdf.

’ Parker, pp. 9-13; Law Library of Congress, Firearms-Control Legislation and Policy, 2013, at:
http://www .loc.gov/law/help/firearms-control/firearms-control pdf.

* Parker, pp. 2, 9-13.

* Lisandra Paraguassu, Ricardo Brito, “U.S. biggest source of illegal foreign guns in Brazil — report,”
Reuters, January 10, 2018, https://af.reuters.com/article/worldNews/idAFKBN1EZ2M3.

David Gacs, Rachel Glickhouse, and Carin Zissis, “Gun Laws in Latin America's Six Largest Economies,”
Americas Society, January 11, 2013, https:/Awww.as-coa.org/articles/explainer-gun-laws-latin-americas-
six-largest-economies.

'° Law Library of Congress, p. 20.

1 “Overview of gun laws by nation,” at: https://en. wikipedia.org/wiki/Overview_of_ gun laws by_nation.
France: https://www.service-public. fr/particuliers/vosdroits/F2242. Romania:

http:/Awww.gandul info/reportaj/exclusiv-20-000-de-romani-s-au-inarmat-in-20 1 1-fostul-sef-de-la-arme-
din-politie-stii-cat-e-valabil-avizul-psihologic-pana-iesi-pe-usa-cabinetului-93 75494,

 

 

 

 

 

WASHSTATEC017776
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 668 of 857

 

" Clif Burns, “High Capacity Magazines Exported from U.S. to Norway Shooter,” ExportLaw Blog, July
28, 2011, at: https://(www.exportlawblog.com/archives/3315.

'S Parker, p. 8.

'* Law Library of Congress, p. 219.

1S Parker, pp. 9-13; Gacs, Glickhouse and Zissis.

"© Rama Lakshmi, “India already had some of the world’s strictest gun laws. Now it’s tightened them,”
Washington Post, August 1, 2016, https://www-.washingtonpost.com/world/asia_pacific/india-had-the-one-
of-the-strictest-gun-laws-in-the-world-it-just-got-tighter/20 16/08/0 L/affd9422-5 1da-11e6-b652-
31S5aeS5d4d4dd_story.html?utm_term=.f69ad5 2bfftc.

"1. Take a firearm class and pass a written exam, which is held up to three times a year. 2. Get a doctor’s
note saying you are mentally fit and do not have a history of drug abuse. 3. Apply for a permit to take firing
training, which may take up to a month. 4. Describe in a police interview why you need a gun. 5. Pass a
review of your criminal history, gun possession record, employment, involvement with organized crime
groups, personal debt and relationships with friends, family and neighbors. 6. Apply for a gunpowder
permit. 7. Take a one-day training class and pass a firing test. 8.Obtain a certificate from a gun dealer
describing the gun you want. 9. If you want a gun for hunting, apply for a hunting license. 10. Buy a gun
safe and an ammunition locker that meet safety regulations. 11. Allow the police to inspect your gun
storage. 12. Pass an additional background review. Audrey Carlsen and Sahil Chinoy, “How to Buy a Gun
in 15 Countries,” The New York Times, March 2, 2018,

https://www.nytimes.com/interactive/20 1 8/03/02/world/international-gun-laws. html.

'S Brazil provides an important example. See Rogert Muggah, “Where do Rio de Janeiro’s crime guns come
from?” openDemocracy, August 8, 2016, https:/Avww.opendemocracy.net/democraciaabierta/robert-
muggah/where-do-rio-de-janeiros-crime-guns-come-from.

’? Larry Keane, “Why export control reform makes security and business sense,” National Shooting Sports
Foundation, July 6 2018, https://www_.nssf.org/why-export-control-reform-makes-security-and-business-
sense/.

WASHSTATECO017777
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 669 of 857

 

As of: 7/12/18 10:19 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946j-v4k9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0349
Public Comment 988. Security Assistance Monitor Center for International Policy. Colby Goodman. 7-9-18

 

Submitter Information

Name: Colby Goodman
Address:

2000 M St NW

Suite 720

Washington, DC, 20036
Email: colby@ciponline.org
Phone: 2022323317

 

General Comment

Please find attached Security Assistance Monitor-Center for International Policy's concerns with the proposed
firearms export changes.

Colby Goodman
Director
Security Assistance Monitor

Christina Arabia
Program and Research Associate
Security Assistance Monitor

William D. Hartung
Director
Arms and Security Project

 

Attachments

WASHSTATEC017778
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 670 of 857
SAM-CIP Letter BIS Firearms Rule FINAL

WASHSTATEC017779
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 671 of 857

CENTER FOR
INTERNATIONAL POLICY

  

Advancing a sustainable, just, and peaceful world

 

July 9, 2018

Mr. Steven Clagett

Office of Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 2099B, 14th Street and Pennsylvania Avenue NW
Washington, DC 20230

Re: Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List
(USML), RIN 0694-AF47

Dear Mr. Clagett,

We are writing to express our concerns about the U.S. Department of Commerce’s
proposed rule, published in the Federal Register on May 24, 2018, to transfer certain
firearms, guns, ammunition, and related parts from the U.S. Department of State’s U.S.
Munitions List (USML) to the U.S. Department of Commerce’s Commerce Control List
(CCL) under a new 500 series designation. While we were pleased to see that the
proposed rule maintained some important controls connected with the USML for the
firearms moving to the CCL, we believe the proposed rule will mean more U.S. firearms
will be exported with less transparency, fewer oversight mechanisms, and a weaker
ability for the U.S. government to prosecute violations.

First, the transfer of certain firearms, guns, and ammunition from USML to the CCL
appears to be fundamentally inconsistent with the scope of statutory authority outlined in
the Arms Export Control Act (AECA). For more than three decades, the U.S. government
has designated many types of firearms and guns that are proposed to move to the CCL as
“Significant Military Equipment” (SME) because of their “substantial military utility or
capability.” According to the AECA, all defense articles designated as SME must be on
the USML. While there may be more civilians using these types of weapons now than in
the 1970s, most foreign militaries continue to use these types of firearms as standard
issue and they continue to have substantial military utility. Moreover, the proposed rule’s
assertion that the firearms moving over to the CCL, including “(Combat Shotguns” and

 

WASHSTATEC017780
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 672 of 857

.50 sniper rifles, has “for the most part,” “civil, recreational, law enforcement, or other
non-military applications” and thus deserve limited controls is highly questionable.

Second, because the term “defense article” is linked to several statutes with national
security import, the removal of firearms, guns, ammunition, and certain parts from the
USML means there would be many rippling implications of the transfer of items from the
USML to the CCL under the AECA and the Foreign Assistance Act (FAA). The AECA
is a sophisticated statutory framework that enables the United States to more effectively
monitor a large volume of arms exports. The proposed transfer impacts various statutes
linked to the AECA more broadly and creates ambiguity with the ability of Congress to
monitor U.S. assistance to foreign countries through various notification and reporting
requirements found in the AECA and the FAA. The transfer of arms to the CCL would
undermine that framework.

As outlined in more detail in the below analysis, the U.S. government or the U.S. policy
community would lose many key oversight tools and abilities to help prevent
irresponsible or illegal firearms trafficking around the world as a result of these proposed
changes. In particular, the U.S. government or U.S. policy community (Congress and the
public) would have a limited ability to do the following:

e Halt or modify risky proposed firearms sales valued at $1 million or more to
countries such as to Honduras, Turkey, or the Philippines;

e Curb risky exports of pistol grips and magazine clips valued at $500 or less to
over 100 countries, including Mexico and Guatemala;

e Review proposed training on how to aim and fire a gun and other types of foreign
police training to countries such as Libya or China;

e Stop nonresident aliens leaving the United States via commercial airlines from
taking firearms “‘accessories,” “attachments,” “components,” “parts,” and
ammunition;

e Better understand U.S. firearms manufacturing and ownership to identify risks
within the U.S. firearms industry; and,

e Investigate and prosecute companies for failing to properly provide political
contributions and marketing fees aimed at curbing corruption.

99 66 99 66,

Additionally, the AECA only permits the sales of defense articles and services for
specific reasons, including primarily for legitimate defense purposes.’ Section 3 of the
AECA requires the State Department to notify Congress when there is credible
information that such articles or services were misused.” However, there is not a similar
requirement connected with the Export Administration Regulations (EAR). The AECA
also requires the State Department to publicly report on all authorized and delivered arms
exports annually, which has provided Congress and the public with an essential tool to
identify potentially illegal trafficking patterns and sales that are inconsistent with U.S.

 

"22 U.S.C. § 2754.

> 2753(c)(2), https://www.law.comell.edu/uscode/text/22/2753; For more information, see
https://www.americanbar.org/content/dam/aba/administrative/human rights/ABACHR Assessment
ofArmsSalestoSaudiArabia authcheckdam.pdf

 

 

 

WASHSTATEC017781
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 673 of 857

policy. However, the Commerce Department does not have this same requirement nor
does it regularly provide the same level of transparency as the State Department.

We are pleased to see that the proposed rule attempts to maintain effective oversight of
arms brokers by ensuring that brokers must register and seek a license. These provisions
are critical in helping mitigate illegal arms trafficking to major conflict zones and
transnational criminal organizations. However, we are concerned that the basis for the
State Department’s rules is subject to legal challenge because it is not clear that the State
Department has the statutory authority to maintain brokering controls if firearms are
transferred from the USML. Similarly, we are concerned about the U.S. government’s
statutory basis to halt arms transfers based on human rights concerns. In 2014, Congress
amended the FAA to prohibit the export of Series 600 items to countries “the
governments of which engage in a consistent pattern of gross violations of internationally
recognized human rights.” If the proposed rule moved forward as is, the State
Department would no longer have a statutory basis for vetoing a proposed sale on human
rights grounds for firearms, guns, ammunition, and related parts that move to the CCL.

Given the potential loss of so many U.S. arms export controls and likely negative impact
on curbing irresponsible and illegal arms transfers, we encourage you to wait until the
Government Accountability Office finishes its analysis of the risks of moving firearms
from the USML to the CCL until you move forward on this proposal. If you have decided
you want to move forward with moving some firearms, guns, and related parts over to the
CCL, we recommend making the below changes to the proposed rule:

e Recognize that semi-automatic firearms are still a weapon of choice for foreign
militaries and of significant military value and place firearms under the 600 Series
list on the CCL;

e Maintain the requirement to notify Congress and the public of any proposed
firearms sales that reach $1 million or more;

e Limit companies use of the Limited Value Shipments (LVS) license exception to
$100 or severally limit the types of parts and components that are available for the
$500 threshold value;

* Expand the definition of “technology” to capture defense-service type activities
that would otherwise be left unregulated such as private security contractor
training to foreign police with firearms. Similarly, 3D printing should be
considered technology under the EAR;

e Remove or limit the registration fee for manufactures but keep the requirement for
the registration;

e Add a mechanism to the CCL that would retain the reporting requirement on
political contributions and marketing fees that were paid as part of arms sales.

 

722 U.S.C. Sec. 2304, 22 USC 2304(a) establishes that no security assistance can go to a country with
consistent pattern of gross human rights. 22 USC 2304(d)(2)(C)ai) defines security assistance to
include a license of 600-series items intended for armed forces, police, intelligence or other
internal security forces.

WASHSTATEC017782
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 674 of 857

For mare details on some of these concerns, we are pleased to submit the below report,
which provides more details an these main concerns and recommendations. We lnok
forward fo speaking with you or any of your colleagues aboul these important issues,
Thank you for the opportunity to aubmil our comments and recommendations.

Sincerely, Sincerely,

  

Christina Aribis
Thirector Program amd Research Associate
security Assistance Monitor securily Assistance Monitor

     

th. Vii

Wilham 1. Hartung
[yvector,
Arms and Security Project

WASHSTATEC017783
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 675 of 857

Section-by-Section Key Concerns on Proposed Firearms Export Rule

Congressional Notification Requirement

 

Proposed Change

Under Section 36(c) of the AECA," if a sale of $1 million worth of Category I firearms is
authorized for export under the ITAR, the President must formally notify Congress 30
days prior to the approval of the ITAR export authorization. Both this formal notification
process and the prior informal one provides Congress with the opportunity to review
these proposed sales and ensure they are consistent with U.S. law, policy, and interests.
Under the current system, if Congress does not agree with the executive branch decision
to license the firearms export, it may block or modify the proposed sale. If Category I
items are moved to EAR controls, they will not be subject to the AECA notification
requirement.

Main Concerns

In the mid 1990s, Congress began requiring the administration to notify it of proposed
firearms sales of $1 million or more because of concerns about the role firearms have
consistently played in inflicting serious harm on civilians in conflict and non-conflict
zones. Since then, the requirement has allowed both Congress and the public to provide
important oversight of U.S. firearms exports. Over the past ten years, Congress has also
halted or modified several particularly problematic proposed firearms sales. Just last year,
for instance, Congress blocked the sale of semi-automatic handguns and assault rifle sales
to the Philippines and Turkey because of concerns that they would be used unlawfully
against civilians.” As these congressional notifications are often provided to the public,
they have also given the U.S. foreign policy community an opportunity to provide
insights on particular risky U.S. firearms sales.

As U.S. companies continue to propose firearms sales to risky countries, it is critical for
Congress to maintain its oversight on major sales. From January to December of 2017,
the Trump Administration requested Congress to approve at least $662 million in
Category I firearms and ammunition exports to over 15 countries through the
congressional notification process.° Of these, potential firearms sales to El Salvador,
Honduras, Indonesia, Mexico, Thailand, Turkey, and the United Arab Emirates raised
concerns amongst the human rights community and required necessary scrutiny by
Congress. In the case of Honduras, Congress had raised several questions to help ensure

 

*22 U.S.C. § 2776(c)

* http://www.middleeasteye.net/news/us-halts-arms-sales-erdogan-bodyguards- 1467964562;
htips://www.reuters.com/article/us-philippines-usa-rifles-idUSKBN12V2AM

° For more details see Security Assistance Monitor’s factsheet, “Congressional Notifications for Proposed
U.S. Commercial Firearms Exports in 2017,” available at
http://securityassistance.org/fact sheet/conpressional-notifications-proposed-us-commercial-

 

 

 

WASHSTATEC017784
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 676 of 857

that U.S. weapons would not be used to fire on civilian protestors. These notifications
also helped U.S. civil society identify important trends in U.S. firearms sales such as in
licensed production.

Recommendation
For these reasons, it is critical that the new rule continue to require the U.S.
administration to notify Congress of any proposed firearms sales that reach $1 million or

more.

License Exception LVS (§ 740.3) / License Exception BAG (§ 740.14)

 

Proposed Changes

Under the proposed rule, U.S. companies are given new opportunities to export certain
firearms parts and components without U.S. government prior approval if the net value of
the shipment is at or below $500, which is higher than the $100 threshold under ITAR. In
particular, U.S. companies can use the Commerce Department’s License Exception
Shipments of Limited Value (LVS) to avoid the license requirement for exports of certain
firearms “parts,” “components,” “accessories,” and “attachments”, including pistol grips
and detachable magazines, to over 100 countries in Country Group B.’ Guns and
armament and related items controlled under ECCN 0A602 are also eligible for LVS with
a limit of $500 net value per shipment. Further, the rule adds a license exception under
LVS for ammunition parts and components with a limit of $100 per shipment.

99 66

The proposed rule would also revise License Exception BAG to allow U.S. citizens and
permanent resident aliens temporarily leaving the United States to take up to three non-
ammunition for such firearms controlled under 0A505.a for personal use while abroad.
Currently, BAG is authorized only for non-automatic firearms. The proposed rule carves
out a new exception for semi-automatic firearms and revises the current framework to
allow nonresident aliens leaving the U.S. to take firearms “accessories,” “attachments,”
“components,” “parts,” and ammunition controlled by 0A501 or 0A505, provided that
these were lawfully brought into the United States.

Main Concerns
Over the past decade, U.S. criminal prosecutions and research studies have shown how

the smuggling of small numbers of firearms on a regular basis can have a large impact on
gun violence in Mexico and Central America.® Indeed, trafficking experts have long

 

’ See https:/Awww.bis.doc. gov/index.php/documents/regulation-docs/452-supplement-no- |-to-part-740-

 

® Small Arms Survey, “Dribs and Drabs: The Mechanics of Small Arms Trafficking from the United
States,” Issue Brief, March 2016, online at hitps://www_files.cthz.ch/sn/196408/SAS-IB17-

 

WASHSTATEC017785
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 677 of 857

argued that “small arms and spare parts are the lifeblood of the gray market.” Instead of
trying to improve U.S. efforts to stop this smuggling, the proposed rule seems more
aimed at limiting or complicating U.S. government efforts to stop the smuggling of U.S.
firearms and relate parts. The new $500 net value per shipment value under LVS could
significantly expand the number of shipments of firearms components such as pistol grips
and magazine clips that the U.S. government will not have a chance to review. Similarly,
the expansion of the license exception BAG will likely make it harder for the U.S.
government to stop the export of potentially problematic exports of semi-automatic
firearms at the U.S. border to many countries around the world, including Mexico and in
Central America.

Parts and Components Under LVS: Under the proposed changes to LVS, U.S.

companies could export the following types of firearms parts and components without a
US. license to over 100 countries, including Guatemala, El Salvador, Mexico, Somalia,
South Sudan, Yemen, and the Philippines if the net value per shipment was $500 or less:

1) “barrels, cylinders, barrel extensions, mounting blocks (trunnions), bolts, bolt
carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control ‘‘parts’’ or ‘‘components”’ (e.g.,
triggers, hammers, sears, disconnectors) and buttstocks that contain fire control
‘‘narts’’ or ‘‘components;’’ and,

2) “detachable magazines with a capacity of greater than 16 rounds ‘‘specially
designed’’ for a commodity controlled by paragraph .a or .b of this entry. “

The rule also allows companies to use the LVS for guns and armament related items
under ECCN 0A602 in addition to ammunition parts, which can easily be used to make
one’s own ammunition.’ As many of these parts are relatively inexpensive, especially if
used, it’s possible for companies or individuals to export many items in one shipment
without a U.S. license. Following common practice, firearms traffickers may also
increase their number of shipments of firearms components that significantly increase
lethality such as pistol grips and magazine clips to questionable clients. Taken together,
the U.S. government will lose the ability to stop many types of sales to problematic
destinations and end-users.

Semi-Automatic Firearms Under BAG: Over the past five years, U.S. researchers have
highlighted how individuals have successfully trafficked U.S. firearms to Mexico and
Central America and beyond via commercial airlines using temporary export licenses
similar to the BAG license exception.'’ While anyone traveling on a plane needs to

 

? Willian J. Lowell, Comments on Public Notice 7256 Amendment to the International Traffic in Arms
Regulations: Revisions of U.S. Munitions List Category VII; and Public Notice 7257 Revisions to
the USML (Feb. 7, 2011)
https://www.armscontrol org/system/files/Lowell Comments ExportReform Feb7 2011 pdf

’ https://askandpurpose.com/ammo-expensive-heres-make/; https://www.skilledsurvival.com/how-to-

 

 

need-to-make-my-own-ammo/
"! Small Arms Survey, “Dribs and Drabs,” March 2016. Colby Goodman, “U.S. Firearms Trafficking to
Guatemala and Mexico,” Working Paper, Woodrow Wilson Center, April 2013, online at

WASHSTATEC017786
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 678 of 857

declare their firearm(s) to a U.S. CBP officer at the port of departure, CBP officers do not
conduct a risk assessment similar to what the State or Commerce Department would do to
help prevent U.S. firearms from being misused or diverted at the destination point. In
addition, if a U.S person overseas is robbed of or loses a semi-automatic firearm, there is
little recourse from the United States. Nefarious actors who are cognizant of this
exception could more easily facilitate semi-automatic firearm transfers abroad acting in
concert with a U.S citizen or permanent resident alien.

Not dissimilar from the points mentioned in the section on LVS, it is also troublesome
that the BAG exception allows for nonresident aliens leaving the United States to take
firearms “accessories,” “attachments,” “components,” “parts,” and ammunition
controlled by 0A501 or 0A5S0S5. The U.S. government lacks jurisdiction over nonresident
aliens while abroad. This exception will increase the number of firearms parts and
ammunition that are currently allowed to be transported overseas, many of which are
already contributing to epidemic levels of violence in Latin America.’ In fact, as many
as a quarter to half of all guns seized by police in Honduras, Guatemala, and El Salvador
and submitted for tracing by the Bureau of Alcohol, Tobacco, Firearms and Explosives
have been sourced to the United States.’°

39 66 39 66.

Recommendation

For these reasons, we believe the proposed BAG provision authorizing license-free
exports of semi-automatic rifles by citizens and legal permanent residents be revised to
allow the U.S. government to have more oversight before such a license exception is used.
In order to allow the U.S. government to review many risky license requests of firearms
components around the world, we also encourage you to limit companies use of LVS to
$100 or severally limit the types of parts and components that are available for the $500
threshold value.

Controls on the Export of Services and 3D Printing

 

Proposed Change

Under the ITAR, companies must apply for a license with the State Department to export
“defense services” to foreign entities. Defense services include items such as providing
assistance or training to foreign persons in the design, development, manufacture,
production, repair, maintenance, and operation of weapons on the USML. Companies
must also request a license if they seek to provide military training to foreign units and
forces. However, the Commerce Department’s CCL does not have a similar defense
services rule for items moving from the USML to the CCL. Instead, EAR controls are

 

https://www.wilsoncenter. org/sites/default/files/US%%20Firearms%20to%20Guatemala%20and%2

 

New Data Reinforces Link Between Guns, Violence in Latin America, available at
https://www.imsightcrime.org/news/brief/new-data-remforces-link-guns-violence-latin-america/.

'S American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, available at
https://www.thetrace.org/2017/05/gun-trafficking-central-america-immi grant-crisis-trump-wall/.

 

 

WASHSTATEC017787
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 679 of 857

focused more on technology transfers. Additionally, the new rule would likely mean that
the U.S. companies would no longer be prohibited from publishing 3D gun plans on the
Internet.

Main Concerns

As the current rule is written, the U.S. government will likely lose oversight on many
types of defense services that could pose real risks to U.S. national security interests.
Today, U.S. defense companies regularly receive U.S. approval to provide over $40
billion in defense services a year to over 100 countries.'* Under the proposed rule,
however, U.S. companies may be able provide a wide range of training activities, design
and development assistance, testing, and production assistance on firearms and
ammunition to foreign persons without sufficient U.S. oversight. In particular, a U.S.
company would likely no longer be required to obtain U.S. government approval before
they provided training to foreign security forces around the world on how to aim and fire
certain guns. Further, when anyone that has access to 3D printing machines is able to
obtain plans on how to build a gun, this circumvents U.S. laws that seek to prevent
known criminals from obtaining U.S. firearms.

Narrow Definition of Technology: As the proposed rule identifies “the EAR does not
include a concept of ‘defense services’ and the ‘technology’ related controls are more
narrowly focused and apply in limited contexts as compared to the ITAR.” The
technology “required” for the development, production, or operation of semi-automatic
firearms would be controlled. But the definition of “required” as applied to “technology”
relates only to that portion of “technology” which is “peculiarly responsible for achieving
or exceeding the controlled performance levels, characteristics or functions.” Therefore,
training a foreign person in the United States or abroad would only require a license if the
assistance involved the release of controlled technology. That means companies may be
able to provide a wide range of training activities, design and development assistance,
testing, and production assistance on firearms and ammunition to foreign persons without
sufficient scrutiny and oversight.

Private Security Contractors: As U.S. private security contractors continue to pursue
training opportunities with foreign security forces in countries such as Libya and China, it
remains critical that the U.S. government maintain oversight of U.S. private security
contractor activities.’ At the moment, a U.S. private security contractor seeking to sell
training to foreign police units on how to aim and fire semi-automatic weapon must

 

a Security Assistance Monitor, Arms Sales Database, Direct Commercial Sales Services, accessed on July
6, 2018, online at
http://securityassistance. org/data/country/arms/Direct™20Commercial™20S ales%20Services/201
2/201 7//Global//all.

1 Matthew Cole and Jeremy Scahill, “Eric Prince in the Hot Seat,” The Intercept, March 24, 2016, online
at https://theimtercept.com/2016/03/24/blackwater-founder-erik-prince-under-federal-investigation/. Marc
Fisher, lan Shapira, and Emily Rauhala, “Beyond Eric Princes China Venture,” The Washington Post, May
4, 2018, online at
https://www.washingtonpost.com/news/world/wp/2018/05/04/feature/a-warrior-goes-to-china-did-erik-
prince-cross-a-line/?noredirect=on&utm term=.15{b0693b992

 

 

 

 

WASHSTATEC017788
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 680 of 857

obtain a license. But, the new rule would likely allow a U.S. company to avoid this
license requirement if the company did not also export firearms as part of the training. It
also means that some past enforcement actions, such as the deferred prosecution
agreement with the private security company formerly known as Blackwater, which
included violations related to the export of small arms, ammunition, and training of
foreign security forces in Sudan, Iraq, and Afghanistan, could be compromised.'® The
new rule could also create an unfortunate scenario where U.S. private security contractors
are able to provide services to foreign security units or militias that are otherwise
prohibited from receiving training through U.S. foreign security aid.

3D Printing: In Defense Distributed v. United States Department of State, 838 F.3d 451
(Sth Cir. 2016), the Fifth Circuit determined that posting 3D gun instructions, which
constituted an export of controlled technical data under the ITAR, was not an
infringement on the First Amendment. But the proposed BIS rules suggest that
information posted on the internet would not be subject to EAR controls. The rules state
that “the EAR includes criteria in part 734 that would exclude certain information and
software from control. For example, if a gun manufacturer posts a firearm’s operation
and maintenance manual on the internet, making it publicly available to anyone
interested in accessing it and without restrictions on further dissemination (i.e., unlimited
distribution), the operation and maintenance information included in that published
operation and maintenance manual would no longer be “‘subject to the EAR.’’ (See §$
734.3(b) and 734.7(a).).” If information published online would not be subject to the
EAR, then 3D plans for guns published online would be outside the scope of export
controls under the proposed rules. We are greatly concerned about the loss of controls on
3D gun-printing plans, which has increasingly assisted bad actors in enhancing their
capabilities to inflict atrocities around the world.

Recommendations

We recommend that the final rule expand the definition of “technology” to capture
defense-service type activities that would otherwise be left unregulated. More
specifically, it will be critical to ensure that a final rule requires U.S. companies to
request a license to furnish training on the use of firearms to foreign security forces,
support for design and development assistance, testing, and production assistance on
firearms and ammunition. To ensure that criminal organizations do not have the
capability to easily build firearms, it will be critical that design and development
information related to semi-automatic firearms, including 3D printing plans for guns, be
considered controlled “technology” under the EAR.

Registration Requirement for Manufacturers

 

Proposed Change

 

' https://archives. fbi.gov/archives/charlotte/press-releases/2012/academi-blackwater-charged-and-enters-
deferred-prosecution-agreement

 

 

10

WASHSTATEC017789
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 681 of 857

The transfer of certain Category I-II items from the USML to the CCL means that
manufacturers and exporters, as well as providers of defense services, of those items will
no longer be required to register with the State Department’s Directorate of Defense
Trade Controls (DDTC) or with any U.S. government entity before engaging in
manufacturing or exporting certain firearms, ammunition, and related parts and
components. In other words, exporters and manufactures will not longer be subject to the
U.S. government requirement under 22 C.F.R. 122.1, which states that “any person who
engages in the United States in the business of manufacturing or exporting or
temporarily importing defense articles, or furnishing defense services, is required to
register with the DDTC. A manufacturer who does not engage in exporting must
nevertheless register.”

Main Concerns

The State Department requirement for companies and individuals to register before they
engage in the manufacturing or exporting is an important tool for the U.S. government to
better understand the nature of the firearms industry, including who owns and controls
key items and technology of significant military value. It provides the U.S. government
with valuable data on manufacturers, government contractors, and importers. While some
data on exporters will still be available through Commerce Department required export
licenses, not all U.S. manufacturers regularly export or are required to submit a license
for export. This loss of documented evidence on firearms manufacturing could severely
hamper U.S. law enforcement investigations and the prosecution of arms dealers or others
found in violation of AECA.

New Types of Manufacturing: In 2016, U.S. registration for firearms manufacturing
activities was deemed so important that DDTC issued specific guidance providing that
the below broad range of activities constitute “manufacturing” and thus require
registration. The below activities were likely added because of concerns about illicit
firearms trafficking and an inability to identify some new or uncommon types of
manufacturing. However, this new guidance will not apply to Category I-III items
moving to the CCL.

a) Use of any special tooling or equipment upgrading in order to improve the capability
of assembled or repaired firearms;

b) Modifications to a firearm that change round capacity;

c) The production of firearm parts (including, but not limited to, barrels, stocks,
cylinders, breech mechanisms, triggers, silencers, or suppressors);

d) The systemized production of ammunition, including the automated loading or
reloading of ammunition;

e) The machining or cutting of firearms, e.g., threading of muzzles or muzzle brake
installation requiring machining, that results in an enhanced capability;

f) Rechambering firearms through machining, cutting, or drilling;

g) Chambering, cutting, or threading barrel blanks; and

h) Blueprinting firearms by machining the barrel.

11

WASHSTATEC017790
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 682 of 857

Company Acquisition Data: DDTC registrants are required to notify the State
Department within five days of the effectuation of a transaction if the registrant is either a
target or a buyer in an acquisition. If a foreign buyer is acquiring a DDTC registrant, a
notification must be provided to DDTC 60 days prior to the transaction’s effectuation.
One of the reasons these notifications are critical is to understand who owns and controls
manufacturers of items and technology that could be used to harm U.S. foreign policy
interests and, in the case of foreign buyers, pre-notification allows the government to take
action and ask questions if there are concerns with a non-U.S. company owning a
manufacturer or exporter of controlled items.

Recommendation

While some U.S. companies may make the argument that the registration fee ($2,250 a
year for most exporters) is an economic burden, establishing a threshold for annual
revenues could easily solve this issue. If a company does not meet this threshold, their
registration fee may be waived. If the proposed rules go into effect, we recommend that
the U.S. government establish a registration requirement for manufacturers of the items
that are transferring from the USML to the CCL, including the 2016 DDTC guidance, in
order to provide for the transparency and accountability needed to identify risk and
support U.S. law enforcement investigations.

Reporting Requirements on Political Contributions and Fees

 

Proposed Change

Finally, the transfer of certain Category I, II, and Il] items from ITAR to EAR control
will mean the loss of the reporting requirements outlined in 22 C.F.R. §130. ITAR’s
Section 130 requires exporters to report payment of certain political contributions, fees,
and commissions related to the sale of defense articles and services to the armed forces of
a foreign country or international organization to the DDTC. These reporting
requirements were implemented to address concerns about the growing use of agents,
advisers, and consultants to obtain business in international defense trade.

Section 130.9 mandates that license applicants disclose to the DDTC political
contributions in an aggregate of $5,000 or more and fees or commissions in an aggregate
of $100,000 or more that the applicant or its vendors have paid or agreed to pay related to
the sale for which the license is requested. The same disclosure requirements are imposed
upon suppliers, which the regulation defines as “any person who enters into a contract
with the Department of Defense” for the sale of defense articles or defense services
valued in an amount of $500,000 or more.'” Section 130.10 requires that applicants and
suppliers furnish detailed information related to the sale (such as the total contract price
and the name and nationality of each foreign purchaser) and its related political
contributions, fees, or commission to the DDTC. Section 130.12 requires vendors to
disclose to the applicant or supplier any political contributions, fees, and commissions
paid in relation to the sale. Finally, section 130.14 imposes strict recordkeeping

 

"T See 22 C.F.R. §130.7.

12

WASHSTATEC017791
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 683 of 857

requirements on each applicant, supplier, and vendor, requiring each to maintain records
of any information it furnished or obtained in compliance with Section 130 for at least
five years following the date of the report submitted to the DDTC. As the proposed rule
will move certain Category I, H, and III items from ITAR control, Section 130
disclosures will no longer be required when obtaining licenses to export those items.

Main Concerns

In many countries around the world, corruption is rampant within their arms procurement
systems, as foreign officials seek to steal funds from their national budgets for their
personal gain. In Nigeria, this type of corruption helped hollow out the military and made
it more difficult for them to effectively combat Boko Haram.'* In response to similar
types of concerns, the U.S. Congress adopted the above reporting requirements to help
the U.S. government stop bribery and other fraudulent schemes within the international
arms trade. However, this is still a challenging task. According to an earlier Commerce
Department report, the United States became aware of "significant allegations of bribery
by foreign firms in 294 international contract competitions valued at $145 billion."””
Under the proposed rule, the Commerce Department would limit its ability to obtain
useful information on U.S. defense companies and prosecute bribery.

Transparency: Section 130 reporting requirements encourage transparency within
international defense trade and provide U.S. law enforcement with a useful tool to stop
corrupt arms deals. At the moment, Section 130 disclosures are an important information-
gathering tool through which the government gains access to useful data about arms trade
transactions. Information such as the identities and countries of foreign purchasers and
the recipients of donations to foreign governments and campaigns have political and
diplomatic uses that extend beyond the arms industry. The loss of required Section 130
disclosures when obtaining licenses to export USML Category I, H, and III items means
that the pool of useful data the government can access will become smaller. Just as the
access to this data has benefits beyond the arms industry, the decrease in accessible data
will have negative repercussions beyond the arms industry.

Prosecutions and Compliance Systems: The requirement that U.S. companies disclose
payments made to solicit, promote, or secure the sale of defense articles or services to the
armed forces of a foreign country or international organization is an effective anti-bribery
and anti-corruption mechanism. The same can be said for the reporting requirements
imposed upon suppliers. While U.S. companies may expectedly choose to avoid notifying
the U.S. government of fees and contributions that could be considered bribery, U.S. law
enforcement have used the provisions to pursue U.S. prosecutions against major defense
companies. In 2010, for example, BAE Systems pleaded guilty and paid a $400 million
fine to the United States after being caught in a scandal to cover up, among other items,

 

'S Transparency International, “Weaponizing Transparency: Defense Procurement Reform as a
content/uploads/2017/05/Weaponising Transparency W eb.pdf.

1 Daul Holden, “Indefensible: Seven Myths that Sustain the Global Arms Trade,” online at
https://projectindefensible.org/.

 

 

13

WASHSTATEC017792
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 684 of 857

payments made to “marketing agents” to help it secure arms contracts with Saudi Arabia.
The company failed to disclose any fees paid to the agents.” The requirement is also a
useful tool to encourage U.S. companies to have stronger compliance systems to identify
and stop corruption.

Recommendation
In order to maintain important transparency and anti-corruption mechanisms on U.S.

firearms sales, the U.S. government would benefit by adding a mechanism to the CCL
that would retain the reporting requirement of Part 130.

 

°° U.S. Department of Justice, “BAE Systems PLC Pleads Guilty and Ordered to Pay $400 Million
Criminal Fine,” March 1, 2010, online at https://www justice. gov/opa/pr/bae-systems-plc-pleads-
guilty-and-ordered-pay-400-million-criminal-fine.

 

14

WASHSTATEC017793
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 685 of 857

 

As of: 7/12/18 10:15 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-946j-87x3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0348
Public Comment 989. Vista Outdoor. Julia Mason. 7-9-18

 

Submitter Information

Name: Vista Outdoor
Organization: Vista Outdoor

 

General Comment

RE: Comments on Proposed Rule RIN 0694-AF47 -- Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States Munitions List (USML)

Vista Outdoor Inc., (Vista) is a leading global designer, manufacturer and marketer of consumer products in the
growing outdoor sports and recreation markets. We serve these markets through our diverse portfolio of well-
recognized brands that provide consumers with a range of performance-driven, high-quality and innovative
products, including sporting ammunition and firearms, outdoor products, outdoor cooking solutions, outdoor
sports optics, hydration systems, golf rangefinders, and accessories. We serve a broad range of end consumers,
including outdoor enthusiasts, hunters and recreational shooters, professional athletes, as well as law
enforcement and military professionals.

The majority of Vista brands exported that require BIS or DDTC authorizations are: Federal Premium, CCI,
Speer ; Firearms: Savage Arms, Bushnell, BLACKHAWK!, Night Optics, all which will be directly impacted by
the proposed rules changes. As requested in the proposed rule contained in Federal Register Notice, 83 FR
24166, May 24, 2018, Vista respectfully submits the following comments in the attached file "Comments on
proposed rule RIN 0694AF47."

Sincerely,
Vista Outdoor Inc.

 

Attachments

WASHSTATEC017794
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 686 of 857
Comments on proposed rule RIN 0694AF47

WASHSTATEC017795
 

 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 687 of 857

 

CRT POUR

July 9, 2018

steven Clagett
Office of Nonproliferation and Controls and Treaty Compliance,
Nuclear and Missile technology Division

Bureau of Industry and Security,

U.S. Department of Commerce

l4th Street and Pennsylvania Avenue, NW
Washington, DC 20230

Submitted: via Internet -- Federal eRulemaking, Docket BIS-2017-0004

RE: Comments on Proposed Rule ~ RIN 0694-AF47 -- Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Dear Mr. Clagett;

Vista Outdoor Inc., (Vista) is a leading global designer, manufacturer and marketer of consumer

products in the growing outdoor sports and recreation markets. We serve these markets through
our diverse porticlio of well-recognized brands that provide consumers with a range of
performance-driven, high-quality and innovative products, including sporting ammunition and
firearms, outdoor products, outdoor cooking solutions, outdoor sports opties, hydration systems,
golf rangetinders, and accessories, We serve a broad range of end consumers, including outdoor
enthusiasts, hunters and recreational shooters, professional athletes,.as well as law enforcement
and military protessionals.

 

The majority of Vista brands exported that require BIS or DDTC authorizations are: Federal
Premium, CC®, Speer ©; Firearms: Savage Arms™, Bushnell®, BLACKHAWKI®, Night
Optiest®, all which will be directly impacted by the proposed rules changes. As requested in the
proposed rule contained in Federal Register Notice, 83 FR 24166, May 24, 2018, Vista
respectfully submits the following comments:

pecific Comments

 

i. ECCN GA501 — Fhrearms (except 0A502 shotguns) and related commodities as
follows (See List of Items controlled)

Pave Lof4

WASHSTATEC017796
 

A. Note | to OAS01 ~ Rationalize Controls Over Antique Firearms and Muzzle
Loading Black Powder Firearms

‘The proposed note states, “Antique firearms (i.e, those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet miles, paint ball and all other air rifles
are EARO9 commodities.”

1. Antique Firearms

The Note defines antique firearms. as “those manufactured before 1890 and reproductions
thereof.” Under the current ITAR, antique firearms are controlled under USML Category Ifa),
however hcense exemption 22 CFR § 123.17¢b) allows exports of “firearms covered by Category
l(a) if manufactured on or before 1898, or replicas.” BIS*s proposed rule will require licensing
of various antique rifles that are currently exported under an exemption.

Comment: We request BIS change the date in the definition of antique firearm in Note 1 from
1890 to 1898 to be consistent with the (TAR exemption.

i, §A502 Shotguns; complete trigger mechanisms; magazines and magazine extension
tubes; complete breech mechanisms; except equipment used exclusively to treat or
tranquilize animals, and except arms designed solely for signal, flare, or saluting use.

A. License Exception LVS

ECCN 0A502 does not include any list-based license exceptions. The export of, for example,
QASO! trigger or magazine would be eligible for License Exception LVS but the export of a
QA502 tripger or magazine would not. Currently the proposed rule would control low-value
parts and components in DAS02 that would be eligible for LVS exports under 0AS01.
Comment: To provide consistent controls and exceptions for like items please allow License
Exception LVS for OASO2 parts and components proposed for OASO! for the same types of
ifems, such as shotgun trigger mechanisms, magazines, and magazine extensions.
Suggested modifications:
i. Change the ECCN heading to “Shotouns and related commodities as
follows (See List of Items controlled), except equipment used exclusively
t treal or tranquilize animals, and except arms designed solely for signal,
flare, or saluting use.”
ul. Include in the List of Items Controlled new subparagraphs to separately
list breech mechamsms, and the remaining components (e.g., “including
complete trigger mechanisinis; magazines and magazine extension tubes")
with a corresponding Reason for Control which allows for use of
exception LVS tothe same extent as proposed for OA501.

iL A504 Optical sighting devices for firearms Gneluding shotguns controlled by
0A502); and “components” as follaws (see List of Items Controlled)

A, Make License Exception LVS Available for 0AS04.¢ Items

Page 2 oft

WASHSTATEC017797
 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 689 of 857

‘The proposed 0A504.¢ (Lenses, other optical elements and adjustment mechanisms") does not
allow for the use of License Exception LVS.

Comment: to align the availability of the exception for similarly significant items on GASO1,
Vista requests that License Exception LVS be available for 0A504.¢ components (e.g. optical
sighting device knobs), which are insignificant relative to the other items in OASO1.

IV. A505 Ammunition as follows (see List of terns Controlled)
A. Remove OAOLS and Transfer Controls to OAS05

As detailed m the background section of the proposed rules, BIS provides that all firearms,
ammunition and related commodities will be consolidated into a new 500 or 600 series of entries
and other similar items would be consolidated to the same areas on the CCL, in order to easily
identify items for the exporter. Retaining OAQLS8 would he counter intuitive to what the essence
and spirl of consolidating the like items to the same area.

Comment: We request that all commercial firearm, ammunition, and related items be in-one of

the series of new 500 series ECCNs (specifically the 0A505) and not left in the -(18 area
B. Allow for Use of License Exception LVS

Proposed ECCN QA505 inchides license exception LVS of $100 for subparagraph .x “parts” and
“components.” “The LVS exception is Hmited to 5100 net value per shipment related to the parts
and components of ammunition listed on the CCL.

Comment: Vista requests the value of the LVS exception as it related to ammunition parts and
components be raised to $500 to match that allowed for firearm components,

V. Part 758 Export Clearance Requirements
A. Delete Proposed AES Reporting Requirements

New paragraph 758.1(8)(4) (“Exports of Firearms.and Related Items") states that “Por any
export of lenis controlled under ECCNs 0AS01_.a or .b, or shotguns with a barrel length less than
18 inches controlled under ECCI OA502, in addition to any other required data for the
associated EET fling, you miust report the manufacturer, model number, caliber and serial
number of the exported items.” The explanation for the change states this is. “to expand the
data elements required as part ofan AES filmy.”

While we do understand the concern and requirement to verily firearms are exported under the
correct authonzation this proposed rule would be an undue burden on Vista and our U.S.
industry competitors, there are already numerous mechanisms and assessment programs in place
with other regulatory agencies that monitor the export of firearms, a requirement such as this
would not be consistent with prior control.

Comment: We strongly request that BIS delete the new requirement for reporting the
manufacturer, model number, caliber and serial number of the exported items in the AES system,

WASHSTATEC017798
 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 690 of 857

Vi. Recommendation for Effective Date of Final Rule

Throughout the reform effort and during transitions of items from the USML to the CCL, the
tinal rules for other categories had an effective date of 180 days after publication,
Comment: Vista recommends a [80-day effective date for the final rile.

aese sof

Thank you for the consideration and opportunity to provide comments to the proposed rules.
Vista commends the joint effort among the Bureau of Industry and Security, Directorate of
Defense Trade Controls, and other reviewing agencies in this endeavor and we look forward to
the final rules being released.

Vista would be happy to respond to any questions or concerns, or provide additional information
please contact Juha Mason via phone (571) 343-7005 or via email at
Hoshootingsportsi@ vistaoutdoor.com,

¥

Sincerely,

    

octor, International Trade Operations
Vista Outdoor Ine.

Page tats

WASHSTATEC017799
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 691 of 857

 

As of: 7/12/18 10:10 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946k-lj8w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0347
Public Comment 990. Individual. Jeff Abramson. 7-9-18

 

Submitter Information

Name: Jeff Abramson

 

General Comment

I have worked in the nonprofit sector for more than a decade in efforts to promote more responsible trade in
conventional weapons and find these proposed regulatory changes to be irresponsible and dangerous. They
continue the wrong-minded approach of the Trump administration to treat weapons as any other trade
commodity, threatening to undermine long-term global security and true U.S. national security interests.

Please see full comments in the attached document.

 

Attachments

ProposedUSMLCatltolChanges Comments Abramson

WASHSTATEC01 7800
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 692 of 857

Comments re: TAR Amendment - Categories | Il, and tll; EAR Amendment - RIN 0694-AF47
Jeff Abramson
July 9, 2018

| have worked in the nonprofit sector for more than a decade in efforts to promote more responsible
trade in conventional weapons and find these proposed regulatory changes to be irresponsible and
dangerous. They continue the wrong-minded approach of the Trump administration to treat weapons as
any other trade commodity, threatening to undermine long-term global security and true U.S. national
security interests. While my comments below are as an individual concerned U.S. citizen, they are
informed by my work as a senior fellow at the Arms Control Association, coordinator of a global network
of professionals engaged on these issues —the Forum on the Arms Trade--, and former leader within the
international Control Arms campaign that championed the creation and now implementation of the
Arms Trade Treaty.

In addition to these comments, | commend to reviewers the comments by experts listed by the Forum
on the Arms Trade, including: Colby Goodman, William Hartung, Christina Arabia; Adotei Akwei (on
behalf of Amnesty International USA); and John Lindsay-Poland, which delve into many of these points
in much greater detail.

Specific concerns include:
Loss of Congressional oversight

In 2002 Congress amended its notification threshold so that it would be informed of potential
commercial sales of firearms under USML category | when they were valued at just $1 million, as
opposed to $14 million for other major weapons sales. Such notifications have been instrumental in
forestalling unwise sales, including last year to Turkey and the Philippines. No similar statutory
requirement of congressional notification exists for most arms sales under the CCL, meaning Congress
would lose its oversight role on these weapons.

Public reporting should be improved, not weakened

The public gains some insight into the transfer of weapons via Congressional notifications, and also
through the State Department’s 655 report and Blue Lantern investigations report. Those reports could
provide much more detail, such as the number of specific weapons involved and other data, rather than
broad categorical details (655 report). Commerce reporting provides even less data, with similar reports
covering around 20 countries per year. We deserve better transparency, not worse. If this transfer of
authority moves forward, the Commerce department should be required to improve its reporting.

Non-sensical to no longer consider these military weapons/defense articles

The transfer of regulatory authority to the Commerce Department is claimed to be wise because these
weapons no longer “provide the United States with a critical military or intelligence advantage or, in the
case of weapons, are inherently for military end use,” and further because many “are widely available in
retail outlets in the United States and abroad.”

Applying this general approach--taken from the larger export reform initiation--falls apart when we are
looking at firearms and their ammunition. These weapons are and should be controlled because a

WASHSTATEC01 7801
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 693 of 857

significant amount of violence that occurs, including against U.S. military and law enforcement
personnel, is inflicted by small arms. Research indicates that the types of weapons being transferred to
Commerce control—AR-15s and AK-47 style assault rifles and their ammunition—are “weapons of
choice” of drug trafficking organizations in Mexico and other Latin American countries. Many can also be
easily converted to fully automatic weapons, which will remain under USML control. U.S. military
members often operate their fully-automatic-capable weapons in a semi-automatic or less-than-
automatic mode. Plus, many sniper rifles to be moved to Commerce control are in U.S. military use.

In addition, in many of the countries where these weapons are likely to be marketed, they are
considered military weapons and tightly controlled. As currently proposed, they would also remain on
the US Munitions Import List (USMIL), which is proper. Why they would therefore not remain ona
similar export list is illogical.

Being commercially available in the United States is not a good indicator of whether these weapons
merit the oversight of the State Department, which is better tasked with weighing non-commercial
concerns. Nor is it proper to consider these weapons somehow safer than others on the USML.

Upsetting norms on human rights as relates to the arms trade

The United States maintains strong laws against the provision of arms where certain human rights
abuses are of concern (even if we do not always live up to those laws). Some of those laws may not
apply to items in the 500 series. And although the State Department will be consulted in licensing
decisions, it is difficult to see how this new approach would strengthen the ability of DRL and others
concerned about human rights to forcefully insert human rights into arms sales decisions.

At a time where the global community must make the arms trade more responsible, these proposed
changes would make its largest arms dealer, the United States, appear less responsible and less
concerned about the human rights implications of the arms trade.

Making 3-D printing easier is dangerous

It is unfathomable how allowing untraceable 3-D printing of firearms serves U.S.-recognized goals to
combat illicit trafficking of firearms. Our country has agreed to support the Program of Action (PoA) on
small arms and light weapons and the International Tracing Instument (ITI), has signed accords on arms
transfers and tracing in the Americas, and argued for why these efforts are so important. The United
States also is the world’s largest donor, as | understand it, to helping countries build their ability to trace
weapons, secure weapons stockpiles, and to destroy those stocks when warranted. Yet, this transfer of
authority to Commerce appears to open the door to unfettered 3D printing, which threatens to
undermine nearly all those efforts.

Overall

At a fundamental level, U.S. arms are not like any other commodity and should not be treated as such.
These are first and foremost killing machines. The over-emphasis on economic security threatens to
jeopardize higher priorities, including peace and security concerns. If more weapons flow to countries
with poor human rights records, norms around responsible weapons use and transfer will be harder to
build and uphold.

WASHSTATEC01 7802
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 694 of 857

This analysis is built upon documents and comments currently available at
https://www.forumarmstrade.org/catitoiii. html

 

including:

  

: 8 ap US Ory ing," (see also attached 14
page document), Center for International Policy, William Hartung, Colby Goodman, Christina
Arabia

 

 

public comment by John Lindsay-Poland,

e Arguments against retail availability criterion (;
Global Exchange

ss (pdf)," Violence Policy

 
 
 

 

from Adotei Akwei ”

   
 

7 * f s,” Jeff Abramson, Issue Brief,
Arms Control Association, June 7, 2018.

 

WASHSTATEC01 7803
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 695 of 857

 

As of: 7/12/18 10:04 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946l-cmq2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0346
Public Comment 991. Safari Club International. Anna Seidman. 7-9-18

 

Submitter Information

Name: Anna Seidman
Organization: Safari Club International

 

General Comment

See attached file(s)

 

Attachments

07 08 2018 - Safari Club International Comments on RIN 1400 AE30 and RIN 0694-AF47

WASHSTATEC01 7804
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 696 of 857

    

FIRST FOR HUNTERS

July 9, 2018

Via hitp:/Avww.regulations.gov

 

Office of Defense Trade Controls Policy
Department of State
DDTCPublicComments@state.gov

 

Regulatory Policy Division,

Bureau of Industry and Security,

U.S. Department of Commerce,

Room 2099B,

14th Street and Pennsylvania Avenue NW,
Washington, DC 20230.

Re: Safari Club International Comments on Proposed Amendment to the
International Traffic in Arms Regulations: Revision of U.S. Munitions List
Categories, I, IT and I, Docket RIN 1400 AE30, DOS-2017-0046; and
Proposed Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control Under the United States
Munitions List (USML), RIN 0694-AF47, Docket No. 111227796-5786-01.

Dear Sirs:

Safari Club International (SCI) submits these comments in support of the U.S. Department of
State’s proposed amendments to the International Traffic in Arms Regulations (ITAR) to revise
Categories I, II, and II] of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. SCI also supports the
Department of Commerce, Bureau of Industry and Security’s proposed determination that these
items no longer warrant control under the U.S. Munitions List (collectively referred to as
“proposed regulations”).

SCI does not support the proposed regulations’ finalization and implementation of a modified
procedure for the temporary export of firearms and ammunition by individuals who wish to
travel outside the U.S. for recreational hunting and shooting purposes. The procedure requires
travelers to use the Automated Export System (AES) to register their personal firearms and
ammunition. This is an inappropriate and unworkable system for the individual who wishes to
temporarily export his/her firearms. As an alternative, SCI requests that the proposed regulations
be modified so that they delete the AES registration requirement and formalize and codify the
Form 4457 process to ensure its consistency and use by all Customs and Border Protection

(CBP) officials.

Safari Club International - Washington DC Office
501 2"4 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 « www.safariclub.org

WASHSTATEC017805
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 697 of 857

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 2 of 6

Safari Chab International

Safari Club International, a nonprofit IRC § 501(c)(4) corporation, has approximately 50,000
members worldwide, many of whom are U.S. residents who travel with their firearms for hunting
and recreational shooting around the world. They are individuals, not businesses, who seek only
to bring their own property with them when they travel and return to the U.S. with that same
property. Their activities are legal and are regulated by the countries they visit to hunt and shoot.

The Origin of the AES Registration Requirement

The export of firearms is controlled under the ITAR, which is administered by the U.S.
Department of State, Directorate of Defense Trade Controls (DDTC). ITAR regulations have
historically included an exemption under 22 CFR §123.17(c) allowing U.S. persons to
temporarily export without a license up to three nonautomatic firearms and not more than 1,000
cartridges. This exemption is widely used by hunters and other sportsmen, who travel overseas
with firearms to be used for sporting and other legal purposes. To use the exemption, the U.S.
person must declare the firearms and/or ammunition to CBP, carry the firearms as part of their
baggage, and not transfer ownership while abroad.

In 2011, DDTC published a Federal Register notice of proposed rulemaking that principally
revised the exemption related to personal protective equipment, but also included a requirement
that those traveling with firearms register through the Automated Export System (AES): “The
person. . . presents the Internal Transaction Number from submission of the Electronic Export
Information in the Automated Export System per §123.22 of this subchapter....” 76 Fed. Reg.
16353, 163534 (Mar. 23, 2011).

The system required those registering to provide an Employer Identification Number (EIN),
available only to commercial enterprises. The registration system also involved procedures far
too complicated and burdensome than necessary for individuals seeking only to travel with their
personal equipment. Because the registration system imposed registration obligations that would
have forced hunters and shooters to make false representations to the Internal Revenue Service,
jeopardized their ability to obtain permits to import the wildlife they successfully hunted, and
imposed burdensome obligations unnecessary and inappropriate for non-commercial importers,
CBP agreed to postpone the implementation of the registration requirements and to continue the
use of Form 4457 as the mechanism to facilitate temporary firearms export. Even that solution
presented problems. Due to the inconsistencies in the way that CBP personnel issued the forms,
U.S. residents have encountered difficulties in taking their firearms to foreign countries (e.g.
South Africa) that attribute much greater significance to Form 4457 than does the U.S.

Collection of Data Through AES Registration is Inappropriate

Without good reason, the proposed regulations would reactive the AES registration requirement
for individuals seeking to temporarily export their firearms and ammunition.

Consistent with the ITAR requirements previously applicable to temporary
exports of the firearms and associated ammunition covered by this rule, [Bureau

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC01 7806
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 698 of 857

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 3 of 6

of Industry and Security (“BIS“)] is proposing to modify § 758.1 of the EAR to
make clear that exporters would continue to be required to file Electronic Export
Enforcement (EED to the Automated Export System (AES) for transactions
involving such firearms and associated ammunition that are otherwise authorized
pursuant to License Exception BAG.

83 Fed. Reg. 24174. The purpose of the registration system is not to facilitate the temporary
export and reimport of firearms and ammunition. According to CBP, the collection of export
data through the registration is designed to help with the “compilation of the U.S. position on
merchandise trade” and is an “essential component of the monthly totals provided in the U.S.
International Trade in Goods and Services (FT900) press release, a principal economic indicator
and a primary component of the Gross Domestic Product.” hittps://www.census.gov/foreign-
trade/aes/aesdirect/A ES Direct-User-Guide pdf

 

 

The government has no need to collect this data. The data, provided by individuals who wish to
temporarily export and then re-import the same personally owned equipment, has nothing to do
with the “U.S. position on merchandise trade” or the “Gross Domestic Product.”

The only purpose for the collection of data from individual hunters who travel with their firearms
is likely to enable the government to maintain records on these individuals and their legal
activities abroad. In the proposed regulations, the BIS acknowledges that the intention of the

AES filing system was to “track such temporary exports of personally-owned firearms and
ammunition.” SCI strongly opposes this attempt to “follow” and retain records of the individuals
who travel with their firearms for hunting purposes. These individuals have taken no actions
meriting the government’s desire or need to collect and maintain data on their activities. The
government should remove the requirement to collect such data.

The Proposed Regulations Recognize Flaws in the Registration System

The proposed regulations provide the public with the opportunity to comment on whether CBP
has been able to remedy the problems identified when CBP first attempted to activate and
implement the new requirement. The drafters also condition the reactivation of the AES
registration requirement on CBP’s success in remedying the problems that plagued the
introduction:

Whether and how BIS includes this requirement in a final rule would be based on
whether CBP is able to update its processes, and other agencies as needed, to
allow for individuals to easily file EE] in AES by the time a final rule is
published. If CBP is not able to do so, then the final rule may direct exporters to
continue to use CBP’s existing process, which is the use of the CBP Certification
of Registration Form 4457, until a workable solution is developed or CBP
suggests an alternative simplified solution for gathering such information for
temporary exports of personally-owned firearms and ammunition. BIS will also
take into consideration any public comments submitted on this aspect of the
proposed rule regarding imposing an EE] filing requirement in AES, as well as

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC01 7807
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 699 of 857

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 4 of 6

comments on the current practice of using the CBP Form 4457, as well as any
other suggestions on alternative approaches for tracking such information.

83 Fed. Reg. 24174. AES registration should not be required as CBP has not remedied the
problems that plagued the initial attempted implementation of the system.

The AES Registration System Requires Individuals to Provide False Information to the
Internal Revenue Service

The AES registration system continues to require persons temporarily exporting firearms or
ammunition to present “the Internal Transaction Number from submission of the Electronic
Export Information in the Automated Export System.” The AES system requires an EIN before
a user can submit any data. The Census Bureau administers the AES system, and their website
still includes the following FAQ:

The Internal Revenue Service (IRS) site states that an Employer
Identification Number (EIN) is for use in connection with business activity
only. It further states, do not use your EIN in place of a Social Security
Number. The information provided by the Census Bureau and the IRS is
conflicting.

The IRS publication titled “Understanding Your EIN” which is located on their
webpage (http://www.irs.gov/pub/irs-pdf/p1635 pdf [external link]) states that
"_..Employer Identification Number (EIN) is for use in connection with business
activity only, do not use your EIN in place of a Social Security Number"....
However, for the purposes of registering or filing in the AES you can and should
use your EIN. While it is not specifically stated, an ETN can be obtained for
government reporting purposes when a person does not own a business.”

 

https://www.census.cov/foreign-trade/reeulations/ssnfaqs. html. The Census Bureau site
expressly tells individual exporters to ignore the IRS’s instructions and to misrepresent
themselves as businesses, in order to obtain an EIN. The IRS site contains no instructions
providing such an exception.

 

The Census guidelines instruct individuals to select “Sole Proprietorship” as the “type of legal
structure applying for an EIN,” which is explained by IRS as: “sole proprietor includes
individuals who are in business for themselves, or household employers.” The individual is
further required to select “started a new business” as the reason why the sole proprietor is
requesting an EIN. For an individual seeking to travel overseas with their firearms, this
information is confusing, false and entered only to obtain the EIN.

As nothing has changed to remedy this problem since the AES registration requirement was
originally imposed, the regulations should not include this requirement.

The AES Registration System is Designed for Commercial Operations and Is Overly
Complicated for the Individual Exporter

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC01 7808
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 700 of 857

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 5 of 6

Despite the years that have passed since CBP’s attempt to require individuals to register through
the AES system for the temporary export of their firearms, the agency has not made meaningful
progress in reducing the overly complicated process for registration. The system is designed for
businesses whose repeated use of the system merits the time and patience required for
registration. The online AES Direct Users’ Guide (which contains no reference to individuals,
temporary export, or firearms) is a 39-page manual that an individual would be required to learn
in order to register with the system. The registration mechanism is unnecessarily burdensome
and complicated for the private individual who does not wish to participate in commercial trade
but merely wants to temporarily take his own firearm with him outside the U.S. for a recreational
hunt or shoot.

Individuals Identifying Themselves as a Commercial Enterprise Could Jeopardize Their
Ability to Import Legally Hunted Animals

The requirement that individual hunters obtain an EIN, recognized by the IRS for business
purposes only, could potentially jeopardize the ability of hunters to import some sport-hunted
trophies from abroad. The U.S. Fish and Wildlife Service (FWS) prohibits the importation of
many sport-hunted species for commercial purposes. A hunter who registers as a business for
the purpose of leaving the country and exporting the firearms he plans to use to hunt outside the
United States, risks the FWS prohibiting the hunter from importing his trophies and otherwise
penalizing the hunter.

The AES Registration System Does Not Replace the Use of Form 4457

As mentioned above, the proposed regulations did not intend the AES registration requirement to
replace CBP Form 4457 for the temporary export and reimport of personally owned firearms.
Even with the AES registration requirement, temporary exporters of firearms and ammunition
will still need to obtain and complete Form 4457 and display it upon re-entry into the U.S. to
prove that they did not acquire the firearms abroad. Because (1) the AES registration
requirement and its purpose of tracking the activities of law-abiding hunters and recreational
shooters are neither necessary nor appropriate for the temporary export activities of hunters and
shooters, and (2) these individuals will continue to need to obtain and display Form 4457, the
logical solution would be to abandon the AES registration requirement, retain the Form 4457
practice, and improve the mechanisms for issuing the latter.

Future Use of Form 4457 Needs to Reflect the Greater Significance of the Document
Outside the U.S.

While CBP has used Form 4457 as primarily a mechanism for determining whether the firearm
being imported into the U.S. is the same property the individual exported when he or she left the
country, other governments attribute greater significance to the document.

South Africa, for example, treats the form as a pseudo license of a U.S. resident traveling with a

firearm. South African police have conditioned import of firearms into their country on the U.S.
resident’s possession of what South Africa considers to be a valid Form 4457. In 2017, this led

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC01 7809
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 701 of 857

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 6 of 6

to problems for hunters traveling to South Africa when the CBP began issuing Form 4457s with
already expired expiration dates. Although CBP explained that the agency attributes little
meaning to the form’s expiration date, South African officials considered the forms expired and
prohibited hunters from entering the country with their firearms due to the apparent expired
appearance of the forms.

The problem was exacerbated by different offices of CBP issuing different versions of the form,
which also did not match the form available from CBP’s website. After representatives of SCI
and other organizations engaged in numerous discussions on the issue with CBP personnel, CBP
adopted a temporary solution of issuing new forms with a future expiration date. CBP needs to
adopt a more permanent solution that addresses the significance of the form in other countries,
such as issuing forms without any expiration date.

SCI’s Recommended Resolution and Revision of the Proposed Rules

SCI recommends that the drafters delete the AES registration requirement entirely for individuals
and make it clear that registration is not required for those who wish to temporarily export their
firearms from the United States. No tracking of the legal activities of these hunters and shooters
should be conducted and no compilation of data about these individuals should be permitted.
Instead, the drafters should formally codify the use of Form 4457 for individuals and should
identify a single consistent standard for the form that contains no date that could be interpreted or
misinterpreted by anyone as an expiration date.

Thank you for the opportunity to comment on these proposed regulations, and in particular to
advocate for the removal of a process that should not be applied to individuals who wish only to
temporarily export their firearms in order to engage in legal activities outside of the United
States. If you have any questions or need anything further, please contact Anna Seidman,
Director of Legal Advocacy Resources and International Affairs, aseidman@safariclub.org.

 

Sincerely,

 

Paul Babaz
President, Safari Club International

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC017810
 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 702 of 8Byge i af |

 

As of V/A7/18 3:33 PM
Received: July 09, 2018

ee wee, ape . ic ace: ee gem ag ap Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-946]-legk
Comments Dues July 69,2018

wt

Submission Type: Web

 

 

 

Doeket: BIS-2017-0004
Control af Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML}

Camment On: BIS-2017-0004-0001
Centro! af Firearms, Guns, Arumunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: B1S-207 7004-0345
Public Comment 992. Giffords Law Center to Prevent Gun Violence. Lindsay Nichols. 7-9-18

 

Submitter Information

Name: Lindsay Nichols
Organization: Giffords Law Center to Prevent Gun Violence

 

General Comment

Please see attached

 

Attachments
Ciffords Exports Letter 7-9-18
https: www fds gov/fdimes/getcontentVobiectid-(9000004 834e80 | U&iormat=xmldshow... 7/17/2018

 

WASHSTATEC01 7811
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 703 of 857

 

July 9, 2018

SUBMITTED VIA FEDERAL E-RULEMAKING PORTAL

Director of Defense Trade Controls
U.S. Department of State
DDTCPublcCommenta@state gov

AND

Regulatory Policy Division,

Bureau of Industry and Security,

U.S. Department of Commerce, Room 2099B
14th Street and Pennsylvania Avenue NW
Washington, DC 20230

RE: Docket Nos. DOS-2017-0046, BIS-2017-0004

ITAR Amendment -- Categories |, Il, and JH and Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control under the United States Munitions
List (USML)

This comment is submitted on behalf of Giffords and Giffords Law Center (“Giffords”) in response to the
Proposed Rules published by the Departments of State and Commerce on May 24, 2018 regarding the
classification and administration of exports of certain firearms and ammunition. The Proposed Rules are
complex and would represent a dramatic change in the regulatory structure governing firearm exports. We
are concerned that the Proposed Rules may not adequately address our national security, foreign policy,
international crime, or terrorism threats. in sum, we are concerned about potential loss of life. We also
believe the Proposed Rules do not adequately address the need for transparency so Congress and the
public may understand the impact of these Rules on potential weapons exports.

Giffords is committed to advancing common-sense change that makes communities safer from gun
violence. Operating out of offices in San Francisco, New York, and Washington, DC, our staff partners with
lawmakers and advocates at the federal, state, and local levels to craft and enact lifesaving gun safety
laws, participate in critical gun-viclence-prevention litigation, and educate the public on the proven
solutions that reduce gun violence.

1 gifordslawcenterorg

WASHSTATEC017812
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 704 of 857

 

THE PROPOSED RULES APPEAR DRIVEN BY THE INTERESTS OF THE GUN INDUSTRY

Even the National Rifle Association (NRA) admits that the Proposed Rules were drafted with “the goal of
increasing U.S. manufacturers’ and businesses’ worldwide competitiveness.” These Rules are “designed to
enhance the competitiveness of American companies in the firearms and ammunition sectors,” allowing
firearms and ammunition “to be subject to a more business-friendly regulatory climate.”

We are concerned that the Proposed Rules elevate the desire of American gun manufacturers to compete
with international arms dealers over the danger that exported firearms will contribute to international gun
crime and violence. The United States must not prioritize gun industry profits over human lives.

THE PROPOSED RULES WILL DRAMATICALLY CHANGE THE LAW, RISKING NEW LOOPHOLES

We are concerned that the Proposed Rules, by shifting firearms and ammunition from the United States
Munitions List (USML) to the Commerce Control List (CCL), would weaken oversight over exports of these
items. As even the NRA has acknowledged, “items on the USML controlled under ITAR are generally treated
more strictly,” whereas regulation under the CCL “is more flexible.” The NRA has also admitted that license
applications for items on the USML are subject to “more stringent vetting” than items on the CCL.”

The Departments of State and Commerce, in drafting the Proposed Rules, have made some efforts to
ensure that exports of firearms and ammunition will still be subject to oversight. But the dramatic nature of
the proposed changes, and the complexity of the Proposed Rules raise serious concerns about hidden
loopholes. Some areas of potential concern include:

e Congressional notification and the methods for Congress to disapprove of proposed firearm exports;

e The extent to which the Commerce Department monitors the end-users of its products; and the extent to which
Congress and the public have access to information about the results of this monitoring:

e Theonline posting of designs for the production of firearms, and their use in the 3D printing of untraceable
firearms;

e Firearms training provided to foreign security forces;

e The reporting of political contributions by gun exporters and related entities;

e The Commerce Department's bandwidth to properly oversee these exports; and

e The regulation of brokers whe act as middlemen in firearms transactions, and the threat that firearms will be
diverted by these middlemen to violent ends.

 

‘National Rifle Association, Trump Administration’s Proposed Rulemakings a Win-Win for America’s Firearms industry, National

Security, hitns: farticles/2@ Ch BO808 /inunn-adminiatration-s-proscsed-rulamakings-a-win-win-for-amarinas-
frearms-inidiass: ‘

* thid,

  

 

2 gifordsiawcenter arg

WASHSTATEC017813
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 705 of 857

 

According to the State Department's Proposed Rules, “The Department of Commerce estimates that
4,000 of the 10,000 licenses that were required by the [State] Department will be eligible for license
exceptions or otherwise not require a separate license under the EAR.” This statement seems to directly
contradict the statement in the Commerce Department’s Proposed Rules that “BIS would require licenses
to export, or reexport to any country a firearm or other weapon currently on the USML that would be added
to the CCL by the proposed rule.” The Commerce Department later clarifies, “The other 4,000 applicants
may use license exceptions under the EAR or the “no license required” designation, so these applicants
would not be required to submit license applications under the EAR.” While we recognize that other forms
of oversight may be available, this dramatic difference in the number of licenses raises our concern.

We are also particularly concerned that these changes will result in an increase in the number of
untraceable firearms in circulation. As 3D printing technology becomes more widely available, the
likelihood that it may be used to construct operable firearms that are exempt from serialization
requirements increases. Under current law, the proliferation of 3D printed firearms is held in check by the
Fifth Circuit’s decision in Defense Distributed v. U.S, Dep’t of State? which upheld the State Department’s
decision that the posting of online data for the 3D printing of firearms fell within the USML. The Proposed
Rules would throw that determination into question.

inadequate gun safety laws cost human lives. When gun purchasers are not properly vetted and laws
against gun trafficking are not properly enforced, guns often fall into the wrong hands and are used to
perpetrate horrendous crimes and violence. The U.S, experiences this loss of life on a daily basis, with over
90 people killed each day. We do not wish to see a similar effect on an international level from the
weakening of our laws regarding gun exports.

THIS CHANGE LACKS SUFFICIENT CONGRESSIONAL NOTIFICATION REQUIREMENTS

We have not seen anything in the Proposed Rules that would continue Congressional notification
requirements for any of the Category | firearms that are being moved to the CCL. There are several types of
sales controlled under the Arms Export Control Act that require Congressional notification. Under current
law, a certification must be provided to Congress prior to the granting of any license or other approval for
transactions involving the export of a firearm controlled under Category | of the USML in an amount of $1
million or more.* Congress then has the ability to enact a joint resolution prohibiting the export, which
would prevent the State Department from licensing the sale. Congress generally is given 15 days or 30 days
to review the transaction before a license can be granted, depending on the items being exported and the

 

3 938 F.3d 451 (5th Cir. 2016).
4 See 22 U.S.C. § 2776, 22 C.F.R. 123.15(a)(3).

3 gifordsiaweenterore

WASHSTATEC01 7814
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 706 of 857

 

country to which it is being exported. While there are Congressional notification requirements for certain
products that are controlled under the CCL, it seems that such notification requirements would not be as
broad that as under the USML.

Congress should continue to receive advance notification of transactions involving firearms and to have
the opportunity to prohibit these exports when appropriate. The Proposed Rules should be strengthened to
protect Congress’s authority in this area.

THE CHANGE MAY RESULT IN LESS TRANSPARENT END-USE MONITORING

We are concerned about a possible reduction in the monitoring of the end-users of exported firearms and
publicly available information about this monitoring, The State Department currently monitors the end-
users of firearm exports through its Blue Lantern program. Public reporting of Blue Lantern information is
mandatory’ and there are readily available statistics about the results. While the Commerce Department
alsa conducts end use monitoring, there does not appear to be as fulsome a public reporting requirement
for these end use checks as under the Blue Lantern program.

The Proposed Rules do not discuss end use monitoring of the items being moved to the CCL, Itis
reasonable to assume that these items will fall under the general Bureau of Industry and Security end use
check program. This end use check program is not as well-publicized or as formal as the Blue Lantern
program, and only a very small percentage of exported items are reviewed. If the Proposed Rules move
forward, this program must be strengthened to address the need to monitor the end-users of exported
firearms and provide the public with information about the results.

THIS CHANGE IGNORES THE MILITARY NATURE OF MANY FIREARMS

The Proposed Rules are based on an assumption that automatic firearms are designed for and used by the
military, and semiautomatic firearms are not “inherently military.” This is inaccurate. Consequently, we
question the President’s determination that semiautomatic firearms and ammunition no longer warrant
control under the USML.

in fact, members of the U.S. armed forces routinely use firearms in semiautomatic mode in combat
conditions, and the designs of many semiautomatic firearms are inherently military. Assault rifles like the
AR-15 were originally designed for military use, Earlier models included a selective fire option that allowed
service members to switch easily between automatic and semiautomatic modes. The military included the
option to fire in semiautomatic mode because military combat sometimes requires use of a firearm in

 

5 22 US.C.8§ 2785, 2394, 2394-1a

4 gifordsiawcenter arg

WASHSTATEC017815
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 707 of 857

 

semiautomatic mode. Shooting in semiautomatic mode is more accurate and hence more lethal.° In fact,
some members of the military use the semiautomatic mode exclusively.

The fact that some gun enthusiasts “enjoy” shooting these weapons and have labeled this activity “modern
sport shooting” or “tactical shooting” does not change the design or purpose of these firearms or the
danger they pose in civilian hands, The horrendous rise in mass shootings our country has suffered and the
frequency with which these firearms are used in these shootings testify to this danger.

Military-style semiautomatic firearms were used to perpetrate the tragedies that occurred in an
elementary school in Newtown, Connecticut, at a music festival in Las Vegas, Nevada, at a workplace in San
Bernardino, California, in a movie theatre in Aurora, Colorado, and at a high school in Parkiand, Florida,
among others, Because of the dangerous nature of these weapons, D.C. and seven states, including the
populous states of California and New York, ban them.’ Because of the military nature and serious lethality
of these weapons; they belong on the USML.

THERE ARE ALTERNATIVES TO THE PROPOSED RULES THAT HAVE NOT BEEN EXPLORED

The real concern that seems to be driving this significant change in the way the U.S. government regulates
firearms exports is that firearms and ammunition manufacturers are currently required to register with the
State Department and pay a registration fee. According to the NRA, “Any business that manufactures an
item on the USML, or even just a part or component of such an item, also has to register with the State
Department and pay an annual fee, which is currently set at $2,250, This registration is required even if the
manufacturer has no intent to ever export the items. .. Manufacturers of items on the CCL, or their parts or
components, do not have to pay an annual registration fee to the Commerce Department.”®

The registration fee appears to be the NRA’s primary concern with the current system for regulating the
export of firearms and ammunition. The simple solution to this problem might be to waive the fee for
manufacturers who do not, in reality, export these items. Waiving the fee would relieve industry of this
“burden” without undoing the important policy choices made by the State Department in the regulation of
these exports or requiring the Commerce Department to “reinvent the wheel” with respect to these
regulations. While we would not necessarily support this proposal (it might shift the costs of manufacturer

 

With AR-15s, Mass Shooters Attack With the Rifle Firepower Typically Used by infantry Troops, NY Times, Feb. 28, 2018,
Abins:/ wore oytimes com/intaractive/2O18/02/28/us/ar-1h- rif e-mass shootings afeal,

' See Giffords Law Center to Prevent Gun Violence, Assault Weapons at hite://lsweenter gffords ore/gun-laws/noliey-
areas/harware-aromur ton /essault-waannna!,

5 National Rifle Association, supra.

§ gifordsiaweenterore

WASHSTATEC01 7816
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 708 of 857

 

registration to the taxpayers), we urge the Administration to carefully and thoroughly consider other

alternatives to the Proposed Rules.

Sincerely,

Lindsay Nichols
Giffords Federal Palicy Director

6 gifordsiawcenterore

WASHSTATEC017817

ABOUT GIFFORDS LAW CENTER

For nearly 25 years, the legal experts at Giffards Law Center to
Prevent Gun Violence have been fighting for a safer America by
researching, drafting, and defending the laws, policies, and programs
proven to save lives from gun violence.
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 709 of 857

 

As of: 7/12/18 9:51 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946m-5enx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0343
Public Comment 993. Individual. Jeannine Coyne. 7-9-18

 

Submitter Information

Name: jeannine anonymous

 

General Comment

To Whom It May Concern,

I am writing to strongly oppose Pres. Trump's May 24, 2018 proposal of a new rule that would move the
oversight of the export of firearms from the US State Dept to the US Commerce Dept. This is a matter of
national security and appropriately is the role of the US State Dept. While this move might raise more money for
particular businesses, it would increase the threat of international crime and terrorist crimes. I further oppose the
loosening of regulations that keep Americans safe and prevent guns getting into the hands of terrorists.
Respectfully submitted,

Jeannine Coyne

WASHSTATEC017818
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 710 of 857

 

As of: 7/12/18 9:47 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12,2018
Tracking No. 1k2-946m-w8wy
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0341
Public Comment 994. Northrop Grumman. Tom Donovan. 7-9-18

 

Submitter Information

Name: Tom Donovan

 

General Comment

See attached file(s)

 

Attachments

RIN 0694-AF47 Comments to DOC for I TT II (final)

WASHSTATEC017819

 
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 711 of 857

Northrop Grumman Corporation
Corporate Office

 

Global Trade Management
2980 Fairview Park Drive
Falls Church, VA 22042

July 9, 2018

Regulatory Policy Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 2099B, 14th Street and Pennsylvania Avenue, NW
Washington, DC 20230

ATTN: Mr. Richard E. Ashooh
Assistant Secretary for Export Administration

SUBJECT: RIN 0694-AF47, Request for Comments Regarding Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No longer Warrant Control Under the
United States Munitions List.

Dear Mr. Ashooh:

Northrop Grumman Corporation wishes to thank the Department of Commerce (DOC) for the
opportunity to submit comments in review of the Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML). In response, we provide the following recommendations:

General: We recommend the DOC define “firearm” in harmonization with the USML.

EAR §740.11 — Governments, international organizations, international inspections, under
the Chemical Weapons Convention, and the International Space Station (GOV):

 

Note 2 to paragraph (b)(2) — the phrase “or other sensitive end-users” is vague and ambiguous.
We recommend deletion or enumeration of specific types of entities ineligible for the exception.

EAR §740.14 — Baggage (BAG):

§740.14(c)(1) - Recommend revising to say “Owned by, or for the exclusive use of, the individuals
(or by members of their immediate families} or by crew members of exporting carriers on the dates
they depart from the United States;”
EAR §740.1(c){1) “Limits on eligibility’ currently states that the items must be “owned by”
the individuals. The criteria currently in the exemption located in ITAR §123.17(c)(3) is
related to the person’s “exclusive use,” so we recommend revising the language in EAR
§740.14(c)(1) so the exception may not be interpreted as being more restrictive than the
current ITAR exemption criteria.

ECCN 0A501:

To avoid redundancy and duplication, we recommend revising the LVS entry as follows: “LVS:
$500 for 0A501.c, .d, and .x, $500 for 0A501.e if the ultimate destination is Canada.”

WASHSTATEC01 7820
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 712 of 857

Paragraph 0A501.x: As currently proposed, paragraph .x would apply to parts, components,
accessories, and attachments specifically designed for a commodity classified anywhere on the
USML. We recommend revising as follows:
“Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or USML Category | and not elsewhere specified on
the USML or CCL.

ECCN 0A502: Rather than having the items controlled contained in the ECCN heading, we
recommend enumerating separate sub paragraphs for the different reasons for control for size for
the different size shotguns. Breaking down to this lower level will allow companies to record much
easier the classification in an automated system and apply proper controls without having to
continually reference back to technical data or notes.

a Shotguns with a barrel length less than 18 inches

.b Shotguns with a barrel length 18 inches to less than 24 inches

Cc Shotguns with a barrel length greater than or equal to 24 inches

.d Complete trigger mechanisms; magazines and magazine extension tubes;

complete breech mechanisms;
Note: this entry does not control equipment used exclusively to treat or tranquilize animals,
and arms designed solely for signal, flare, or saluting use

ECCN 0A505:

Paragraph 0A505.a: Recommend revising paragraph .a to include ammunition for firearms
controlled in USML Category | that may not otherwise be captured, as follows:

Ammunition for firearms controlled by ECCN 0A501 or USML Category | and not
enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.

Paragraph 0A505.d: Recommend adding clarifying language to this paragraph on
whether it also controls “dummy rounds” for medium caliber firearms as it only
references “blank ammunition” for small caliber firearms. If this is not intended to control
inert dummy ammunition please clarify this category to include that.

0A505 Related Controls: Recommend deleting “combat shotguns.” The proposed revision to
USML Category | only covers fully automatic shotguns, which is already referenced in the
“Related Controls” section.

ECCN 0B602: Recommend adding clarifying language on examples of specific tooling that have
been included in the transfer from the Department of State to the Department of Commerce or,
clarifying this in the final rule. For example, provide clarification by including a note stating that
this includes boresights and units made specifically for testing purposes.

Administrative: We recommend adopting a delayed effective date of 180 days for rules revising
entire categories of the USML and moving items to the CCL.

WASHSTATEC01 7821
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 713 of 857

Should clarification or subsequent technical discussions be necessary, please contact either
Steve Headiey at james.headley@ngc.com, (703-280-4806), or myself at
thomas.p.donovan@ngc.com_ (703-280-4045).

Sincerely,
Vhomat /. Denevarn

Thomas P. Donovan
Director, Export Management
Global Trade Management

WASHSTATEC01 7822
 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 714 of 8B%ge | of |

 

As of 72/18 8:06PM
Reeeived: July 09, 2018

_ oo . ee een sg ng Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-946q-132v
Comments Duc: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control af Firearms, Guns, Ammunition and Related Articles the President Determimes No
Longer Warrant Control Under the United States Munitions List (USML}

Camment On: BIS-2017-0004-0001
Control of Firearms, Guns. Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0334
Public Comment 905. Trinity Health. Tonya Wells. 7-9-18

 

Submitter Information

Name: Tonva Wells
Organization: Trinity Health

 

General Comment

See attached

 

Attachments

TH comments on transfer of firearms fram State to Commerce 7-9-18

hitos://Awww. fds. gov/fdms/getcontent object] d= 09000064 83409284 hformat=xmldeshow... 7/12/2018

 

WASHSTATEC01 7823
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 715 of 857

Trinity Health

 

July 9, 2018

Wilbur Ross Mike Pompeo

Secretary Secretary

Regulatory Policy Division Office of Defense Trade Controls Policy
Bureau of Industry and Security Directorate of Defense Trade Controls
U.S. Department of Commerce U.S. Department of State

Room 2099B 2201 C Street NW

1401 Constitution Avenue NW Washington, D.C. 20520

Washington, DC 20230

RE: RIN 0694-AF47 (Commerce) and RIN 1400-AE30 (State)
Dear Mr. Ross and Mr. Pompeo,

Trinity Health values the opportunity to comment on the proposed rules to address the Control of
Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML). Trinity Health is one of the largest multi-
institutional Catholic health care delivery systems in the nation, serving diverse communities that
include more than 30 million people across 22 states. Trinity Health includes 93 hospitals as well as
109 continuing care locations that include PACE, senior living facilities, and home care and hospice
services. We are called by our Catholic faith to preserve the sanctity of life, and are working to
reduce violence in our communities and around the world.

The proposed rule referenced above addresses many aspects of firearm regulation, sales and
oversight, however Trinity Health is especially concerned about the shift of weapon sale regulation
from the State Department to the Commerce Department. Our concern stems from the risk we
perceive about how this regulatory change could increase the amount of violence caused by
weapons around the world. All forms of firearms are used extensively in criminal violence around the
world. We believe the world is better served by their export being handled by the State Department,
which is required and organized to consider the probable impacts in importing nations on stability,
human security, conflict, and human rights. We have great concern about the proposed transfer of
the regulation of gun exportation licensing from the State department to the Commerce Department,
whose principle mission is to stimulate trade.

Every day around the world firearms are used to kill a thousand people in acts of organized crime,
political violence, terrorism, and human rights violations. The proposed rule would transfer the
regulation around the sale of weapons — including AR-15, AK-47 and other military-style assault
rifles and their ammunition — to the Commerce Department control. These are among the deadliest
personal-use weapons produced in the United States, and it is our understanding that they are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries. We believe
that the export of these weapons should be subject to greater regulation, not less.

We believe that the Department of Commerce is effective at advancing the interests and
revenues of private businesses in our country, which contributes to a strong economy.
However, we believe that firearms and ammunitions should be be viewed as a commodity
that should benefit from reduced regulatory oversight. Boosting economic development and
competitive advantage at the expense of increased violence including loss of life is

Sponsored by Catholic Health Ministries | 20555 Victor Parkway + Livonia, M1 48152 » 734-343-7000 « trinity-healih org

WASHSTATEC01 7824
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 716 of 857

unconscionable to us. We strongly urge the Departments of Commerce and State to rescind
this proposed rule.

Thank you for consideration of our comments on this important issue. If you have any questions,
please feel free to contact me at wellstk@trinity-health.org or 734-343-0824.

Sincerely,

 

Tonya K. Wells
Vice President, Public Policy & Federal Advocacy
Trinity Health

WASHSTATEC01 7825
 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 717 of She lof |

 

As of: 7/12/18 4:59 PM
Received: July 09, 2018
oe — ee Status: Posted
PUBLIC SUBMISSION _ Posted: Juiy 12,2018
Tracking No, 1k2-046g-6b3d
Comments Doe: July 09, 2018
Submission Type: AP!

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML}

Comment On: BIS-2017-0004-000)
Control of Fireatms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USMLj

Document: BIS-2017-0004-0332
Public Comment 996. FLA.1.R. Trade Group. Johanna Reeves. 7-9-18

 

Submitter Information

Name: Anonyinous Anonymous
Address:

77S LSTREET, SW

SUITE 1150

Washington, DC, 20006
Email execdir@fairtradegroup.org
Phone: 2025872709
Organization: F.A.LR. TRADE GROUP

 

 

General Comment

PAR. Trade Group respectliully submits the attached comments to RIN 0604-AF47.

 

Attachments

FLA. Trade Group Comment to BIS Proposed Rale (RDS 0694-AF47)

https //weww lidens. gow/fdims/getcontentPobjectld=090000648 340959 1 & formarexml&show.... 7/12/2018

 

WASHSTATEC01 7826
       

 

Firearms & Armmunition lmporvExport Roundtable

      

July 9, 2018

Atim Steven Clagett
Office af Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division

Reeulatory Policy Drvision

Bureau of Industry and Security

US. Department af Commerce, Room 20998
lath Seeet and Pennsylvania Avenue SW
Washington, DC 20230.

Subject: RIN 0694-A P47; Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the
Umited States Munitions List (USML)

Dear Mr. Clagett:

The purpose of this letter is to provide comments to the proposed rule to amend the Export
Adpinisivation Regulations (LAK) to control those tems identified to no longer warrant contro!
under United States Munitions List (USML) Catepary | - Firearms, Close Assault W eapons and
Combat Shotguns: Category IL - Guas and Armament: and Category I~ Ammnunition/Ordnance
US. Munitions List (USML), which the Bureau of Industry and Security (BIS) published in the
Federal Register on May 24, 2018 ORIN 0694-AP47, 83 FR 241766),

The FLA.LR. Trade Group (P A.LRA") is a nonprofit organization dedicated to protecting the
interests of the firearms and ammunition import and export communities. FAR. works with
many US. government agencies, including the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATP), the U.S. Department of State, Directorate of Defense Trade Controls (DDTC),
and the Department of Conmerce, Bureau of Industry and Security (BUS) to provide solutions to the
concems of FLALR. members. Our membership includes unporters and exporters of hrearms,
ammunition, and other defense and dual-use articles who rely on licenses issued by ATP, DDTC.
and BIS. Many members alsa hold Type 07 or Type 10 licenses as manufacturers of firearms.
Members provide equipment to domestic law enforcement agencies and the U.S. military who
require such fems to carry out their public safety and national security missions and sell the articles
they import te distributors for general commiercial sale. A number of our members also produce
firearms and ammumition that are exported to foreign governments for their national delense,
consistent with the foreien palicy of the United States,

 

 

   

F_A.LR. welcomes the opportunity to provide comment.on the proposed revisions to the EAR to
capture those tems moving from USML Categories 1, 1 and IL We applaud the continuing efforts
by BIS and DOTC to revise the LISML so that its scape is limited to these defense articles that

 

77S T STREET, N.W., SUITE 1150, WASHINGTON, DC 20006

 

 

WASHSTATEC01 7827
 

 

 

 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 719 of 857

Mr. Claget
RES 0694 wats)

Juby 9, 2078
Page 2 of G

 

provide the United States with a critical military or intelligence advantage or are inherently for
mulitary end use, and to remove those items that are wulely available in retail outlets in the United
States and abroad.

Overall, the proposed revisions to the EAR and USML Categories LH, and Nl are a positive move
io. a more rational control af firearms and ammunition, and related paris, aomporients, accessories,
and attachmerits. The transition of certain ites to the contral of the EAR will serve to night-siee
license requirements while still maintaining necessary oversight of exports of these ems.
Additionally, by moving such items te th EAR, many domestic manulacturers who do nol conduct
exports will be relieved of the si ignificant financial burden of registering under the ITAR.

    

 

We provide the following comments lor BIS consideration, and are available should BIS or DDTC
require additional inlermation or wish te discuss our comments further:

1. implementation Periad.

   

As noted in the proposed rule, BIS has adopted a delayed effective date of 180 davs for
previous rules revising entire categories of the USML and moving items to the CCL. BIS
has requested comments trom industry as to whether this implementation period should be
applied to the revised Categories 1, 1, and TH.

Recommendation: Split implementation period. We wish to support the continued
delayed eflective date of 180 days for those indusiry members who need make changes to [T
systems, technology controls plans, and other business processes necessary to implement the
rule. However, there will be a number of domestic companies wha, for example, do not
engage in the business of exporting but engage in certain gunsmith activities or manufacture
firearms parts and components for firearms that transition to the EAR who will wish to
inmediately implement the new rules im order to be relieved of the financial burden of [TAR
registration. Therefure, we recommend DDTC allow for a split inmlementation period to
allow those companies whose entire operations transition to the EAR to immediately shift to
those controls while allowing these companies whose operations either remain under the
[TAR or are now split between the EAR and the [TAR adequate time to make necessary
changes to their busmesses. There is precedent for a split implementation period as it was
done in the Federal Register notice implementing of revisions to USML Category X] and
corrections ta USML Category VOI (See 79 PR 37536}.

Transition Firearm Suppressors (Silencers) to the CCL.

 

DDTC’s proposed rule indicates thai “7USML Category I) Paragraph (e} will continue to
cover silencers, mufllers, sound suppressors, and specially designed parts and components.”
The proposed rule further indicates that its objective, afier the proposed revisions, is io
capture onby those articles in USML Categories 1, IL and Hl that provide the United States
with a critical military or intelligence advantage, or are inherently for military end use. The
items proposed for transition to the EAR do not meet this standard, “inc luding many items
which are widely available in retail outlets in the United States and abroad [emphasis

 

  

 

 

 

 

WASHSTATEC01 7828
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 720 of 857

 

 

 

Mr. Clagett

RIN G694~-APF47
July 9, 2018
Page 3 al 6

 

 

 

added). Firearm suppressors (silencers) do not provide a crilical military or intelligence
advantage and are net inherently lor military end use. Moreover, the hardware arul
associated technology is widely available throughout the world. Therefore, based on the
lithaus test identified in the proposed rule, firearm suppressors (silencers) should not be
listed on the USML and should be more appropriately controlled on the CCL in the EAR.

 

and add: hem asa ‘contratied ere under ECON OASOL.

Lad

Use of “Combat Shotguns”.

 

DDTC proposes to revise LISML Category I(d) to read as follows: “*(d) Fully automatic
shotuuns regardless of gauge.” This proposed revision removes the wards “conbat

shotguns.” While we welcome this change duc to the long-standing confusion over this
undefined term, the words “combat shogun” are used in the proposed revisions to the EAR,
specifically in the Related Controls of proposed ECCN OA502, which reads: “This entry
does not control combat shotguns [ermphasis added] and fully autamatic shotguns. Those
shotguns are “subject to the ITAR.” The Related Control to ECCN OASO2 does not go on to
provide a definition for “combat shotgun.” The tack at definition and the removal of the
reference in the revised USML Category Hd} causes confusion as te what type of firearm is
being referenced.

 

 

Recommendation: Remove the reference to “combat shotguns” in ECCN OAS06 and
have the Related Control to reflect the language used in the TTAR. The Related Control
would read as follows: “is entry does nol contral fully auiomatic shotguns regardless of
gauge, Thase shoteuns are “subject ta the ITARS

Automated Export System.

 

Currently, when exporting firearms, there is no requirement to enter serial numbers of
firearms to be exported into the Automated Export System (AES). However, in the BIS
proposed rule, there | is. 4 proposal to expand the data elements required as part of an AES
filing for these items to include serial numbers, make, model and caliber. This requirement
is overly burdensome and will exponentially lengthen the time required for filing AES
entries. Contrary to the proposed rule, this is nota mere “carrying over” of existing CBP
filing requirements for hems transferred from the USML to the CCL. The chted reference to
information Department of Homeland Security currently collects under OMB Control
Number 1631-0010 (CBP Form 4457, Certificate of Registration for Personal Effects Taken
Abroad) apphes only to personal firearms teriporarily exported. However, the proposed
rule would apply toall exports of ems controlled under ECCN DASO1.a or band shotguns
with a barrel length less than 18 inches controlled under ECCN OAS02, Consequently, there
is a significant change to the information being collected and to the burden hours as a result
of this proposed rule.

 

 

 

 

 

WASHSTATEC01 7829
 

 

 

 

 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 721 of 857

Mr. Clagett
RIN 0694-—A P47
July 9, 2018

Page 4 oft

 

Recommendation: Remove the expansion of data elements required as part of an AES
filing for firearms. The serial numbers, make, model and caliber of firearms exported, as
well as the reference to the export vehicle (e.g.. export license, exception) will be
maintained by the exporter as part of its acquisition and dispasition records required under
the Gun Control Act and ATF regulations (27 CPLR. Pt. 478, Subpart H}, which are the
same records currently maintained for firearm exports subject to the TAR. Therefore. there
is.no loss of oversight or information by transitioning these items to the RAR and thus no
need for adding dats fields to AES entries. This is not required under the ITAR, and
therefore should not now be required under the EAR.

 

Use

ECCN OAS!

The BIS proposed rule states in “Related Contraly” that magazines with a capacity of 30
rounds or greater are “subject to the TTAR.” However, the proposed USML Category Ihc}
references only magazines and drums with a capacity greater than 30 rounds (emphasis
aided),

Recammendation: Revise CCN 0501 “Related Contrals” se that the capacity round
description is consistently with USML Cat. hj}.

6. ECON 0ASOLA.

 

‘This paragraph includes a reference to “complete breech mechanisms” with no further
explanation or note to define the terms. [tis unclear what would constitute a complete
breech mechanism that is distinct from other parts specifically identified in paragraph .c.

 

ation Revise ECCN §ASOI .d to include a definition or explanation of what
constitutes a “complete breech mechanism,” and to ensure there is ne redundancy with

any of the parts referenced in paragraph .c.

 

ECON OAS Ly.

 

‘The proposed rule explains this paragraph would cover such items as acope mounts or
accessory rails, iron sights, sing swivels, butt plates, receil pads, bayonets, and stocks or
grips thal do not contain any fire control *‘parts"” ar “‘components.“” The paragraph indeed
lists such items in specifically enumerated subparagraphs .y.1-.6. Does this mean the .v
paragraph controls only those items enumerated in the following subparagraphs .1-.6, or
does the umbrelia language in -y. serve to capture other parts, components, or attachments
that are not specifically enumerated in subparagraphs v1 - .6., and not elsewhere specified
(stich as magazines lor less than 16 rounds) ? In other words, does the .y. paragraph itself
serve as a cateh~all for “parts”, “components”, “accesseries” and “attachments”?

 

paragraph with the phrase “including” or “as follows:" so as to clarify whether .y is
limited to the enumerated subparagraphs, or itself is a control paragraph in which

Recommendation Revise paragraph . by replacing the period at the end of the

 

WASHSTATEC01 7830

 

 

 
 

 

 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 722 of 857

 

Mr. Clagett

RIN 0694-AF47
July 9, 2018
Page Saf 6

 

items can be controlled. OA501.y would read as follows: “Specific “parts,
“gopmponents, “accessories” and ‘attachments’ ‘specially desiened’ for a comprodity
sublect to control in this BOCN or common to a defense article in USA

i Category £ and vot
elsewhere specified inthe USML ar CCL, as follows for including}: °

 

  

 

 
 

The proposed rule states that this ECON would control both the shoteuns currently on the
USML. that are ia be added to the CCL (harrel length less than 18 inches) and the shotguns
and the enumerated **parts’’ and “‘camponents’’ currently controlled in ECON OA984
(barrel length 18 inches or greater}. However, the items included in the BCCWN header are
separated by semicolans and there is ne clear statement that the parts and components listed
in the beader are specilic to shotguns. For example, because if is nol clear that the
enumerated items are specific to shotguns, there could be confusion as to whether 10 round
fagazines are controlled in ECCN OAS02, ECCN OASOLy.. or would such items fall ta
EAR9Q?

 

Recommendation: Revise KCCN QA4S02 to specify the paris and components
enumerated in the CCN header are SHOTGUN parts and components. We alse

recommend defining or explaining what constitutes “complete breech mechanism” (see
comment for ECCN GASOLd above).

 

9. ECCN §A505.

The proposed rule states that arnmunition parts and components would be eligible for ligense
exception LVS with a limit of $100 net value. per shipment. This is a reduction in value
eee te the [TAR Heense exemption currently available under 22 C.P_R, &

123.1606 2), which is capped at $500. fis unclear why the transition to the EAR would
result j in a reduction in the license exception value limit,

 

 

Recommendation: Revise ECCN §A505 to increase the waluc limit for the LVS Hcense
exception for ammunition parts and components in paragraph .x to $500,

1, ECO GAGUG.

The DDTC proposed rule states that “the articles currently controlled in [Category 1]
paragraph (1), engines for seli-propelled guns and howitzers in paragraph (a), will be on the
CCL in ECCN OA606." However, there are no proposed corresponding changes to ECCN
UAGO6 in the BIS proposed rule.

Recommendation: Revise ECCS 04606 to clearly identify that engines fer self-
propelled guns and howitzers are controlled therein.

      

 

WASHSTATEC01 7831
 

 

Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 723 of 857

Mr. Clagett

RES 0694-—A P47
July 9, 2018

©

Page 6 of 6

 

11. 8758.10 Entry clearance requi:

 

The proposed nile fails to take inte consideration temporary imports by nonresident aliens
who are subject ia ATF regulations under 27 CLP_LR. § 478.1 131d). Although the license
exception BAG references ATF's jurisdiction with these types of imports, propased section
758.10 is silent, except for ATP’s regulation of permanent inyports (paragraph (2)).

 

 

Recommendation: Add language te 738.10(a)(2) carving out frem the entry clearance
requirements for temporary imports by nonresident aliens who temporarily import
firearms under the provisions of 27 C.ELB. § 478.1150).

12. §.762.2 Records to be retained.

The proposed rule indicates that BIS wishes to make changes to EAR recordkeeping
requirements for firearms being moved to the CCL. Specifically, BIS preposes to “add a
new paragraph (a1 1) to specil’y the following information nust be kept as an EAR record:
Serial number, make, model, and caliber for any firearm controlled in FOCN GASOLa and
for shotguns with barrel length less than 18 inches controlled in DASO2.” This additional
recordkeeping requirement is unnecessary a8 it is duplicative of the information that is
required to be retained in a company’s ATF bound books pursuant io the Gun Control Act
and ATF regulations. In other words, the information that BIS seeks to retain is already
heing maintained by companies under ATF rules and regulations,

 

 

Recommendation: Remove the proposal te add paragraph (a)(11).

ee ee

PALER. thanks the Departments of State and Commerce for the opportunity to participate in the
regulatory revision process, We hope that our comments assist the government in reducing
jurisdictional ambiguities and clarifying the articles that will remain subject to the TAR. For your
information, we also provide a copy of the comments submitted in response to the DDTC proposed
rule. Should you have any questions, or require additional information as you review public
comments received, please do not hesitate to contact me at 202-587-2709 or

 

 

  

Johanna bE. Reeves
Executive Director

Enclosure: Comments to DDTC Proposed Rule (RIN 1400-AE30}

 

 

WASHSTATEC01 7832
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 724 of 857

 

As of: 7/12/18 9:18 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946q-ts88
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0331
Public Comment 997. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change. I'm very concerned that it will lead to greater accessibility of guns for people who
shouldn't have them. No more loss of human life PLEASE!

WASHSTATEC01 7833
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 725 of 857

 

As of: 7/12/18 9:15 AM
Received: July 09, 2018

Status: Posted
Tracking No. 1k2-9461r-x68w

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0330
Public Comment 998. Individual. Jennifer Wall. 7-9-18

 

Submitter Information

Name: Jennifer Wall
Address:
Maryville, MO,

 

General Comment

Firearms are a matter of security not of commerce. Let the state department handle matters of security and the
sales of firearms rather than transferring that oversight to commerce.

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over gun
exports, potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals. The proposed rule would dramatically change the regulatory structure for firearm exports. The
proposed rule is complex and appears to be largely driven by the interests of industry. We are concerned that the
proposed rule may not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so Congress and the public may understand the impact of these rules and
potential firearm exports. We are also concerned that the proposed rule fails to recognize the inherently military
nature of many of the relevant firearms. Rather than moving forward with the proposed rule, the Administration
should consider other alternatives to better balance the important interests at stake.

WASHSTATEC01 7834
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 726 of 857

 

As of: 7/12/18 9:12 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946r-wvlv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0327
Public Comment 999, Borderview. J] VanderHoek.7-9-18

 

Submitter Information

Name: Joel VanderHoek
Organization: BORDERVIEW International Firearm Logistics

 

General Comment

BORDERVIEW appreciates the opportunity to comment on the long-awaited transition of firearms and related
items from the jurisdiction of the Department of State to the Department of Commerce. Please see attached for
our public submission.

 

Attachments

Borderview comments on BIS Proposed Rule

WASHSTATEC017835
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 727 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

 

July 9, 2018
Submitted at www.regulations.gov — Docket BIS-2017-0004, and by Email: steven.clagett@bis.doc.gov

Mr. Clagett et. al.,

BORDERVIEW appreciates the opportunity to comment on the long-awaited transition of firearms and
related items from the jurisdiction of the Department of State to the Department of Commerce. We have
closely followed the etforts since the carly days of the Obama administration to complete this phase of
Export Control Reform, and applaud the publishing of these proposed rules.

Broadly speaking, we are very supportive of the proposal and would like to underscore the well-laid
justifications made in the "Background' section of the proposed rule, and furthermore in the related
‘Myths vs. Facts’ release posted on the Department of Commerce website. BORDERVIEW looks
forward your publishing of the Final Rule and completion of these longstanding and bipartisan efforts to
simply our nation's export control infrastructure to better control the most military-sensitive items, while

maintaining appropriate controls on Dual Use items such as firearms.

After careful review of the Proposed Rules, we offer the following comments and recommendations. In
particular, we are most concerned about a number of facets of the proposed rule which add new and
additional burden, above and beyond that which has historically been imposed by the ITAR and without
proportionate benefit to industry or government. We will identify which comments below are as such.

1. Eiminate Proposed § 758.1(¢)(4) — Expanded Data Elements for EE] filing in AES.

 

The proposed rules would add required AES data clements of "manufacturer, model mumber, caliber and
9

serial number" for all exported firearms (to proposed § 758.1(g)(4}). Perhaps most concerning to us as a

leading international firearm logistics firm are these burdensome, redundant and unnecessary additional

data collection requirements. While it may seem like a relatively simple requirement, we sce several

problems with imposing this new data collection, and little if any benefit over the existing requirements,

particularly with respect to serial number reporting.

First, this adds a new and significant burden over the longstanding requirements, and one which would
require exporters to invest significant time and financial resources in re-programming software and AES
interfaces, or in repeated and cumbersome manual data entry. Rather than “reducing the procedural
burdens and costs of export compliance” as is the stated intent of the proposed rule, this new
requirement is one that does just the opposite. As we’ll explain below, we believe this new burden is
imposed without providing any real improvement in the U.S. Government’s ability “to enforce export
controls for firearms appropriately” or “to make better use of its export control resources.”

MM

surprisingly simple.
Page 1 of 10

WASHSTATEC01 7836
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 728 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

The explanation given for this new requirement in the Proposed Rule is that the "requirement would

 

ensure law enforcement officials are able to effectively verify that firearms exports are properly
authorized and in conformance with all applicable regulations.” However, as explained below, we
believe this change would affect no substantive improvement in this regard.

Serial Number data clement in EEI filme in AES

 

Serial numbers are generally not listed on an export license issued by BIS (except in the rare case they
are entered by the applicant at the time of application, which is not required and would be unusual).
Theretore, the presence of serial numbers in an AES filing would not assist law enforcement in verifying
that items being exported on a given shipment match the ttems on the related export license. For
example, an AES filing noting a Serial Number of "ABC123X YZ" for a given rifle would provide no
assistance in matching that particular rifle to the associated export license which does not list the serial
number. Furthermore, it should be noted that attempting to address this reality by requiring firearm
serial numbers to be listed on export license applications would contradict the very nature of the BIS
licensing philosophy — allowing commodity-based predictive license quantities for use over a set time.

Another concern about the mandated electronic collection of serial number data for exported firearms is
that it would amount to a de facto electronic government Registry of all exported firearms. Congress
has, for many years and in many forms, prohibited the creation of a federal firearms registry.
Specifically, the Firearms Owners Protection Act codified this intent of Congress in 18 U.S.C. §
926(a)(3), which states:

“No such rule or regulation prescribed after the date of the enactment of the Firearms Owners
Protection Act may require that records required to be maintained under this chapter or any
portion of the contents of such records, be recorded at or transferred to a facility owned,
managed, or controlled by the United States or any State or any political subdivision thereof, nor
that any system of registration of firearms, firearms owners, or firearms transactions or
disposition be established. Nothing in this section expands or restricts the Secretary's authority to
inquire into the disposition of any firearm in the course of a criminal investigation.”

To the extent that such a registry may aid law enforcement in the necessary function of tracing firearms,
it should be noted that an effective system already exists through the ATF’s National Tracing Center
(NTC). The NTC relies primarily on the required records kept by Federal Firearms Licensees (FFLs),
which already include the data elements of manufacturer, model designation, caliber and serial number,
among others. As all U.S. commercial firearm exporters would be FFLs, this data is already kept in a
proven system. To require it separately here would be unnecessarily duplicative and burdensome,
without additional benefit.

MM

surprisingly simple.
Page 2 of 10

WASHSTATEC01 7837
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 729 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

Other additional data elements in AES (manufacturer, model number, caliber)

 

 

Existing regulations in both the FTR and EAR already require that the item description entered in the
AES filing conforms to that shown on the license. Thus, the explicit addition of required data clements
of "manufacturer, model number (and) caliber” would provide no further to ability for law enforcement
to “effectively verify that firearms exports are properly authorized.”

The Foreign Trade Regulations state for ‘Commodity description’, “Ifthe shipment requires a license,
the description reported in the EEI shall conform with that shown on the license.” (15 CFR 30.6(a)(13))

The Export Administration Regulations state for ‘Exports under a license’, “...you must report on the
FEI filing to the AES...an item description identical to the item description on the license.” (15 CFR
758.1(g)(1))

Theretore, adding new required data elements would be unnecessarily duplicative and burdensome.
Exporters are already required to enter data into AES in such a way that it can be matched to the export
license by law enforcement verifying a shipment. If there has been a problem with exporters not doing
this in the past and thus impeding law enforcement verification, it would be best addressed by educating
on and enforcing the existing requirements of the FTR and EAR, rather than adding a new and
duplicative information collection requirement specific only to firearms.

Furthermore, like serial numbers, all of these proposed data elements are already kept by Federal
Firearms Licensees under the provisions of the Gun Control Act (GCA), and are accessible to law
enforcement as needed.

Finally, if after consideration of our comments herein BIS decides to proceed with proposed §
758.1(g)(4) to include model, the wording “model number” should be changed to simply “model”, or
“model designation (if assigned)” instead. Only a fraction of firearm models are “numbers”, while many
others are names, and some do not have model designations assigned at all. ATF recognizes this in their
Regulations which refer simply to “model”, or in some cases “Model Designation (if assigned).”

CBP changes to AES as requested by BIS

 

The proposed rule notes that such a proposed requirement would only be included in the final rule “if
CBP has made such data easily enterable in AES.” As explained above, multiple regulations already
require the data to be entered in such a manner that law enforcement can match it to the export license.

Yet, if BIS can work with CBP to affect one needed change to the AES, we would suggest allowing a
much higher number of characters in the ‘Commodity Description’ field, which is currently limited to
45. This character count limit is likely a driving factor in any past verification issues experienced which
may have compelled BIS to propose adding new data elements.

MM

surprisingly simple.
Page 3 of 10

WASHSTATEC01 7838
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 730 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

Exporters are already required to report all of the following within the 45-character ‘Commodity
Description’ field for licensed items:

 

e “item description must be stated in Commerce Control List (CCL) terms” (15 CFR 758.1(g));

e “fully state the name of the commodity in terms that can be identified or associated with the
language used in Schedule B or HTSUSA (usually the commercial name of the commodity), and
any and all characteristics of the commodity that distinguish it from commodities of the same
name covered by other Schedule B or HTSUSA classifications” (15 CFR 30.6(a)(13));

e “Ifthe shipment requires a license, the description reported in the EEI shall conform with that
shown on the license.” (15 CFR 30.6(a)(13));

e “When exporting under the authority of a license, you must report on the EEI filing to the AES
... an item description identical to the item description on the license.” (15 CFR 758.1(g)(1)).

As you can imagine, meeting even one of these requirements can use 45 or more characters (especially
the “item description identical to the item description on the license” requirement). Therefore, simply
allowing a much higher number of characters in this field (e.g. 200+) would allow exporters to include
all of the required information to meet regulatory compliance requirements, and likely solve many
issues. (BIS’ SNAP-R system allows up to 1,440 characters for each Export Item’s technical description,
thus to truly enforce the EAR requirement of identical AES description reporting, it should be 1,440+).

Applicability to Temporary Exports / Imports under TMP

 

One note to all of this is that such a requirement of mandatory serial number reporting in AES might
make sense only for Temporary Exports and Imports under TMP in particular, to allow re-import
procedures to be followed and verified. However, the requirements proposed in new § 758.10(b)(1)(ii)
and § 740.9(b)(5)(iv)(B) already cover this by requiring serial numbers as part of a complete list to be
submitted to CBP at the time of import and/or export.

However, it should be noted that if a firearm is shipped under TMP for repair and then found to need
replacement under RPL, then the serial number(s) of re-imported / re-exported items would be different
than those originally reported to CBP. Perhaps the final rule could address this by providing certification
language for such cases, e.g. “Serial # on this shipment is a one-to-one replacement of defective
serial# _ under the authority of RPL. In accordance with the EAR, no further shipments will be
made of the defective item already replaced under RPL.”

Paperwork Reduction Act analysis

 

In the Paperwork Reduction Act (PRA) Requirements analysis in the proposed rule, we note a couple of
concerns. The PRA analysis rightly states (emphasis added): “The proposed rule would include a

MM

surprisingly simple.
Page 4 of 10

WASHSTATEC01 7839
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 731 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

requirement that, for a// exports of items controlled under ECCNs 0A501.a...the exporter provide to

 

CBP the serial number, make, model, and caliber for each firearm being exported.”

However, the analysis goes on to say “The Department of Commerce is carrying over the existing CBP
filing requirements for items transferred from the USML to the CCL.” We are not aware of any existing
CBP or ITAR requirement for explicit reporting of these data elements within AES, and believe this is a
new requirement and new information collection.

Further, the analysis goes on to say “The Department of Homeland Security currently is collecting these
data elements for firearms “‘subject to the ITAR” under OMB Control Number 1651-0010 (CBP Form
4457, Certificate of Registration for Personal Effects Taken Abroad). There is no change to the
information being collected or to the burden hours as a result of this rule.” Again, we believe this is a
new collection and not the same as the existing OMB-approved collection referenced. Specifically, CBP
Form 4457 is only used for temporary exports, whereas this proposed rule would require these data
elements to be reported for ail firearm exports. As such, in reality there will be a very substantial
increase to the burden hours and a new collection as a result of the proposed rule if published as written.

Even when only considering temporary exports recorded on the CBP Form 4457, explicitly requiring the
listed data elements is different than the instrument itself which merely requests “Description of
Articles”, leaving the format up to the exporter and CBP to record in such a way as will allow their
proper identification upon re-import.

Note: these PRA-related comments have also been submitted directly to the designated contact at OMB
in accordance with the directive in the proposed rule, but should nonetheless be considered and
addressed by BIS in their final rule.

2, Change the proposed cut-off vear for ‘Antique’ firearms to match U.S. law, current ITAR, and
thus avoid adding additional burden im this rule.

For domestic purposes, U.S. law defines antique firearms (in the Gun Control Act, 27 CFR § 478.11) as
those "manufactured in or before 1898". For import purposes, Customs uses the same definition. For
export purposes, the same definition and cut-off year has long been used (in the ITAR, 22 CFR
123.17(b)). However, without explanation, this proposed rule would significantly alter the definition of
antique firearms by eliminating nine important years of manufacture. In this sense, the proposed rule as
written is significantly more burdensome than the ITAR. We export many antique firearms made in the
early-to-mid 1890's, such as early Winchester Model 1886, 1892 and 1894 rifles or carly Colt Single
Action Army revolvers. Under current law, these do not require an export license but can be shipped
under exemption. However, changing this definition to "in or before 1890" would significantly and
negatively change this, with no added national security benefit. The firearms manufactured in the 1890's
do not pose a security threat to our Nation and are merely collector's pieces.

MM

surprisingly simple.
Page 5 of 10

WASHSTATEC01 7840
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 732 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

The lack of any explanation on this significant change in the proposed rule makes it seem almost as if it
were a mistake or simple typo. It is our hope that this is the case and that the final rule will align this

 

definition with U.S. domestic, import and historical export law instead of creating a new definition of its
own. On the other hand, it seems that this change may be an attempt to align the proposed rule with the
Wassenaar Arrangement definitions. If indeed this is the case, we still argue that aligning instead with
existing U.S. law ("in or before 1898") is the best policy here, to avoid adding additional burden in this
rule and to stay consistent with longstanding U.S. definitions of antique firearm. If however for some
reason Commerce Department must align with the Wassenaar, then the proposed rule as written is still
wrong. The Wassenaar Arrangement Munitions List uses the 1890 cut-off year for handguns, but
actually uses "manufactured earlier than 1938" for antique rifles (page 175, ML 1a, Note a,b) and

 

shotguns (page 176, ML1.b, Note a). Therefore, if aligning to Wassenaar, the year for rifles must be
changed to "in or before 1938" and a similar definition of non-controlled antique shotguns must be
added to 0A502.

Even if not aligning to Wassenaar in the final rule, we do request that the final rule adds a definition and
cut-off year for antique shotguns to OA502, ideally the same "in or before 1898" under other U.S. law. It
does not make sense to have such a definition of antique rifles and handguns to allow for export of such
items without a license but not have such a definition for antique shotguns. Shotguns are arguably
already less military sensitive (thus their long-time inclusion as a dual use item on the EAR rather than
on the ITAR). So, to allow for export of a handgun made in 1889 without a license but require a full
export license for a sporting shotgun made in the same year does not make sense. This could be
accomplished by simply adding a "Note | to 0A502" stating such. Or, if the existing "Note 1 to QA501"
is meant to include antique shotguns (it does not explicitly leave them out and states "antique firearms”
generally), then it should be made more clear to this end.

3. Alion availability of LVS at $506 te GAS02 shoteun-related items.

ECCN 0A501 allows a list based license exception for LVS at a $500 threshold for OA501.c, .d, and .x
(and including .e if the ultimate destination is Canada). We greatly appreciate this being brought over
from the comparable exemption(s) in the ITAR, and understand the justification for simplifying to a net
$506 value (vs. ‘wholesale’ value under the ITAR).

However, ECCN 04502 for shotguns does not allow for LVS at any amount for comparable items.
While we recognize that many small shotgun parts are not listed and thus EAR99, the proposed rule
would control shotgun trigger mechanisms, magazines and magazine extension tubes more stringently
than comparable parts for OA501 rifles and handguns. For example, a $45 two-round extension tube for

rifle magazines worth $450 could be exported without a license under LVS.

MM

surprisingly simple.
Page 6 of 10

WASHSTATEC01 7841
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 733 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

Thus, we suggest aligning availability of LVS at $500 to OA502 shotgun-related items. Since these parts
are currently listed in the ECCN 0AS502 heading, the heading could be changed to “Shotguns and related
commodities (See List of Items controlled)...” then under the “List of Items Controlled” enumerate the

 

items to include “complete trigger mechanisms”, “magazines”, and “magazine extension tubes” with
corresponding reasons for control allowing LVS for such items to the same $500 limit as for OA501
items.

4, Alion dollar value threshold of LVS for 04505 ammunition components to $500.

We greatly appreciate the inclusion of 0A505.x ammunition components in the LVS exception for that
ECCN. However, we find the $100 limit to be low in many instances. Typically, to justify the cost of an
international shipment, an order for such items is usually between $100 to $500. Per-unit cost of items
such as unprimed brass can also be relatively high, particularly for specialty items likely to be sourced
for a small shipment. For example, a recent shipment of Norma USA .470 Nitro Express reloading brass
was $5.44 per piece. They come in boxes of 25, so just two small boxes are worth $272. Thus such a
shipment would require a license if the LVS threshold is kept at $100. We request that it be aligned to
the other related LVS thresholds for firearms-related items at $500 for consistency and usability.

5. Define ‘Complete Breech Mechanism’ (for 0ASOL and 04502).

 

The ITAR has long used the term “complete breech mechanism” without any definition to guide
industry as to the meaning of this non-standard terminology. As this proposed rule continues to use this
term, we request that a definition be provided. Over the years we have received varying definitions from
representatives of DDTC. Our attempt to obtain an official written definition by means of an Advisory
Opinion request was directed to instead be submitted as a request for an item-specific Commodity
Jurisdiction. The most clear definition we’ve received to date is something comparable to a “complete
bolt” or “complete bolt carrier group.”

To the extent that what is meant by “Complete Breech Mechanism” may possibly be covered by the
enumerated items in OASO1.c, it could possibly even be deleted altogether. However, presuming that
something additional is meant by this term being kept in a separate OAS01.e (and in the heading of
04502), a definition is required for industry to properly comply with the proposed rules.

6, Add License Exception ‘Servicing and replacement (RPL) as a valid purpose for a temporary
import under new § 758.10.

 

License exception RPL (§ 740.10(b)) allows for ‘Servicing and replacement’ including overhaul and
reconditioning, so long as it does not change the basic characteristics (e.g. accuracy, capability,
performance, or productivity) of the commodity. This is similar to comparable ITAR temporary import
license exemption found at 22 CFR 123.4(a)(1).

MM

surprisingly simple.
Page 7 of 10

WASHSTATEC01 7842
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 734 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

So, it is our understanding that a firearm could be sent from a foreign sender to a United States party for
servicing — a temporary import. However, the new § 758.10 “Entry clearance requirements for

 

temporary imports” do not address the potential use of RPL for this purpose. Specifically, proposed §
758.10(b)(1 (i) requires a statement to CBP certifying “... This shipment will be exported in accordance
with and under the authority of License Exception TMP.” However, if it was going under RPL rather
than TMP, this statement would be a false certification.

7, Clarify the classification of Combination Guns.

 

From time to time we deal with firearms known as “combination guns’. Such firearms have at least one
rifled barrel and at least one smoothbore barrel (generally a shotgun style barrel). While our reading of
the proposed rules would leave us to believe OA501 is the best fit for such items, we suggest that BIS
add clarity on their proper classification.

This could be accomplished by changing the heading of ECCN 0A501 to instead read “OASOI Firearms
(including combination guns, but excluding OAS02 shotguns) ...”. Or, a “Note 2 to 0A501” could be
added to the bottom of that ECCN to ready something like “Combination guns (those with at least one
rifled barrel and at least one smoothbore barrel) are controlled by this ECCN.” Alternately, if they
should instead be classified under OAS02 or otherwise, this should be clearly noted in the final rule.

8. Clarify that new § 758.10 requirements do not apply to temporary imports under the provisions
of ATF Form 6 NIA (27 CFR 478.1145(d)).

 

 

The proposed rules appropriately add §740.14(e)(4) to clarify that nonresident aliens leaving the United
States may export 0A501 firearms and ammunition that they imported under the provisions of 27 CFR
478.115(d). However, the new § 758.10 “Entry clearance requirements for temporary imports” appears
to apply to a/l temporary imports at the time of temporary import.

As the requirements of § 758.10 should not apply to nonresident aliens temporarily importing firearms
under the separate provisions of the ATF, this should be clarified in the final rule. Wording to this effect
could be added to § 758.10(a), ‘Scope’, whether within the body of (a) or as a new subparagraph (3).
This would eliminate confusion wherein CBP may attempt to enforce the provisions of § 758.10 on
nonresident aliens bringing firearms into the U.S. with an approved ATF Form 6 NIA for a hunting trip
or shooting competition.

If this was not an oversight but rather the intent of BIS that § 758.10 would apply to such nonresident
aliens, we strongly urge BIS to reconsider their position. Much like the challenge of the AES filing
requirement for personal firearms being temporarily exported, requiring foreign persons to follow
commercial procedures for temporary import and re-export (including AES filing) would be extremely
cumbersome. New § 758.10 should not apply to such cases, and it should be made clear as such.

MM

surprisingly simple.
Page 8 of 10

WASHSTATEC01 7843
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 735 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

10. Clarify whether 0ASO1.y inchides only the specific enumerated y.1 through v.6, or all
“snecially designed” “parts,” “ accessories” and “attachments”.

 

 

components,” “

 

ECCN OAS501_.y lists six specific types of specially designed “parts,” “components,” “accessories” and
“attachments” in various sub-paragraphs y.1 through y.6. However, the .y paragraph is not clear whether
these are the only items controlled under .y, or if others not enumerated are included. While we do not
believe this is intended to be a ‘catch-all’ like .x, it is not as clear as the .y sections of other ECCNs
which tend to use the wording “as follows” when applicable preceding an enumerated list.

For example, a set of fiber-optic sights for a pistol are not “iron sights” as listed in y.3, but may be
“specially designed” “attachments.” Would such an ttem be controlled under .y? Even though Controls
only apply to -y for UN and AT purposes, whether such non-enumerated “attachments” require AES
filing, etc. for most countries depends on the clarification of this -y sub-paragraph.

11. Explicitly clarify the classification of detachable firearm mavazines with capacity < 16 rounds.

 

Another potential “attachment” item that would benefit from explicit clarification in this regard is
detachable magazines for OASO1 firearms with a capacity of less than or equal to 16 rounds. While
OA501.d explicitly lists magazines with a capacity of greater than 16 rounds, common magazines with a
lesser capacity are sure to be one of the most shipped items related to firearms.

We have already heard varying interpretations from highly reputable firms within the industry as to
whether such magazines would be controlled. For example, those who interpret such magazines as an
“attachment” (they are not necessary for the operation of a firearm, but do enhance their usefulness), and
who understand the .y paragraph to only include those specifically-enumerated items (see above), have
stated that such magazines are EAR99. On the other hand, those who interpret -y to include all “specially
designed” “attachments” in addition to those specifically enumerated, believe that such magazines are
controlled under .y and require AES filings regardless of destination.

To eliminate this confusion, a “Note” could be added to the bottom of the ECCN, such as “Note 3 to
0A501: Detachable magazines with a capacity of less than or equal to 16 rounds “specially designed” for
a commodity controlled by paragraph .a or .b of this entry are classified as “attachments” and are
EAR99 commodities.”

12. Eliminate duplicative new § 762.2(a)(11) recordkeeping requirement.

 

Proposed new § 762.2(a)(11) would add as an EAR record the “serial number, make, model and caliber
for any firearm controlled in ECCN 0A501.a” and for certain shotguns. However, the Government
already requires such records to be kept under the provisions of the Gun Control Act (GCA). Thus, the
requirement that exporters maintain such as an EAR record is unnecessarily duplicative and

MM

surprisingly simple.
Page 9 of 10

WASHSTATEC01 7844
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 736 of 857

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

burdensome. Under the time-tested provisions of the GCA, the government already has access to such
records for inspection as needed.

 

Proposed Effective Date of Final Rule

 

We suggest that BIS implement a split effective date for the Final Rule, as was done for the 2014 final
rule in 79 FR 37535. In the case of the proposed rule now at hand, many companies will require the full
180 days to make changes to their internal systems and classification matrixes. As such, a 180 day
effective date should be allowed for such companies. On the other hand, smaller companies who are
most burdened by the registration costs and other requirements of the ITAR, will be more agile and able
to switch over earlier. For example, gunsmiths who do no exporting but are currently required to register
and pay related fees to DDTC would benefit greatly from an immediate (or very short) effective date of
the final rule. To the extent possible, a split effective date (immediate / 180 days) would be advisable.

Regardless of the effective date published in the final rule, we respectfully request that BIS and DDTC
complete their review of comments and publish a Final Rule as soon as is reasonably possible. Given the
long-awaited nature of these rules, prompt publishing of the Final Rule after appropriate review and
consideration of all comments would be greatly appreciated and beneficial to both industry and
government.

Summary and Conclusion

 

While we have raised a number of important concerns specific to the implementation of this proposed
rule, we wish to emphasize again our overall support of the transition of these items from the ITAR to
the EAR. The justification provided is clear and absolutely sensible. Regardless of recent politicization
of the issue by some in Congress and the media, this has truly been an historic bipartisan effort over
many years, starting in the earliest days of the Obama administration and now coming to fruition under
the current administration.

On a separate but related note, BORDERVIEW also requests the publishing of BIS’ already-drafted
‘shotgun rule’ to allow the Canadian IC to act as the export authorization for shotguns to Canada.

BORDERVIEW looks forward to your publishing of the Final Rule after careful review of our enclosed
comments, and those of other impacted parties. Please do not hesitate to contact me with any questions.

 

Joel VanderHoek

President & Operations Manager

BORDERVIEW | International Firearm Logistics
joel@borderview.com phone: + 1 (877) 947-4867

MM

surprisingly simple.
Page 10 of 10

WASHSTATEC01 7845
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 737 of 857

 

As of: 7/12/18 9:00 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946r-p0t5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0322
Public Comment 1000. Individual. R Dobbins.7-9-18

 

Submitter Information

Name: Roberta Dobbins

 

General Comment

I strenuously object to the proposed rule to transfer regulation of firearms exports from the State Department to
the Department of Commerce. The State Department is best equipped to handle this role. It is vitally important
for the United States to restrict sales of firearms to oppressive regimes and prevent them to falling into the hands
of terrorist and organized crime groups. Given the emerging tensions and uncertainties in international relations,
firearm exports require increased regulation as military devices, not less.

WASHSTATEC01 7846
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 738 of 857

 

As of: 7/16/18 3:03 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421-vxwh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1212
Public Comment 1001. Individual. laura harness. 7-3-18

 

Submitter Information

Name: laura harness

 

General Comment

Please keep arms regulations under the DOS

to keep the world a safer place. Unregulated arms sales will increase violence in the world therefore increasing
immigrants seeking asylum, such as those from central America. The commerce dept is focused on sales and
profits and isn't the appropriate organization to regulate arms sales.

WASHSTATEC01 7847
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 739 of 857

 

As of: 7/16/18 3:04 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942r-7uip
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1214
Public Comment 1002. Individual. Pat Dingleberry. 7-3-18

 

Submitter Information

Name: Pat Dingleberry
Address:

111 Sterling Ave

Jersey City, NJ, 07305-1425
Email: pdingleberry@comcast.net

 

General Comment

I think moving control of international firearms sales from the State Dept. to the Dept. of Commerce would be a
huge mistake,

especially because Congress would be out of the loop and this could have serious complications for the
international

community. The Dept. of Commerce's job is to promote sales with no regard to the possible consequences,
therefore I strongly

oppose this change.

WASHSTATEC01 7848
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 740 of 857

 

As of: 7/16/18 3:05 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942r-upqi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1216
Public Comment 1003. Individual. Karen Jacques. 7-3-18

 

Submitter Information

Name: Karen Jacques
Address:
1209 T St
Sacramento, CA, 95811
Email: threegables1819@gmail.com

 

General Comment

I want to express my strong opposition to switching the oversight of firearms sales to buyers in other countries
from the State Department to the Department of Commerce. At least under State Department authority Congress
is notified of such sales and can choose to block there for national security reasons even to countries with blatant
human rights violations. The proposed change will likely make it easier for terrorists, criminal gangs and other
dangerous organizations to get their hands on these weapons. As far as I can tell, the only people who will
benefit from this change are the firearms manufacturers and the criminals who will be able to get firearms more
easily.

WASHSTATEC01 7849
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 741 of 857

 

As of: 7/16/18 3:06 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421-5zsj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1218
Public Comment 1004. Individual. Amy Dewey. 7-3-18

 

Submitter Information

Name: Amy Dewey

 

General Comment

I oppose switching regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department.

WASHSTATEC017850
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 742 of 857

 

As of: 7/16/18 3:06 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421-ab9q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1219
Public Comment 1005. Individual. Priscilla Bade. 7-3-18

 

Submitter Information

Name: Priscilla Bade
Address:
PSC 80 BOX 14131
APO, 96367

 

General Comment

The approval of gun sales outside the US concerns me.
These guns may be used in acts of organized crime, political violence, terrorism, and human rights violations as
well as an n crimes against American citizens.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

The Commerce Department does not have adequate staffing to enforce regulation and monitoring. Moreover,
enforcement of regulation in other domains would prove nearly impossible.

WASHSTATEC01 7851
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 743 of 857

 

As of: 7/16/18 3:08 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942s-tni6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1220
Public Comment 1006. Individual. Kae Bender. 7-4-18

 

Submitter Information

Name: Kae Bender

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. State Department focuses on safeguarding our nation whereas the U.S.
Commerce Department focuses on promoting American business. Clearly the concern of firearms in the wrong
hands is of fundamental concern to the State Department, whereas the Commerce Department would only want
to sell more arms abroa. We must insist that the security of our nation take precedence over the profits of some
arms providers.

Firearms exports are rightly classified as military” and blocking sales of large batches of firearms to foreign
countries is a reasonable control to prevent the unleashing of weapons into the hands of those who could cause
serious harm to human rights, international relations, or even our own national security. Further, commercial
export of large caches of American guns and ammunition could make it too easy for firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents to obtain enough weapons to
wreak havoc around the world. These are serious concerns.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Exporting firearms should be subject to more controls,
not less! The Commerce Dept. is NOT ready or able to maintain the stringent controls and oversight that is
needed to keep weapons trade restricted enough to handle export licensing, shipment inspections, and other
appropriate restrictions on the types, quantities, and categories of firearms exports.

WASHSTATEC01 7852
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 744 of 857

 

As of: 7/16/18 3:08 PM
Received: July 04, 2018

Status: Posted
Tracking No. 1k2-942s-i27e

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1222
Public Comment 1007. Individual. Carol Olivier. 7-4-18

 

Submitter Information

Name: Carol Olivier
Address:
2451s Kent-Des moines
Seattle, WA, 98198
Email: sagefemmes@yahoo.com
Phone: 206-599-9400

 

General Comment

I oppose changing regulation of gun sales to the commerce dept. guns are deadly, period. We already are the
world's largest gun exporter and the whole world is violently unstable as a consequence. No one can afford the
consequences of more violence if there is a lack of oversight and regulation of weapon sales.

Sincerely, Carol Olivier

WASHSTATEC01 7853
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 745 of 857

 

As of: 7/16/18 3:09 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-dqt2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1224
Public Comment 1008. Individual. Andrew Aguiar. 7-4-18

 

Submitter Information

Name: Andrew Aguiar

 

General Comment

We dont need more commerce involving the gun trade!

WASHSTATEC01 7854
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 746 of 857

 

As of: 7/16/18 3:10 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-jcfq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1225
Public Comment 1009. Individual. Francis Fedoroff. 7-4-18

 

Submitter Information

Name: Francis Fedoroff

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns are weapons not commodities. Gun sales require special oversight.

WASHSTATEC017855
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 747 of 857

 

As of: 7/16/18 3:11 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed,
Tracking No. 1k2-942s-p9vv

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1227
Public Comment 1010. Individual. Kathy Yeomans. 7-4-18

 

Submitter Information

Name: Kathy Yeomans

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!
Guns have only one use and that is to kill.

WASHSTATEC01 7856
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 748 of 857

 

As of: 7/16/18 3:12 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-knfd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1229
Public Comment 1011. Individual. Bart Ryan. 7-4-18

 

Submitter Information

Name: Bart Ryan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere.

This means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

It would remove the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source posting made
it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Also...

More guns against America is more guns against America, no matter how thinly or big you slice it for

WASHSTATEC01 7857
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 749 of 857
Republicans or for Democrats. Even the Trump administration should realize how destructive and dangerous this
really is.

WASHSTATEC01 7858
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 750 of 857

 

As of: 7/16/18 3:13 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-xrxu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1230
Public Comment 1012. Individual. Kim Myers. 7-4-18

 

Submitter Information

Name: Kim Myers
Address:
376 Dee Farrell Rd
Pittsboro, NC, 27312
Email: flyingmoosegal@yahoo.com
Phone: 9194821480
Fax: 27312

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. How many more people have to be gunned down in the world or
will it take the murder of someone in your family for it to finally hit home! I am trying to raise my 7 and 8 year
old granddaughters, and if I could move to any other country to escape what is happening to America, I surely
would. I do not want to raise them where going to school has become deadly. I am embarrassed to be an
American. With this president, it is only about the money anymore.

WASHSTATEC017859
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 751 of 857

 

As of: 7/16/18 3:13 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942s-duiv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1231
Public Comment 1013. Individual. Jeffrey Greif. 7-4-18

 

Submitter Information

Name: Jeffrey Greif

 

General Comment

Firearms exports should continue be classified as "military" and remain under the control of the Department of
State. I oppose the proposed rule change.

WASHSTATEC01 7860
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 752 of 857

 

As of: 7/16/18 3:14 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-cfgv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1233
Public Comment 1014. Individual. Rene Maas. 7-4-18

 

Submitter Information

Name: Rene Maas
Address:

16908 51st Avenue N.
Plymouth, MN, 55446
Email: rgmaas12@yahoo.com
Phone: 7633549423

Fax: 55446

 

General Comment

Hi - I believe that firearm sales outside of the US need to be monitored by the State Department and not by the
Commerce Department. The State Department has many more resources worldwide to track large sales and
shipments and to keep Congress up to date with any concerns. The Commerce Department does a great job
monitoring the areas it is responsible for, but worldwide sales of American firearms should not be one of its
responsibilities. Can you tell if a shipment or large sale went to Russia or Spain?? To Iraq or ISIS??? The State
Department can.

Thank you for listening!

WASHSTATEC01 7861
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 753 of 857

 

As of: 7/16/18 3:17 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-z35f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1236
Public Comment 1015. Individual. Lowell Richardson. 7-4-18

 

Submitter Information

Name: Lowell Richardson
Address:

5050 Osgood Way

Fair Oaks, 95628
Email: lowell@catalinadirect.com
Phone: 9162173932

 

General Comment

Why would we switch the regulation of firearms exports from the State Department to the Commerce
Department? Our government should not be in the business of promoting lethal firearm sales around the world.
We should reducing

We must limit firearms exports to oppressive regimes, not encourage them. We must strengthen safeguards that
help keep organized crime and terrorist organizations from obtaining weapons, not weaken them.

Why would our government eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them?

One good example of the danger of unregulated gun sales is the rampent smuggling of guns across the Mexican
border. The vast amount of weapons easily available across the boarder, sourced from unregulated American gun
shows has turned Mexico into a killing field. We do not need to promote the same death and destruction in other
parts of the world by removing licensing requirements for brokers.

And removing the State Departments block on the 3D printing of firearms BY transferring the authority to the
Department of Commerce is simply ridiculous.

WASHSTATEC01 7862
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 754 of 857

 

As of: 7/16/18 3:18 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-n52x
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1237
Public Comment 1016. Individual. Jim Yarbrough. 7-4-18

 

Submitter Information

Name: Jim Yarbrough

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S. Commerce Department. This rule change would dangerously reduce control and oversight of firearms.
Firearms export should continue to be regulated by U.S. State Department.

WASHSTATEC01 7863
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 755 of 857

 

As of: 7/16/18 3:18 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-2yqa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1238
Public Comment 1017. Individual. Laurie Meisenheimer. 7-4-18

 

Submitter Information

Name: Laurie Meisenheimer

 

General Comment

I can't believe anyone is even thinking of moving something so desperately in need of careful, vigilant and well
staffed regulation as arms sales from the State Department to the Department of Commerce. Arms in the wrong
hands are the most dangerous thing that can happen to folks!!! It causes so much carnage to innocent folks. It

WASHSTATEC01 7864
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 756 of 857

 

As of: 7/16/18 3:19 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942s-shqx

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1239
Public Comment 1018. Individual. Carolyn Lilly. 7-4-18

 

Submitter Information

Name: Carolyn Lilly
Address:
6114 Caminito Sacate
San Diego, 92120
Email: cclilly@icloud.com
Phone: 6195019345

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Only YOU can stop the carnage of our children and all people, so do your
responsibility - no corruption!

WASHSTATEC01 7865
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 757 of 857

 

As of: 7/16/18 3:20 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942s-vlisk

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1240
Public Comment 1019. Individual. jef weisel. 7-4-18

 

Submitter Information

Name: jef weisel
Address:
44 high st
keene, 03431
Email: wowwees@yahoo.com
Phone: 6039037329
Fax: 03431

 

General Comment

keep state dept in charge of export licensing for weapons, especially semi- and automatic weapons!

WASHSTATEC01 7866
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 758 of 857

 

As of: 7/16/18 3:20 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942s-i0x6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1241
Public Comment 1020. Individual. Barbara Holcomb. 7-4-18

 

Submitter Information

Name: Barbara Holcomb

 

General Comment

The US is already one the largest exporters of firearms. Please do not make the world more violent by enacting
the proposed rule.

WASHSTATEC01 7867
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 759 of 857

 

As of: 7/16/18 3:21 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-c595
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1242
Public Comment 1021. Individual. Nancy Borelli. 7-4-18

 

Submitter Information

Name: Nancy Borelli
Address:

Santa Rosa Va, CA, 93012
Email: nancyborelli@gmail.com
Phone: 8059076523

 

General Comment

Do not remove the responsibility of regulating firearms for export from the State Department and move it to the
Commerce Department. The State Department has a multi-layer oversight system with licensing and multiple
inspections firmly in place, and the Commerce Department does not have the resources to provide the same
protections. Moving the regulation of firearms exports to the Commerce Department would make the world a
much more dangerous place. Do not allow the Commerce Department to take the responsibility of regulating
firearms exports away from the State Department, which is handling the responsibility effectively.

WASHSTATEC01 7868
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 760 of 857

 

As of: 7/16/18 3:22 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-2f9c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1243
Public Comment 1022. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose switching the regulation of firearms exports from the Sate Department to the Commerce Department.
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This is an all around bad idea that would make everyone less safe.

WASHSTATEC01 7869
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 761 of 857

 

As of: 7/16/18 3:23 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-942s-om60

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1244
Public Comment 1023. Individual. Sue Whitlock. 7-4-18

 

Submitter Information

Name: Sue Whitlock

 

General Comment

You are absolutely crazy if you think semi-automatic weapons no longer warrant control!!! The President will
have security guards-we won't! Anybody can shoot anybody then! Do not pass this!!

WASHSTATEC01 7870
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 762 of 857

 

As of: 7/16/18 3:23 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-g400
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1245
Public Comment 1024. Individual. Deborah Meckler. 7-4-18

 

Submitter Information

Name: Deborah Meckler
Address:
3948 Stein Ct
So San Francisco, 94080
Email: deborahmeckler@comcast.net
Fax: 94080

 

General Comment

I oppose moving the regulation of overseas gun sales from the State Department to the Commerce Department.
Guns are for killing people. They are not commodities to be sold like soybeans. They are ugly, killing machines.
They should NOT be treated as if they were harmless merchandise. Why are we as a nation promoting killing?

WASHSTATEC01 7871
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 763 of 857

 

As of: 7/16/18 3:24 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-g0tl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1246
Public Comment 1025. Individual. Susannah Gelbart. 7-4-18

 

Submitter Information

Name: Susannah Gelbart

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

This would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. There is no reason to
remove these requirements. Also, it would remove licensing requirements for brokers, increasing the risk of
trafficking. Finally, it would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less! Just
watch the newly released video of the police department in Las Vegas being too scared to take out the gunmen
on October first. They knew they were far out gunned. They know how dangerous and deadly guns are. Fifty-
eight died, while the police were right in the building completely aware of where the shots were coming from.
They did not stop the killing. Laws need to do more to better protect unarmed citizens, everyday.

WASHSTATEC01 7872
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 764 of 857

 

As of: 7/16/18 3:25 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-elqa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1247
Public Comment 1026. Individual. Jo Ann Potashnick. 7-4-18

 

Submitter Information

Name: Jo Ann Potashnick
Address:
528A W. Barry Avenue
Chicago, IL, 60657-5417
Email: jarp@ren.com
Phone: 7738834441

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This reduces security for us citizens everywhere!

WASHSTATEC01 7873
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 765 of 857

 

As of: 7/16/18 3:26 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942s-oq4t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1248
Public Comment 1027. Individual. Anonymous Wood. 7-4-18

 

Submitter Information

Name: Anonymous Wood

 

General Comment

I am strongly opposed to the proposal to change the regulation of firearm sales from the state department to the
department of commerce. A move like this would likely destabilize many other countries and places in the world
by providing easier access to firearms with fewer regulations on who can purchase them and for what purpose.
Firearm sales outside of the US are military deals and should be regulated and controlled tightly. I believe the
state department is better equipped and prepared to provide this regulation than the commerce department.

WASHSTATEC01 7874
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 766 of 857

 

As of: 7/16/18 3:26 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942t-6fsi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1249
Public Comment 1028. Individual. Dr. Demian. 7-4-18

 

Submitter Information

Name: Dr. Demian
Address:
Seattle, WA, 98146
Email: demian@buddybuddy.com

 

General Comment

DO NOT change the U.S. State Department rules regarding firearms exported from America.
DO NOT allow the U.S. Commerce Department to have control of exports.

Thank you.

Dr. Demian

WASHSTATEC01 7875
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 767 of 857

 

As of: 7/16/18 3:27 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942t-lywm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1250
Public Comment 1029. Individual. RedLion York. 7-4-18

 

Submitter Information

Name: RedLion York
Address:
2001 Creekwood Dr
Fort Collins, 80525
Email: redyork@gmail.com
Phone: 9702215929
Fax: 80525

 

General Comment

Howdy,

Switching the responsibility for overseeing weapons sales from the State Dept to the Commerce Dept is a bad
idea for these reasons:

a) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

b) It would remove licensing requirements for brokers, increasing the risk of trafficking.

c) It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,

effectively enabling 3D printing of firearms in the U.S. and around the globe.

The world is dangerous enough. We don't need this change.

WASHSTATEC01 7876
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 768 of 857

 

As of: 7/16/18 3:28 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942t-88ks
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1251
Public Comment 1030. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. In my opinion, this is a bad decision that could have implications affecting our
national security, and should be rejected outright.

Thank you for your time,

WASHSTATEC01 7877
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 769 of 857

 

As of: 7/16/18 3:30 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942t-fyrg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1252
Public Comment 1031. Individual. Jean Schwinberg. 7-4-18

 

Submitter Information

Name: Jean Schwinberg

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The U.S. Commerce Department is focused on promoting American business,
not on safeguarding the nation, which is the responsibility of the U.S. State Department. This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our national
security.

WASHSTATEC01 7878
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 770 of 857

 

As of: 7/16/18 3:31 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942t-st08
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1253
Public Comment 1032. Individual. Mo Kafka. 7-4-18

 

Submitter Information

Name: Mo Kafka
Address:

Provincetown, MA, 02657
Email: mokafka@gmail.com
Phone: 5184341600
Organization: Building Integrity

 

General Comment

Thank you for considering this important concern. Currently, firearms exports are classified as military. This is
why they are under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are serious
human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

It is essential that this rule not be changed as it will not benefit national security or international relations and it
will make the world a more dangerous place.

WASHSTATEC01 7879
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 771 of 857

 

As of: 7/16/18 3:31 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942t-aqnk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1254
Public Comment 1033. Individual. Margaret Stofsky. 7-4-18

 

Submitter Information

Name: Margaret Stofsky
Address:
2534 Manzanita Ave
EUREKA, CA, 95503
Email: mstofsky87@gmail.com
Phone: 9142614849

 

General Comment

I oppose the proposed rule change. It would give firearms traffickers, organized crime, terrorist organizations,
and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

WASHSTATEC01 7880
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 772 of 857

 

As of: 7/16/18 3:33 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942t-b68j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1255
Public Comment 1034. Individual. Sean Kelly. 7-4-18

 

Submitter Information

Name: Sean Kelly

 

General Comment

I strongly oppose shifting firearms oversight from the State Department to the Commerce Department.
Streamlining and encouraging the sale of firearms, and reducing inspections and enforcement, is solidly
AGAINST the interests of the U.S.:

Internationally, high firearm availability correlates strongly with high firearm violence and fatalities. Making
firearms more available WITHIN the U.S. by putting less scrutiny on shipments is the OPPOSITE of what we
need to do in a climate of increasing criminal shooting acts.

Many of the most pressing international crises, from conflict in the middle east to the migration crisis from
Central America, are fueled by violence utilizing American-made weapons. By making it easier to get American
firearms abroad, we are only jeopardizing our OWN national interests.

While it is ultimately impossible to outright prevent individuals from acquiring information to design and/or
manufacture firearms and components via 3D printing techniques, it is senseless to remove existing barriers to
doing so. More firearms of questionable quality in the hands of more people with questionable training is an
absolute recipe for disaster.

WASHSTATEC01 7881
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 773 of 857

 

As of: 7/16/18 3:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942t-vby6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1256
Public Comment 1035. Individual. Gale Green. 7-4-18

 

Submitter Information

Name: Gale Green
Address:

1329 Sycamore #106
DeKalb, IL, 60115
Email: ggreen@wisc.edu

Phone: 815 517-8981

 

General Comment

Guns need to be treated with the utmost respect, especially the governing of them. Please leave that
responsibility in the hands of the U.S. Department of State, whom I believe are in a better position to protect the
welfare of all our citizens. Thank-you and God Bless all concerned. Gale M. Green

WASHSTATEC01 7882
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 774 of 857

 

As of: 7/16/18 3:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942t-6hyu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1257
Public Comment 1036. Individual. Nancy Lemmon. 7-4-18

 

Submitter Information

Name: Nancy Lemmon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It seems IRRESPONSIBLE to hand over such a sensitive matter to our national
security to a body focused on commerce.

WASHSTATEC01 7883
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 775 of 857

 

As of: 7/16/18 3:36 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942t-yub2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1258
Public Comment 1037. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose changing the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This rule change would make the world a far more dangerous place
because the Commerce Department is not equipped to handle the terrible global security problems that they
could create.

WASHSTATEC01 7884
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 776 of 857

 

As of: 7/16/18 3:37 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942u-9lv0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1259
Public Comment 1038. Individual. Michael Olcsvary. 7-4-18

 

Submitter Information

Name: Michael Olcsvary
Address:

United States, 98036
Email: olcsvary@frontier.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Military equipment could very well end up in the hands of some less-than-
friendly individuals or groups.

WASHSTATEC01 7885
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 777 of 857

 

As of: 7/16/18 3:37 PM
Received: July 04, 2018

PUBLIC SUBMISSION Posted: July 16, 2018

Tracking No. 1k2-942u-beym
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1260
Public Comment 1039. Individual. Justin Mebane. 7-4-18

 

Submitter Information

Name: Justin Mebane
Address:

Wilmington, NC, 28411
Email: superjustin! 1@aol.com

 

General Comment

This rule change will transfer regulation of foreign arms from the State Department to the Commerce
Department - which does not have the resources necessary to keep track of these sales. This would be a major
threat to our national security and fuel instability in other countries - increasing migration to the US. This rule
needs to be rejected immediately.

WASHSTATEC01 7886
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 778 of 857

 

As of: 7/16/18 3:38 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942u-524k

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1261
Public Comment 1040. Individual. Suzanne Phillips. 7-4-18

 

Submitter Information

Name: Suzanne Phillips
Address:

906 Puget Way
Edmonds, WA, 98020
Email: Gzy906@gmail.com

Phone: 425 967-7640

 

General Comment

Firearms are dangerous and exist only to kill. They should be less available to all and certainly not exported for
pure profit motives. People die daily from their existence. Making money off of the death of innocents is
horrendous.

WASHSTATEC01 7887
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 779 of 857

 

As of: 7/16/18 3:39 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942u-61 ft
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1262
Public Comment 1041. Individual. Donia Connell. 7-4-18

 

Submitter Information

Name: Donia Connell
Address:
2825 NE County Road 329
Anthony, FL, 32617
Email: jdconnell@embarqmail.com
Phone: 3522246115
Fax: 32617

 

General Comment

The NRA only cares about making a buck. This switch could and most likely would benefit terrorist groups
being funded by corrupt countries.

If the NRA gets their wish, all the countries weve unjustifiably attacked, who with good cause now hate us are
certain to have top of the line weapons to kill us with.

WASHSTATEC01 7888
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 780 of 857

 

As of: 7/16/18 3:40 PM
Received: July 04, 2018

PUBLIC SUBMISSION Posted: July 16, 2018

Tracking No. 1k2-942u-b213
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1263
Public Comment 1042. Individual. Robert Heisler. 7-4-18

 

Submitter Information

Name: Robert Heisler
Address:
san francisco, CA, 94116
Email: ROBIKAM_ 2000@YAHOO.COM
Phone: 4156652597
Organization: OVER THE AIR, NO CABLE MAFIA RIPOFF FOR ME!

 

General Comment

Arms sales need to be even more restricted and regulated, not less. US arms sales are contributing to massive
terrorism and human rights abuse because of our loose oversight.

.The American people are sick of the control the NRA has over the legislators who swore to protect and uphold

the will of the American people. The NRA is and operates as a criminal syndicate with the republican party as it's
paid agent in congress.

WASHSTATEC01 7889
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 781 of 857

 

As of: 7/16/18 3:41 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942t-m6s2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1264
Public Comment 1043. Individual. Onishea Aguilera. 7-4-18

 

Submitter Information

Name: Onishea Aguilera
Address:
107 Avenida Del Sol
Lordsburg, NM, 88045
Email: onisheaaguilera@yahoo.com
Phone: 5753131715
Fax: 88045

 

General Comment

I myself love guns but I do not support these weak gun laws and I never will support the crooked NRA!!!

WASHSTATEC01 7890
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 782 of 857

 

As of: 7/16/18 4:00 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942u-mxad
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1271
Public Comment 1044. Individual. Robert Hall. 7-4-18

 

Submitter Information

Name: Robert Hall

 

General Comment

I strongly OPPOSE changing the classification of selling firearms to foreign countries that would switch such
sales from the US State Dept. to the US Commerce Dept.

Selling weapons to other countries is not selling a commodity, like wheat; it is selling lethality

and this needs the continued oversight of the State Dept.

WASHSTATEC01 7891
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 783 of 857

 

As of: 7/16/18 4:01 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-942u-iby6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1272
Public Comment 1045. Individual. Diana Morgan-Hickey. 7-4-18

 

Submitter Information

Name: Diana Morgan-Hickey

 

General Comment

Stop all gun promotion-in the States or around the world.

WASHSTATEC01 7892
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 784 of 857

 

As of: 7/16/18 4:02 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942u-j8kq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1273
Public Comment 1046. Individual. Anneliese Schultz. 7-4-18

 

Submitter Information

Name: Anneliese Schultz
Address:

76 Lawrence Road

Gray, ME, 04039
Email: aschultz@mail-ubc.ca

 

General Comment

I oppose any rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I believe this would be an extremely dangerous, causing arms sales to vastly
increase internationally, with serious implications for our national security.

If this change were made, firearms exports to oppressive regimes would be facilitated, safeguards that help keep
extra-legal agents like organized crime and terrorist organizations from obtaining weapons would be removed,

and the violence that destabilizes countries and causes mass migration would be fueled!

Please oppose this terrible proposal, and help keep our country safe.

WASHSTATEC01 7893
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 785 of 857

 

As of: 7/16/18 4:02 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942u-ntfz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1274
Public Comment 1047. Individual. Elaine Fischer. 7-4-18

 

Submitter Information

Name: Elaine Fischer
Address:
2514 Sharmar Rd.
Roanoke, VA, 24018

 

General Comment

It is INSANE to sell guns to everyone and not expect them to be turned on us! Please do NOT loosen the rules
for firearms export, just to allow for greedy Corporate Profit.

Right now, firearms exports are classified as military (as they should be). This is why they are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC01 7894
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 786 of 857

 

As of: 7/16/18 4:03 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942u-7eme
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1275
Public Comment 1048. Individual. Alex Escott. 7-4-18

 

Submitter Information

Name: Alex Escott

 

General Comment

I am a gun owner and I oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department.

WASHSTATEC017895
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 787 of 857

 

As of: 7/16/18 4:04 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942v-4q2f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1276
Public Comment 1049. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the US State Dept to the US
Commerce Dept.

Controlling gun sales to foreign countries is important to countering terrorism, and for ensuring national safety.
The US Commerce Dept does not have sufficient resources to regulate these foreign sales adequately. That
responsibility should remain with the US State Dept.

WASHSTATEC01 7896
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 788 of 857

 

As of: 7/16/18 4:04 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942v-Sbxi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1277
Public Comment 1050. Individual. Stephanie Stout. 7-4-18

 

Submitter Information

Name: Stephanie Stout

 

General Comment

I do not want the handling of export licenses of semiautomatic assault rifles and other powerful military style
firearms moved from the U.S. State Department to the U.S. Commerce Department. Regardless of how profitable
the sales of more US made weapons would be to our firearms manufacturers, producing and selling more
weapons to more nations of our violent planet would ultimately undermine US safety and security. Criminals and
terrorists would use these additional weapons to prey upon Americans and our friends abroad and in our own
country. There are already too many weapons loose in the world already. I am a retired US Army combat
veteran, and I served to protect my country and our allies and friends, not to promote the profits of GREEDY
multi-national corporations. Furthermore, our arms industry should be completely nationalized in order to
produce necessary weapons and military equipment for our forces and those of our allies at lower cost and
remove the profit motive for selling weapons of war.

WASHSTATEC01 7897
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 789 of 857

 

As of: 7/16/18 4:05 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942v-yenu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1278
Public Comment 1051. Individual. Betty Winholtz. 7-4-18

 

Submitter Information

Name: Betty Winholtz
Address:

405 acacia

Morro Bay, CA, 93442
Email: winholtz@sbcglobal net

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Not only will lives in other countries be in danger, but guns made here can be used against us.

What are you thinking!

WASHSTATEC01 7898
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 790 of 857

 

As of: 7/16/18 4:06 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942v-b4xy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1279
Public Comment 1052. Individual. Will Branch. 7-4-18

 

Submitter Information

Name: Will Branch

 

General Comment

I oppose the proposed rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This change may be beneficial to American business, but it is
detrimental to American security.

WASHSTATEC01 7899
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 791 of 857

 

As of: 7/16/18 4:09 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942v-68po
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1280
Public Comment 1053. Individual. Eloise Prevost. 7-4-18

 

Submitter Information

Name: Eloise Prevost
Address:
9332 W Mariposa Grande Ln
Peoria, AZ, 85383
Email: EDP1953@AOL.COM
Phone: 5084961428

 

General Comment

Do not change policies to the commerce dept !!!! It is all about $$$ and not safety. Guns kill in the wrong hands.
This is not good. The world is evil enough without providing firearms to bad individuals. It is more than obvious.
Too many people in office care more about how much money can be made in business transactions than the
world wide safety of people and animal lives.

Every day someone in government is ripping apart government policies and trying to undo protections. Elected
officials need to listen to the public and not the big greedy corporations.

Really sad that our American government can't even balance their own budget and continually waste so much
money to the point of debt in the trillions of dollars.

WASHSTATEC017900
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 792 of 857

 

As of: 7/16/18 4:10 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942v-itkf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1281
Public Comment 1054. Individual. Natasha Gubert. 7-4-18

 

Submitter Information

Name: Natasha Gubert

 

General Comment

please do not allow the purview of firearms sales to be transferred from the State Department to the Commerce
Department. The proliferation of arms sales freed from the oversight now mandated by law would mean that
all kinds of evil people could buy high capacity weapons with impunity.

WASHSTATEC017901
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 793 of 857

 

As of: 7/16/18 4:11 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942v-6yax
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1282
Public Comment 1055. Individual. Dave Kisor. 7-4-18

 

Submitter Information

Name: Dave Kisor

 

General Comment

Safety is not what the NRA and the gun industry are concerned with. It's sales. They don't care who shoots who,
they only see their profit margin going through the roof. The only problem is there are already too many guns out
there already. The only positive here is American weapons tend to jam more often than European and Asian
weapons, so the American profit margin probably won't be as high as they would like. To that end, the American
manufacturers will undoubtedly whine like babies about unfair competition. American manufacturers don't focus
on efficiency, but rather mega sales; whereas, European and Asian manufacturers strive for efficiency. During
WW2?, the Luftwaffe had Rhinemetal design and build a 30MM cannon for their fighters that could take down a
bomber with 5 to 7 rounds outside of the range of our 50 calibers and they did it. Bomber crews called it the
Jackhammer and it terrified them. A Soviet Sergeant named Kalishnakov acquired a German machine gun on the
Eastern front and made some modifications. It was used in the early part of the Korean Conflict and the Army
wasn't concerned. After Shenyang got it and put a sealed receiver group in it, our Armed Forces became very
concerned over this new weapon, that was to become the most widely used a popular weapon in the world today,
the AK-47. Don't expect American weapons to replace that anytime soon.

WASHSTATEC017902
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 794 of 857

 

As of: 7/16/18 4:11 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942v-7x0y
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1283
Public Comment 1056. Individual. Mary McLaughlin Sta. Maria. 7-4-18

 

Submitter Information

Name: Mary McLaughlin Sta. Maria

 

General Comment

I oppose switching control of firearms from the State to the Commerce Dept. You should be ashamed if money is
worth that to you.

WASHSTATEC017903
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 795 of 857

 

As of: 7/16/18 4:12 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942w-b62k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1284
Public Comment 1057. Individual. Barbara Johns. 7-4-18

 

Submitter Information

Name: Barbara Johns

 

General Comment

We will keep speaking out and speaking out we will. Our schools are no longer safe why is that? We need to feel
safe outside of our homes. People don't want to live in fear anymore. There is way to much shootings going on in
America and that is not good. Whatever happened to safety first? Whatever happened to respect and common
sense? Whatever happened to morals and values? Do tell? We all would like to know that now. This has gone on
long enough now so changes need to be made to make our schools feel safe again. These families of victims are
upset, angry and frustrated on how gun control is going. What laws we do have do not work anymore. Guns are
not toys. Guns are dangerous. Criminals and guns don't mix. To many innocent lives have been taken. The NRA
is not what it use to be. We are disappointed in our government and lawmakers. We don't feel safe anywhere
anymore. Children don't feel safe in schools anymore. To many guns out there. There are no gun laws and people
can do whatever they want why is that? How are we suppose to feel safe? How are our children suppose to feel
safe? This all has gotten way out of control. We are feel upset, angry and frustrated. Why are you letting the
NRA get away with this? We are looking out for the families that lost loved ones from these shootings. We all
would like answers now. We all would like the truth now. We don't live in a safe America anymore. We need
laws that work. We need strict gun laws now. To many shootings going on. No one seems to care anymore why
is that? We will keep making noise until things change. People need to feel safe in parking lots, churchs, play
grounds, malls, stores, movie theatres, parks and anywhere else we are at. This has been a huge issue now.
Nothing is being done to protect families, schools and everyday people. We all would like to know where these
guns are coming from. Is this to much to ask?

WASHSTATEC01 7904
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 796 of 857

 

As of: 7/16/18 4:17 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942w-vv23
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1285
Public Comment 1058. Individual. William Baker. 7-4-18

 

Submitter Information

Name: William Baker
Address:
9013 Natalie Ave. NE
Albuquerque, 87111
Email: wmchbaker@gmail.com
Phone: 5052960198
Fax: 87111

 

General Comment

I am appalled at the idea of removing regulation of firearms exports, which would be the practical effect of
having the Commerce Department "regulate" firearms sales. This opens the door to gun purchases by terrorists
and repressive regimes, with no congressional oversight. Selling weapons to terrorists is a dumb way for gun
manufacturers to make a buck, but obviously that's all they care about.

WASHSTATEC017905
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 797 of 857

 

As of: 7/16/18 4:18 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942w-2rzk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1286
Public Comment 1059. Individual. Edh Stanley. 7-4-18

 

Submitter Information

Name: Edh Stanley
Address:

Sacramento, CA, 95823-1457
Email: itsEdh@softcom.net
Phone: 9164279095

 

General Comment

I think Congress should know when large numbers of weapons are sold.

WASHSTATEC01 7906
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 798 of 857

 

As of: 7/16/18 4:18 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942w-qOpe
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1287
Public Comment 1060. Individual. David Benson. 7-4-18

 

Submitter Information

Name: David Benson
Address:
725 NE Illinois Street
Pullman, WA, 99163
Email: davidbernardbenson@gmail.com

 

General Comment

I strenuously oppose this proposed rule change.

WASHSTATEC017907
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 799 of 857

 

As of: 7/16/18 4:19 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942w-ibrl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1288
Public Comment 1061. Individual. Timothy Beitel. 7-4-18

 

Submitter Information

Name: Timothy Beitel

 

General Comment

I will say this again because it is important and it bears repeating, I oppose this change in the rules that would
switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.
Please dont do this, we should be trying to make things better not worse.

WASHSTATEC017908
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 800 of 857

 

‘As of: 7/16/18 4:20 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942w-eeq1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1289
Public Comment 1062. Individual. Donald Goldhamer. 7-4-18

 

Submitter Information

Name: Donald Goldhamer

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Firearms are not mere commodities and the Commerce Department is unequipped to properly control their
movement.

WASHSTATEC017909
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 801 of 857

 

As of: 7/16/18 4:21 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942w-ovlv

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1290
Public Comment 1063. Individual. Fred Clarke. 7-4-18

 

Submitter Information

Name: Fred Clarke

Address:
1007 Rosa Parks Blvd Row 8.9n
Nashville, 37208

Email: photozen@gmail.com

 

General Comment

The situation in the US is not normal, compared to all the other industrialised nations, it is almost primitive.

the fact you have to have a gun in the US reflects on the US being an unsafe and unstable country. more guns is
not an answer, rather just adding to the escalating problem of gun violence and gun deaths in the US. This
problem is partly due to the accessibility of massive numbers of firearms in the US but also the mentality of the
US population. The imperialistic nature of the US is also ingrained in the mentality of its own population, not
just the government. it is generally manufactured fear, fear the is used to justify many things in the US. It is
definitely a cultural thing. The 2nd amendment is constantly being misrepresented as well. thx

WASHSTATEC017910
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 802 of 857

 

As of: 7/16/18 4:21 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942x-oce05
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1291
Public Comment 1064. Individual. Elizabeth Schroder. 7-4-18

 

Submitter Information

Name: Elizabeth Schroder

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less! The
Commerce Department just does not have the resources to adequately enforce export controls. I oppose this rule
change that would switch the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

WASHSTATEC017911
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 803 of 857

 

As of: 7/16/18 4:22 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942x-5mzf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1292
Public Comment 1065. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Trump & the NRA want to sell more guns, especially exports. They want it to be easier to export guns.
Guns are lethal weapons & are dangerous. There should be more regulations & controls, not less.

Therefore, I oppose the rule change that would switch the regulation of firearm exports from the US State
Department to the US Commerce Department. The Commerce Dept is ill-equipped to handle the process.

WASHSTATEC017912
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 804 of 857

 

As of: 7/16/18 4:23 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942x-pm57
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1293
Public Comment 1066. Individual. J.T. Smith. 7-4-18

 

Submitter Information

Name: J.T. Smith
Address:
Sellersville, PA, 18960
Email: ace910046scal @hotmail.com
Phone: 2672814056

 

General Comment

Reality check: Firearms are dangerous. They are used to kill people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. They should be subject to far more
controls, not less!

WASHSTATEC017913
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 805 of 857

 

As of: 7/16/18 4:23 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942x-wjt7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1294
Public Comment 1067. Individual. Cynthia Mastro. 7-4-18

 

Submitter Information

Name: Cynthia Mastro

 

General Comment

I oppose a rule change that would allow the Dept. of Commece to regulate arms shipments.

WASHSTATEC017914
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 806 of 857

 

As of: 7/16/18 4:24 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942x-c6ig
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1295
Public Comment 1068. Individual. Michael Dinowitz. 7-4-18

 

Submitter Information

Name: Michael Dinowitz
Address:

23 Meadow Ave

Medford, NY, 11763
Email: mdinowit@hotmail.com
Phone: 6318032678
Fax: 11763

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer does almost nothing for the citizen while creating opportunity for
industrial profit for the firearms industry and NRA. It also removes Congressional ability to oversee and help
regulate fire arms sales.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. Meanwhile, the Commerce Department just does not have the resources to adequately
enforce export controls. Its Bureau of Industry and Security does not have staff everywhere. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

This rule change must be opposed and defeated for the safety of all people both in the US and the world.

WASHSTATEC017915
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 807 of 857

 

As of: 7/16/18 4:25 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942x-s2qe
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1296
Public Comment 1069. Anonymous. 7-4-18

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

I am very concerned with proposed legislation to change the control of exporting firearms from the State
Department to the Commerce Department. Some of the egregious effects would be:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the glob

Most Sincerely

WASHSTATEC017916
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 808 of 857

 

As of: 7/16/18 4:26 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942y-73yk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1297
Public Comment 1070. Individual. Tara Poelzing. 7-4-18

 

Submitter Information

Name: Tara Poelzing
Address:

Roanoke, VA, 24015
Email: tarapoelzing@yahoo.com
Phone: 5406823870

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

The State Department focuses on safeguarding our nation while the Commerce Department focuses primarily on
promoting business.

In the case of firearms, safety should come first and foremost. The potential to move more weapons in the hands
of additional dangerous people and regimes must be considered and immediately addressed. This is the first and
easiest step to avoid that situation. Oppose the rule change!

WASHSTATEC017917
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 809 of 857

 

As of: 7/16/18 4:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942y-g79w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1298
Public Comment 1071. Individual. Carlos Cunha. 7-4-18

 

Submitter Information

Name: Carlos Cunha

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It is clear that one of the reasons Mexico is having so many problems is because
of the outflow of American firearms to the country. This rule change will facilitate the process in Mexico and
other countries leading to more crime and more immigrants fleeing to the US:.

WASHSTATEC017918
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 810 of 857

 

As of: 7/16/18 4:36 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-942y-p57q

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1299
Public Comment 1072. Individual. Gavi Stevens. 7-4-18

 

Submitter Information

Name: Gavi Stevens

 

General Comment

So now the NRA is trying to dictate foreign policy for our government and what to sell overseas. That is just how
arrogant they are and how much they think they control this administration and Congress. This overreach by an
organization that has grown into one that tries to control governments from the local to the national has to be
stopped before they become the puppet master of our country. We can't allow an organization whose sole

purpose is to put lethal weapons into the hands of as many people as possible to dictate police to our leaders.
Allowing increased exporting of assault weapons overseas just means that more insurgents will be using those
weapons against us, our military forces and our allies forces, causing that many more deaths and injuries. Is that
what you want to be known for? Allowing those young men to die or be wounded unnecessarily just to benefit
one organization's lust for power? I can only hope not.

WASHSTATEC017919
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 811 of 857

 

‘As of: 7/16/18 4:37 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942y-4xqs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1300
Public Comment 1073. Individual. Mary Kuck. 7-4-18

 

Submitter Information

Name: Mary Kuck

 

General Comment

I strongly oppose the above proposed rule. Having lived in the Caribbean for 23 years, I have seen what the
influx of illegal weapons has done to destabilize governments. If anyone can buy these legally, we will
exacerbate our contribution to the violence that is sending immigrants out of their homes into our country as a
last resort for finding safety.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

This change should never take place.
Thank you, Mary Kuck

WASHSTATEC017920
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 812 of 857

 

As of: 7/16/18 4:38 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942y-9cSw

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1301
Public Comment 1074. Individual. Margaret Heatherly. 7-4-18

 

Submitter Information

Name: Margaret Heatherly
Address:
10 Wayne Drive
Taylors, SC, 29687
Email: tth42@gmx.com
Phone: 8643228620
Fax: 29687

 

General Comment

You want more unregulated weapons to kill men, women and children. You want more unregulated weapons to
cause death and destruction? You more more unregulated weapons to destabilize the world? You want more
unregulated weapons to make it harder for everyone?

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC017921
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 813 of 857

 

As of: 7/16/18 4:38 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942y-wos5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1302
Public Comment 1075. Individual. M Hewitt. 7-4-18

 

Submitter Information

Name: M Hewitt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Stop the nonsensical proliferation of weapons!

WASHSTATEC017922
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 814 of 857

 

As of: 7/16/18 4:41 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942y-gnri
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1303
Public Comment 1076. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous
Address: United States,

 

General Comment

I oppose allowing the Commerce Department to have any thing to do with selling firearms to any foriegn
country.

WASHSTATEC017923
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 815 of 857

 

As of: 7/16/18 4:42 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942y-2yjv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1304
Public Comment 1077. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I had been under the impression that this administration was against foreign terrorists and foreign criminals who
could hurt American citizens. Deregulating weapons sales to foreign buyers makes America less safe.

Part of the mess in Afghanistan was because they had weapons we sold them when we were trying to take out the
USSR. Then voila, Taliban!

Because we have legal gun ownership in this country, we have a very active market for guns and American-made
weaponry is very high quality. Do we really want it to be easy for those weapons to get in the hands of the next
Osama bin Laden?

Oh, I see. Obama killed bin Laden, therefore bin Laden must not have been that bad, and we should encourage
more terrorists to continue erasing Obama's legacy. Because MAGA means Make America Vulnerable Again,
right?

WASHSTATEC017924
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 816 of 857

 

As of: 7/16/18 4:43 PM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942z-mwed

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1305
Public Comment 1078. Individual. Carolyn Dipboye. 7-4-18

 

Submitter Information

Name: Carolyn Dipboye

 

General Comment

Iam extremely. extremely opposed to moving oversight of export of weapons from the State Department to the
Commerce Department. Given the situation in our own country and the situation in Mexico and Central
American countries due to lax regulation on firearms in our country, this is exactly the wrong move in that it
would enable the acceleration of gun violence. I strongly urge you to resist this move. We are at a time when
more effective regulation on firearms is critical. We are not at a point where making more money on guns could
possibly be beneficial to anyone other than the manufacturers. Please resist this change!

WASHSTATEC017925
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 817 of 857

 

‘As of: 7/16/18 4:43 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942z-u8ty
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1306
Public Comment 1079. Individual. Rebecca Anonymous. 7-4-18

 

Submitter Information

Name: Rebecca Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms are dangerous. They are used to kill people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. They should be
subject to more controls, not less! Do not let the NRA run OUR government for gun manufacturers profit.

WASHSTATEC017926
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 818 of 857

 

As of: 7/16/18 4:44 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942z-uqa0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1307
Public Comment 1080. Individual. Louise Backer. 7-4-18

 

Submitter Information

Name: Louise Backer

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

The rule change would make the world a far more dangerous place because:

1. It would eliminate the State Departments Blue Lantern program which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms and enable 3D printing of
firearms in the U.S. and around the globe.

Firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

We dont need more guns in the world or in the United States. We need more oversight to make sure the wrong
people dont obtain guns and ammunition.

Why are we helping the US gun industry [NRA] with this proposed change? They should not be the ones to
benefit at the incredible expense of innocent peoples safety.

WASHSTATEC017927
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 819 of 857
This is morally wrong and unethical. Please do not make the rule change. Do not be beholden to the NRA and
the gun industry just because they want to fill their pockets with the profits from the sales. Think of the innocent
people who would be impacted adversely.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC017928
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 820 of 857

 

As of: 7/16/18 4:45 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942z-bdyt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1308
Public Comment 1081. Individual. Mary Beach. 7-4-18

 

Submitter Information

Name: Mary Beach
Address:
133 W. Cuyahoga Falls Ave
Akron, OH, 44310
Email: beachmaryann@yahoo.com
Phone: 3306343075

 

General Comment

I am writing to express my opposition to moving the oversight of international weapon sales from the State
Department to the Commerce Department. Thank you.

WASHSTATEC017929
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 821 of 857

 

As of: 7/16/18 4:45 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942z-kwfc
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1309
Public Comment 1082. Individual. Jessica Roeder. 7-4-18

 

Submitter Information

Name: Jessica Roeder

 

General Comment

I oppose moving the regulation of firearms exports from the State Department to the Commerce Department.
Doing so would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents such as organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. This change is not in the best interest of our people, or
anyone's people.

One detail about the change: the removal of the ban on the 3D-printing of firearms is simply not acceptable.

Please reject this change.

WASHSTATEC017930

 
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 822 of 857

 

As of: 7/16/18 4:46 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942z-809t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1310
Public Comment 1083. Individual. Alisa Schlacht. 7-4-18

 

Submitter Information

Name: Alisa Schlacht

 

General Comment

I am writing to implore you to prevent the rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department. The United States should be a beacon of light for
freedom and justice in the world, not a global supplier of weapons to increase brutality and human suffering. The
U.S. Commerce Department should not be responsible for spreading murderous weapons around the world,
which will undoubtedly end up being used cruelly against innocent people and likely against Americans as well.

WASHSTATEC017931
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 823 of 857

 

As of: 7/16/18 4:47 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942z-vdbe
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1311
Public Comment 1084. Individual. LeeAnn Chastain. 7-4-18

 

Submitter Information

Name: LeeAnn Chastain

 

General Comment

I oppose switching the regulation and exportation of any and all arms from the U,S. Department of State to the
Department of Commerce. Such a move would enable the criminal elements in a society to exert even greater
power over the law-abiding populations and increase person-to-person crime anywhere such guns are sold.

We must deal with the current problems we have in this country with daily senseless gun deaths and mass
shootings and not export our arms and ammunition to other nations. In addition, we would be providing arms to
criminal or terrorist elements that also wish us harm, and greater violence against our troops or people abroad
would likely be carried out.

The U.S. State Department is much better suited to continue this role than the Commerce Department, which
would seek profits for gun manufacturers anywhere and everywhere.

Please oppose this change and continue to carefully regulate any sale and export of guns and ammunition.

Thank you.

WASHSTATEC017932
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 824 of 857

 

As of: 7/16/18 4:47 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942z-xn7a
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1312
Public Comment 1085. Individual. John J Paulhus. 7-4-18

 

Submitter Information

Name: John J Paulhus

 

General Comment

Foolish to change the regulation of firearms exports to Commerce. Don't do it.

WASHSTATEC017933
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 825 of 857

 

As of: 7/16/18 4:48 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-942z-s9ns
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1313
Public Comment 1086. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Our family (from Ohio) opposes the proposed rule change to transfer firearms export regulations from the State
Department to the Commerce Department. This is unnecessary government fiddling, and dangerous for America.
Being driven by business interests (including the NRA and those who profit from arms sales), there is no reason
for doing this that would be in the interest of the US or our security -- both national and international. The
Commerce Department is ill-equipped to handle arms exports, making the US vulnerable to traffickers,
criminals, and terrorists, and poorly or unregulated arms exportation could also lead to instability elsewhere,
eventually building negative backlash for our country. (We already see the mass-migration problems formed
partly from some of our foreign policies which now we can learn from or anticipate -- this is such a case.) There
is simply no reason to make this change (except for profit for a small cadre of people), and many, many reasons
not to do so that (which benefit the entire country). In sum, this is reckless and unnecessary, and it would create
cost to American taxpayers for infrastructure changes that would be profligate and irresponsible.

WASHSTATEC01 7934
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 826 of 857

 

As of: 7/17/18 9:11 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-942z-cOuw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1401
Public Comment 1087. Individual. Judy Landress. 7-4-18

 

Submitter Information

Name: Judy Landress

 

General Comment

I strongly Oppose a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

The rule change would make the world a far more dangerous place.

WASHSTATEC017935
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 827 of 857

 

As of: 7/17/18 9:12 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-942z-m92q
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1403
Public Comment 1088. Individual. Pete Sandifer. 7-4-18

 

Submitter Information

Name: Pete Sandifer
Address:
408 Pecan tree dr.
Montgomery, AL, 36109
Email: sparrowhawk5@charter.net
Phone: 3342729725

 

General Comment

Haven't we/ you seen enough school /work carnage? It's time to register all. Any with history of abuse or mental
instability need not apply...

Of coerce having dishonorable discharged ex- Col. as leader of the NRA. Doesn't bode well for keeping
criminals out of gun control.

Please make common sense Laws!

WASHSTATEC017936
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 828 of 857

 

As of: 7/17/18 9:13 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-942z-hjmi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1406
Public Comment 1089. Individual. Laurie Azzoto. 7-4-18

 

Submitter Information

Name: Laurie Azzoto
Address:
4212 Pisces Circle
Liverpool, NY, 13090
Email: azzoto@aol.com
Phone: 3159999999
Fax: 13090

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns don;t belong in the hands of just anyone.

WASHSTATEC017937
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 829 of 857

 

As of: 7/17/18 9:13 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-942z-j80s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1407
Public Comment 1090. Individual. Carol Kussart. 7-4-18

 

Submitter Information

Name: Carol Kussart
Address:
12129 Angle Crossing Rd
Cerro Gordo, IL, 61818
Email: ckussart@gmail.com
Phone: 2178553258

 

General Comment

I oppose this rule change that would move the regulation of the export of firearms from the State Department to
the Commerce Department. These weapons are military weapons and should remain that way. This move would
eliminate the State Department's inspection program and public reporting. It would also remove licensing
requirements for brokers which would very likely cause more trafficking, and it would remove the State
Department's block on 3D printing of firearms. Congress would also have no oversight ability under this move.
Therefore, the world would be less safe. I see this rule change as benefiting gun manufacturers only--there is no
other benefit to this change. Keep the regulations where they belong--with the State Department.

WASHSTATEC017938
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 830 of 857

 

As of: 7/17/18 9:18 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-942z-u941
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1413
Public Comment 1091. Individual. Dwan Dorman. 7-4-18

 

Submitter Information

Name: Dwan Dorman

 

General Comment

I oppose the rule change to switch regulation of firearms exports from the U.S. State Department to the U.S.
Commerce Department. This is dangerous on many levels.

WASHSTATEC017939
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 831 of 857

 

As of: 7/17/18 9:19 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-942z-6zw0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1414
Public Comment 1092. Individual. Margaret Baum. 7-4-18

 

Submitter Information

Name: Margaret Baum
Address:
248 sunset dr
Wilmette, IL, 60091

 

General Comment

oppose the proposed rule change that would declassify firearms as military and move the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department. Firearms are weapons, no matter how
much organizations may want to call guns sport accessories , and are used to kill people. Moving the regulation
of firearms exports from the State Department to the Commerce Department would make firearms exports to
dangerous and autocratic regimes easier, remove safeguards that help keep agents like organized crime and
terrorist organizations from getting weapons, and further fuel violence that destabilizes countries and causes
mass migration. Firearms and weapons exports need more controls and export licensing requirements, not less.
Government should not sell out to dangerous business interests that work against public safety interests. I

Oppose this proposal.

WASHSTATEC017940
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 832 of 857

 

As of: 7/17/18 9:20 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-942z-v6hh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1416
Public Comment 1093. Individual. Grady Warren. 7-4-18

 

Submitter Information

Name: Grady Warren

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

This is why they are under the regulation of the State Department, and why Congress can block sales of large
batches of firearms to foreign countries.[2] With the rule change, Congress would no longer be automatically
informed about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds

of pre-license and post-shipment inspections and publicly reports on them.[5]
It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

WASHSTATEC017941
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 833 of 857
It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC017942
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 834 of 857

 

As of: 7/17/18 9:21 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-942z-se77
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1418
Public Comment 1094. Individual. Chris Kermiet. 7-4-18

 

Submitter Information

Name: Chris Kermiet
Address:
2267 Hudson St.
Denver, CO, 80207

 

General Comment

Moving the handling of export licenses of semiautomatic assault weapons and other firearms from the U.S. State
Department ( to the U.S. Commerce Department is a truly dumb idea. Right now, firearms exports are classified
as military. This is why they are under the regulation of the State Department, and why Congress can block sales
of large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey.

This appears to be a move by the gun manufacturers to sell more guns with less oversight. I'm strongly opposed
to this.

WASHSTATEC017943
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 835 of 857

 

As of: 7/17/18 9:21 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-942z-z075
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1420
Public Comment 1095. Individual. Julia Bumbaugh-Shah. 7-4-187

 

Submitter Information

Name: Julia Bumbaugh-Shah
Address:
1S Lancaster Lane
Newtown, PA, 18940

 

General Comment

Right now, firearms exports are classified as military. These exports should stay under the regulation of the State
Department, so that Congress can block sales of large batches of firearms to foreign countries with serious

human rights concerns and be automatically informed about sizable weapons sales that it could stop in the name
of national security.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. Firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and ammunition.

WASHSTATEC017944
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 836 of 857

 

As of: 7/17/18 9:22 AM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9430-a7a4

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1422
Public Comment 1096. Individual. Katy Reddick. 7-4-18

 

Submitter Information

Name: Katy Reddick
Address:

50 Cherry Lane

Durham, CT, 06422
Email: katyganino@yahoo.com

 

General Comment

I oppose any change of regulations that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business).[1] This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national security. These are
military grade weapons and must be regulated as such.

WASHSTATEC017945
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 837 of 857

 

As of: 7/17/18 9:23 AM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9430-k7nd

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1423
Public Comment 1097. Individual. Susan Kute. 7-4-18

 

Submitter Information

Name: Susan Kute
Address:

2338

Carolina Ave

Louisville, KY, 40205
Phone: 5025339487

 

General Comment

Keep control of shipments of firearms under control of State Department.
Please keep the strongest regulations on gun sales to all countries.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC017946
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 838 of 857

 

As of: 7/17/18 9:24 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-vozj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1424
Public Comment 1098. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I believe the State Department should retain regulatory control over the export of munitions. Shifting these
munitions sales to Commerce Department oversight will result in these weapons getting into the hands of
terrorists.

WASHSTATEC017947
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 839 of 857

 

As of: 7/17/18 9:24 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-6c60
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1425
Public Comment 1099. Individual. Stephen Weissman. 7-4-18

 

Submitter Information

Name: Stephen Weissman
Address:
434 Gorman Bridge Rd
Asheville, NC, 28806
Email: sweissman4@gmail.com
Phone: 828-255-5602

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Having such exports under the Commerce Department would remove many of the controls which limit massive
firearms sales overseas. It would allow 3-D printers to export patterns for firearms.

WASHSTATEC017948
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 840 of 857

 

As of: 7/17/18 9:25 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-xx73
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1426
Public Comment 1100. Individual. Debra whalen. 7-4-18

 

Submitter Information

Name: Debra whalen

 

General Comment

firearms exports are classified as military. This is why they are under the regulation of the State Department, and
why Congress can block sales of large batches of firearms to foreign countries

[2] With the rule change, Congress would no longer be automatically informed about sizable weapons sales that
it could stop in the name of national security. This would be a dangerous precedence. Do not change this law.

WASHSTATEC017949
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 841 of 857

 

As of: 7/17/18 9:26 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-f9yd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1427
Public Comment 1101. Individual. Sharon Teagardin. 7-4-18

 

Submitter Information

Name: Sharon Teagardin

Address:
addieteagardin@mac.com
4

Indianapolis, 46227
Email: addieteagardin@mac.com
Phone: 3176963046
Fax: 46227

 

General Comment

The American people have made it clear that we are opposed to guns, particularly semi-automatics. Do your job
and listen to the will of the people.

WASHSTATEC017950
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 842 of 857

 

As of: 7/17/18 9:27 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-b92m
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1428
Public Comment 1102. Individual. Caren Flashner. 7-4-18

 

Submitter Information

Name: Caren Flashner

 

General Comment

I oppose the rule change that would switch the regulation of firearms export from the State Dept. to the
Commerce Dept. I believe the State Dept. better protects the American people, whereas the Commerce Dept.
wants to aid businesses in selling as many guns as possible, regardless of where and to whom.

WASHSTATEC017951
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 843 of 857

 

As of: 7/17/18 9:27 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-yjkp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1429
Public Comment 1103. Individual. Matthew Genaze. 7-4-18

 

Submitter Information

Name: Matthew Genaze
Address:
334 Harvard Street
Cambridge, MA, 02139
Email: aquarover@hotmail.com

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

Here are more details on how the rule change would make the world a far more dangerous place:

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Guns are an epidemic. Guns are a daily act of terrorism. Guns are a direct threat to our democracy. These facts

require direct and significant action immediately. I am only able to support legislators and the parties they are
members of that support aggressive gun regulation legislation.

WASHSTATEC017952
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 844 of 857
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC017953
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 845 of 857

 

As of: 7/17/18 9:28 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-uzxu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1430
Public Comment 1104. Individual. Susan Chandler. 7-4-18

 

Submitter Information

Name: Susan Chandler
Address:

3008 N 25th St

Fort Pierce, FL, 34946

 

General Comment

We already have endured many instances in which our firearms were used by foreign nationals to kill our troops.
We have also witnessed our firearms being used by terrorists, drug traffickers and extremist regimes to take
innocent lives.

Although they haven't done a stellar job of safeguarding our soldiers or civilian populations, the Department of
State must maintain control of international firearms sales, and foreign firearms sales must remain classified as
"military" ... the Department of Commerce has no resources to even begin to measure the monumental risks
involved in weapons export.

No matter how many people support this change, it must not be made.

WASHSTATEC017954
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 846 of 857

 

As of: 7/17/18 9:29 AM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9430-ui21

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-143 1
Public Comment 1105. Individual. Bunny Music. 7-4-18

 

Submitter Information

Name: Bunny Music
Address:
20B Clove Avenue
Sussex, NJ, 07461
Email: bunny.music@gmail.com

 

General Comment

Are you freaking kidding me? We don't have enough guns in this country? Get smart and at least ban assault
weapons.

WASHSTATEC017955
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 847 of 857

 

As of: 7/17/18 9:30 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-quél
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1432
Public Comment 1106. Individual. Erika Olson. 7-4-18

 

Submitter Information

Name: Erika Olson
Address: United States,

 

Email: eolson@mba2003.hbs.edu

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

I cannot believe this is even being considered. Guns and firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights violations.

If anything we need MORE oversight and controls, not less!

WASHSTATEC017956
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 848 of 857

 

As of: 7/17/18 9:31 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-87tl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1433
Public Comment 1107. Individual. Alisa Norquist. 7-4-18

 

Submitter Information

Name: Alisa Norquist

 

General Comment

Please do not move the handling of export licenses of semiautomatic assault weapons and other powerful
firearms from the U.S. State Department to the U.S. Commerce Department. This transfer of authority would
open new floodgates for arms sales internationally, with serious implications for our national security.

WASHSTATEC017957
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 849 of 857

 

As of: 7/17/18 9:33 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-jgrh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1436
Public Comment 1108. Individual. Dustin Weinberger. 7-4-18

 

Submitter Information

Name: Dustin Weinberger

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

If anything we need additional oversight and this change would drastically weaken oversight.

WASHSTATEC017958
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 850 of 857

 

As of: 7/17/18 9:37 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-s7m2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1439
Public Comment 1109. Individual. J Ebby. 7-4-18

 

Submitter Information

Name: J Ebby

 

General Comment

I write today to state my opposition to moving the regulation of firearms exports from the State Department to
the Commerce Department.

Such change would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence

that destabilizes countries and contributes to mass migration.

- It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing
of firearms in the U.S. and around the globe.

The State Department has shown itself to be well equipped to perform this strategically important function.
Together with Congress, it is in a unique position to thus protect this great nation from harm to national security

that can result from large batch firearms sales to foreign countries.

There is nothing broken that could possibly be fixed by the moving the regulation of firearms exports from the
State Department to the Commerce Department.

WASHSTATEC017959
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 851 of 857

 

As of: 7/17/18 9:38 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-k71x
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1441
Public Comment 1110. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this!

WASHSTATEC017960
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 852 of 857

 

As of: 7/17/18 9:38 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-9y6w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1442
Public Comment 1111. Individual. Raymond Valinoti, Jr.. 7-4-18

 

Submitter Information

Name: Raymond Valinoti, Jr.

 

General Comment

I received this disturbing message from MomsRising.org in my email. I agree with this organization about this:

"The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business)...] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

"HERES THE LOW DOWN: Right now, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries...] With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

"Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

"The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.”

WASHSTATEC017961
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 853 of 857
PLEASE, for the sake of America and the rest of the world, OPPOSE this rule change!

WASHSTATEC01 7962
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 854 of 857

 

As of: 7/17/18 9:39 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-k5q6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1443
Public Comment 1112. Individual. Linda Novenski. 7-4-18

 

Submitter Information

Name: Linda Novenski

 

General Comment

I am strongly opposed to the unbridled commercialization of weapons sales. Our national security must not be
bypassed by weapons manufacturers and arms dealers intent on boosting their sales wherever they can find
buyers. It is bad enough right now, but removing the last vestige of US Dept of State control means uncontrolled
flows of military weapons to the highest bidder.

Profits are not the only factor to consider here. Our national security, and security of our citizens around the
world, are at stake. Keep international traffic in arms under the control of the U.S. Department of State.

Sincerely,
Linda Novenski

WASHSTATEC017963
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 855 of 857

 

As of: 7/17/18 9:40 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9430-a59f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1444
Public Comment 1113. Individual. Mike Sudalnik. 7-4-18

 

Submitter Information

Name: Mike Sudalnik
Address:

7810 E. Lamont Rd.

Argyle, WI, 53504
Email: mikensue@wildblue.net
Phone: 6085433729

 

General Comment

This RULE would DESTROY any control of arms sales by Agencies( Congress,State Department,etc.) and hand
off this responsibility to an agency( Commerce), that has MEAGER ABILITY, INSUFFICIENT PERSONNEL ,
and a mind set 180 degrees in opposition to NATIONAL SAFETY! "IF they have the cash..they get the guns..”
this would be their maxim..a formula any GANGSTER, revolutionary, terrorist, etc. would love! Totally
UNACCEPTABLE!

WASHSTATEC01 7964
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 856 of 857

 

As of: 7/17/18 9:41 AM
Received: July 04, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-9430-gc6p

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1445
Public Comment 1114. Individual. Laura Carroll. 7-4-18

 

Submitter Information

Name: Laura Carroll
Address:

9511 Saginaw st

Silver spring, MD, 20901
Email: Tomc61@verizon.net
Phone: 301-589-3359

 

General Comment

Please do not make this change! We need more oversite
Of gun trafficking not less. Do we really want to unleash
3D printed guns in the world? Do we really want to allow
Guns to be sold to oppressive governments? Sounds like
Oliver North learned nothing from his Iran contra days.
Look our president has continually expressed sympathy
And alignment its brutal dictators: kim jung un, Duarte,
And Putin to name a few. This is not what Americans
Want to be known for. We stand for freedom. Please do
Not take this action.

WASHSTATEC017965
Case 2:20-cv-00111-RAJ Document 106-22 Filed 09/23/20 Page 857 of 857

 

As of: 7/17/18 9:41 AM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9430-vzju
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1446
Public Comment 1115. Individual. q q. 7-4-18

 

Submitter Information

Name: q q

 

General Comment

close the loopholes, make background checks obligatory, control the distribution, ban bump stocks

WASHSTATEC01 7966
